         Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 1 of 205




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) STRIKE, LLC                                §
                                               §
               Plaintiff,                      §
                                               §       Case No. CIV-20-571-PRW
                   vs.                         §
                                               §
(1) SANDY CREEK FARMS, INC.,                   §
(2) STEVE BARRINGTON,                          §
(3) JOHN DOE #1,                               §
(4) JOHN DOE #2,                               §
(5) JOHN DOE #3, and                           §
(6) JOHN DOE #4,                               §
                                               §
               Defendants.                     §


   MOTION TO DISMISS BY SANDY CREEK FARMS, INC. AND STEVE BARRINGTON

                                        I.      OVERVIEW

       Defendants Sandy Creek Farms, Inc., and Steve Barrington (collectively, Sandy Creek)

by undersigned counsel, file this motion to dismiss the Complaint filed by Strike LLC for lack of

subject matter jurisdiction under Fed. R. Civ. Pro. 12(b)(1) and for failure to state a claim under

Fed.R. Civ. Pro. 12(b)(6). Regarding jurisdiction, Strike did not disclose the identities of several

of its members, thereby precluding this court from finding diversity jurisdiction, a constitutional

imperative under Article III. Elna Sefcovic, LLC v. TEP Rocky Mountain, LLC, No. 19-1121, at

*9 n.6 (10th Cir. Mar. 18, 2020)(“The district court's diversity jurisdiction is a creature of federal

law under Article III.”)

       As to the merits, Strike’s claim for tortious interference with contract fails. Strike cannot

show that Sandy Creek’s alleged actions were the proximate cause of its damages given that the

Federal Energy Regulatory Commission (FERC) shut the project down for a month in July 2019

(See Exh. 1, FERC Shut Down Letter, July 3, 2019) due to over 200 non-compliance and problem



                                                   1
         Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 2 of 205




incidents unrelated to Sandy Creek. See Niemeyer v. U.S. Fidelity and Guar. Co., 789 P.2d 1318,

1323 (Okla. 1990) (requiring a showing that the damage was proximately sustained as a result of

the interference [with contract].”) In other words, any damages that Strike incurred under its

contract with Midship were of its own doing and began adding up long before any of the actions

alleged in Strike’s complaint. Argument follows.

                        II.    STATEMENT OF RELEVANT FACTS

A.      The Parties

        Defendant Sandy Creek is incorporated under Oklahoma law and is a commercial farm in

Grady County, Oklahoma. Sandy Creek features a complex irrigation system comprised of an

intricate array of water lines, center-pivots and interlocking raised ponds. Defendant Steve

Barrington and his brothers Randy and Kent Barrington inherited the farm from their father and

currently operate it.

        Because Sandy Creek is situated atop a water table in close proximity to freshwater supply

and has a robust irrigation infrastructure in an otherwise arid state, the farm produces high quality

equine hay with yields per acre that are four to five times greater than non-irrigated county

averages. Or at least, this was so before Midship Pipeline Company LLC, pursuant to a certificate

granted by the FERC, acquired possession of an easement across Sandy Creek by eminent domain

to install a 2-mile segment of its 234-mile interstate natural gas pipeline which has prevented

Sandy Creek from farming approximately 352 acres for nearly 18 months. See Midship Pipeline

Company LLC v. Tract No. CN-004, 5:18-cv-0858, Doc. No. 613, February 9, 2019 (Order

Granting Immediate Possession).

        Plaintiff Strike is a limited liability company incorporated under the laws of Texas. Strike

states that it has two private equity funds as members whose identities Strike has not disclosed.




                                                 2
           Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 3 of 205




Pursuant to its contract with Midship, Strike is responsible for construction of the northern spread

of the Midship Pipeline, including the portion on Sandy Creek. The pipeline segment across

Sandy Creek accounts for approximately 1.3 percent of the 153 miles of the Northern Spread.

Defendants have acquired redacted construction contracts and believe the Midship construction

contract imposes a warranty obligation on Strike that requires Strike to return and redo any work

that does not satisfy applicable regulatory requirements.

B.     Midship Pipeline Construction

       Construction on the Midship Pipeline by Strike began sometime in March 2019, after

FERC issued a notice to proceed. 1 Between May and June 2019, FERC tallied 62 non-

compliance incidents against Midship (and by association, its contractor Strike) along the

Northern Spread prompting a month-long shut down. See Ex. 1 (FERC Letter, July 3, 2019,

Shut Down Letter). In December 2019, Cheniere, Midship’s parent company reported that it

would seek a rate increase to cover higher construction costs due to heavy rains. 2

       Meanwhile, Strike continued work on the pipeline. On the Sandy Creek property, Strike

ruptured Sandy Creek’s water line several times between November and May 2020, which in

combination with heavy rains and natural groundwater, flooded the easement. See Midship

Pipeline Company LLC v. Tract CN 004, 18-cv-0858, Doc. 698, 698-1 (Barrington Declaration

denying allegations of interference with construction), 6981-2 (Laps Declaration, same). In April

2020, FERC granted Midship’s request to put the project in service, but found that numerous




       1  See Nasdaq Press Release (March 1, 2019), https://www.nasdaq.com/press-
release/cheniere-and-eig-complete-financing-and-issue-full-notice-proceed-midship-pipeline.
       2 See Seeking Alpha, See https://seekingalpha.com/news/3528299-cheniere-raises-
midship-cost-estimate-sees-service-starting-in-april


                                                 3
           Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 4 of 205




tracts (Sandy Creek as well as others) had not yet been restored and still required additional

work. 3

          Notwithstanding that Strike’s subpar construction prompted an unprecedented month-

long FERC shut-down in July 2019, and required Midship (and Strike) to take additional steps

to restore dozens of properties, not just Sandy Creek, Strike now blames Sandy Creek for its self-

inflicted damages through a tortious interference claim. Strike’s complaint fails.

                                          III.    ARGUMENT

A.     Subject Matter Jurisdiction Cannot Be Established Without Disclosure of the
       Identities of Strike’s Members.

       We address procedural issues first. Strike asserts that this Court has diversity jurisdiction

over its Complaint against Sandy Creek Farm. Sandy Creek and Mr. Barrington are Oklahoma

citizens. As a limited liability company, Strike takes the citizenship of all of its members under

this Circuit’s precedent. Siloam Springs Hotel, L.L.C. v. Century Sur. Co., 781 F.3d 1233, 1234

(10th Cir. 2015). Strike’s members include private equity funds organized as limited partnerships,

but the identities of the individual partners are purportedly confidential. Based on a Declaration

of Counsel, Strike claims that these unidentified partners are citizens of twenty-four different

states, exclusive of Oklahoma and as such, complete diversity exists between the parties.

          Diversity jurisdiction is a constitutional imperative. Gadlin v. Sybron Int'l Corp., 333

F.3d 797, 799 (10th Cir. 2000). Therefore, a federal court has an independent obligation to ensure

that it does not exceed the scope of its Article III jurisdiction. Amazon, Inc. v. Dirt Camp, Inc.,

273 F.3d 1271, 1276 (10th Cir. 2001); Citizens Concerned for Separation of Church & State v.



       3  See SPG GLobal, See https://www.spglobal.com/marketintelligence/en/news-
insights/latest-news-headlines/ferc-gives-midship-approval-to-start-service-citing-upcoming-
restoration-58091661



                                                 4
         Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 5 of 205




City & County of Denver, 628 F.2d 1289, 1301 (10th Cir. 1980). St. Paul Fire & Marine Ins.

Co. v. Future Energy Servs., LLC, No. CIV-16-741-D, at *1 (W.D. Okla. Sep. 6, 2016). Because

Strike did not disclose the identity of the individual partners, this Court cannot discharge its

obligation to ascertain whether full diversity between parties exists. Nor can Sandy Creek

challenge diversity without disclosure of the identity of the equity fund partners.

       As the party invoking this Court’s diversity jurisdiction, Strike bears the burden of proof.

Martin, 251 F3d at 1290, citing Huffman v. Saul Holdings Ltd. P'ship, 194 F.3d 1072, 1079 (10th

Cir. 1999). Strike cannot demonstrate diversity jurisdiction without disclosing both the identity

of all of its members and their respective citizenship. See Am. Energy Permian Basin, LLC v. Ets

Oilfield Servs., LP, CIV-16-1024-R, at *3 (W.D. Okla. Dec. 19, 2016)(dismissing for lack of

jurisdiction where identities of each LLC member were not provided); Charter Oak Fire Ins. Co.

v. Garage Condos of Okla., LLC, Civil Action No. 20-cv-01605-RM-STV, at *2 (D. Colo. June

5, 2020)(finding diversity jurisdiction not shown where plaintiffs fail to allege the identity and

citizenship of these LLC members).

       That the identity of Strike’s members is purportedly confidential does not excuse Strike

from the burden of proving diversity jurisdiction. In Watson v. XO Commc'ns Servs. LLC, No.

2:17-cv-00156, at *6-7 (D. Utah Sep. 17, 2018), a limited liability company failed to affirmatively

plead the identity and citizenship of its members, asserting confidentiality. The district court

allowed the company to satisfy the pleading requirements by filing the alleged confidential

information under seal but the company declined, leaving the court no choice but to dismiss the

case finding that the company did not satisfy its burden of establishing diversity jurisdiction.

       The same outcome governs here. This Court must require Strike to disclose the identities

of its private equity fund members or dismiss the case under Rule 12(b)(1) for lack of jurisdiction.




                                                 5
        Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 6 of 205




B.    Strike Failed to State a Claim Because It Cannot Prove That It Has a Valid
      Contract With Midship or That Sandy Creek’s Actions Were the Proximate Cause
      of Damages.

      In Oklahoma law, a tortious interference claim has four elements: "(1) the interference

was with an existing contractual or business right; (2) such interference was malicious and

wrongful; (3) the interference was neither justified, privileged nor excusable; and (4) the

interference proximately caused damage." Woska v. Health Care Serv. Corp., No. CIV-17-89-

D, at *9-10 (W.D. Okla. Feb. 20, 2018), citing Wilspec Techs., Inc. v. DunAn Holding Grp., Co,

2009 OK 12, ¶ 15, 204 P.3d 69, 74 (citing Mac Adjustment, Inc. v. Prop. Loss Res. Bureau, 1979

OK 41, ¶ 5, 595 P.2d 427, 428); see also Tuffy's, Inc. v. City of Oklahoma City, 2009 OK 4, ¶

14, 212 P.3d 1158, 1165.

              1.      Sandy Creek was unaware of the Strike-Midship Contract

      To be subject to liability for tortious interference, "the actor must have knowledge of the

contract with which he is interfering and of the fact that he is interfering with the performance

of the contract." Restatement (Second) Torts § 766, comment (1977) (emphasis added). ”

Architects Collective v. Gardner Tanenbaum Group, No. CIV-08-1354-D, at *6 (W.D. Okla.

July 6, 2010). Here, Sandy Creek was generally aware of Strike’s contract with Midship but

did not know that its alleged conduct interfered with that contract. Id at *7 (dismissing tortious

interference complaint where “Plaintiff has failed to plead facts showing that Benham knew its

conduct would interfere with Gardner's contractual obligations.”)

      Sandy Creek has repeatedly denied interfering with Midship’s easement, both at a recently

conducted hearing on September 8, 2020 and prior to that, by declaration. See Midship Pipeline

LLC, 18-cv-00858 ECF Doc. No. 698 and attachments (denying interference). But even if Sandy

Creek had flooded the easement (which it denies), Sandy Creek could not know that would



                                               6
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 7 of 205




interfere with Strike’s performance of the contract. Ultimately, Midship, not Strike holds the

certificate and is responsible for restoration of the easement in accordance with FERC

requirements. Although Sandy Creek might have known that flooding would delay or increase

the cost of Midship’s compliance with FERC requirements, how could it have known that

Midship would pass its compliance obligations on to Strike under the contract. Because Sandy

Creek could not have known that its actions interfered with Strike’s contract with Midship and

Strike has not alleged otherwise, the Complaint must be dismissed.

         2.       Sandy Creek did not act maliciously

         "[C]onclusory allegations without supporting factual averments are insufficient to state a

claim upon which relief can be based." Hall v. Bellmon, 935 F.2d 1106, 1109-10 (10th Cir.

1991).” Taverna v. First Wave, Inc., No. 10-CV-129-CVE-FHM, at *3 (N.D. Okla. July 22,

2010).        Here, Strike alleged in conclusory fashion that Sandy Creek’s interference was

“intentional and malicious.” Strike Complaint at ¶42. “Malice...requires "'an unreasonable and

wrongful act done intentionally, without just cause or excuse," and it "requires a showing of bad

faith.'" Hankins v. Welch State Bank, No. 14-CV-0398-CVE-PJC, 2014 WL 5472753, at *5

(N.D. Okla. Oct. 28, 2014) ” Jackson v. Bd. of Cnty. Comm'rs of Mayes Cnty., No. 15-CV-53-

TCK-FHM, at *17 (N.D. Okla. Mar. 10, 2017). There is nothing in the Complaint to suggest

that Sandy Creek committed an unreasonable act in bad faith. When Sandy Creek’s water line

was ruptured by Strike in the November and December time frame and Sandy Creek could not

shut the valve, water flowed into the easement and there was nothing Sandy Creek could do to

stop it. As for breaching the berms, Sandy Creek again denies having done so, and even if it had,

the breach would not have caused the flooding that Strike claims.




                                                 7
        Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 8 of 205




      Strike suggests that Sandy Creek’s actions were motivated by “an unlawful attempt to

extort more money out of Midship and Strike.” Yet Strike never explains how interference with

its contract with Midship would enable Sandy Creek to extort more money from Strike when

Midship, not Strike has an obligation to repair the property and pay the landowners. Without

any factual evidence regarding malice, Strike’s Complaint must fail.

      3.      No causation of damages

      Finally, Strike cannot show that the actions alleged caused any increased damages. Sandy

Creek is just one of numerous properties along the Northern Spread of the pipeline. By July

2019, FERC shut the project down due to repeated violations - presumably by Strike which was

performing the construction. See Exh. 1. Moreover, the month-long delay in July -- traditionally

one of the driest months -- pushed the project even further behind.

      The construction problems continued well into 2020. As of August 2020, FERC found

459 problem incidents or non-compliances along the Northern Spread that must be addressed.

See Exh. 2. All of these noncompliance issues cumulatively account for Strike’s increased

construction costs, not just the problems on the Sandy Creek property. Because Strike cannot

demonstrate that its alleged increased costs were due to Sandy Creek’s alleged conduct and not

Strike’s incompetence in construction of the entire pipeline, Strike fails to state a claim upon

which relief can be granted.

                                        IV.     CONCLUSION

      Wherefore, for the foregoing reasons, Sandy Creek and Mr. Barrington move this Court

to dismiss Strike’s Complaint under Fed.R. Civ. Pro. 12(b)(1) for want of jurisdiction and

under Fed. R. Civ. Pro. 12(b)(6) for failure to state a claim.


                                                      Respectfully submitted,



                                                8
Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 9 of 205




                                  __________________________________
                                   Carolyn Elefant (Bar No. 425433)
                                  Law Offices of Carolyn Elefant, PLLC
                                  1440 G Street, NW, 8th Floor
                                  Washington, D.C. 20005
                                  T: (202) 297-6100
                                  E: Carolyn@carolynelefant.com
                                  COUNSEL for SANDY CREEK FARM,
                                          INC. &
                                  CENTRAL LAND
                                  Pro hac vice admission pending this case
                                                 —and—

                                  ___________________________________
                                  Elaine M. Dowling (OBA #14, 217)
                                  6801 Broadway Extension, Suite 310
                                  Oklahoma City, OK 73116
                                  405-842-8005—telephone
                                  405-840-6367—fax
                                  dowlinglawoffice@aol.com
                                  LOCAL COUNSEL for SANDY CREEK
                                         FARM, INC. &
                                  CENTRAL LAND




                              9
        Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 10 of 205




                               CERTIFICATE OF SERVICE

I, Carolyn Elefant, certify that on this 14th day of September 2020 I caused the foregoing
Notice of Deposition to be served by electronic mail on parties to the case.




                                                    Carolyn Elefant (DC Bar No. 425433)
                                                    Law Offices of Carolyn Elefant, PLLC
                                                    1440 G Street, NW, 8th Floor
                                                    Washington, D.C. 20005
                                                    T: (202) 297-6100
                                                    E: Carolyn@carolynelefant.com
                                                    COUNSEL for SANDY CREEK FARM,
                                                           INC. &
                                                    CENTRAL LAND
                                                    Pro hac vice admission granted

                                                                    —and—

                                                    Elaine M. Dowling (OBA #14, 217)
                                                    6801 Broadway Extension, Suite 310
                                                    Oklahoma City, OK 73116
                                                    405-842-8005—telephone
                                                    405-840-6367—fax
                                                    dowlinglawoffice@aol.com
                                                    LOCAL COUNSEL for SANDY CREEK
                                                           FARM, INC. &
                                                    CENTRAL LAND




                                               10
Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 11 of 205




                        Exhibit 1
 FERC Shut-Down Letter Dated July 3, 2019
                Case
Document Accession #: 5:20-cv-00571-G
                      20190703-3057          Document 20 Filed
                                               Filed Date:     09/15/20 Page 12 of 205
                                                           07/03/2019


                                     FEDERAL ENERGY REGULATORY COMMISSION
                                               WASHINGTON, D.C. 20426


         OFFICE OF ENERGY PROJECTS
                                                             In Reply Refer To:
                                                             OEP/DG2E/Gas 1
                                                             Midship Pipeline Company, LLC
                                                             Midcontinent Supply Header Interstate
                                                                Pipeline Project
                                                             Docket No. CP17-458-000
         July 3, 2019

         Ms. Karri Mahmoud
         Manager, Regulatory Affairs
         Midship Pipeline Company, LLC
         700 Milam Street, Suite 1900
         Houston, TX 77002

         Re: MIDSHIP Project North Spread Non-compliances

         Dear Ms. Mahmoud:

                Based on my staff’s recent compliance inspection during the week of June 17,
         2019, consultation with our Third-Party Compliance Monitors (Compliance Monitors),
         and review of Midship Pipeline Company, LLC’s (Midship) weekly construction reports,
         I have significant concerns with Midship’s environmental compliance on the North
         Spread of the Midcontinent Supply Header Interstate Pipeline Project (Project). The
         North Spread consists of Mileposts (MP) 0.0-119.0, the 20.5-mile-long Chisholm Lateral,
         and the 13.8-mile-long Velma Lateral across Kingfisher, Canadian, Grady, Stephens,
         Carter and Garvin Counties, Oklahoma. Along the North Spread, Midship has failed to
         comply with the environmental conditions of the Commission’s August 13, 2018 Order
         issuing Certificate for the Project, as detailed below. Further, Midship has not acted
         timely in bringing the North Spread project areas back into compliance at locations where
         non-compliance reports were issued by both the Compliance Monitors and Midship’s
         Environmental Inspectors.

                Between May 30 and June 30, the Commission’s Compliance Monitors
         documented 62 non-compliances on the North Spread, of which 17 non-compliances
         remain unresolved. The types of non-compliances detailed below cannot continue.
         Further, I am particularly concerned that Midship has continued to clear and grade
         additional right-of-way on the North Spread without resolving the ongoing compliance
         concerns raised by my staff and the Compliance Monitors. Therefore, to ensure that
         environmental compliance on active portions of the North Spread is regained before new
         sections of the right-of-way are disturbed, I am requiring Midship to immediately stop
                Case
Document Accession #: 5:20-cv-00571-G
                      20190703-3057        Document 20 Filed
                                             Filed Date:     09/15/20 Page 13 of 205
                                                         07/03/2019

         Docket No. CP17-458-000                     2


         work on the remaining segments of the North Spread between MPs 66 and 119
         (including the Velma Lateral) where clearing and grading have not occurred.

                Furthermore, within seven days of the date of this letter, Midship must provide
         evidence of corrective action for all unresolved non-compliance incidents. In addition,
         Midship must provide a detailed plan for restoring the upper 12 inches of topsoil to pre-
         construction levels and grade due to the high loss of topsoil from erosion and mixing with
         subsoil at numerous identified locations on the North Spread. I am requiring these
         actions under the provisions of condition 2 of the Commission’s Order and due to the
         circumstances described below.

                 Along the North Spread, Midship has failed to demonstrate compliance with
         required mitigation measures for protecting resources outlined in the FERC Upland
         Erosion Control, Revegetation, and Maintenance (Plan) and Wetland and Waterbody
         Construction and Mitigation Procedures (Procedures). During a compliance inspection
         the week of April 29, 2019, and during a conference call on June 3, 2019, my staff raised
         compliance concerns with Midship’s management regarding the North Spread after
         issuance of numerous non-compliance reports following several significant rain events in
         April and May 2019. At that time, Midship’s management committed to resolve the non-
         compliances in a timely manner, increase environmental crews from 5 to 13 crews to
         improve the installation and maintenance of erosion control devices, and increase the
         number of Environmental Inspectors along this spread. Since those discussions, and
         despite weather improvements since May 2019, my staff has seen an additional decline in
         the level of compliance along the North Spread, including a number of unresolved non-
         compliance locations where Midship’s crews have failed to address the identified non-
         compliance locations since May 2019, inadequately repaired affected resources, or failed
         to install sufficient erosion controls.

                 Documentation in Midship’s and our Compliance Monitors’ weekly reports has
         shown multiple areas of new and repeated noncompliance areas, such as lack of erosion
         control maintenance, improper installation of erosion control devices, sediment eroding
         into wetlands and waterbodies, loss of topsoil due to erosion and inadequate stabilization
         after disturbance, topsoil and subsoil mixing, failing to adequately stabilize waterbody
         banks, and generally failing to address problem areas and non-compliances timely, or in
         some cases, at all. In regards to proper topsoil stabilization, which is required by
         Sections IV.B.4 and IV.B.6 of FERC’s Plan, our Compliance Monitors estimated that
         between MP 0.0 and 30.0, Midship’s crews have failed to adequately stabilize
         approximately 25 percent of the segregated topsoil. Additionally, between MPs 30.3 and
         33.3, MPs 34.5 and 34.7, MPs 35.2 and 47.5, and 48.6 and 65.0, Midship’s crews have
         failed to implement any topsoil stabilization measures. Between May 30, 2019 and June
         30, 2019, a total of 27 non-compliances were written by the Commission’s Compliance
         Monitors for topsoil erosion and the mixing of topsoil and subsoil. Six of those non-
         compliances were written in repeat locations.
                Case
Document Accession #: 5:20-cv-00571-G
                      20190703-3057       Document 20 Filed
                                            Filed Date:     09/15/20 Page 14 of 205
                                                        07/03/2019

         Docket No. CP17-458-000                    3


                 On the North Spread, eight waterbody locations have received repeated problem
         area or non-compliance reports. The reports document sediment entering the waterbody
         from the right-of-way, project-related bank erosion, inadequate erosion control device
         installation/maintenance, inadequate signage marking wetland and waterbody boundaries,
         and equipment parked overnight within 100 feet of a wetland or waterbody without
         proper secondary containment, which are violations of Sections II.B.2 and IV.F.3 of the
         FERC Plan and IV.A.1.d and VI.A.4 of the FERC Procedures. Additionally, due to the
         rain events during April and May 2019, several locations were documented where
         equipment construction mats had floated off the right-of-way. The Compliance Monitors
         have documented at least nine accessible locations where Midship’s construction mats
         have remained for over a month without being retrieved.

                Only after Midship resolves the documented non-compliance incidents and regains
         environmental compliance on the North Spread, will staff consider re-issuing a notice to
         proceed for the segments of the right-of-way between MPs 66 and 119 where clearing
         and grading activities have not occurred.

              If you have any questions, please contact Elaine Baum, environmental project
         manager, at (202) 502-6467 or Danny Laffoon, Gas Branch 1 Chief, at (202) 502-6257


                                                        Sincerely,



                                                        Terry L. Turpin
                                                        Director
                                                        Office of Energy Projects
                Case
Document Accession #: 5:20-cv-00571-G
                      20190703-3057     Document 20 Filed
                                          Filed Date:     09/15/20 Page 15 of 205
                                                      07/03/2019

   Document Content(s)
   CP17-458-000 North Spread Letter.PDF .....................................1
Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 16 of 205




                        Exhibit 2
     Construction Violation Totals and Log
     January 27, 2019 to August 29, 2020.
         Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 17 of 205


                                FEDERAL ENERGY REGULATORY COMMISSION
                        ENVIRONMENTAL COMPLIANCE MONITORING PROGRAM
                                                WEEKLY SUMMARY REPORT

                 MIDCONTINENT SUPPLY HEADER INTERSTATE PIPELINE PROJECT
                                                   DOCKET NO.: CP17-458-000
                                 FOR THE PERIOD: AUGUST 23 THROUGH 29, 2020

On August 13, 2018, the Federal Energy Regulatory Commission (FERC) issued a Certificate of
Public Convenience and Necessity (Certificate) under Section 7 of the Natural Gas Act for
authorization to construct and operate Midship Pipeline Company, LLC’s (Midship) Midcontinent
Supply Header Interstate Pipeline Project (Midship Project). On April 16, 2020, FERC staff
approved in-service of the Midship Project.

As committed to in the Midship Project Implementation Plan and in accordance with the
Certificate for the above referenced docket, Midship agreed to fund an Environmental Compliance
Monitoring Program during construction of the Midship Project. This report provides a summary
of the FERC Compliance Monitor’s construction review for this reporting period.

The Compliance Monitor is responsible for reviewing Midship’s construction and documenting
compliance with the FERC Certificate.

During this reporting period, the Compliance Monitoring Team issued twenty compliance
monitoring reports consisting of seven acceptable reports, eight communication reports, and five
problem area reports. No noncompliance or serious violation reports were issued during this
reporting period. No Level 1 or Level 2 variance requests were approved during the reporting
period. A tabular summary of the compliance monitoring reports is presented below.

     SUMMARY OF COMPLIANCE MONITOR REPORTS AND APPROVED VARIANCES FOR THE
                               MIDSHIP PROJECT
                                        Number of Reports                Cumulative Number of
 Compliance Level                      This Reporting Period                   Reports
 Acceptable                                     7                               2,337
 Communication                                  8                               1,126
 Problem Area                                   5                                349
 Noncompliance                                  0                                211
 Serious Violation                              0                                  0
 Approved Level 1 Variances                     0                                 56
 Approved Level 2 Variances                     0                                 90
 Total Reports                                  20                              4,169

                              560 total violations on Midship Project
                              _________________________________
                              North Spread: 459
                              South Spread: 101




                                                1
           Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 18 of 205
                                        Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                         Environmental Compliance Monitoring Program
                                                                             August 23 through 29, 2020 Summary Report


  PROBLEM AREA REPORTS

  Problem area reports record an observation where an area or activity does not meet the definition
  of acceptable but is not considered a noncompliance. Five problem area reports were issued by
  the Compliance Monitor during this period, as detailed below.

                    SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                         Location
                        (Spread or
                         Facility/           Follow-up
Report      Date           MP/               Required
Number     Issued        County)            (Yes or No)                       Problem Area Description

EV-7694   8/26/2020      Mainline /             Yes           In response to a landowner concern filed on the FERC Docket
                       North Spread /                         on 08/24/2020, the Compliance Monitor inspected tract CR-
                       MP 106.40 to                           0514.010. The landowner concerns included rock, debris,
                         106.70 /                             revegetation issues, and subsidence issues.             The
                                                              Compliance Monitor did not observe rock or debris during the
                       Carter County
                                                              inspection. The Compliance Monitor noted that revegetation
                                                              was limited; however, no erosion was observed and the right-
                                                              of-way was stable. The Compliance Monitor noted an area of
                                                              trench line subsidence approximately 100 feet long near the
                                                              west property line. The Compliance Monitor and the Midship
                                                              Lead EI discussed the issues. The Midship Lead EI stated
                                                              that the subsidence issue would be communicated to Midship
                                                              and contractor management for mitigation.

EV-7697   8/27/2020      Mainline /             Yes           In response to a landowner concern filed on the FERC Docket
                       North Spread /                         on 08/24/2020, the Compliance Monitor inspected tracts GA-
                        MP 95.70 to                           0444.000, GA-0445.000, GA-0446.000, and GA-0448.000.
                          96.30 /                             The landowner concerns included topsoil loss, erosion,
                       Garvin County                          subsidence, contour restoration, debris, and vegetation
                                                              concerns. The Compliance Monitor noted that erosion was
                                                              present on tract GA-0448.000. The Compliance Monitor also
                                                              noted a small amount of debris and some areas of
                                                              unsuccessful revegetation on the tracts. The Compliance
                                                              Monitor noted that the banks of the waterbody were stable
                                                              and vegetated. The Compliance Monitor did not note any
                                                              topsoil loss on any of the tracts. The Compliance Monitor
                                                              observed that surface contours appeared to indicate that
                                                              stormwater ponding might occur, however, due to several
                                                              weeks with no precipitation, ponding was not evident. The
                                                              Compliance Monitor and the Midship Lead EI discussed the
                                                              observations and noted issues and discussed the possibility
                                                              that deep soil decompaction might alleviate possible future
                                                              ponding occurrences. The Midship Lead EI stated that the
                                                              issues would be communicated to Midship and contractor
                                                              management for mitigation.




                                                          7
           Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 19 of 205
                                           Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                            Environmental Compliance Monitoring Program
                                                                                August 23 through 29, 2020 Summary Report
                    SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                          Location
                         (Spread or
                          Facility/             Follow-up
Report      Date            MP/                 Required
Number     Issued         County)              (Yes or No)                       Problem Area Description

EV-7700   8/28/2020       Chisholm                 Yes           In response to a landowner concern filed on the FERC Docket
                           Lateral/                              on 08/24/2020, the Compliance Monitor inspected tract CL-
                        North Spread /                           KI-0077.000. The landowner concerns included subsidence,
                         MP 18.80 to                             inadequate contour restoration and compaction.         The
                           19.30 /                               Compliance Monitor noted that trench line subsidence was
                                                                 present in the cultivated agricultural field and one of the
                          Kingfisher
                                                                 terrace crossings also appeared to have subsided. The
                           County
                                                                 pasture area was vegetated and the Compliance Monitor did
                                                                 not observe any erosion. The Compliance Monitor and the
                                                                 Midship Lead EI discussed the observations and noted
                                                                 issues. The Midship Lead EI stated that the issues would be
                                                                 communicated to Midship and contractor management for
                                                                 mitigation. The Midship Lead EI also stated that compaction
                                                                 measurements would be obtained for the tract.

EV-7702   8/28/2020       Mainline /               Yes           In response to a landowner concern filed on the FERC Docket
                        North Spread /                           on 08/24/2020, the Compliance Monitor inspected tracts CN-
                       MP 2.10 to 2.80 /                         0007.010 and CN-0011.000.        The landowner concerns
                          Canadian                               included erosion, subsidence and vegetation concerns. The
                           County                                Compliance Monitor noted that erosion was present at three
                                                                 locations and subsidence was present at two locations. The
                                                                 Compliance Monitor also observed that vegetation was
                                                                 present in varying degrees from near 100 percent
                                                                 revegetation to approximately 25 percent revegetation. The
                                                                 Compliance Monitor and the Midship Lead EI discussed the
                                                                 observations and noted issues. The Midship Lead EI stated
                                                                 that the issues would be communicated to Midship and
                                                                 contractor management for mitigation.

EV-7704   08/28/2020   Mainline / North            Yes           In response to a landowner concern filed on the FERC Docket
                           Spread /                              on 08/24/2020, the Compliance Monitor inspected tracts CN-
                        Problem Area /                           0038.010 and CN-0039.000. The landowner concerns
                       MP 8.70 to 9.30 /                         included inadequate contour restoration and vegetation
                          Canadian                               concerns.      The Compliance Monitor noted signs of
                           County                                stormwater ponding with reduced vegetation in some areas.
                                                                 The Compliance Monitor and the Midship Lead EI discussed
                                                                 the observations and noted issues. The Midship Lead EI
                                                                 stated that the issues would be communicated to Midship and
                                                                 contractor management for mitigation.




                                                             8
20200828-3001 FERC PDF (Unofficial) 08/28/2020
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 20 of 205
                                                Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                 Environmental Compliance Monitoring Program
                                                                                     August 16 through 22, 2020 Summary Report


        PROBLEM AREA REPORTS

        Problem area reports record an observation where an area or activity does not meet the definition
        of acceptable but is not considered a noncompliance. Two problem area reports were issued by
        the Compliance Monitor during this period, as detailed below.

                          SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                               Location
                              (Spread or
                               Facility/             Follow-up
      Report      Date           MP/                 Required
      Number     Issued        County)              (Yes or No)                       Problem Area Description

      EV-7678   8/19/2020      Mainline /               Yes           The Compliance Monitor inspected tracts GR-0133.010 and
                             North Spread /                           GR-0134.010 following the receipt of a landowner concern
                            MP 34.9 to 35.7 /                         and noted that the subsurface drain tiles did not appear to be
                                                                      functioning. Repair of the drainage tile was previously
                             Grady County
                                                                      documented in EV-7596 issued on 7/2/2020.                 The
                                                                      Compliance Monitor noted that surface drainage was present
                                                                      on tract GR-0134.010 along the path of the previously
                                                                      restored drain tile. During the previous inspection, the drain
                                                                      tile had been flowing with subsurface drainage. No flows
                                                                      were noted during the current inspection. The Compliance
                                                                      Monitor also noted that construction debris was present on
                                                                      both tracts. The Compliance Monitor informed the Midship
                                                                      Lead EI of the observed issues. The Lead EI stated that the
                                                                      construction debris would be removed from the tracts. The
                                                                      Compliance Monitor and the Midship Lead EI also discussed
                                                                      the damaged drain tiles. The Compliance Monitor requested
                                                                      that the Midship Lead EI provide pre-construction images of
                                                                      the drain tile areas to determine if the tiles were functional
                                                                      prior to construction. Per the FERC Plan, Section 4.C.3.,
                                                                      damaged drain tiles are to be repaired to their original or
                                                                      better condition. Qualified specialists should be used for
                                                                      testing and repairs of drain tiles. Midship had not yet
                                                                      determined a plan for the drain tile issue.




                                                                  5
20200828-3001 FERC PDF (Unofficial) 08/28/2020
                Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 21 of 205
                                                Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                 Environmental Compliance Monitoring Program
                                                                                     August 16 through 22, 2020 Summary Report
                          SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                               Location
                              (Spread or
                               Facility/             Follow-up
      Report      Date           MP/                 Required
      Number     Issued        County)              (Yes or No)                        Problem Area Description

      EV-7686   8/22/2020      Mainline /               Yes           The Compliance Monitor inspected tracts GR-0336.00, GR-
                             North Spread /                           0338.000 and GR-0340.000 following the submittal of a
                            MP 70.5 to 72.3 /                         landowner representative concern on the FERC docket on
                             Grady County                             08/21/2020.       The Compliance Monitor noted that the
                                                                      landowner and/or landowner representatives had excavated
                                                                      the irrigation water line area and eleven other locations on the
                                                                      right-of-way. Debris, including timber mat wood pieces and
                                                                      rock, were unearthed during the excavations. Per the FERC
                                                                      Plan, Section V.A.6., construction debris should be removed
                                                                      from all construction work areas unless the landowner
                                                                      approves leaving the materials onsite for beneficial reuse,
                                                                      stabilization, or habitat restoration. The Compliance Monitor
                                                                      and the Lead EI discussed the debris found on the tract. The
                                                                      Lead EI stated that Midship had been informed of the recently
                                                                      excavated debris and had not yet determined a mitigation
                                                                      plan. The Compliance Monitor noted that tract GR-0336.000
                                                                      and the associated waterbody banks were stable with
                                                                      approximately 75 percent vegetation coverage. Tract GR-
                                                                      0340.000, which included a cultivated agricultural field and
                                                                      rangeland slope area, was stable. The Compliance Monitor
                                                                      noted that the northern portion of tract GR-0338.000 was
                                                                      stable, had a vegetation coverage of approximately 75
                                                                      percent, and some saturated soil areas. The southern portion
                                                                      of tract GR-0338.000 was seeded later in the season and
                                                                      vegetation coverage was less than 25 percent.




                                                                  6
20200729-3030 FERC PDF (Unofficial) 07/29/2020
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 22 of 205
                                                Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                 Environmental Compliance Monitoring Program
                                                                                        July 19 through 27, 2020 Summary Report


        PROBLEM AREA REPORTS

        Problem area reports record an observation where an area or activity does not meet the definition
        of acceptable but is not considered a noncompliance. One problem area report was issued by the
        Compliance Monitor during this period, as detailed below.

                            SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                                 Location
                                (Spread or
                                 Facility/           Follow-up
      Report      Date             MP/               Required
      Number     Issued          County)            (Yes or No)                       Problem Area Description

      EV-7634   7/24/2020        Mainline /             Yes           The Compliance Monitor inspected the previously restored
                               North Spread /                         tracts GR-0336.000 and GR-0340.010. The Compliance
                                MP 70.50 to                           Monitor noted erosion that needed to be mitigated (tract GR-
                                  72.60 /                             0340.010) and construction debris that needed to be
                                                                      removed (GR-0336.000). No sensitive resources were at
                               Grady County
                                                                      risk from the erosion. The Compliance Monitor and the
                                                                      Midship Lead EI discussed the issues, and the Lead EI
                                                                      stated that the issues would be addressed by the contractor
                                                                      during the punch list mitigation activities.




                       View of erosion issues on tract GR-0336.000, North Spread, MP 70.9. The Compliance Monitor
                       issued a problem area report (see EV-7634 issued on 7/24/2020).




                                                                  5
20200724-3043 FERC PDF (Unofficial) 07/24/2020
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 23 of 205
                                                  Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                   Environmental Compliance Monitoring Program
                                                                                          July 12 through 18, 2020 Summary Report


        PROBLEM AREA REPORTS

        Problem area reports record an observation where an area or activity does not meet the definition
        of acceptable but is not considered a noncompliance. One problem area report was issued by the
        Compliance Monitor during this period, as detailed below.

                            SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                                 Location
                                (Spread or
                                 Facility/             Follow-up
      Report      Date             MP/                 Required
      Number     Issued          County)              (Yes or No)                       Problem Area Description

      EV-7609   7/13/2020        Mainline /               Yes           The Compliance Monitor inspected tracts GR-0310.000 and
                               North Spread /                           GR-0312.010 in response to a landowner/landowner
                              MP 65.1 to 66.2 /                         representative complaint filed with the FERC on 7/6/2020.
                                                                        The Compliance Monitor noted that preconstruction contours
                               Grady County
                                                                        had not been restored, ponding, possibly associated with
                                                                        trench line subsidence was present, and the
                                                                        rangeland/pasture area was sparsely vegetated with
                                                                        perennial grass and weeds. The Compliance Monitor also
                                                                        noted that the cultivated agricultural areas appeared to be
                                                                        impacted by either inadequate topsoil restoration or soil
                                                                        compaction issues based on reduced crop vigor compared
                                                                        to the adjacent off right-of-way areas. The Lead EI stated
                                                                        that additional restoration activities and issue mitigation is
                                                                        planned for the tracts, however, a specific time frame was
                                                                        not provided.




                                                                    5
           Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 24 of 205
                                               Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                Environmental Compliance Monitoring Program
                                                                                        July 5 through 11, 2020 Summary Report


  PROBLEM AREA REPORTS

  Problem area reports record an observation where an area or activity does not meet the definition
  of acceptable but is not considered a noncompliance. One problem area report was issued by the
  Compliance Monitor during this period, as detailed below.

                      SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                             Location
                            (Spread or
                             Facility/               Follow-up
Report      Date               MP/                   Required
Number     Issued            County)                (Yes or No)                               Problem Area Description

EV-7606   7/09/2020        Mainline /                    Yes            The Compliance Monitor inspected tract GR-0110.010 in
                         North Spread /                                 response to a landowner/landowner representative complaint
                                                                        filed with the FERC on 7/6/2020 and noted construction debris
                        MP 27.3 to 29.3 /
                                                                        on the tract, subsidence in several areas, and evidence of
                         Canadian and                                   subsoil present on the restored topsoil near the HDD
                        Grady Counties                                  workspace. The Compliance Monitor also noted construction
                                                                        debris on tracts CN-0107.010 and CN-0107.020 and ponding on
                                                                        tract CN-0107.010. The presence of construction debris on the
                                                                        restored right-of-way is out of compliance with the FERC Plan,
                                                                        Section V.A.6. The Compliance Monitor also observed
                                                                        subsidence, associated stormwater ponding, and erosion on
                                                                        tract GR-0110.020. The Compliance Monitor discussed the
                                                                        observations and issues with the Lead EI. The Lead EI stated
                                                                        that the contractor had planned to return to the area to address
                                                                        the subsidence issues, and that the construction debris issues
                                                                        would be addressed at that time.




                 View of construction debris left on the right-of-way after restoration activities, North Spread, MP 28.8. The
                 Compliance Monitor issued a problem area report to document the issue (see EV-7606 issued on 7/09/2020).




                                                                    6
20200714-3003 FERC PDF (Unofficial) 07/14/2020
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 25 of 205
                                                Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                 Environmental Compliance Monitoring Program
                                                                                    June 28 through July 4, 2020 Summary Report


        PROBLEM AREA REPORTS

        Problem area reports record an observation where an area or activity does not meet the definition
        of acceptable but is not considered a noncompliance. One problem area report was issued by the
        Compliance Monitor during this period, as detailed below.

                            SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                                 Location
                                (Spread or
                                 Facility/           Follow-up
      Report      Date             MP/               Required
      Number     Issued          County)            (Yes or No)                       Problem Area Description

      EV-7589   6/29/2020        Mainline /             Yes           The Compliance Monitor noted that the erosion areas,
                               South Spread /                         previously identified in noncompliance report EV-7582
                                MP 156.6 to                           issued on 06/24/2020, had been hand raked, broadcast
                                  157.8 /                             seeded and mulched, but that mulch had not been applied in
                                                                      all erosion areas, as required by the FERC Plan, Section
                              Johnston County
                                                                      IV.F.4.a. The lack of mulch in this area was previously
                                                                      documented in problem are report EV-7542 issued on
                                                                      06/02/2020. The Compliance Monitor also noted that where
                                                                      applied, the mulch had not been crimp anchored as required
                                                                      by the FERC Plan, Section IV. F. 4.f. The Compliance
                                                                      Monitor discussed the issues with the Lead EI, to be
                                                                      addressed with the contractor.




                       View of mulch not anchored as required, South Spread, MP 157.7. The Compliance Monitor
                       issued a problem area report to document the reoccurring issue (see EV-7589 issued on
                       6/29/2020).




                                                                  4
20200714-3003 FERC PDF (Unofficial) 07/14/2020
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 26 of 205
                                              Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                               Environmental Compliance Monitoring Program
                                                                                  June 28 through July 4, 2020 Summary Report


        NONCOMPLIANCE REPORTS

        Noncompliance reports record an observation where an area or activity violates (is not in
        compliance with) the project specifications, results in damage to resources, or places sensitive
        resources at unnecessary risk. One noncompliance report was issued by the Compliance Monitor
        and/or compliance management team during this period, as detailed below.

                       SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                                    Location
                                   (Spread or
                                    Facility/
                                    Milepost         Follow-up
       Report        Date            [MP]/           Required
       Number       Issued          County)         (Yes or No)                     Noncompliance Description

       EV-7593     7/01/2020       Mainline /            Yes        The Compliance Monitor noted that the equipment being
                                 South Spread /                     used by the contractor for restoration activities had been
                                  MP 169.7 to                       parked approximately 15 feet off the right-of-way, out of
                                    169.7 /                         compliance with the FERC Plan, Section IV.A.1. The
                                                                    Compliance Monitor and the Lead EI discussed the issue
                                   Johnston
                                                                    and the Lead EI stated that she would address the issue
                                    County
                                                                    with the contractor.




                      View equipment parked off the right-of-way, South Spread, MP 169.7. The Compliance Monitor
                      issued a noncompliance report (see EV-7593 issued on 7/01/2020).




                                                                5
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 27 of 205
                                         Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                          Environmental Compliance Monitoring Program
                                                                                June 21 through 27, 2020 Summary Report


 NONCOMPLIANCE REPORTS

 Noncompliance reports record an observation where an area or activity violates (is not in
 compliance with) the project specifications, results in damage to resources, or places sensitive
 resources at unnecessary risk. One noncompliance report was issued by the Compliance Monitor
 and/or compliance management team during this period, as detailed below.

                SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                           Location
                         (Spread or
                           Facility/           Follow-up
Report      Date        Milepost [MP]/         Required
Number     Issued          County)            (Yes or No)                       Noncompliance Description

EV-7582   6/24/2020       Mainline /               Yes          The Compliance Monitor inspected the right-of-way after
                        South Spread /                          the recent precipitation events, and noted the occurrence of
                         MP 156.50                              erosion which was contained on the right-of-way. The
                                                                stormwater borne sediment also overtopped slope breakers
                          to 158.0 /
                                                                in several areas. As documented in a Problem Area
                       Johnston County                          Report (EV-7542 issued on 6/02/2020), the restoration
                                                                crew did not mulch the re-graded right-of-way areas
                                                                following drill seeding as required by the FERC Plan,
                                                                Section IV.F.4.a. Emergent vegetation was insufficient to
                                                                prevent erosion on sloping areas. The Compliance Monitor
                                                                informed the Lead EI of the issues. The Lead EI stated
                                                                that the erosion problems would be communicated to the
                                                                contractor for mitigation.




               View of erosion on a seeded, un-mulched slope after rainfall, South Spread, MP 157.2




                                                           5
20200615-3003 FERC PDF (Unofficial) 06/15/2020
                   Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 28 of 205
                                                Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                 Environmental Compliance Monitoring Program
                                                                                   May 31 through June 6, 2020 Summary Report


         PROBLEM AREA REPORTS

         Problem area reports record an observation where an area or activity does not meet the definition
         of acceptable but is not considered a noncompliance. Three problem area reports were issued by
         the Compliance Monitor during this period, as detailed below.

                          SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                                 Location
                                (Spread or
                                 Facility/         Follow-up
       Report        Date          MP/             Required
       Number       Issued       County)          (Yes or No)                       Problem Area Description

       EV-7542     6/02/2020     Mainline /           Yes         The Compliance Monitor noted that an area had been seeded,
                               South Spread /                     but not mulched, after the completion of erosion mitigation
                                MP 156.0 to                       grading activities. The temporary bridges over the nearby
                                  158.0 /                         waterbodies had been removed and the contractor had
                                                                  demobilized from the immediate vicinity. The Compliance
                                 Johnston
                                                                  Monitor discussed the observation with the environmental
                                  County
                                                                  inspection team, who subsequently relayed that information to
                                                                  the contractor. The Compliance Monitor was informed that the
                                                                  contractor was not planning to apply any mulch. The
                                                                  Compliance Monitor reminded the environmental inspection
                                                                  team that mulch is to be applied to all slopes at the time of
                                                                  seeding or immediately after seeding, to stabilize the soil
                                                                  surface and to reduce wind and water erosion, as per the
                                                                  FERC Plan, Section IV.F.4.a. The Compliance Monitor
                                                                  informed the environmental inspection team of the issuance of
                                                                  a problem area report to document this, and noted that the
                                                                  area was stable, no precipitation was in the forecast, and that
                                                                  the area would be monitored during future precipitation events.

       EV-7549     6/04/2020     Mainline /           Yes         The Compliance Monitor inspected tract CR-0711.000 in
                               South Spread /                     response to a landowner complaint. The Compliance Monitor
                                MP 136.0 to                       noted that construction debris, including wood and rock, were
                                  136.3 /                         present on the tract, and therefore out of compliance with
                                                                  FERC Plan, Section V.A.4. and 6. The compliance Monitor
                               Carter County
                                                                  also noted limited revegetation and areas where water was
                                                                  ponding on the right-of-way. The Compliance Monitor and the
                                                                  Lead EI discussed the issues.

       EV-7550     6/04/2020     Mainline /           Yes         The Compliance Monitor inspected tract CR-0514.010 in
      (Continued               North Spread /                     response to the submittal of a landowner compliant to FERC.
        on next                 MP 106.7 to                       The landowner representative stated concerns regarding soil
         page)                    106.8 /                         compaction, failure to segregate topsoil during construction,
                                                                  topsoil loss, rocks and debris left on the right-of-way, unstable
                               Carter County
                                                                  waterbody banks, erosion issues, and unsuccessful
                                                                  revegetation. The Compliance Monitor contacted the
                                                                  landowner to discuss the concerns. The Lead EI informed the
                                                                  Compliance Monitor that soil compaction measurements had
                                                                  not been conducted on the tract. Topsoil segregation and
                                                                  restoration activities were previously documented as being in
                                                                  compliance (EV-6702 issued on 12/09/2020). The Compliance
                                                                  Monitor noted rock on the right-of-way, which is out of
                                                                  compliance with the FERC Plan, Section V.A.4. The Lead EI
                                                                  stated the issue would be addressed with the contractor.




                                                                 5
20200615-3003 FERC PDF (Unofficial) 06/15/2020
                   Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 29 of 205
                                                  Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                   Environmental Compliance Monitoring Program
                                                                                     May 31 through June 6, 2020 Summary Report
                          SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                                   Location
                                  (Spread or
                                   Facility/         Follow-up
       Report        Date            MP/             Required
       Number       Issued         County)          (Yes or No)                         Problem Area Description

       EV-7550     6/04/2020      Mainline /            Yes          The Compliance Monitor noted that the waterbody banks were
      (Continued                North Spread /                       stable, well vegetated and the flow of water was not impeded.
         from                    MP 106.7 to                         A problem area report (EV-6479 issued on 11/12/2019), was
       previous                    106.8 /                           issued for ditch line subsidence on the waterbody banks. The
        page)                                                        bank ditch line subsidence was repaired and not noted in
                                Carter County
                                                                     subsequent reports. The Compliance Monitor did not observe
                                                                     any erosion issues during the latest inspection, but ditch line
                                                                     subsidence was observed in an upland area. The Compliance
                                                                     Monitor informed the Lead EI of the subsidence and the issue
                                                                     was added to Midship’s the punch list for repair. Prior
                                                                     inspections of the area indicated that available topsoil was
                                                                     segregated during construction on this tract (documented in
                                                                     EV-4884 issued on 9/15/2019) and segregated topsoil was
                                                                     replaced on the tract (documented in EV-6702 issued on
                                                                     12/09/2020). The Compliance Monitor observed varying
                                                                     degrees of revegetation success, and the Lead EI stated that
                                                                     the issue would also be added to the punch list to be
                                                                     addressed to be addressed by the contractor. The Lead EI
                                                                     subsequently informed the Compliance Monitor that
                                                                     decompaction testing would be conducted on the tract.




                        View of sloping portion of the right-of-way seeded but without mulch, South Spread, MP 156.5
                        (EV-7542 issued on 6/02/2020)




                                                                    6
20200528-3004 FERC PDF (Unofficial) 05/28/2020
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 30 of 205
                                                Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                 Environmental Compliance Monitoring Program
                                                                                       April 19 through 25, 2020 Summary Report


        PROBLEM AREA REPORTS

        Problem area reports record an observation where an area or activity does not meet the definition
        of acceptable but is not considered a noncompliance. One problem area report was issued by the
        Compliance Monitors during this period, as detailed below.

                            SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                                 Location
                                (Spread or
                                 Facility/           Follow-up
      Report      Date             MP/               Required
      Number     Issued          County)            (Yes or No)                        Problem Area Description

      EV-7457   4/24/2020        Mainline /              Yes          The Compliance Monitor noted that sediment originating
                               North Spread /                         from the right-of-way was deposited approximately 200 feet
                                MP 84.50 to                           off the right-of-way in the highway bar ditch during the recent
                                  85.80 /                             rainfall event. The sediment did not reach any sensitive
                                                                      resources. The Compliance Monitor discussed the issue
                                Garvin and
                                 Stephens                             with the EI. The EI stated that he would inform the
                                 Counties                             contractor of the off right-of-way sediment.




                       View of sediment off the right-of-way, North Spread, MP 85.60 (see EV-7457 issued on
                       4/24/2020).




                                                                  6
20200519-3005 FERC PDF (Unofficial) 05/19/2020
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 31 of 205
                                                Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                 Environmental Compliance Monitoring Program
                                                                                       April 12 through 18, 2020 Summary Report


        PROBLEM AREA REPORTS

        Problem area reports record an observation where an area or activity does not meet the definition
        of acceptable but is not considered a noncompliance. One problem area report was issued by the
        Compliance Monitors during this period, as detailed below.

                            SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                                 Location
                                (Spread or
                                 Facility/           Follow-up
      Report      Date             MP/               Required
      Number     Issued          County)            (Yes or No)                       Problem Area Description

      EV-7424   4/16/2020        Mainline /             Yes           The Compliance Monitor documented further erosion issues
                               North Spread /                         on the north bank of a waterbody on tract GR-0285.010
                                MP 59.02 to                           where erosion issues had been documented the previous
                                  59.69 /                             week. The Compliance Monitor, Environmental Inspector,
                                                                      and Environmental Coordinator discussed temporary
                               Grady County
                                                                      stabilization measures pending more permanent bank
                                                                      repairs scheduled for the following week.




                       View of waterbody bank erosion, North Spread, MP 59.67(see EV-7424 issued on 4/16/2020)




                                                                  6
20200506-3001 FERC PDF (Unofficial) 05/06/2020
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 32 of 205
                                                Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                 Environmental Compliance Monitoring Program
                                                                                        April 5 through 11, 2020 Summary Report


        PROBLEM AREA REPORTS

        Problem area reports record an observation where an area or activity does not meet the definition
        of acceptable but is not considered a noncompliance. Two problem area reports were issued by
        the Compliance Monitors during this period, as detailed below.

                            SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                                 Location
                                (Spread or
                                 Facility/           Follow-up
      Report      Date             MP/               Required
      Number     Issued          County)            (Yes or No)                       Problem Area Description

      EV-7384   4/06/2020        Mainline /             Yes           The Compliance Monitor noted areas of subsidence and
                               South Spread /                         erosion of the banks of several waterbodies on the South
                                MP 184.50 to                          Spread. The Compliance Monitor informed the Lead EI of
                                  199.00 /                            the erosion of the banks into the waterbodies and the
                                                                      subsidence issues. The erosion and other issues will be
                               Bryan County
                                                                      addressed upon the return of the South Spread contractor.

      EV-7385   4/06/2020        Mainline /             Yes           The Compliance Monitor noted that the bank of a waterbody
                               North Spread /                         had eroded underneath the installed erosion control matting.
                                MP 59.66 to                           The Compliance Monitor discussed the observed issues with
                                  59.68 /                             the Lead EI. The Lead EI stated the issue would be
                                                                      addressed with the contractor and the repair work would be
                               Grady County
                                                                      initiated.




                                                                  6
20200506-3001 FERC PDF (Unofficial) 05/06/2020
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 33 of 205
                                               Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                Environmental Compliance Monitoring Program
                                                                                       April 5 through 11, 2020 Summary Report


        NONCOMPLIANCE REPORTS

        Noncompliance reports record an observation where an area or activity violates (is not in
        compliance with) the project specifications, results in damage to resources, or places sensitive
        resources at unnecessary risk. One noncompliance report was issued by the Compliance
        Monitors and/or compliance management team during this period, as detailed below.

                       SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                                   Location
                                  (Spread or
                                   Facility/
                                   Milepost           Follow-up
       Report        Date           [MP]/             Required
       Number       Issued         County)           (Yes or No)                      Noncompliance Description

       EV-7389     4/07/2020      Mainline /             Yes          The Compliance Monitor observed the contractor crew
                                North Spread /                        burying excess rock on the right-of-way, which is out of
                                 MP 75.00 to                          compliance with the FERC Plan, Section V.A.3. The
                                   79.70 /                            Compliance Monitor informed the Lead EI of the
                                                                      observation and inspection staff promptly arrived on-site to
                                Garvin County
                                                                      correct the issue.




                      View of excess rock buried on the right-of-way, North Spread, MP 79.70 (see EV-7389 issued on
                      4/07/2020)




                                                                 8
20200506-3000 FERC PDF (Unofficial) 05/06/2020
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 34 of 205
                                          Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                           Environmental Compliance Monitoring Program
                                                                                 March 29 to April 4, 2020 Summary Report


        PROBLEM AREA REPORTS

        Problem area reports record an observation where an area or activity does not meet the definition
        of acceptable but is not considered a noncompliance. Five problem area reports were issued by
        the Compliance Monitors during this period, as detailed below.

                        SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                                  Location
                                 (Spread or
                                  Facility/        Follow-up
       Report       Date            MP/            Required
       Number      Issued         County)         (Yes or No)                    Problem Area Description

       EV-7362    03/30/2020      Mainline/           Yes         The Compliance Monitor inspected a restored portion of
                                North Spread/                     the right-of-way and noted erosion issues and sediment
                                 MPs 73.00                        deposition near a waterbody. The Compliance Monitor
                                  to 78.00/                       noted that the upland area had been previously seeded
                                Grady County                      and covered with mulch. It appeared that the mulch had
                                                                  not been anchored properly as required by the FERC
                                                                  Upland Erosion Control, Revegetation, and Maintenance
                                                                  Plan, section IV.F.4.f. The Compliance Monitor relayed
                                                                  the observation to the Lead EI.

       EV-7371    04/01/2020       Mainline/          Yes         The Compliance Monitor conducted an inspection of the
                                South Spread/                     right-of-way as part of the in-service request and noted
                                 MPs 123.00                       multiple areas of erosion and subsidence. Erosion was
                                  to 141.20/                      noted in upland areas and at waterbodies. Vegetation
                                 Carter and                       coverage varied through the area as well. The
                                   Johnston                       Compliance Monitor communicated all observed issues
                                   Counties                       to the Lead EI.

       EV-7373    04/02/2020      Mainline/           Yes         The Construction Monitor noted that terraces were
                                North Spread/                     retaining stormwater, which was overtopping the terrace
                                 MPs 78.60                        and causing some erosion. Additionally, the Compliance
                                  to 80.20/                       Monitor noted that the previously restored topsoil was
                                Garvin County                     showing some signs of erosion. However, sediment
                                                                  controls had retained the topsoil within the right-of-way
                                                                  boundaries. The topsoil had been replaced, but seed
                                                                  and mulch had not been able to be applied prior to the
                                                                  latest storm event. The contractor representative stated
                                                                  that the stabilization activities would occur as soon as
                                                                  right-of-way conditions allowed. The Compliance
                                                                  Monitor informed the Lead EI of the noted issues.

       EV-7376    04/03/2020       Mainline/          Yes         The Compliance Monitor noted bank erosion at two
                                South Spread/                     waterbodies. The Compliance Monitor provided the
                                 MPs 146.00                       information to the Lead EI. The issues will be addressed
                                  to 155.00/                      when the contractor returns to the South Spread.
                               Johnston County

       EV-7382    04/04/2020      Mainline/           Yes         The Compliance Monitor noted an area of minor erosion
                                North Spread/                     at a waterbody and a second area of severe erosion
                                 MPs 38.10                        within a pasture area due to ineffective stabilization
                                  to 50.30/                       measures. The Compliance Monitor and the Lead EI
                                Grady County                      discussed the issues noted at both areas. The Lead EI
                                                                  stated that the issues would be communicated to the
                                                                  contractor.




                                                            4
20200422-3001 FERC PDF (Unofficial) 04/22/2020
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 35 of 205
                                                Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                 Environmental Compliance Monitoring Program
                                                                                     March 22 through 28, 2020 Summary Report


        PROBLEM AREA REPORTS

        Problem area reports record an observation where an area or activity does not meet the definition
        of acceptable but is not considered a noncompliance. Two problem area reports were issued by
        the Compliance Monitors during this period, as detailed below.

                            SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                                 Location
                                (Spread or
                                 Facility/           Follow-up
      Report      Date             MP/               Required
      Number     Issued          County)            (Yes or No)                       Problem Area Description

      EV-7349   3/25/2020        Mainline /             Yes           The Compliance Monitor noted that a recently seeded area
                               North Spread /                         had not been mulched, which is not compliant with FERC
                                MP 77.20 to                           Plan, Section IV. F. 4. a. Due to the recent storm events,
                                  77.80 /                             erosion was present throughout the tract and leading
                                                                      towards a waterbody. The Compliance Monitor informed the
                               Grady County
                                                                      Lead EI of the observations. The Lead EI stated the area
                                                                      would be assessed to determine the appropriate mitigation.

      EV-7350   3/25/2020        Mainline /             Yes           The Compliance Monitor noted that a driveway and road
                               North Spread /                         crossing were rutted and rough, which is out of compliance
                                MP 83.90 to                           with the FERC Plan, Section IV. E. 1. The Compliance
                                  84.80 /                             Monitor also noted erosion at a waterbody and in the upland
                               Garvin County                          portion of a tract. The upland portion of the tract had been
                                                                      seeded but not mulched, which is out of compliance with
                                                                      FERC Plan, Section IV. F. 4. a. The Compliance Monitor
                                                                      discussed the issues with the Lead EI. The Lead EI stated
                                                                      the issues would be addressed with the contractor.




                                                                  5
20200409-3009 FERC PDF (Unofficial) 04/09/2020
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 36 of 205
                                                Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                 Environmental Compliance Monitoring Program
                                                                                     March 15 through 21, 2020 Summary Report


        PROBLEM AREA REPORTS

        Problem area reports record an observation where an area or activity does not meet the definition
        of acceptable but is not considered a noncompliance. Two problem area reports were issued by
        the Compliance Monitors during this period, as detailed below.

                            SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                                 Location
                                (Spread or
                                 Facility/           Follow-up
      Report      Date             MP/               Required
      Number     Issued          County)            (Yes or No)                       Problem Area Description

      EV-7330   3/19/2020        Mainline /             Yes           The Compliance Monitor conducted a follow-up inspection of
                               North Spread /                         an area where contractor crews had been conducting
                                MP 57.00 to                           erosion and sediment control maintenance and repairing a
                                  57.70 /                             gap between a silt fence and an equipment bridge (see EV-
                                                                      7328 issued on 03/18/2020). The Compliance Monitor
                               Grady County
                                                                      noted that the newly installed erosion control devices had
                                                                      been overwhelmed with sediment flows and storm water and
                                                                      upland sediment had flowed into a waterbody. The erosion
                                                                      and sediment controls had been installed correctly prior to
                                                                      the storm event, but the sediment flows were beyond the
                                                                      design capacity of the installed sediment barriers. The
                                                                      compliance Monitor informed the Lead EI of the issue and
                                                                      the issuance of a problem area report.

      EV-7331   3/20/2020        Mainline /             Yes           The Compliance Monitor observed erosion at the recently
                               North Spread /                         mulched and seeded Tatums Compressor Station that
                                  Tatums                              resulted in upland sediment being deposited off the right-of-
                                Compressor                            way. The Compliance Monitor noted that the mulch
                                 Station /                            appeared to be inadequately anchored. The Compliance
                                                                      Monitor and the EI discussed the issues and the EI stated
                                MP 99.00 /
                                                                      that a contractor environmental crew would repair the
                               Garvin County                          erosion and replace the erosion and sediment controls as
                                                                      needed.




                                                                  6
20200409-3009 FERC PDF (Unofficial) 04/09/2020
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 37 of 205
                                               Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                Environmental Compliance Monitoring Program
                                                                                    March 15 through 21, 2020 Summary Report


        NONCOMPLIANCE REPORTS

        Noncompliance reports record an observation where an area or activity violates (is not in
        compliance with) the project specifications, results in damage to resources, or places sensitive
        resources at unnecessary risk. Two noncompliance reports were issued by the Compliance
        Monitors and/or compliance management team during this period, as detailed below.

                        SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                                 Location
                               (Spread or
                                 Facility/           Follow-up
       Report       Date      Milepost [MP]/         Required
       Number      Issued        County)            (Yes or No)                     Noncompliance Description

       EV-7321    3/16/2020     Mainline /              Yes         The Compliance Monitor noted that erosion and sediment
                              South Spread /                        controls required repair or replacement at Bennington
                               Bennington                           Compressor Station site. The Compliance Monitor and the
                               Compressor                           environmental inspection team had previously discussed
                                Station /                           the additional stabilization needs of the compressor station,
                                                                    (documented in EV-7062 issued on 1/30/2020). During this
                                 198.50 /
                                                                    inspection, the Compliance Monitor noted that the same
                              Bryan County                          erosion and sediment control was in place and had not
                                                                    been improved. The Compliance Monitor also noted that
                                                                    sediment-laden water was entering a waterbody from a
                                                                    stormwater outfall, which is out of compliance with the
                                                                    FERC Plan, Section II.B.12 and Section IV.F.3.c. The
                                                                    Compliance Monitor discussed the issues with the Lead EI.

       EV-7337    3/21/2020     Mainline /              Yes         The Compliance Monitor noted that a contractor crew had
                              North Spread /                        been dewatering to a filter bag placed on a vegetated
                               MP 57.00 to                          upland area. The discharged water was laden with fine
                                 57.10 /                            sediment that migrated into a waterbody, which is out of
                                                                    compliance with FERC Wetland and Waterbody
                              Grady County
                                                                    Construction and Mitigation Procedures Section V.B.11.
                                                                    The crew had completed the dewatering activities prior to
                                                                    the arrival of the Compliance Monitor on site. The
                                                                    Compliance Monitor discussed the observations with the
                                                                    EI, and informed him of the issuance of a noncompliance
                                                                    report.




                                                                8
20200331-3003 FERC PDF (Unofficial) 03/31/2020
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 38 of 205
                                                Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                 Environmental Compliance Monitoring Program
                                                                                        March 1 through 7, 2020 Summary Report


        PROBLEM AREA REPORTS

        Problem area reports record an observation where an area or activity does not meet the definition
        of acceptable but is not considered a noncompliance. Three problem area reports were issued by
        the Compliance Monitors during this period, as detailed below.

                            SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                                 Location
                                (Spread or
                                 Facility/           Follow-up
      Report      Date             MP/               Required
      Number     Issued          County)            (Yes or No)                       Problem Area Description

      EV-7287   3/06/2020        Mainline /             Yes           The Compliance Monitor noted that sediment from trench
                               North Spread /                         water pumped through sediment filter bags was being
                                MP 57.40 to                           deposited in an upland area adjacent to a waterbody. No
                                  57.80 /                             sediment from the trench dewatering activities had reached
                                                                      the waterbody. The environmental foreman stated that
                               Grady County
                                                                      additional pumping would be suspended. The Compliance
                                                                      Monitor discussed the issue with the Lead EI and informed
                                                                      him of the issuance of the problem area report.

      EV-7288   3/07/2020        Mainline /             Yes           The Compliance Monitor met with the landowner of tracts
                               North Spread /                         GR-0353.000 and GR-0355.000 to discuss the landowner’s
                                MP 75.00 to                           concerns with cleanup and restoration. Tie-in activities had
                                  75.80 /                             been completed recently on the tracts and cleanup and
                               Grady County                           restoration had not yet been completed. The landowner
                                                                      stated that he had some concerns about the removal of
                                                                      wood debris in the subsoil, the re-installation of terraces,
                                                                      and re-installation of a flume pipe removed during
                                                                      construction. The Compliance Monitor noted that trash had
                                                                      been left on the right-of-way for an extended period of time,
                                                                      which is out of compliance with the FERC Plan, Section
                                                                      III.E. Additionally, the Compliance Monitor noted that a bank
                                                                      of a waterbody had not been restored, allowing water flow
                                                                      and right-of-way inundation to extend south of the crossing,
                                                                      which is out of compliance with the FERC Procedures,
                                                                      Section V.B.7.a. The Compliance Monitor relayed the
                                                                      issues and concerns to the environmental inspection team.

      EV-7289   3/07/2020        Mainline /             Yes           The Compliance Monitor observed the crew replacing topsoil
                               North Spread /                         prior to decompacting the subsoil, which is out of
                                MP 88.40 to                           compliance with the FERC Plan, V.C.2. The Compliance
                                  89.20 /                             Monitor and the Lead EI discussed the observation. The
                                                                      crew utility inspector was also informed of the issue.
                              Stephens County




                                                                  4
20200331-3003 FERC PDF (Unofficial) 03/31/2020
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 39 of 205
                                             Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                              Environmental Compliance Monitoring Program
                                                                                     March 1 through 7, 2020 Summary Report


        NONCOMPLIANCE REPORTS

        Noncompliance reports record an observation where an area or activity violates (is not in
        compliance with) the project specifications, results in damage to resources, or places sensitive
        resources at unnecessary risk. Two noncompliance reports were issued by the Compliance
        Monitors and/or compliance management team during this period, as detailed below.

                       SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                                 Location
                                (Spread or
                                 Facility/
                                 Milepost          Follow-up
       Report        Date         [MP]/            Required
       Number       Issued       County)          (Yes or No)                     Noncompliance Description

       EV-7268     3/02/2020     Mainline /           Yes         The Compliance Monitor noted that road approach rock
                               North Spread /                     was removed from the right-of-way and dumped
                                MP 90.80 /                        approximately 500 feet off of the right-of-way, which is out
                               Garvin County                      of compliance with the FERC Plan, Section III.E. The
                                                                  Compliance Monitor and the Lead EI discussed the issue.
                                                                  The Lead EI stated that the issue would be addressed with
                                                                  the contractor, the rock would be returned to the right-of-
                                                                  way, and/or transported to an approved disposal facility,
                                                                  and that environmental survey coverage of the impacted
                                                                  area would be assessed.

       EV-7290     3/07/2020     Mainline /           Yes         The Compliance Monitor met with the landowner of tracts
                               North Spread /                     GR-0336.000 and GR-0338.000. The landowner
                                MP 70.50 to                       expressed concern about the continued inundation of the
                                  72.40 /                         right-of-way, a large amount of woody debris being mixed
                               Grady County                       into the soil and not removed during cleanup activities, off
                                                                  right-of-way inundation due to a lack of gaps in the topsoil
                                                                  piles, the erosion of the segregated topsoil, and the
                                                                  drainage pipe that was removed during construction
                                                                  activities, but not yet replaced. The Compliance Monitor
                                                                  noted that the area on and off the right-of-way was
                                                                  inundated with water, timber mat and skid wood debris
                                                                  were present throughout the tracts, and the erosion of the
                                                                  topsoil by stormwater. The topsoil piles had been
                                                                  previously stabilized. Tie-in activities had been completed
                                                                  on the tracts during the first week of February 2020, and
                                                                  cleanup activities had not yet begun, which is not compliant
                                                                  with the FERC Plan, Section V.A.1. The Compliance
                                                                  Monitor and the Lead EI discussed the landowner
                                                                  concerns, the observations, and the issues noted on the
                                                                  tracts. The Lead EI stated that the contractor had
                                                                  suspended all work in the area until the soil conditions
                                                                  improved. As documented in communication report EV-
                                                                  7168, issued on 2/17/2020, communication report EV-
                                                                  7178, issued on 2/18/2020, and communication report EV-
                                                                  7195, issued on 2/20/2020, the contractor had planned to
                                                                  remove the water from the site by pumping it into tanks, but
                                                                  this activity had not occurred. The Lead EI also stated that
                                                                  the contractor plans to submit a variance requesting to
                                                                  suspend cleanup in the area.




                                                              7
20200330-3011 FERC PDF (Unofficial) 03/30/2020
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 40 of 205
                                                 Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                  Environmental Compliance Monitoring Program
                                                                                    February 23 through 29, 2020 Summary Report


        PROBLEM AREA REPORTS

        Problem area reports record an observation where an area or activity does not meet the definition
        of acceptable but is not considered a noncompliance. Two problem area reports were issued by
        the Compliance Monitors during this period, as detailed below.

                            SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                                 Location
                                (Spread or
                                 Facility/            Follow-up
      Report      Date             MP/                Required
      Number     Issued          County)             (Yes or No)                         Problem Area Description

      EV-7227   2/25/2020        Mainline /               Yes          The Compliance Monitor noted that the topsoil and subsoil
                               North Spread /                          piles were not adequately separated at an anomaly dig up
                                MP 59.01 to                            site. The mixing was minor and easily separated. The
                                  59.67 /                              Compliance Monitor informed the Lead EI of the need to
                                                                       separate the topsoil and subsoil piles and the issuance of a
                               Grady County
                                                                       problem area report.

      EV-7228   2/25/2020        Mainline /               Yes          The Compliance Monitor noted that multiple access roads
                               North Spread /                          and the right-of-way boundaries were not adequately
                                MP 53.69 to                            marked as required by the project documents during the
                                  59.14 /                              anomaly dig up activities. The Compliance Monitor and the
                                                                       Lead EI discussed the issue. The Lead EI will address the
                               Grady County
                                                                       issue with the contractor.




                       View of topsoil and subsoil piles not adequately separated, North Spread, MP 59.01 (see EV-
                       7227 issued on 2/25/2020)




                                                                   5
20200330-3002 FERC PDF (Unofficial) 03/30/2020
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 41 of 205
                                                Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                 Environmental Compliance Monitoring Program
                                                                                         February 16 to 22, 2020 Summary Report


        PROBLEM AREA REPORTS

        Problem area reports record an observation where an area or activity does not meet the definition
        of acceptable but is not considered a noncompliance. Seven problem area reports were issued by
        the Compliance Monitors during this period, as detailed below.

                            SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                                 Location
                                (Spread or
                                 Facility/           Follow-up
      Report      Date             MP/               Required
      Number     Issued          County)            (Yes or No)                       Problem Area Description

      EV-7166   2/17/2020        Mainline /             Yes           During an inspection of a waterbody after the completion of
                               North Spread /                         the crossing activities, the Compliance Monitor noted that an
                                MP 83.86 /                            erosion control device had failed and sediment-laden water
                                                                      was draining into the waterbody. The Compliance Monitor
                               Garvin County
                                                                      contacted the EI and the onsite environmental crew
                                                                      immediately began the repairing the erosion control devices.
                                                                      The Compliance Monitor also noted minor erosion on the
                                                                      banks from the crossing activities. The Compliance Monitor
                                                                      informed the EI of the issuance of a problem area report for
                                                                      the sediment-laden water entering the waterbody and the
                                                                      slight bank erosion.

      EV-7175   2/18/2020        Mainline /             Yes           The Compliance Monitor noted that the "No Refueling"
                               North Spread /                         signage required per the FERC Procedures, Section
                                 MP 87.04 /                           V.B.3.f., marking the waterbody buffer zone were missing on
                                                                      either side of a waterbody. The Compliance Monitor noted
                              Stephens County
                                                                      that a piece of equipment had been parked nearby
                                                                      overnight. The Compliance Monitor was unable to
                                                                      determine if the equipment had been parked within the
                                                                      buffer zone of the waterbody due to the lack of signage. No
                                                                      impacts or leaks from the equipment were noted. The
                                                                      Compliance Monitor discussed the missing signage with the
                                                                      EI and the Lead EI. The Compliance Monitor informed the
                                                                      environmental inspection team of the issuance of the
                                                                      problem area report for the missing signage.

      EV-7180   2/18/2020        Mainline /             Yes           The Compliance Monitor noted that bales of mulch and a
                               North Spread /                         piece of equipment had been stockpiled adjacent to and off
                               MP 114.00 to                           the right-of-way in a vegetated, upland area, out of
                                  117.00 /                            compliance with the FERC Plan Section IV.A.1. No
                                                                      sensitive resource impacts occurred due to the placement of
                               Carter County
                                                                      the materials off the right-of-way. The Compliance Monitor
                                                                      informed the Lead EI of the issue and the issue was
                                                                      addressed with the crew.




                                                                  8
20200330-3002 FERC PDF (Unofficial) 03/30/2020
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 42 of 205
                                                Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                 Environmental Compliance Monitoring Program
                                                                                         February 16 to 22, 2020 Summary Report
                            SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                                 Location
                                (Spread or
                                 Facility/           Follow-up
      Report      Date             MP/               Required
      Number     Issued          County)            (Yes or No)                       Problem Area Description

      EV-7185   2/19/2020        Mainline /             Yes           The Compliance Monitor noted that sediment from the
                               North Spread /                         waterbody bed was displaced by the flume pipes used
                                MP 83.86 /                            during the waterbody crossing activities. The sediment
                               Garvin County                          displaced by the flume pipes flowed downstream and off the
                                                                      right-of-way. It is not possible to retrieve the sediment from
                                                                      the right-of-way as it is too far off the right-of-way and
                                                                      cannot be reached with equipment. A variance would need
                                                                      to be submitted to retrieve the sediment. Retrieval of the
                                                                      sediment may result in greater environmental impacts and
                                                                      the impacts to retrieve the sediment should be assessed
                                                                      prior to the issuance of a variance. The Compliance Monitor
                                                                      informed the environmental inspection team of the issue.

      EV-7197   2/20/2020        Mainline /             Yes           The Compliance Monitor inspected tracts JO-0857.000 and
                               South Spread /                         JO-0858.000 in response to a FERC Help Line complaint
                                MP 169.00 to                          regarding erosion. Cleanup and restoration activities had
                                  169.60 /                            been completed on the two tracts. The Compliance Monitor
                                                                      noted that revegetation was variable and ranged from zero
                              Johnston County
                                                                      to 50 percent, the mulch was missing at various locations,
                                                                      erosion was observed throughout the tracts, and trench line
                                                                      subsidence was noted. The Compliance Monitor discussed
                                                                      the observed issues with the Lead EI. The Lead EI stated
                                                                      that repairs of the issues would be coordinated with the
                                                                      environmental contractor.

      EV-7217   2/22/2020        Mainline /             Yes           The Compliance Monitor noted that the soil had been
                               North Spread /                         disturbed off the right-of-way in an upland area when the
                                MP 83.50 to                           contractor returned the used dewatering bags to the right-of-
                                  85.00 /                             way. No mixing of topsoil and subsoil occurred. The
                               Garvin County                          Compliance Monitor informed the environmental inspection
                                                                      team of the issue.

      EV-7218   2/22/2020        Mainline /             Yes           The Compliance Monitor noted that the mulch was not
                               North Spread /                         adequately anchored as required by the FERC Plan, Section
                                MP 96.80 to                           IV. F. 4. f. Additionally, the Compliance Monitor observed
                                  96.90 /                             that the waterbody bridges were removed, restricting
                               Garvin County                          equipment access to the area. The Compliance Monitor
                                                                      discussed the issue with the EI.




                                                                  9
20200330-3002 FERC PDF (Unofficial) 03/30/2020
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 43 of 205
                                               Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                Environmental Compliance Monitoring Program
                                                                                        February 16 to 22, 2020 Summary Report


        NONCOMPLIANCE REPORTS

        Noncompliance reports record an observation where an area or activity violates (is not in
        compliance with) the project specifications, results in damage to resources, or places sensitive
        resources at unnecessary risk. One noncompliance report was issued by the Compliance
        Monitors and/or compliance management team during this period, as detailed below.

                        SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                                 Location
                               (Spread or
                                 Facility/           Follow-up
       Report       Date      Milepost [MP]/         Required
       Number      Issued        County)            (Yes or No)                     Noncompliance Description

       EV-7184    2/19/2020     Mainline /              Yes         The Compliance Monitor inspected the recently crossed
                              North Spread /                        waterbody on tract GR-0338.000, a condemnation tract,
                               MP 71.93 /                           and noted that one of the waterbody banks had not been
                              Grady County                          restored to pre-construction contours after the completion
                                                                    of the crossing activities. The Compliance Monitor
                                                                    discussed the issue with the EI on site who stated that he
                                                                    considered the bank adequately restored. After sending
                                                                    the Lead EI a photo of the restored bank, the Compliance
                                                                    Monitor and the Lead EI discussed the issue. The Lead EI
                                                                    concurred that the bank was inadequately restored and
                                                                    addressed the issue with the cleanup foreman. The
                                                                    cleanup foreman stated that the bank would be reworked
                                                                    during the bridge removal activities. The Compliance
                                                                    Monitor also noted that the bridge over the waterbody
                                                                    required cleaning and the geotextile liner required repair of
                                                                    replacement. No sediment was noted in the waterbody.
                                                                    The EI was informed of the issue and the need to clean
                                                                    and repair the bridge in a timely manner. The Compliance
                                                                    Monitor also noted that the timber mats were still being
                                                                    covered with soil during the cleanup activities and were no
                                                                    longer visible under the subsoil. This issue was previously
                                                                    reported in communication report EV-7178 issued on
                                                                    02/18/2020. Cleanup activities were ongoing in the area.
                                                                    The Compliance Monitor again discussed the potential
                                                                    issue with the Lead EI. The Compliance Monitor also
                                                                    discussed the large load of rocks delivered to the area the
                                                                    previous day (previously documented in communication
                                                                    report EV-7178 issued on 02/18/2020) with the EI. The EI
                                                                    stated that the crew had buried the rocks on the right-of-
                                                                    way. All trenches had been backfilled on site prior to the
                                                                    inspection on 2/18/2020. Neither the EI nor the
                                                                    Compliance Monitor was able to locate the buried rocks.
                                                                    Per the FERC Plan, Section V.A.3., rock excavated from
                                                                    the trench may be used to backfill the trench only to the top
                                                                    of the existing bedrock profile. Rock that is not returned to
                                                                    the trench shall be considered construction debris, unless
                                                                    approved for use as mulch or for some other use on the
                                                                    construction work areas by the landowner or land
                                                                    managing agency. The EI was unaware of the compliance
                                                                    issue associated with burying rocks on the right-of-way.
                                                                    The Compliance Monitor informed the Lead EI that a
                                                                    noncompliance report would be issued for the burial of the
                                                                    rocks on the right-of-way. The Compliance Monitor and the




                                                               13
20200330-3002 FERC PDF (Unofficial) 03/30/2020
                Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 44 of 205
                                              Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                               Environmental Compliance Monitoring Program
                                                                                       February 16 to 22, 2020 Summary Report
                     SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                                Location
                              (Spread or
                                Facility/           Follow-up
       Report     Date       Milepost [MP]/         Required
       Number    Issued         County)            (Yes or No)                       Noncompliance Description

                                                                     Lead EI discussed the need to locate, excavate, and
                                                                     adequately dispose of the rocks. The Lead EI addressed
                                                                     the issue with the contractor. The contractor representative
                                                                     stated that the rocks would be excavated and disposed of
                                                                     properly.




                    View of rocks delivered to the site and buried on the right-of-way. Photo was taken during the
                    2/18/2020 inspection. Rocks were buried onsite after the 2/18/2020 inspection, North Spread, MP
                    71.93 (see EV-7184 issued on 2/19/2020).




                                                               14
20200318-3048 FERC PDF (Unofficial) 03/18/2020
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 45 of 205
                                                 Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                  Environmental Compliance Monitoring Program
                                                                                      February 2 through 8, 2019 Summary Report


        PROBLEM AREA REPORTS

        Problem area reports record an observation where an area or activity does not meet the definition
        of acceptable but is not considered a noncompliance. One problem area report was issued by the
        Compliance Monitors during this period, as detailed below.

                           SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                                Location
                               (Spread or
                                Facility/             Follow-up
      Report      Date            MP/                 Required
      Number     Issued         County)              (Yes or No)                       Problem Area Description

      EV-7091   2/3/2020      Velma Lateral /            Yes           The Compliance Monitor noted that seed and mulch had not
                              North Spread /                           been applied to the replaced topsoil within the timeframe
                             MP 1.50 to 2.00 /                         required by the FERC Plan, Section V.D.3.d. The
                                                                       Compliance Monitor relayed the issue to the Lead EI to be
                             Stephens County
                                                                       addressed with the contractor.




                      View of replaced topsoil without seed or mulch, Velma Lateral, North Spread, MP 1.50 (see EV-
                      7091 issued on 2/3/2020).




                                                                   4
20200318-3048 FERC PDF (Unofficial) 03/18/2020
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 46 of 205
                                               Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                Environmental Compliance Monitoring Program
                                                                                    February 2 through 8, 2019 Summary Report


        NONCOMPLIANCE REPORTS

        Noncompliance reports record an observation where an area or activity violates (is not in
        compliance with) the project specifications, results in damage to resources, or places sensitive
        resources at unnecessary risk. One noncompliance report was issued by the Compliance
        Monitors and/or compliance management team during this period, as detailed below.

                       SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                                   Location            Follow-up
                              (Spread or Facility/     Required
       Report        Date       Milepost [MP]/          (Yes or
       Number       Issued         County)                No)                        Noncompliance Description

       EV-7122     2/8/2020       Mainline /              Yes        The Compliance Monitor noted that multiple pieces of
                               North Spread /                        equipment had been parked overnight within the buffer
                              MP 81.09 to 81.17 /                    zone of a waterbody, which is out of compliance with the
                                                                     FERC Procedures, Section IV.A.1.d. The Compliance
                                Garvin County
                                                                     Monitor informed the lead EI and the EI of the issue and
                                                                     the issuance of a noncompliance report.




                      View of equipment parked within the waterbody buffer zone, North Spread, MP 81.11 (see EV-
                      7122 issued on 2/8/2020)




                                                                 5
20200318-3046 FERC PDF (Unofficial) 03/18/2020
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 47 of 205
                                                 Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                  Environmental Compliance Monitoring Program
                                                                            January 26 through February 1, 2020 Summary Report


        PROBLEM AREA REPORTS

        Problem area reports record an observation where an area or activity does not meet the definition
        of acceptable but is not considered a noncompliance. One problem area report was issued by the
        Compliance Monitors during this period, as detailed below.

                           SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                                 Location
                                (Spread or
                                 Facility/            Follow-up
      Report      Date             MP/                Required
      Number     Issued          County)             (Yes or No)                         Problem Area Description

      EV-7061    1/30/20         Mainline/                Yes          The Compliance Monitor noted that the bank topsoil and
                               North Spread/                           waterbody bed soil had been adequately segregated in
                                MP 77.82/                              geotextile lined locations. However, during the recent rain
                                                                       event, stormwater flowed into the two segregation locations,
                               Grady County
                                                                       and was mixing with the bottom of the soil piles. The
                                                                       Compliance Monitor and the EI discussed the issue. The EI
                                                                       stated he would address the issue with the contractor to
                                                                       ensure the bank topsoil and creek bed material will be
                                                                       adequately re-segregated and stabilized.




                       View of creek bank topsoil mixing with silt-laden stormwater, Mainline, North Spread, milepost
                       77.82. The Compliance Monitor issued a problem area report to document the issue (see EV-
                       7061 dated 1/30/2020).




                                                                   7
20200318-3046 FERC PDF (Unofficial) 03/18/2020
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 48 of 205
                                                Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                 Environmental Compliance Monitoring Program
                                                                           January 26 through February 1, 2020 Summary Report


        NONCOMPLIANCE REPORTS

        Noncompliance reports record an observation where an area or activity violates (is not in
        compliance with) the project specifications, results in damage to resources, or places sensitive
        resources at unnecessary risk. One noncompliance report was issued by the Compliance
        Monitors and/or compliance management team during this period, as detailed below.

                       SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                                  Location
                                (Spread or
                                  Facility/            Follow-up
       Report        Date      Milepost [MP]/          Required
       Number       Issued        County)             (Yes or No)                        Noncompliance Description

       EV-7050     1/29/20        Mainline/                Yes          The Compliance Monitor observed silt-laden water from the
                                North Spread/                           right-of-way draining into a waterbody, which is in violation
                                 MP 77.82/                              of the FERC Plan, Section V.B.10. The Compliance
                                Grady County                            Monitor contacted the Lead EI and the EI to inform them of
                                                                        the issue. The Compliance Monitor also informed them
                                                                        that a noncompliance report would be issued for the impact
                                                                        to a sensitive resource from the lack of erosion and
                                                                        sediment controls that allowed sediment to enter the
                                                                        waterbody. The Lead EI stated that he would address the
                                                                        issue with the contractor.




                      View of mixing of clean and silt-laden water, Mainline, North Spread, milepost 77.82. The
                      Compliance Monitor issued a noncompliance report associated with the issues at this site (see
                      EV-7050 dated 01/29/2020).



                                                                   8
20200302-3012 FERC PDF (Unofficial) 03/02/2020
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 49 of 205
                                               Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                Environmental Compliance Monitoring Program
                                                                                   January 19 through 25, 2020 Summary Report


        NONCOMPLIANCE REPORTS

        Noncompliance reports record an observation where an area or activity violates (is not in
        compliance with) the project specifications, results in damage to resources, or places sensitive
        resources at unnecessary risk. Four noncompliance reports were issued by the Compliance
        Monitors and/or compliance management team during this period, as detailed below.

                       SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                                 Location
                               (Spread or
                                 Facility/           Follow-up
       Report        Date     Milepost [MP]/         Required
       Number       Issued       County)            (Yes or No)                     Noncompliance Description

       EV-6977     01/20/20     Mainline/               Yes          The Compliance Monitor observed the following issues at a
                              North Spread/                          tie-in location: Two pieces of equipment that had been
                               MP 86.74 to                           parked overnight within the buffer zone of the waterbody
                                 87.04/                              (out of compliance with FERC Procedures, Section
                                Stephens                             IV.A.1.d.); Required environmental sign ("no refueling"
                                                                     sign) removed from buffer zone boundary and set on the
                                 County
                                                                     track of piece of equipment (out of compliance with FERC
                                                                     Procedures, Section IV.A.1.f.); Pump left overnight outside
                                                                     of a secondary containment within the buffer zone of the
                                                                     waterbody (out of compliance with FERC Procedures,
                                                                     Section IV.A.1.g.); Mixing of topsoil and subsoil (out of
                                                                     compliance with FERC Plan, Section IV.B.4.); Improper
                                                                     topsoil stabilization (out of compliance with FERC Plan,
                                                                     Section IV.B.6.); Three silt fences deliberately sliced at the
                                                                     bottom to let silt laden water drain off the right-of-way (out
                                                                     of compliance with FERC Plan, Section IV.F.); One
                                                                     dewatering bag cut to let the silt laden water drain out
                                                                     faster (out of compliance with FERC Procedures, Section
                                                                     V.B.11.); and Lack of monitoring of dewatering activities
                                                                     (out of compliance with FERC Plan, Section II.B.7.). The
                                                                     Compliance Monitor informed the EI of the multiple issues.
                                                                     The EI and the Environmental Coordinator arrived at the
                                                                     site and conducted an inspection with the Compliance
                                                                     Monitor. The Compliance Monitor, the Environmental
                                                                     Coordinator, and the EI agreed that the site was grossly out
                                                                     of compliance and the crew had made no effort to stay in
                                                                     compliance. Additionally, the crew had deliberately
                                                                     damaged the previously installed erosion and sediment
                                                                     control devices and moved the project required signage.
                                                                     The contractor environmental crew began addressing the
                                                                     issues as soon as they were reported. The entire tie in
                                                                     crew was subsequently removed from additional project
                                                                     work.

       EV-7007     01/23/20     Mainline /              Yes          The Compliance Monitor observed deep ruts in the topsoil
                              North Spread /                         caused by a survey crew driving on the saturated, restored
                               MP 59.14 to                           right-of-way. The Compliance Monitor noted that the
                                 59.67 /                             mixing of topsoil and subsoil occurred in several areas,
                                                                     which is out of compliance with the FERC Plan, Section
                              Grady County
                                                                     IV.B.4. The Compliance Monitor discussed the
                                                                     observations with the Lead EI and advised him of the
                                                                     issuance of a noncompliance report for the mixing of topsoil
                                                                     with subsoil. The Compliance Monitor was subsequently




                                                                8
20200302-3012 FERC PDF (Unofficial) 03/02/2020
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 50 of 205
                                             Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                              Environmental Compliance Monitoring Program
                                                                                 January 19 through 25, 2020 Summary Report
                      SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                                Location
                              (Spread or
                                Facility/          Follow-up
       Report       Date     Milepost [MP]/        Required
       Number      Issued       County)           (Yes or No)                     Noncompliance Description

                                                                   informed that the survey crew in question was removed
                                                                   from the project.

       EV-7020    01/24/20     Mainline/              Yes          The Compliance Monitor noted that all the erosion control
                             North Spread/                         devices had been removed from the edge of a waterbody
                             MP 110.90 to                          that had been used as a hydrostatic test water source. The
                                111.00/                            area had been graded and no erosion control devices had
                             Carter County                         been installed prior to the latest rain event, which is out of
                                                                   compliance with the FERC Plan, Section IV.F. Sediment
                                                                   deposition into the waterbody was not observed. The
                                                                   Compliance Monitor discussed the issue with the Lead EI.
                                                                   The Lead EI stated that the issue would be addressed with
                                                                   the contractor.

       EV-7032    01/25/20     Mainline/               No          The Compliance Monitor noted that the contractor crew had
                             North Spread/                         placed dewatering filter bags on the banks of a waterbody.
                              MP 95.00/                            Several crew members were observed walking on the bags
                             Garvin County                         causing sediment laden water to be released into the
                                                                   waterbody. The dewatering activities were out of
                                                                   compliance with the FERC Plan, Section II.B.7. The crew
                                                                   members ceased the activity and dewatering pump
                                                                   operation was halted. The Compliance Monitor also noted
                                                                   that subsoil spoil was stockpiled against segregated
                                                                   topsoil, which is out of compliance with the FERC Plan,
                                                                   Section IV.B.4. The Compliance Monitor informed the lead
                                                                   EI and the EI of the issues and the issuance of the
                                                                   noncompliance report. A contractor environmental crew
                                                                   arrived on site to assist with the dewatering activities. The
                                                                   environmental crew installed filter bags in a proper location
                                                                   away from the waterbody.




                                                              9
20200302-3011 FERC PDF (Unofficial) 03/02/2020
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 51 of 205
                                                Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                 Environmental Compliance Monitoring Program
                                                                                    January 12 through 18, 2020 Summary Report


        PROBLEM AREA REPORTS

        Problem area reports record an observation where an area or activity does not meet the definition
        of acceptable but is not considered a noncompliance. Five problem area reports were issued by
        the Compliance Monitors during this period, as detailed below.

                            SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                                 Location
                                (Spread or
                                 Facility/           Follow-up
      Report      Date             MP/               Required
      Number     Issued          County)            (Yes or No)                        Problem Area Description

      EV-6929   01/13/20         Mainline /             Yes           The Compliance Monitor noted that soil had spilled off the
                               North Spread /                         right-of-way in an upland area, which is out of compliance
                                MP 89.80 /                            with the FERC Plan, Section IV.A.1. The Compliance
                                                                      Monitor notified the Lead EI of the issue. The area where
                               Garvin County
                                                                      the soil spilled is well vegetated and subsoil should be able
                                                                      to be retrieved with no damage to the off right-of-way area.

      EV-6933   01/13/20         Mainline /             Yes           The Compliance Monitor noted that soil had spilled off the
                               North Spread /                         right-of-way in an upland area, which is out of compliance
                                MP 90.90 to                           with the FERC Plan, Section IV.A.1. The Compliance
                                  91.10 /                             Monitor notified the Lead EI of the issue. The soil should be
                                                                      able to be retrieved with no damage to the off right-of-way
                               Garvin County
                                                                      area.

      EV-6970   1/17/2020        Mainline /             Yes           The Compliance Monitor noted that the sediment control
                               South Spread /                         device installed at the stormwater retention pond at the
                                Bennington                            Bennington Compressor Station was in need of
                                Compressor                            maintenance. Sediment was also noted in the riprap lined
                                  Station /                           stormwater retention pond receiving drainage ditch that
                                                                      leads to a waterbody. Both sediment control devices
                                MP 198.50 /
                                                                      required maintenance. The Compliance Monitor informed
                               Bryan County                           the environmental inspection team of the issue.

      EV-6973   1/18/2020        Mainline /             Yes           The Compliance Monitor inspected the right-of-way at a
                               North Spread /                         waterbody crossing. The crossing activities had been
                                MP 77.82 /                            postponed due to the saturated right-of-way conditions. The
                                                                      Compliance Monitor noted that several erosion control
                               Grady County
                                                                      devices had failed and required repair and that a small
                                                                      amount of sediment had drained in the waterbody and
                                                                      needed to be removed. All the erosion control devices were
                                                                      functional and in good repair prior to the rain event. The
                                                                      Compliance Monitor informed the EI of the issues. A
                                                                      contractor crew began repairs of the erosion control devices
                                                                      while the Compliance Monitor was on site.




                                                                  7
20200302-3011 FERC PDF (Unofficial) 03/02/2020
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 52 of 205
                                                Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                 Environmental Compliance Monitoring Program
                                                                                    January 12 through 18, 2020 Summary Report
                            SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                                 Location
                                (Spread or
                                 Facility/            Follow-up
      Report      Date             MP/                Required
      Number     Issued          County)             (Yes or No)                        Problem Area Description

      EV-6974   1/18/2020        Mainline /              Yes           The Compliance Monitor conducted a follow-up inspection of
                               North Spread /                          tract GR-0338.000. The Compliance Monitor had met with
                                MP 71.05 /                             the landowner of the tract and documented several issues
                               Grady County                            on 1/15/2020 (documented in communication report EV-
                                                                       6950). The Compliance Monitor noted that the edge of the
                                                                       right-of-way had been adequately re-staked. The
                                                                       Compliance Monitor also noted that additional water had
                                                                       accumulated behind the topsoil pile due to the latest rain
                                                                       event and the water was partially blocking the landowner’s
                                                                       access road. The contractor had previously removed a
                                                                       drainage pipe installed by the landowner so that an
                                                                       equipment bridge could be installed. The Compliance
                                                                       Monitor noted that the water from the rain event had eroded
                                                                       the area around the bridge and partially collapsed the banks
                                                                       of the drainage. A contractor crew was addressing the
                                                                       erosion issue during the inspection. The EI arrived on site
                                                                       during the inspection. The Compliance Monitor discussed
                                                                       the erosion and drainage issues with the EI.




                       View of spoil off the right-of-way, North Spread, MP 89.80 (see EV-6929 issued on 01/13/20)




                                                                   8
20200302-3011 FERC PDF (Unofficial) 03/02/2020
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 53 of 205
                                             Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                              Environmental Compliance Monitoring Program
                                                                                 January 12 through 18, 2020 Summary Report


        NONCOMPLIANCE REPORTS

        Noncompliance reports record an observation where an area or activity violates (is not in
        compliance with) the project specifications, results in damage to resources, or places sensitive
        resources at unnecessary risk. Three noncompliance reports were issued by the Compliance
        Monitors and/or compliance management team during this period, as detailed below.

                       SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                                 Location
                                (Spread or          Follow-up
                              Facility/Milepost     Required
       Report        Date           [MP]/            (Yes or
       Number       Issued        County)              No)                        Noncompliance Description

       EV-6939     01/14/20       Mainline /            No         The Compliance Monitor observed a Midship project staff
                                North Spread /                     member utilizing an unapproved road, which is out of
                                 MP 77.90 /                        compliance with the FERC Plan, Section IV.A.1. The
                                Grady County                       Compliance Monitor observed that a sign had been posted
                                                                   stating “no access” to prevent trespassing beyond the right-
                                                                   of-way boundaries. The Compliance Monitor pointed out
                                                                   the sign to the project staff member who stated that he
                                                                   knew that the area was off the right-of-way. The
                                                                   Compliance Monitor informed the project staff member that
                                                                   he was trespassing. The Compliance Monitor also
                                                                   informed the environmental inspection team that a
                                                                   noncompliance report would be issued to document the
                                                                   activity.

       EV-6959     01/16/20   Chisholm Lateral /        No         The Compliance Monitor noted that a piece of equipment
                               North Spread /                      had been parked overnight within the buffer zone of a
                                  MP 3.89 /                        waterbody, which is out of compliance with the FERC
                                                                   Procedures. Section IV.A.1.d. The Compliance Monitor
                              Kingfisher County
                                                                   informed the EI that a noncompliance report would be
                                                                   issued. The EI stated he would address the issue with the
                                                                   contractor and have the equipment moved.

       EV-6976     01/18/20       Mainline /           Yes         The Compliance Monitor conducted an inspection of an
                               North Spread /                      anomaly dig up site and noted multiple issues, including:
                              MP 40.65 to 40.73/                   Missing right-of-way boundary stakes (out of compliance
                                                                   with FERC Plan, Section II.B.3.); Erosion caused by
                               Grady County
                                                                   dewatering activities (out of compliance with FERC Plan,
                                                                   Section II.B.7.); Inadequate topsoil and subsoil segregation
                                                                   (out of compliance with FERC Plan, FERC Plan, Section
                                                                   IV.B.4.); Topsoil lacking stabilization (out of compliance
                                                                   with FERC Plan, FERC Plan, Section IV.B.6.); and Erosion
                                                                   control devices that required maintenance (out of
                                                                   compliance with FERC Plan, Section II.B.5.). Rainfall of
                                                                   approximately 1.0 inch occurred on 1/16/2020. The crew
                                                                   began asking the Compliance Monitor for guidance
                                                                   regarding the environmental compliance issues. The
                                                                   Compliance Monitor referred the crew to the EI. Per the
                                                                   FERC Plan, Section II.B.13.a, it is the responsibility of the
                                                                   EI to inspect and ensure the maintenance of temporary
                                                                   erosion control measures at least on a daily basis in areas
                                                                   of active construction or equipment operation. In addition,
                                                                   per the FERC Plan, Section II.B.13.c. it is the responsibility
                                                                   of the EI to inspect and ensure the maintenance of




                                                             11
20200302-3011 FERC PDF (Unofficial) 03/02/2020
                Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 54 of 205
                                              Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                               Environmental Compliance Monitoring Program
                                                                                  January 12 through 18, 2020 Summary Report
                     SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                                Location
                               (Spread or             Follow-up
                             Facility/Milepost        Required
       Report      Date            [MP]/               (Yes or
       Number     Issued         County)                 No)                          Noncompliance Description

                                                                      temporary erosion control measures within 24 hours of
                                                                      each 0.5 inch or greater of rainfall. The Compliance
                                                                      Monitor contacted the Lead EI to inform him that an EI was
                                                                      needed on site to address issues on site with the crew.
                                                                      The Compliance Monitor also informed the Lead EI that a
                                                                      noncompliance report would be issued for the lack of
                                                                      required oversight, as well as the multiple other compliance
                                                                      issues observed.




                    View of access road with “No Access” sign in place and visible at the edge of right-of-way
                    boundary, North Spread, MP 77.90 (see EV-6939 issued on 01/14/20).




                                                                12
20200302-3010 FERC PDF (Unofficial) 03/02/2020
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 55 of 205
                                               Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                Environmental Compliance Monitoring Program
                                                                                    January 5 through 11, 2020 Summary Report
        PROBLEM AREA REPORTS

        Problem area reports record an observation where an area or activity does not meet the definition
        of acceptable but is not considered a noncompliance. Eight problem area reports were issued by
        the Compliance Monitors during this period, as detailed below.

                          SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                                Location
                               (Spread or
                                Facility/           Follow-up
      Report      Date            MP/               Required
      Number     Issued         County)            (Yes or No)                        Problem Area Description

      EV-6858    1/6/20        Mainline /              Yes           The Compliance Monitor noted that absorbent pads had
                             North Spread/                           been placed over a spill, but the oil saturated soil had not
                              MP 96.50 to                            been removed from the right-of-way as required by the
                                                                     project-specific Spill Prevention and Response Procedures.
                                96.50/
                                                                     The Compliance Monitor notified the Lead EI of the issue.
                             Garvin County                           The Lead EI stated that contractor would be notified of the
                                                                     spill and the need to clean up the impacted soil and
                                                                     absorbent pads.

      EV-6861    1/7/20        Mainline /              No            The Compliance Monitor noted that the water flow was not
                             North Spread/                           being adequately maintained during the dam and pump
                             MP to 88.83 to                          activities as required by the FERC Procedures, Section
                                 88.83/                              V.B.3.e. Water flow was low and the contractor crew was
                                                                     letting the water rise behind the steel plate before pumping it
                            Stephens County
                                                                     down stream, creating periods when the water flow was
                                                                     interrupted. The Compliance Monitor informed the EI of the
                                                                     issue. The Compliance Monitor and the EI discussed either
                                                                     adjusting the dam and pump equipment to ensure
                                                                     uninterrupted flow or installing a flume pipe for the water to
                                                                     flow unimpeded. The EI addressed the issue with the crew.

      EV-6873    1/7/20        Mainline /              Yes           The Compliance Monitor noted that a piece of equipment
                             North Spread/                           had leaked diesel fuel in an upland area. Identification of
                             MP to 111.00 to                         the spill and remediation response were not compliant with
                                111.00/                              Midship's Spill Prevention and Response Procedures. The
                             Carter County                           on-site contractor environmental crew began the cleanup
                                                                     activities.

      EV-6879    1/8/20         Mainline/              Yes           The Compliance Monitor observed that topsoil and subsoil
                             North Spread/                           were starting to mix in several locations, out of compliance
                              MP 85.72 to                            with the FERC Plan, Section IV.B.4. The mixing was minor,
                                 85.80/                              and due to the topsoil piles being hydro-mulched, the subsoil
                                                                     could be removed with no loss of topsoil. The Compliance
                            Stephens County
                                                                     Monitor informed the EI of the mixing and the issuance of a
                                                                     problem area report.




                                                                 6
20200302-3010 FERC PDF (Unofficial) 03/02/2020
                Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 56 of 205
                                                 Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                  Environmental Compliance Monitoring Program
                                                                                      January 5 through 11, 2020 Summary Report
                           SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                                 Location
                                (Spread or
                                 Facility/            Follow-up
      Report     Date              MP/                Required
      Number    Issued           County)             (Yes or No)                        Problem Area Description

      EV-6881   01/08/20        Mainline/                Yes           The Compliance Monitor noted that several temporary
                              North Spread/                            erosion control devices in an active construction area were
                               MP 82.37 to                             damaged and required maintenance or replacement, as per
                                 83.86/                                the FERC Plan, Section II.B.13.a. In the same area, the
                              Garvin County                            Compliance Monitor noted several topsoil piles that had not
                                                                       yet been stabilized, as required by the FERC Plan, Section
                                                                       IV.B.6. The Compliance Monitor observed that a contractor
                                                                       crew began addressing some of the issues during the
                                                                       inspection. As some corrective actions began during the
                                                                       inspection and no sensitive resources were impacted at the
                                                                       time of the inspection, the Compliance Monitor informed the
                                                                       EI that a problem area report would be issued for the
                                                                       pending issues.

      EV-6899   01/09/20     Chisolm Lateral/            No            The Compliance Monitor and the EI noted that a contractor
                               North Spread/                           crew was dewatering the trench onto a county dirt road. The
                                 MP 3.46/                              water coming out of the dewatering bags was clear, but was
                                                                       picking up sediment from the road. The water was flowing
                             Kingfisher County
                                                                       down the side of the road and eventually entering a nearby
                                                                       waterbody. The waterbody was already extremely turbid,
                                                                       and the water that the crew was dewatering was adding to
                                                                       the turbidity. Per the FERC Plan, Section II.B.7. dewatering
                                                                       activities should be done in a well vegetated area, away
                                                                       from public road and should be monitored to ensure
                                                                       compliance and to ensure that they do not result in the
                                                                       deposition of sand, silt, and/or sediment into sensitive
                                                                       environmental resource areas, such as waterbodies. The EI
                                                                       informed crew of the issue. The dewatering bags were
                                                                       moved into a vegetated area.

      EV-6907   01/10/20        Mainline/                Yes           The Compliance Monitor noted trash scattered around an
                              North Spread/                            active construction area. The EI, and subsequently, the
                             MP 96.0 to 96.7/                          foreman were informed that the trash scattered around the
                              Garvin County                            right-of-way was out of compliance with the FERC Plan,
                                                                       Section III.E., and that regular collection, containment, and
                                                                       disposal of the trash needed to be initiated. The foreman
                                                                       stated that the trash would be removed.

      EV-6921   01/11/20        Mainline/                Yes           The Compliance Monitor note that subsoil spilled off the
                              North Spread/                            right-of-way in an area approximately 5 feet by 35 feet. Soil
                             MP 90.6 to 90.7 /                         off the right-of-way is out of compliance with the FERC Plan,
                              Garvin County                            Section, IV.A.1. The upland area was vegetated and
                                                                       retrieval of the materials will be able to be accomplished with
                                                                       no damage. The Compliance Monitor informed the Midship
                                                                       Environmental Coordinator of the observation. The Midship
                                                                       Environmental Coordinator stated that he would address the
                                                                       issue with the contractor.




                                                                   7
20200302-3010 FERC PDF (Unofficial) 03/02/2020
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 57 of 205
                                               Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                Environmental Compliance Monitoring Program
                                                                                    January 5 through 11, 2020 Summary Report


        NONCOMPLIANCE REPORTS

        Noncompliance reports record an observation where an area or activity violates (is not in
        compliance with) the project specifications, results in damage to resources, or places sensitive
        resources at unnecessary risk. Three noncompliance reports were issued by the Compliance
        Monitors and/or compliance management team during this period, as detailed below.

                       SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                                 Location
                               (Spread or
                                 Facility/           Follow-up
       Report        Date     Milepost [MP]/         Required
       Number       Issued       County)            (Yes or No)                     Noncompliance Description

       EV-6849     01/06/20      Mainline/              Yes          The Compliance Monitor noted that the erosion control
                               North Spread/                         devices had not been replaced across an equipment bridge
                                MP 88.83/                            over a waterbody as required per the FERC Procedures,
                                 Stephens                            Section V.B.10.a. The Compliance Monitor informed the
                                  County                             Lead EI and the EI that a noncompliance report would be
                                                                     issued.

       EV-6897     01/09/20   Chisolm Lateral/          Yes          The Compliance Monitor noted that temporary erosion
                               North Spread/                         control devices were missing from the anomaly dig up sites
                              MP 3.46 to 7.63/                       adjacent to several waterbodies. The FERC Plan, Section
                                Kingfisher                           IV.F., requires the installation of temporary erosion controls
                                  County                             immediately after the disturbance of the soil, and that
                                                                     temporary erosion control devices must be properly
                                                                     maintained throughout construction. The FERC
                                                                     Procedures, Section V.B.10.a., requires the installation of
                                                                     sediment barriers at all waterbody crossings to prevent the
                                                                     flow of sediments into the waterbody. The Compliance
                                                                     Monitor informed the EI of the problem and the issuance of
                                                                     a noncompliance report. The Compliance Monitor later
                                                                     observed a contractor crew beginning the erosion control
                                                                     device installation where needed.

       EV-6898     01/09/20   Chisolm Lateral/           No          The Compliance Monitor observed project personnel
                               North Spread/                         accessing the right-of-way via an unapproved access road.
                                 MP 3.90/                            The use of the unapproved access road constitutes a
                                                                     trespass and is out of compliance with the FERC Plan,
                                Kingfisher
                                  County                             Section III.A.1. The Compliance Monitor informed the EI of
                                                                     the problem and the issuance of a noncompliance report.
                                                                     The Compliance Monitor later observed that new "no
                                                                     project access" signs had been installed.




                                                               12
20200220-3002 FERC PDF (Unofficial) 02/20/2020
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 58 of 205
                                              Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                               Environmental Compliance Monitoring Program
                                                                  December 29, 2019 through January 4, 2020 Summary Report


        PROBLEM AREA REPORTS

        Problem area reports record an observation where an area or activity does not meet the definition
        of acceptable but is not considered a noncompliance. Four problem area reports were issued by
        the Compliance Monitors during this period, as detailed below.

                           SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                                Location
                               (Spread or
                                Facility/          Follow-up
      Report      Date            MP/              Required
      Number     Issued         County)           (Yes or No)                        Problem Area Description

      EV-6830   12/31/19        Mainline/             Yes           The Compliance Monitor noted multiple areas where the
                              North Spread/                         mulch had not been anchored as required per the Plan,
                              MPs 38.20 to                          Section IV.F.4.f. The Compliance Monitor planned to
                                 39.98/                             discuss the issue with the Midship environmental inspection
                                                                    team upon their return from the holiday break.
                              Grady County

      EV-6832   01/02/20        Mainline/             Yes           The Compliance Monitor noted multiple areas where the
                              North Spread/                         mulch had not been anchored as required per the Plan,
                              MPs 42.19 to                          Section IV.F.4.f. , and issued a problem area report. The
                                 48.70/                             Compliance Monitor planned to discuss the issue with the
                              Grady County                          Midship environmental inspection team upon their return
                                                                    from the holiday break. The Compliance Monitor also noted
                                                                    topsoil replacement had not been completed on a section of
                                                                    the right-of-way that had been backfilled prior to the holiday
                                                                    break. Per the FERC Plan, Section V.A.1., cleanup
                                                                    activities should commence immediately following backfill
                                                                    activities and topsoil replacement should be completed
                                                                    within 20 days after backfilling activities. The Compliance
                                                                    Monitor planned to discuss the dates of the backfill activities,
                                                                    and the pending final cleanup activities with the Lead EI and
                                                                    the EI upon their return from the holiday break.

      EV-6837   01/03/20        Mainline/             Yes           The Compliance Monitor noted that the right-of-way erosion
                              North Spread/                         control devices had been overwhelmed, resulting in
                              MPs 97.00 to                          sediment off the right-of-way during the rainfall event the
                                 97.70/                             previous week, which is out of compliance with the the
                              Garvin County                         FERC Plan, Section B.II.14. The Compliance Monitor
                                                                    informed the Lead EI of the issue.

      EV-6839   01/03/20        Mainline/             Yes           The Compliance Monitor noted that the clean-up activities
                              North Spread/                         had been suspended along a portion of the right-of-way
                              MPs 108.00 to                         pending the completion of the anomaly data collection
                                 117.00/                            activities. Per the FERC Plan, Section V.A.1., cleanup
                              Carter County                         operations needed to begin immediately following backfilling
                                                                    activities, and final grading, topsoil replacement, and
                                                                    installation of permanent erosion control structures must
                                                                    occur within 20 days of backfilling the trench. The
                                                                    Compliance Monitor informed the Midship environmental
                                                                    inspection team of the issuance of the problem area report.




                                                                7
20200220-3002 FERC PDF (Unofficial) 02/20/2020
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 59 of 205
                                               Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                Environmental Compliance Monitoring Program
                                                                   December 29, 2019 through January 4, 2020 Summary Report


        NONCOMPLIANCE REPORTS

        Noncompliance reports record an observation where an area or activity violates (is not in
        compliance with) the project specifications, results in damage to resources, or places sensitive
        resources at unnecessary risk. Three noncompliance reports were issued by the Compliance
        Monitors and/or compliance management team during this period, as detailed below.

                       SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                                 Location
                               (Spread or
                                 Facility/           Follow-up
       Report        Date     Milepost [MP]/         Required
       Number       Issued       County)            (Yes or No)                     Noncompliance Description

       EV-6835     01/03/20     Mainline /              Yes          The Compliance Monitor conducted a follow-up inspection
                              North Spread /                         of the areas where the EI issued multiple problem area
                               MP 34.77 to                           reports on 12/29/2019, (documented in communication
                                  81.56 /                            reports EV-6821, EV-6822, EV-6823, EV-6824, EV-6825,
                                Grady and                            and EV-6826) for erosion control devices in need of
                                                                     maintenance or replacement and failed erosion control
                              Garvin Counties
                                                                     devices. As noted in the previous reports, the EI informed
                                                                     the contractor representative of the issues on 12/29/2019.
                                                                     Per the FERC Plan, Section II.B.14, the repair of all
                                                                     ineffective temporary erosion control measures are
                                                                     required to be completed within 24 hours of identification.
                                                                     The Compliance Monitor noted that the majority of the
                                                                     documented issues with the erosion control devices had
                                                                     not been addressed. Sediment had also not been retrieved
                                                                     from the waterbodies. The Compliance Monitor informed
                                                                     the Lead EI and the EI of the observations and informed
                                                                     them that a noncompliance report would be issued.

       EV-6841     01/04/20     Mainline /              Yes          The Compliance Monitor noted a piece of equipment
                              North Spread /                         parked overnight within 100 feet of a waterbody, out of
                               MP 81.97 to                           compliance with the FERC Procedures, Section IV.A.1.d.
                                 81.97 /                             The Compliance Monitor informed the Lead EI that a
                                                                     noncompliance report would be issued.
                              Garvin County

       EV-6842     01/04/20     Mainline /              Yes          The Compliance Monitor noted that multiple vehicles were
                              North Spread /                         accessing the right-of-way via a non-approved access
                               MP 81.96 to                           road, which is out of compliance with the FERC Plan,
                                 81.96 /                             Section IV.A.1. The Compliance Monitor discussed the
                              Garvin County                          issue with the Lead EI and the EI. The Compliance Monitor
                                                                     and the environmental inspection team discussed the
                                                                     installation of “no-access” signs to prevent future
                                                                     trespassing in the area.




                                                               10
20200207-3003 FERC PDF (Unofficial) 02/07/2020
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 60 of 205
                                               Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                Environmental Compliance Monitoring Program
                                                                                December 15 through 21, 2019 Summary Report


        PROBLEM AREA REPORTS

        Problem area reports record an observation where an area or activity does not meet the definition
        of acceptable but is not considered a noncompliance. Three problem area reports were issued by
        the Compliance Monitors during this period, as detailed below.

                           SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                                Location
                               (Spread or
                                Facility/           Follow-up
      Report      Date            MP/               Required
      Number     Issued         County)            (Yes or No)                       Problem Area Description

      EV-6759   12/16/19        Mainline /             No            The Compliance Monitor inspected the crossing activities at
                              North Spread /                         a waterbody and observed that a steel plate had been
                                MP 85.80 /                           installed upstream in the waterbody. No pumps had been
                                                                     set up, and the small flow of water was interrupted for about
                             Stephens County
                                                                     an hour. Per the FERC Procedures, Section V.B.3.e.,
                                                                     waterbody flow rates need to be maintained during crossing
                                                                     activities. The Compliance Monitor later observed that the
                                                                     crew had set up the pumps, and the waterbody flow was no
                                                                     longer interrupted. The Compliance Monitor contacted the
                                                                     EI, informed him of the issues and stated that a problem
                                                                     area report would be issued.

      EV-6773   12/17/19        Mainline /             Yes           The Compliance Monitor noted that the pump being utilized
                              South Spread /                         for hydrostatic test water appropriation was in inadequate
                               MP 111.00 /                           secondary containment. No spills or leaks were observed.
                                                                     Per the FERC Procedures, Section IV.A.1.g., all pumps
                              Carter County
                                                                     operating within 100 feet of a waterbody must utilize
                                                                     appropriate secondary containment systems to prevent
                                                                     spills. The Compliance Monitor informed the Lead EI of the
                                                                     inadequacy of the secondary containment and that a
                                                                     problem area report would be issued.

      EV-6804   12/20/19        Mainline /             Yes           The Compliance Monitor noted that final grading, topsoil
                              North Spread /                         replacement, and installation of permanent erosion control
                              MP 110.00 to                           structures had not occurred within 20 days after backfilling
                                 112.00 /                            the trench as required by the FERC Plan V.A.1. The
                                                                     Compliance Monitor discussed the need to complete the
                              Carter County
                                                                     restoration of the right-of-way with the Lead EI. The Lead EI
                                                                     stated that Midship and the contractor elected to suspend
                                                                     final cleanup activities, including topsoil replacement and
                                                                     restoration, pending the outcome of the hydrostatic testing
                                                                     and anomaly assessment.




                                                                 6
20200207-3003 FERC PDF (Unofficial) 02/07/2020
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 61 of 205
                                             Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                              Environmental Compliance Monitoring Program
                                                                              December 15 through 21, 2019 Summary Report


        NONCOMPLIANCE REPORTS

        Noncompliance reports record an observation where an area or activity violates (is not in
        compliance with) the project specifications, results in damage to resources, or places sensitive
        resources at unnecessary risk. One noncompliance report was issued by the Compliance
        Monitors and/or compliance management team during this period, as detailed below.

                        SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                                 Location
                               (Spread or
                                 Facility/         Follow-up
       Report        Date     Milepost [MP]/       Required
       Number       Issued       County)          (Yes or No)                     Noncompliance Description

       EV-6768     12/17/19   Mainline / North        Yes         The Compliance Monitor inspected a waterbody during
                                 Spread /                         post crossing activities and noted that the restoration of the
                              Noncompliance /                     streambed was inadequate and the flow of water was
                                MP 85.80 /                        impeded. The Compliance Monitor noted that water was
                                 Stephens                         present upstream, blocked by the improperly restored
                                  County                          streambed at the crossing location, and water was not
                                                                  present downstream of the crossing. Per the FERC
                                                                  Procedures, Section V.B.3.e., adequate flow rates need to
                                                                  be maintained. The Compliance Monitor also noted
                                                                  multiple pieces of equipment had been parked overnight
                                                                  within 100 feet of the waterbody, and a light plant was
                                                                  placed within inadequate secondary containment device
                                                                  within 100 feet of the waterbody. Per the FERC
                                                                  Procedures, Section IV.A.1.d, all equipment is to be parked
                                                                  overnight at least 100 feet from a waterbody. The
                                                                  Compliance Monitor contacted the EI and the Lead EI and
                                                                  informed them of the multiple deficiencies and that a
                                                                  noncompliance report would be issued.




                                                              9
       Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 62 of 205




December 8 - 15, 2019. Unable to be downloaded
           Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 63 of 205
                                           Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                            Environmental Compliance Monitoring Program
                                                                            December 01 through 07, 2019 Summary Report


  PROBLEM AREA REPORTS

  Problem area reports record an observation where an area or activity does not meet the definition
  of acceptable but is not considered a noncompliance. Three problem area reports were issued by
  the Compliance Monitors during this period, as detailed below.

                     SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                          Location
                         (Spread or
                          Facility/             Follow-up
Report      Date            MP/                 Required
Number     Issued         County)              (Yes or No)                       Problem Area Description

EV-6650    12/4/19        Mainline /               Yes           The Compliance Monitor noted equipment within inadequate
                        North Spread /                           secondary containment within 100 feet of a waterbody. No
                         MP 114.20 /                             fuel, coolant or oil leaks were observed from the equipment.
                                                                 The Compliance Monitor informed the Lead EI of the issue
                        Carter County
                                                                 and the Lead EI stated that the equipment would be moved.

EV-6669    12/6/19      Velma Lateral /            Yes           The Compliance Monitor noted that soil had spilled off the
                        North Spread /                           right-of-way in two areas, which is out of compliance with the
                       MP 5.00 to 5.20 /                         FERC Plan, Section IV.A.1. The upland area where the soil
                       Stephens County                           had spilled was well vegetated and the soil could be easily
                                                                 retrieved without damage or loss. The Compliance Monitor
                                                                 informed the environmental inspection team of the issue.
                                                                 The issue was addressed with the contractor.

EV-6683    12/7/19        Mainline /               Yes           The Compliance Monitor noted that multiple erosion control
                        North Spread /                           devices were in need of maintenance throughout the right-
                        MP 111.00 to                             of-way segment. The Compliance Monitor did not observe
                           113.00 /                              any erosion issues. The Compliance Monitor also noted
                                                                 impounded water in a non-delineated drainage due to spoil
                        Carter County
                                                                 blocking the channel. The Compliance Monitor informed the
                                                                 Lead EI of the erosion controls and drainage maintenance
                                                                 needs. The Lead EI stated that the issue would be
                                                                 addressed with the contractor.




                                                             8
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 64 of 205
                                     Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                      Environmental Compliance Monitoring Program
                                                                      December 01 through 07, 2019 Summary Report


 NONCOMPLIANCE REPORTS

 Noncompliance reports record an observation where an area or activity violates (is not in
 compliance with) the project specifications, results in damage to resources, or places sensitive
 resources at unnecessary risk. Three noncompliance reports were issued by the Compliance
 Monitors and/or compliance management team during this period, as detailed below.

                SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                           Location          Follow-up
                      (Spread or Facility/   Required
Report        Date      Milepost [MP]/        (Yes or
Number       Issued        County)              No)                       Noncompliance Description

EV-6663     12/6/19   Chisholm Lateral /        No         The Compliance Monitor noted that a crew had placed a
                        North Spread /                     dewatering bag in a wetland and was dewatering in the
                      MP 10.41 to 10.42 /                  wetland, which is out of compliance with section VI.B.4 of
                                                           the FERC Procedures. The Compliance Monitor informed
                       Kingfisher County
                                                           the crew of the issue and they immediately ceased
                                                           dewatering. The Compliance Monitor informed the Lead EI
                                                           of the issue and the lead EI also discussed the issue with
                                                           the crew. The Compliance Monitor informed the Lead EI
                                                           that a noncompliance report would be issued for the
                                                           activity.

EV-6670     12/7/19       Mainline /            Yes        The Compliance Monitor noted that topsoil and subsoil
                        North Spread /                     piles were mixing in several locations, which is out of
                      MP 86.69 to 87.07 /                  compliance with the FERC Plan, Section IV.B.4. The
                                                           Compliance Monitor also noted that the stakes delineating
                       Stephens County
                                                           the edge to the right-of-way were missing, which is out of
                                                           compliance with the FERC Plan, Section II.B.3. The
                                                           Compliance Monitor contacted the Lead EI to inform him of
                                                           the issues.

EV-6680     12/7/19       Mainline /            No         The Compliance Monitor had informed the EI of minor
                       North Spread /                      topsoil and subsoil separation issue on 11/29/2019, noting
                      MP 76.40 to 76.40 /                  that the soil pile colors were very distinct from one another
                        Grady County                       and soil separation could be achieved with little effort, .
                                                           The Compliance Monitor re-inspected the area and noted
                                                           that the piles had not been separated. The Compliance
                                                           Monitor contacted the Lead EI to inform him that the issue
                                                           had not been addressed. The Compliance Monitor
                                                           informed the Lead EI that the failure of the EI to address
                                                           the issue was out of compliance with the FERC Plan,
                                                           Section II.B.2. The Compliance Monitor was subsequently
                                                           informed that the two piles had been separated.




                                                      11
           Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 65 of 205
                                         Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                          Environmental Compliance Monitoring Program
                                                                          November 24 through 30, 2019 Summary Report


  PROBLEM AREA REPORTS

  Problem area reports record an observation where an area or activity does not meet the definition
  of acceptable but is not considered a noncompliance. Four problem area reports were issued by
  the Compliance Monitors during this period, as detailed below.

                     SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                          Location
                         (Spread or
                          Facility/           Follow-up
Report      Date            MP/               Required
Number     Issued         County)            (Yes or No)                       Problem Area Description

EV-6596   11/25/19        Mainline /             Yes           The Compliance Monitor noted that the topsoil and subsoil
                        North Spread /                         piles had started to mix at the toe of the piles. Per the
                         MP 80.34 to                           FERC Plan, Section IV.B.4., the separation of salvaged
                           81.09 /                             topsoil and subsoil needs to be maintained throughout all
                                                               construction activities. The Compliance Monitor relayed the
                        Garvin County
                                                               issue to the Lead EI and the EI. The crew foreman was
                                                               informed of the issue and began separating the topsoil while
                                                               the Compliance Monitor was on site. The Compliance
                                                               Monitor and the EI also discussed the need to proactively
                                                               discuss the topsoil and subsoil compliance requirements
                                                               with the crew and provide them with the different options
                                                               available to prevent mixing.

EV-6602   11/26/19        Mainline /             Yes           The Compliance Monitor conducted an inspection of a
                        North Spread /                         waterbody complex after the completion of the crossing
                         MP 61.09 to                           activities and noted that two of the dry, non-flowing channels
                           61.11 /                             had not been properly restored and were obstructed by
                        Grady County                           sheet pilings and soil. Per the FERC Procedures, Section
                                                               V.C. the channels must be adequately restored after
                                                               crossing activities are complete. The Compliance Monitor
                                                               also noted several sediment control devices that required
                                                               repair of replacement. The Compliance Monitor informed
                                                               the EI of the issues. The EI and a contractor crew arrived
                                                               onsite. The Compliance Monitor, the EI and the crew
                                                               discussed the issues and the crew began restoring the
                                                               channels.

EV-6628   11/30/19        Mainline /             Yes           The Compliance Monitor noted that several erosion control
                        North Spread /                         devices had failed during the most recent rain event,
                         MP 79.76 /                            resulting in sediment flowing into the waterbody. Erosion
                                                               Control devices were in place where required and functional
                        Garvin County
                                                               prior to the rain event. The Compliance Monitor, the Lead
                                                               EI, and the EI discussed the timing of the repairs as required
                                                               by the FERC Plan, Section II.B.13.c, and 14.

EV-6630   11/30/19        Mainline /             Yes           The Compliance Monitor noted that several erosion control
                        North Spread /                         devices had failed during the most recent rain event,
                         MP 69.35 /                            resulting in sediment flowing into the waterbody. Erosion
                                                               control devices were in place where required and functional
                        Grady County
                                                               prior to the rain event. The Compliance Monitor noted that
                                                               an environmental crew was on site preparing the upcoming
                                                               waterbody crossing. The onsite environmental crew was
                                                               informed of the issue. The Compliance Monitor, the Lead
                                                               EI, and the EI discussed the timing of the repairs as required
                                                               by the FERC Plan, Section II.B.13.c, and 14.



                                                           5
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 66 of 205
                                        Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                         Environmental Compliance Monitoring Program
                                                                         November 24 through 30, 2019 Summary Report


 NONCOMPLIANCE REPORTS

 Noncompliance reports record an observation where an area or activity violates (is not in
 compliance with) the project specifications, results in damage to resources, or places sensitive
 resources at unnecessary risk. Two noncompliance reports were issued by the Compliance
 Monitors and/or compliance management team during this period, as detailed below.

                SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                          Location
                        (Spread or
                          Facility/           Follow-up
Report        Date     Milepost [MP]/         Required
Number       Issued       County)            (Yes or No)                     Noncompliance Description

EV-6613     11/27/19     Mainline /              Yes          The Compliance Monitor noted that two pieces of
                       North Spread /                         equipment had been parked overnight within the buffer
                        MP 67.31 to                           zone of a waterbody. Per the FERC Procedures IV.A.1.d.,
                          68.88 /                             all equipment will be parked overnight at least 100 feet
                       Grady County                           from a waterbody. The Compliance Monitor also noted that
                                                              two additional pieces of equipment were within the buffer
                                                              zone of the waterbody without adequate secondary
                                                              containment. Per the FERC Procedures IV.A.1.d., all
                                                              equipment within the waterbody buffer zone shall have
                                                              adequate secondary containment structures. The
                                                              Compliance Monitor discussed the issues with the Lead EI
                                                              and the EI. The EI subsequently informed the Compliance
                                                              Monitor that two pieces of equipment had been moved out
                                                              of the buffer zone and the remaining pieces of equipment
                                                              would be removed before the end of the day.

EV-6629     11/30/19     Mainline /               No          The Compliance Monitor noted that multiple project related
                       North Spread /                         vehicles were parked off the right-of-way. Per the FERC
                        MP 79.01 /                            Plan, Section IV.A.1., all project related activities are to be
                       Garvin County                          confined to the right-of-way. The Compliance Monitor
                                                              informed the Lead EI that a noncompliance report would be
                                                              issued. The vehicles were moved back onto the right-of-
                                                              way and no disturbance to the area was noted.




                                                         8
20200117-3003 FERC PDF (Unofficial) 01/17/2020
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 67 of 205
                                                Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                 Environmental Compliance Monitoring Program
                                                                                 November 17 through 23, 2019 Summary Report


        PROBLEM AREA REPORTS

        Problem area reports record an observation where an area or activity does not meet the definition
        of acceptable but is not considered a noncompliance. Two problem area reports were issued by
        the Compliance Monitors during this period, as detailed below.

                           SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                                Location
                               (Spread or
                                Facility/            Follow-up
      Report      Date            MP/                Required
      Number     Issued         County)             (Yes or No)                        Problem Area Description

      EV-6560   11/20/19      Velma Lateral /           No            The Compliance Monitor noted that the erosion control
                              North Spread /                          device had not been keyed into an equipment bridge. The
                               MP 13.20 to                            Compliance Monitor informed Lead EI that a problem area
                                 13.30 /                              report would be issued for the failure to install erosion
                                                                      control devices across the entire width of the right-of-way at
                              Garvin County
                                                                      a waterbody as outlined in the FERC Procedures, Section
                                                                      V.B.10.a. Rain was in the immediate forecast for the area.
                                                                      The Compliance Monitor was subsequently informed by the
                                                                      Contractor that the erosion control device had been keyed
                                                                      into the equipment bridge.

      EV-6581   11/23/19        Mainline /              Yes           The Compliance Monitor noted that the topsoil and subsoil
                              North Spread /                          piles were not adequately separated as required per the
                               MP 73.29 to                            FERC Plan IV.B.4. The crew began creating a gap between
                                 73.32 /                              the piles during the inspection. No mixing of topsoil and
                                                                      subsoil was observed. The Compliance Monitor informed
                              Grady County
                                                                      the Lead EI that a problem area report would be issued for
                                                                      failure to adequately separate topsoil and subsoil piles.




                                                                  7
20200117-3003 FERC PDF (Unofficial) 01/17/2020
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 68 of 205
                                               Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                Environmental Compliance Monitoring Program
                                                                                November 17 through 23, 2019 Summary Report


        NONCOMPLIANCE REPORTS

        Noncompliance reports record an observation where an area or activity violates (is not in
        compliance with) the project specifications, results in damage to resources, or places sensitive
        resources at unnecessary risk. Three noncompliance reports were issued by the Compliance
        Monitors and/or compliance management team during this period, as detailed below.

                       SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                                 Location
                               (Spread or
                                 Facility/           Follow-up
       Report        Date     Milepost [MP]/         Required
       Number       Issued       County)            (Yes or No)                     Noncompliance Description

       EV-6532     11/18/19     Mainline /              Yes          The Compliance Monitor conducted a follow-up inspection
                              North Spread /                         of the area where a problem area report (EV-6498 issued
                               MP 101.80 /                           on 11/14/19) and a noncompliance report (EV-6528 issued
                              Carter County                          on 11/15/19) were issued for the failure to maintain safe
                                                                     road conditions at a public roadway and noted that the rock
                                                                     from the road approach were still blocking the road ditch
                                                                     and in the roadway. The Compliance Monitor informed the
                                                                     Lead EI that a second noncompliance report would be
                                                                     issued for failure to remove the rock from the public
                                                                     roadway as outlined in the FERC Plan, Section IV.E.3.

       EV-6533     11/18/19   Velma Lateral /           Yes          The Compliance Monitor observed that sediment-laden
                              North Spread /                         water from the right-of-way had flowed into an adjacent
                               MP 13.20 /                            wheat field during nearby waterbody crossing activities. No
                                Canadian                             erosion control devices had been installed to prevent the
                                 County                              sediment from leaving the right-of-way. The Compliance
                                                                     Monitor informed the Lead EI that a noncompliance report
                                                                     would be issued for failure to install erosion control devices
                                                                     and allowing sediment to flow from the right-of-way as
                                                                     outlined in the FERC Plan, Section IV.F.3.a.

       EV-6583     11/22/19     Mainline /              Yes          The Compliance Monitor conducted a follow-up inspection
                              South Spread /                         of the a meter station where two previous problem area
                               Bennington                            reports (EV-5335 issued on 10/27/2019 and EV-6482
                              Meter Station /                        issued on 11/12/2019) were issued for failure to maintain
                                                                     erosion control devices as required per the FERC Plan
                               MP 199.60 /
                                                                     Section IV.F. During this inspection, the Compliance
                              Bryan County                           Monitor noted that the some of the erosion control devices
                                                                     were not properly installed and other erosion control
                                                                     devices required maintenance. The Compliance Monitor
                                                                     also noted that sediment from the meter station was being
                                                                     tracked onto the public roadway and the culvert in the
                                                                     roadside ditch at the site entrance was collapsed. The
                                                                     Compliance Monitor informed the Lead EI of the issues and
                                                                     that a noncompliance report would be issued.




                                                                9
20200117-3003 FERC PDF (Unofficial) 01/17/2020
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 69 of 205
                                                  Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                   Environmental Compliance Monitoring Program
                                                                                   November 10 through 16, 2019 Summary Report


        PROBLEM AREA REPORTS

        Problem area reports record an observation where an area or activity does not meet the definition
        of acceptable but is not considered a noncompliance. Eight problem area reports were issued by
        the Compliance Monitors during this period, as detailed below.

                           SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                                 Location
                                (Spread or
                                 Facility/             Follow-up
      Report      Date             MP/                 Required
      Number     Issued          County)              (Yes or No)                       Problem Area Description

      EV-6468   11/11/19     Mainline / South             Yes           The Compliance Monitor observed bank erosion in several
                             Spread / Problem                           waterbodies from off right-of-way timber mats displaced
                             Area / 126.50 to                           during rainfall events in the spring and summer. The
                              127.00 / Carter                           Compliance Monitor discussed the need to retrieve the
                                 County                                 timber mats with the Lead EI.

      EV-6476   11/11/19      Mainline / North            Yes           The Compliance Monitor observed that the contractor did
                             Spread / Problem                           not install erosion control devices on the banks of a
                               Area / 68.70 /                           waterbody prior to returning the flow to the waterbody after
                               Grady County                             the suspension of crossing activities. The Compliance
                                                                        Monitor and the EI discussed the issue and the EI
                                                                        addressed the issue with the contractor.


      EV-6479   11/12/19      Mainline / North            Yes           The Compliance Monitor observed that the trench line was
                             Spread / Problem                           subsiding at a waterbody crossing. The Compliance Monitor
                             Area / MP 106.50                           and the EI discussed the need to restore the waterbody
                              / Carter County                           banks and channel to preconstruction contours. The EI
                                                                        stated he would address the issue with the contractor.

      EV-6482   11/12/19      Mainline / South            Yes           The Compliance Monitor observed that the erosion and
                                  Spread /                              sediment control devices at the Bennington Meter Station
                             Bennington Meter                           required maintenance or replacement. The issues were
                             Station / Problem                          relayed to the environmental inspection team and the Chief
                             Area / MP 199.60                           Inspector. The Chief Inspector stated that the issues with
                              / Bryan County                            the erosion and sediment control devices would be
                                                                        addressed.

      EV-6486   11/13/19     Chisholm Lateral /           Yes           The Compliance Monitor noted that the erosion control
                              North Spread /                            devices on an equipment bridge over a non-flowing
                              Problem Area /                            waterbody were damaged and a large amount of soil was
                                 MP 5.90 /                              present on the bridge. No upland sediment was observed in
                             Kingfisher County                          the waterbody. The Compliance Monitor discussed the
                                                                        issue with the EI.




                                                                    6
20200117-3003 FERC PDF (Unofficial) 01/17/2020
                Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 70 of 205
                                                 Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                  Environmental Compliance Monitoring Program
                                                                                  November 10 through 16, 2019 Summary Report
                           SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                                 Location
                                (Spread or
                                 Facility/            Follow-up
      Report     Date              MP/                Required
      Number    Issued           County)             (Yes or No)                       Problem Area Description

      EV-6498   11/14/19      Mainline / North           Yes           The Compliance Monitor observed that rocks had been left
                             Spread / Problem                          in the road ditch and within the road at a road crossing when
                             Area / MP 101.80                          the road approach was removed by the contractor. The
                              / Carter County                          Compliance Monitor informed the EI that problem area
                                                                       report would be issued for failure to remove the rock from
                                                                       the road ditches, road shoulders, and public roadway as
                                                                       outlined in the FERC Plan, Section IV.E.3., which states:
                                                                       Remove any soil or gravel spilled or tracked onto roadways
                                                                       daily or more frequent as necessary to maintain safe road
                                                                       conditions. The EI addressed the issue with the contractor.

      EV-6515   11/15/19        Mainline /               Yes           The Compliance Monitor noted that multiple erosion control
                              South Spread /                           devices filed during the latest storm event, resulting in
                               MP 150.40 to                            sediment entering multiple wetlands and waterbodies.
                                 154.00 /                              Erosion control devices were properly installed and
                             Johnston County                           functional prior to the rain event. The Compliance Monitor
                                                                       informed the EI of the issues. The issues were relayed to
                                                                       the contractor.

      EV-6525   11/16/19      Mainline / South           Yes           The Compliance Monitor noted compaction and a lack of
                             Spread / Problem                          mulch in a seeded area. Per the FERC Plan, Section
                             Area / MP 181.00                          IV.F.4.a., mulch shall be applied concurrent with or
                             to 181.60 / Bryan                         immediately after seeding. The Compliance Monitor
                                  County                               communicated the issues to the Lead EI.




                      View of off right-of-way timber mats in waterbody, South Spread, MP 127.00 (see EV-6468
                      issued on 11/11/19).




                                                                   7
20200117-3003 FERC PDF (Unofficial) 01/17/2020
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 71 of 205
                                               Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                Environmental Compliance Monitoring Program
                                                                                November 10 through 16, 2019 Summary Report


        NONCOMPLIANCE REPORTS

        Noncompliance reports record an observation where an area or activity violates (is not in
        compliance with) the project specifications, results in damage to resources, or places sensitive
        resources at unnecessary risk. Five noncompliance reports were issued by the Compliance
        Monitors and/or compliance management team during this period, as detailed below.

                       SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                                 Location
                               (Spread or
                                 Facility/           Follow-up
       Report        Date     Milepost [MP]/         Required
       Number       Issued       County)            (Yes or No)                     Noncompliance Description

       EV-6469     11/11/19     Mainline /              Yes          The Compliance Monitor observed subsoil and topsoil
                              South Spread /                         mixing during topsoil replacement and seeding and mulch
                               MP 127.50 to                          application. The Compliance Monitor and the Lead EI
                                 129.00 /                            discussed the issues and the Lead EI stated the issue
                              Carter County                          would be addressed with the contractor.

       EV-6496     11/13/19   Velma Lateral /           Yes          The Compliance Monitor conducted a follow-up inspection
                              North Spread /                         of an area where a problem area report (see EV-6440
                                MP 0.16 /                            issued on 11/6/19) was issued for the failure to remove
                                Stephens                             construction debris and damaged erosion control devices
                                                                     from a meter station after restoration had been completed.
                                 County
                                                                     The meter station is complete and restored and the
                                                                     surrounding area has been revegetated. The Compliance
                                                                     Monitor noted that the construction debris and damaged
                                                                     erosion control devices had not been removed from the
                                                                     area. The Compliance Monitor informed the EI that the
                                                                     issue had been elevated to a noncompliance.

       EV-6497     11/13/19     Mainline /              Yes          The Compliance Monitor conducted a follow-up inspection
                              North Spread /                         of an area where a problem area report (see EV- 6458
                               MP 72.70 to                           issued on 11/8/19) was issued for failure to install and
                                 73.20 /                             maintain erosion control devices and noted that some of
                                                                     the issues had been addressed; however, some of the
                              Grady County
                                                                     erosion control devices had not been reinstalled, resulting
                                                                     in sediment flowing off the right-of-way and entering a farm
                                                                     pond downslope of the right-of-way. The Compliance
                                                                     Monitor informed the EI that a noncompliance would be
                                                                     issued for the area.

       EV-6512     11/15/19     Mainline /               No          The Compliance Monitor conducted a follow-up inspection
                              North Spread /                         of an area where a noncompliance report (EV-6497 issued
                               MP 73.30 /                            on 11/13/19) was issued for failure to install and maintain
                              Grady County                           erosion control devices resulting in sediment flowing off the
                                                                     right-of-way and flowing into an off right-of-way pond. The
                                                                     Compliance Monitor noted that the erosion control devices
                                                                     had been reinstalled, the sediment returned to the right-of-
                                                                     way and the disturbed area had been reseeded. The area
                                                                     had been returned to compliance with the Project
                                                                     environmental requirements.

       EV-6528     11/15/19     Mainline /              Yes          The Compliance Monitor conducted a follow-up inspection
                              North Spread /                         of an area where a problem area report (EV- EV-6498
                               MP 101.80 /                           issued on 11/14/19) was issued for failure to remove the




                                                               12
20200117-3003 FERC PDF (Unofficial) 01/17/2020
                Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 72 of 205
                                              Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                               Environmental Compliance Monitoring Program
                                                                               November 10 through 16, 2019 Summary Report
                     SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                                Location
                              (Spread or
                                Facility/           Follow-up
       Report      Date      Milepost [MP]/         Required
       Number     Issued        County)            (Yes or No)                      Noncompliance Description

                              Carter County                         rock from the road approach from the public roadway and
                                                                    the roadside ditch creating unsafe road conditions. The
                                                                    Compliance Monitor noted that the rock from the road
                                                                    approach had not been removed from the public roadway
                                                                    and the roadside ditch. The Compliance Monitor informed
                                                                    the EI that problem area report would be elevated to a
                                                                    noncompliance report for failure to remove the rock from
                                                                    the public roadway as outlined in the FERC Plan, Section
                                                                    IV.E.3.




                    View of subsoil and topsoil mixing, South Spread, MP 127.5 to 129.0 (see EV-6469 issued on
                    11/11/19).




                                                               13
20200109-3027 FERC PDF (Unofficial) 01/09/2020
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 73 of 205
                                               Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                Environmental Compliance Monitoring Program
                                                                                November 03 through 09, 2019 Summary Report


        PROBLEM AREA REPORTS

        Problem area reports record an observation where an area or activity does not meet the definition
        of acceptable but is not considered a noncompliance. Seven problem area reports were issued by
        the Compliance Monitors during this period, as detailed below.

                           SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                                Location
                               (Spread or
                                Facility/           Follow-up
      Report      Date            MP/               Required
      Number     Issued         County)            (Yes or No)                       Problem Area Description

      EV-6413    11/4/19        Mainline/              Yes           The Compliance Monitor noted that an equipment bridge
                              North Spread/                          over a non-flowing waterbody had shifted and caused
                               MP 102.90/                            damage to the geotextile fabric liner and side buffers. No
                              Carter County                          sediment had entered the waterbody. The Compliance
                                                                     Monitor informed the EI that a problem area report would be
                                                                     issued for failure to maintain an equipment bridge as
                                                                     outlined in the FERC Procedures, Section, V.B.5.d.

      EV-6422    11/5/19        Mainline/              Yes           The Compliance Monitor noted compaction and seedbed
                              South Spread/                          preparation issues during restoration activities. The
                              MPs 128.20 to                          Compliance Monitor informed the Lead EI that the activities
                                 129.40/                             were out of compliance with the FERC Plan specifications
                              Carter County                          outlined in Sections V.C. and V.D.3.a, and a problem area
                                                                     report would be issued.

      EV-6424    11/5/19        Mainline/              Yes           The Compliance Monitor noted that the full topsoil depth was
                              South Spread/                          not segregated from the travel lane during the anomaly site
                              MPs 175.00 to                          access road construction as required by the FERC Plan,
                                 190.40/                             Section IV.B.3. No mixing of topsoil and subsoil was
                              Bryan County                           observed. The Compliance Monitor informed the
                                                                     environmental inspection team of the issue.

      EV-6435    11/6/19        Mainline/              Yes           The Compliance Monitor noted that upland sediment had
                              South Spread/                          been tracked onto the equipment bridges over two
                              MPs 181.00 to                          waterbodies during anomaly excavation activities. The
                                 181.50/                             bridges were not constructed with geotextile fabric liner and
                              Bryan County                           side rails to prevent the sediment form entering the
                                                                     waterbodies, out of compliance with the FERC Procedures
                                                                     V.B.5.b. The Compliance Monitor did not observe any
                                                                     sediment in the waterbodies. The Compliance Monitor
                                                                     informed the Lead EI of the observations and the need to
                                                                     remove the sediment from the bridges as well as the need to
                                                                     use geotextile fabric liner and side rails.

      EV-6440    11/6/19      Velma Lateral/           Yes           The Compliance Monitor noted that construction debris
                               Velma Meter                           remained outside the fence of the Velma Meter Station after
                                  Station                            the completion of the restoration activities, which is out of
                              North Spread/                          compliance with the FERC Plan, Section V.A.6. The
                                 MP 0.16/                            Compliance Monitor informed the EI of the issuance of the
                             Stephens County                         problem area report. The Compliance Monitor and the EI
                                                                     discussed the need to address the debris removal activities
                                                                     with the contractor.




                                                                 6
20200109-3027 FERC PDF (Unofficial) 01/09/2020
                Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 74 of 205
                                                Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                 Environmental Compliance Monitoring Program
                                                                                 November 03 through 09, 2019 Summary Report
                          SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                                Location
                               (Spread or
                                Facility/            Follow-up
      Report     Date             MP/                Required
      Number    Issued          County)             (Yes or No)                        Problem Area Description

      EV-6458   11/8/19         Mainline/               Yes           The Compliance Monitor noted multiple areas where erosion
                              North Spread/                           control devices were needed, numerous areas where the
                              MPs 72.70 to                            temporary erosion control devices needed to be maintained,
                                 73.20/                               and upland areas with sediment off the right-of-way, which is
                              Grady County                            out of compliance with the FERC Plan, Section IV.F. The
                                                                      Compliance Monitor also noted that survey stakes which
                                                                      delineated the edge of the right-of-way were missing and
                                                                      needed to be replaced. The lack of survey staking is out of
                                                                      compliance with the FERC Plan, Section II.B.3. The
                                                                      Compliance Monitor discussed the issues with the EI. The
                                                                      EI stated the issues would be addressed with the contractor.

      EV-6452   11/9/19         Mainline/               Yes           The Compliance Monitor noted multiple areas where the
                              North Spread/                           erosion control devices needed to be maintained, which is
                              MPs 34.77 to                            out of compliance with the FERC Plan, Section IV.F. The
                                 35.25/                               Compliance Monitor informed the Lead EI of the issues.
                              Grady County                            The Lead EI stated he would contact the contractor to
                                                                      address the issue.




                      View of damaged geotextile and side buffers of an equipment bridge at a waterbody, North
                      Spread, MP 102.90 (see EV-6413 issued on 11/4/19).




                                                                  7
20200109-3027 FERC PDF (Unofficial) 01/09/2020
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 75 of 205
                                                Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                 Environmental Compliance Monitoring Program
                                                                                 November 03 through 09, 2019 Summary Report


        NONCOMPLIANCE REPORTS

        Noncompliance reports record an observation where an area or activity violates (is not in
        compliance with) the project specifications, results in damage to resources, or places sensitive
        resources at unnecessary risk. One noncompliance report was issued by the Compliance
        Monitors and/or compliance management team during this period, as detailed below.

                        SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                                  Location
                                (Spread or
                                  Facility/           Follow-up
       Report        Date      Milepost [MP]/         Required
       Number       Issued        County)            (Yes or No)                       Noncompliance Description

       EV-6457     11/8/19        Mainline/               Yes          The Compliance Monitor noted that inadequate sediment
                                North Spread/                          and erosion control barriers had been installed at a
                                 MP 66.90/                             waterbody, which is out of compliance with the FERC
                                Grady County                           Procedures, Section V.B.10. The banks of the waterbody
                                                                       were previously cut down to the edge of the water. The
                                                                       crossing of the waterbody had not been initiated. The
                                                                       Compliance Monitor noted that after the most recent storm
                                                                       event, the water level of the waterbody rose and
                                                                       undermined a portion of the disturbed bank, causing
                                                                       erosion to the bank and allowing sediment to enter the
                                                                       waterbody. Temporary erosion control devices had been
                                                                       installed but were not adequate to prevent the erosion of
                                                                       the bank and sediment from entering the waterbody.




                      View of waterbody bank erosion resulting in sediment entering the waterbody due to inadequate
                      erosion control devices, North Spread, MP 66.90 (see EV-6457 issued on 11/8/19).




                                                                 11
20200106-3002 FERC PDF (Unofficial) 01/06/2020
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 76 of 205
                                                 Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                  Environmental Compliance Monitoring Program
                                                                        October 27 through November 02, 2019 Summary Report


        PROBLEM AREA REPORTS

        Problem area reports record an observation where an area or activity does not meet the definition
        of acceptable but is not considered a noncompliance. Nine problem area reports were issued by
        the Compliance Monitors during this period, as detailed below.

                           SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                                 Location
                                (Spread or
                                 Facility/            Follow-up
      Report      Date             MP/                Required
      Number     Issued          County)             (Yes or No)                       Problem Area Description

      EV-5331   10/27/19        Mainline/                Yes           The Compliance Monitor noted that the right-of-way
                              South Spread/                            boundaries were not staked at an anomaly dig site as
                              MPs 175.00 to                            required by the FERC Plan II.B.3. Construction activities
                                 199.50/                               appeared to be contained within the right-of-way boundaries.
                              Bryan County                             The Compliance Monitor discussed the need to stake the
                                                                       right-of-way with the Lead EI.

      EV-5335   10/27/19        Mainline/                Yes           The Compliance Monitor noted that trench spoil had been
                              South Spread/                            pushed up against the erosion control devices compromising
                             Bennington Meter                          the erosion control effectiveness and the road approaches
                                 Station                               had been overwhelmed with mud. The Compliance Monitor
                               MP 199.60/                              relayed the maintenance needs of the erosion control
                              Bryan County                             devices and the road approach to the Lead EI.

      EV-5342   10/28/19        Mainline/                Yes           The Compliance Monitor conducted an inspection of various
                              South Spread/                            cleaned up and restored areas of the right-of-way following a
                              MPs 140.00 to                            4 to 6-inch rainfall event and noted areas of erosion and off
                                 162.00/                               right-of-way sediment deposition in both upland and
                             Johnston County                           wetlands and waterbodies. Erosion control devices had
                                                                       been properly installed prior to the rainfall event. The
                                                                       Compliance Monitor relayed the issues and their respective
                                                                       locations to the Lead EI.

      EV-5364   10/30/19        Mainline/                Yes           The Compliance Monitor identified areas of trench
                              South Spread/                            subsidence and associated erosion near several
                              MPs 119.00 to                            waterbodies, erosion issues in recently restored upland
                                 149.00/                               areas, erosion control devices that required maintenance or
                             Johnston, Bryan                           replacement, and construction debris washed off the right-
                                Counties                               of-way after a 1.0-inch rainfall event. The Compliance
                                                                       Monitor relayed the issues and their respective locations to
                                                                       the Lead EI.

      EV-5369   10/31/19        Mainline/                Yes           The Compliance Monitor conducted a follow-up inspection of
                              North Spread/                            an area where the contractor had removed the erosion
                             MPs 9.35 to 9.68/                         control devices around a waterbody and noted that erosion
                             Canadian County                           control devices had been installed on either side of the
                                                                       waterbody. The erosion control devices had not been tied
                                                                       into the equipment bridge leaving gaps through which
                                                                       sediment could enter the waterbody. In addition, the
                                                                       Compliance Monitor noted that upland sediment had been
                                                                       left on the bridge. No impact was noted to the waterbody
                                                                       and no rain was in the forecast. The Compliance Monitor
                                                                       discussed the issues with the Lead EI. The Lead EI stated
                                                                       the issues would be addressed with the contractor.




                                                                   7
20200106-3002 FERC PDF (Unofficial) 01/06/2020
                Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 77 of 205
                                              Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                               Environmental Compliance Monitoring Program
                                                                     October 27 through November 02, 2019 Summary Report
                           SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                                Location
                               (Spread or
                                Facility/          Follow-up
      Report     Date             MP/              Required
      Number    Issued          County)           (Yes or No)                       Problem Area Description

      EV-5373   10/31/19        Mainline/             Yes           The Compliance Monitor noted that subsoil had been
                              South Spread/                         stockpiled on un-segregated topsoil during the excavation of
                              MPs 181.70 to                         an anomaly. The Compliance Monitor noted that the
                                 181.80/                            vegetation cover on the topsoil should allow the subsoil to
                              Bryan County                          be adequately separated from the topsoil. The Compliance
                                                                    Monitor informed the Lead EI of the problem. The Lead EI
                                                                    stated that crews would be reminded to maintain soils
                                                                    separation either by segregating topsoil or by utilizing a
                                                                    straw mulch barrier between the subsoil and the topsoil.

      EV-5375   10/31/19        Mainline/             Yes           The Compliance Monitor noted that final grading, topsoil
                              North Spread/                         replacement, and installation of permanent erosion control
                              MPs 101.10 to                         devices had not been completed within 20 days of
                                 102.00/                            completion of backfilling activities, as required by the FERC
                              Carter County                         Plan; Section V.A.1. The Compliance Monitor discussed the
                                                                    timeframe for completion of the final grading activities,
                                                                    topsoil replacement, and installation of permanent erosion
                                                                    control devices with the Lead EI. The Lead EI stated the
                                                                    timeframe for restoration efforts would be discussed with the
                                                                    contractor.

      EV-5376   10/31/19        Mainline/             Yes           The Compliance Monitor noted that the road approach rocks
                              North Spread/                         had migrated into the road ditch and were blocking the
                               MP 101.80/                           culverts, preventing water from flowing safely within the road
                              Carter County                         ditches. Per the FERC Plan, Section IV.E.3., safe
                                                                    conditions are to be maintained at all road crossings. The
                                                                    Compliance Monitor discussed the issue with the Lead EI.
                                                                    The Lead EI informed the contractor of the need to remove
                                                                    the rocks blocking the culverts.

      EV-6389   11/2/19         Mainline/             Yes           The Compliance Monitor noted that the erosion control
                              South Spread/                         devices required maintenance, repair, or replacement after
                              MPs 128.00 to                         the rainfall event the previous week. No impacts to sensitive
                                 129.00/                            resources had occurred. Per the FERC Plan Section
                              Carter County                         II.B.13., temporary erosion control measures need to be
                                                                    maintained on a regular basis. The Compliance Monitor
                                                                    informed the Lead EI of the need to maintain the erosion
                                                                    control devices. The Lead EI addressed the issue with the
                                                                    contractor.




                                                                8
20200106-3002 FERC PDF (Unofficial) 01/06/2020
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 78 of 205
                                               Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                Environmental Compliance Monitoring Program
                                                                      October 27 through November 02, 2019 Summary Report


        NONCOMPLIANCE REPORTS

        Noncompliance reports record an observation where an area or activity violates (is not in
        compliance with) the project specifications, results in damage to resources, or places sensitive
        resources at unnecessary risk. Three noncompliance reports were issued by the Compliance
        Monitors and/or compliance management team during this period, as detailed below.

                        SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                                 Location
                               (Spread or
                                 Facility/           Follow-up
       Report        Date     Milepost [MP]/         Required
       Number       Issued       County)            (Yes or No)                     Noncompliance Description

       EV-5343     10/28/19      Mainline/              Yes         The Compliance Monitor noted that stormwater runoff had
                               South Spread/                        caused topsoil erosion and off right-of-way sediment
                               MPs 125.00 to                        deposition into several waterbodies and wetlands. All
                                  140.00/                           temporary erosion control devices had been removed
                              Carter, Johnston                      during cleanup and seeding activities and were not
                                 Counties                           replaced prior to the rain event, out of compliance with the
                                                                    FERC Plan Section IV. F. The Compliance Monitor and the
                                                                    Lead EI discussed the issues. The Lead EI stated she
                                                                    would address the issues with the contractor and ensure
                                                                    that the temporary erosion control devices were reinstalled.

       EV-5344     10/28/19      Mainline/              Yes         The Compliance Monitor noted that a large volume of
                               North Spread/                        stormwater and sediment had flowed along the edge of an
                                MP 79.20/                           equipment bridge and entered a wetland and waterbody
                               Garvin County                        complex. Erosion control devices had not been installed at
                                                                    the wetland boundary and the wetland boundaries were not
                                                                    clearly staked or marked. The Compliance Monitor
                                                                    informed the Lead EI and the EI that a noncompliance
                                                                    report would be issued for failure to comply with the FERC
                                                                    Procedures; Section VI.B.3.a. and Section VI.A.4.

       EV-6391     11/2/19       Mainline/              Yes         The Compliance Monitor noted that while segregating
                               South Spread/                        topsoil for an anomaly dig, a piece of equipment bladed
                               MPs 181.00 to                        through a flowing waterbody. The activity was not
                                  181.50/                           compliant with FERC Procedures V.B.5. The Compliance
                               Bryan County                         Monitor informed the Lead EI of the incident and the
                                                                    issuance of the noncompliance report.




                                                               14
20191212-3060 FERC PDF (Unofficial) 12/12/2019
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 79 of 205
                                                Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                 Environmental Compliance Monitoring Program
                                                                                    October 20 through 26, 2019 Summary Report


        PROBLEM AREA REPORTS

        Problem area reports record an observation where an area or activity does not meet the definition
        of acceptable but is not considered a noncompliance. One problem area reports were issued by
        the Compliance Monitors during this period, as detailed below.

                           SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                                Location
                               (Spread or
                                Facility/            Follow-up
      Report      Date            MP/                Required
      Number     Issued         County)             (Yes or No)                          Problem Area Description

      EV-5302   10/22/19        Mainline/                Yes           The Compliance Monitor noted that the sediment barriers
                              North Spread/                            were not properly tied into an equipment bridge at a
                               MP 43.60/                               waterbody. The Compliance Monitor informed the Lead EI
                                                                       and the EI that a problem area report would be issued for
                              Grady County
                                                                       failure to install and maintain sediment barriers at a
                                                                       waterbody as outlined in the FERC Procedures, Section
                                                                       V.B.10.a. The EI stated he would address the issue with the
                                                                       contractor.




                      View of sediment barriers not extended across the entire width of an equipment bridge, North
                      Spread, MP 43.60 (see EV-5302 issued on 10/22/19).




                                                                   6
20191212-3058 FERC PDF (Unofficial) 12/12/2019
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 80 of 205
                                                Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                 Environmental Compliance Monitoring Program
                                                                                    October 13 through 19, 2019 Summary Report


        PROBLEM AREA REPORTS

        Problem area reports record an observation where an area or activity does not meet the definition
        of acceptable but is not considered a noncompliance. Five problem area reports were issued by
        the Compliance Monitors during this period, as detailed below.

                           SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                                Location
                               (Spread or
                                Facility/            Follow-up
      Report      Date            MP/                Required
      Number     Issued         County)             (Yes or No)                       Problem Area Description

      EV-5231   10/14/19        Mainline/               Yes           The Compliance Monitor and the Lead EI conducted a
                              North Spread/                           follow-up inspection of tract GR-0310-000 where a
                              MPs 64.70 to                            communication report (EV-5199 issued on 10/10/19) was
                                 65.30/                               filed to document a landowner complaint regarding open
                              Grady County                            trenches, a cattle gap that was improperly installed (allowing
                                                                      cattle to escape from his pasture), and excess construction
                                                                      debris on the right-of-way. The Compliance Monitor noted
                                                                      that the cattle gap had been rebuilt to a satisfactory height,
                                                                      but the construction debris remained on the right-of-way.
                                                                      The Compliance Monitor informed the Lead EI that he would
                                                                      issue a problem area report for failure to remove the
                                                                      construction debris as outlined in the FERC Plan.

      EV-5232   10/14/19        Mainline/               No            The Compliance Monitor noted that the boundaries of a
                              North Spread/                           temporary access road had not been surveyed and properly
                               MP 66.60/                              identified with signs, stakes and survey flagging. The road
                              Grady County                            crossed the right-of-way in several locations, but not all
                                                                      portions of the road were authorized for project use. The
                                                                      Compliance Monitor informed the Lead EI that a problem
                                                                      area report would be issued for failure to visibly mark and
                                                                      identify the temporary access road as outlined in the FERC
                                                                      Plan. Later in the day, the Compliance Monitor observed
                                                                      surveyors staking and marking the access road boundaries.
                                                                      The Lead EI stated that the "No Project Access" signs would
                                                                      be placed along the non-approved section of the road after
                                                                      the survey was complete.

      EV-5246   10/15/19        Mainline/               Yes           The Compliance Monitor noted rocks form a road approach
                              North Spread/                           in a public roadway. The Compliance Monitor informed the
                               MP 77.20/                              Lead EI that a problem area report would be issued for
                              Grady County                            failure to maintain safe road conditions as outlined in the
                                                                      FERC Plan. The Lead EI later informed the Compliance
                                                                      Monitor that the contractor had been informed of the issue
                                                                      and the rock was scheduled to be removed from the road by
                                                                      the end of the day.

      EV-5277   10/18/19      Velma Lateral /           Yes           The Compliance Monitor noted that the required signage
                              North Spread/                           was not visible at a waterbody. The Compliance Monitor
                                 MP .020/                             informed the Lead EI and the EI that a problem area report
                             Stephens County                          would be issued for failure to maintain the required signage
                                                                      at a waterbody as outlined in the FERC Plan.




                                                                  6
20191212-3058 FERC PDF (Unofficial) 12/12/2019
                Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 81 of 205
                                                Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                 Environmental Compliance Monitoring Program
                                                                                    October 13 through 19, 2019 Summary Report
                           SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                                Location
                               (Spread or
                                Facility/            Follow-up
      Report     Date             MP/                Required
      Number    Issued          County)             (Yes or No)                        Problem Area Description

      EV-5281   10/19/19        Mainline/               Yes           The Compliance Monitor noted that the required signage
                              North Spread/                           was not visible at a waterbody. The Compliance Monitor
                               MP 66.90/                              informed the Lead EI and the EI that a problem area report
                              Grady County                            would be issued for failure to maintain the required signage
                                                                      at a waterbody as outlined in the FERC Plan.




                      View of construction debris left on the right-of-way, North Spread, MP 64.70 (see EV-5231
                      issued on 10/14/19).




                                                                  7
20191212-3058 FERC PDF (Unofficial) 12/12/2019
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 82 of 205
                                              Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                               Environmental Compliance Monitoring Program
                                                                                  October 13 through 19, 2019 Summary Report


        NONCOMPLIANCE REPORTS

        Noncompliance reports record an observation where an area or activity violates (is not in
        compliance with) the project specifications, results in damage to resources, or places sensitive
        resources at unnecessary risk. Four noncompliance reports were issued by the Compliance
        Monitors and/or compliance management team during this period, as detailed below.

                       SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                                 Location
                               (Spread or
                                 Facility/          Follow-up
       Report        Date     Milepost [MP]/        Required
       Number       Issued       County)           (Yes or No)                     Noncompliance Description

       EV-5233     10/14/19     Mainline/               No         The Compliance Monitor observed project related vehicles
                              North Spread/                        utilizing a non-approved portion of an access road. The
                               MP 66.60/                           road was lacking the required signage and survey staking
                              Grady County                         (see EV-5232 issued on 10/14/19). The alignment sheets
                                                                   depict the portions of the access road that are approved for
                                                                   project use. The Compliance Monitor informed the Lead EI
                                                                   that a noncompliance report would be issued for operating
                                                                   outside of the approved workspace as outlined in the FERC
                                                                   Plan. The Lead EI subsequently informed the Compliance
                                                                   Monitor that the required signage had been installed on the
                                                                   unapproved sections of the road.

       EV-5235     10/15/19     Mainline/              Yes         The Compliance Monitor inspected a waterbody prior to the
                              North Spread/                        crossing activities and prior to the arrival of the crew and
                               MP 46.44/                           noted multiple compliance issues. The compliance issues
                              Grady County                         included: equipment parked overnight within the waterbody
                                                                   buffer zone, erosion control devices not installed on the
                                                                   equipment bridge or along the waterbody, missing required
                                                                   environmental signage, damaged erosion control devices
                                                                   that needed repair or replacement, and upland soil on the
                                                                   equipment bridge. The Compliance Monitor informed the
                                                                   EI of the issues. The EI arrived on site and, upon the
                                                                   arrival of the crew, conducted a meeting reiterating the
                                                                   environmental project requirements. The Compliance
                                                                   Monitor also informed the Lead EI of the issuance of the
                                                                   noncompliance report.

       EV-5267     10/17/19     Mainline/               No         The Compliance Monitor noted that two portable toilets had
                              North Spread/                        been placed off the right-of-way and due to high winds, one
                               MP 111.00/                          of the portable toilets had blown over. All fluids were
                              Garvin County                        contained within the portable toilet and had not reached the
                                                                   ground. The Compliance Monitor informed the Lead EI of
                                                                   the issue and that a noncompliance report would be issued
                                                                   for operating outside of the approved workspace as
                                                                   outlined in the FERC Plan. The EI subsequently informed
                                                                   the Compliance Monitor that the portable toilets had been
                                                                   moved back to within the right-of-way.

       EV-5288     10/19/19   North Spread/            Yes         The Compliance Monitor conducted a follow-up inspection
                              MPs 64.70 to                         of tract GR-0310-000 where a communication report (EV-
                                 65.30/                            5199 issued on 10/10/19) and a problem area report (EV-
                              Grady County                         5231 issued on 10/14/19) were filed to document a
                                                                   landowner complaint regarding excess construction debris
                                                                   on the right-of-way. The Compliance Monitor noted that all



                                                              10
20191212-3058 FERC PDF (Unofficial) 12/12/2019
                Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 83 of 205
                                             Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                              Environmental Compliance Monitoring Program
                                                                                 October 13 through 19, 2019 Summary Report
                     SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                                Location
                              (Spread or
                                Facility/           Follow-up
       Report      Date      Milepost [MP]/         Required
       Number     Issued        County)            (Yes or No)                       Noncompliance Description

                                                                    trenching, lowering-in, tie-in and backfilling activities had
                                                                    been completed on this tract. The Compliance Monitor
                                                                    also noted that the construction debris had not been
                                                                    removed from the right-of-way. The Compliance Monitor
                                                                    informed the Lead EI and the EI that a noncompliance
                                                                    report would be issued for failure to remove the
                                                                    construction debris and trash as outlined in the FERC Plan.




                    View of crew utilizing unapproved road to access right-of-way, North spread, MP 66.60 (see EV-
                    5233 issued on 10/14/19).




                                                               11
20191212-3052 FERC PDF (Unofficial) 12/12/2019
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 84 of 205
                                               Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                Environmental Compliance Monitoring Program
                                                                                    October 6 through 12, 2019 Summary Report



        PROBLEM AREA REPORTS

        Problem area reports record an observation where an area or activity does not meet the definition
        of acceptable but is not considered a noncompliance. Six problem area reports were issued by
        the Compliance Monitors during this period, as detailed below.

                           SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                                 Location
                               (Spread or
                                 Facility/          Follow-up
      Report      Date        Milepost [MP]/        Required
      Number     Issued          County)           (Yes or No)                        Problem Area Description

      EV-5159    10/7/19        Mainline/              Yes           The Compliance Monitor noted soil compaction with partial
                              South Spread/                          seed incorporation and straw mulch west of Mill Creek that
                              MPs 144.80 to                          was not crimped in as required. These issues were
                                 146.00/                             previously documented and communicated to the EI staff on
                             Johnston County                         October 4, 2019; however, limited corrective actions were
                                                                     taken to address the issues as of the end of this reporting
                                                                     period.

      EV-5169    10/8/19        Mainline/              No            The Compliance Monitor noted that the stream banks had
                              North Spread/                          been cut back to the high water mark well in advance of an
                               MP 63.30/                             upcoming waterbody crossing without adequately stabilizing
                              Grady County                           the disturbed soil upslope of the waterbody, which allowed
                                                                     sediment to flow into the waterbody buffer. No sediment
                                                                     had entered the stream. The Lead EI was notified and an
                                                                     environmental crew was dispatched to the site to start
                                                                     addressing the issues. At the time of the Compliance
                                                                     Monitor’s subsequent follow-up inspection, all issues had
                                                                     been resolved (see communication report EV-5184 dated
                                                                     October 9, 2019).

      EV-5179    10/9/19        Mainline/              No            The Compliance Monitor noted sediment-laden water
                              North Spread/                          undermining a damaged dewatering structure during active
                              MPs 46.50 to                           dewatering activities, resulting in erosion on the right-of-way
                                 46.78/                              and sediment entering an off right-of-way vegetated area.
                              Grady County                           The silt fence around the damaged dewatering structure was
                                                                     also undermined in two sections. The Lead EI and EI were
                                                                     notified, dewatering activities were halted to prevent
                                                                     sediment from entering the adjacent pond, and an
                                                                     environmental crew was promptly dispatched to the area to
                                                                     repair the dewatering structure and silt fence. Dewatering
                                                                     activities resumed when all repairs were completed. No
                                                                     sediment reached the adjacent pond or any sensitive
                                                                     environmental resource.




                                                                 6
20191212-3052 FERC PDF (Unofficial) 12/12/2019
                Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 85 of 205
                                               Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                Environmental Compliance Monitoring Program
                                                                                    October 6 through 12, 2019 Summary Report


                           SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                                 Location
                               (Spread or
                                 Facility/          Follow-up
      Report     Date         Milepost [MP]/        Required
      Number    Issued           County)           (Yes or No)                        Problem Area Description

      EV-5185   10/9/19         Mainline/              No            The Compliance Monitor noted a large area of disturbed and
                              North Spread/                          unstabilized soil on the south bank of a waterbody after
                               MP 71.00/                             topsoil removal and sheet pile installation on October 2,
                              Grady County                           2019 in advance of the upcoming waterbody crossing. In
                                                                     addition, damaged erosion control devices were noted at
                                                                     several locations. If not promptly addressed, the issues
                                                                     could result in sediment entering the waterbody due to the
                                                                     upcoming storm events in the forecast. No sediment
                                                                     appeared to have entered the waterbody at the time of the
                                                                     inspection. The Lead EI was notified of the issues at the
                                                                     site. At the time of the Compliance Monitor’s subsequent
                                                                     follow-up inspection, all issues had been resolved (see
                                                                     communication report EV-5187 dated October 10, 2019).

      EV-5218   10/11/19        Mainline/              Yes           In response to previous landowner concerns regarding
                              North Spread/                          potential ponding of water within a landowner’s hayfield, the
                               MP 71.30/                             Compliance Monitor conducted a follow-up inspection of
                              Grady County                           tract GR-0338-000 following the recent rain events. No off
                                                                     right-of-way ponding of water had been observed during the
                                                                     Compliance Monitor’s previous inspection of the property.
                                                                     However, following the recent rain events, ponding of water
                                                                     was noted behind a topsoil pile on the property. The Lead
                                                                     EI was notified and an environmental crew was dispatched
                                                                     to the location to install a gap in the topsoil pile to allow the
                                                                     water to drain from the hay field. The Compliance Monitor
                                                                     will return to the property to verify that the corrective
                                                                     measures improve stormwater drainage on the property.

      EV-5209   10/12/19        Mainline/              Yes           The Compliance Monitor noted multiple areas of erosion on
                              South Spread/                          the previously restored right-of-way following rain events
                              MPs 156.00 to                          due to inadequately constructed slope breakers, inadequate
                                 196.00/                             straw mulch application, and lack of vegetation. Several of
                             Johnston, Bryan                         the areas had been previously documented. The EI team
                                Counties                             was informed. The Compliance Monitor will continue to
                                                                     monitor these areas.




                                                                 7
20191212-3052 FERC PDF (Unofficial) 12/12/2019
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 86 of 205
                                               Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                Environmental Compliance Monitoring Program
                                                                                    October 6 through 12, 2019 Summary Report



        NONCOMPLIANCE REPORTS

        Noncompliance reports record an observation where an area or activity violates (is not in
        compliance with) the project specifications, results in damage to resources, or places sensitive
        resources at unnecessary risk. Three noncompliance reports were issued by the Compliance
        Monitors and/or compliance management team during this period, as detailed below.

                       SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                                 Location
                               (Spread or
                                 Facility/           Follow-up
       Report        Date     Milepost [MP]/         Required
       Number       Issued       County)            (Yes or No)                     Noncompliance Description

       EV-5186     10/9/19       Mainline/              Yes          The Compliance Monitor issued a noncompliance report to
                               North Spread/                         document large clods of dirt and sediment entering a
                                MP 66.90/                            flowing waterbody due to a failure to stabilize the disturbed
                               Grady County                          soils upslope of a waterbody following stream bank/soil
                                                                     disturbance the previous day, which is out of compliance
                                                                     with section V.B of the FERC Procedures and
                                                                     section IV.F.3 of the Upland Erosion Control, Revegetation,
                                                                     and Maintenance Plan (Plan). The Compliance Monitor
                                                                     and Lead EI discussed the issues at the site, the Lead EI
                                                                     relayed the compliance concerns to the contractor, and an
                                                                     environmental crew began to install erosion control devices
                                                                     and remove the dirt clods and sediment from the
                                                                     waterbody. The Compliance Monitor will return to the site
                                                                     to verify that corrective measures have been completed.

       EV-5219     10/11/19      Mainline/              Yes          The Compliance Monitor issued a noncompliance report to
                               North Spread/                         document sediment entering a waterbody due to a failure to
                                MP 71.90/                            stabilize the streambanks and install temporary erosion
                               Grady County                          control devices following initial ground disturbance
                                                                     associated with installation of sheet piling in preparation for
                                                                     a future waterbody crossing, which is out of compliance
                                                                     with section V.B of the FERC Procedures and
                                                                     section IV.F.3 of the FERC Plan. No date for the
                                                                     waterbody crossing had been scheduled at the time of the
                                                                     inspection. The Compliance Monitor and Lead EI
                                                                     discussed the issues at the site, and the Lead EI relayed
                                                                     the information to the contractor. The Compliance Monitor
                                                                     will return to the site to verify that corrective measures have
                                                                     been implemented.

       EV-5210     10/12/19      Mainline/               No          The Compliance Monitor issued a noncompliance report to
                               South Spread/                         document off right-of-way vehicle/equipment tracking
                               MPs 156.80 to                         during fence installation activities, which is out of
                                  156.90/                            compliance with section IV.A.1 of the FERC Plan and
                              Johnston County                        section V.B.5.a of the FERC Procedures. The Lead EI was
                                                                     notified of the issue.




                                                               11
           Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 87 of 205
                                         Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                          Environmental Compliance Monitoring Program
                                                                 September 29 through October 5, 2019 Summary Report


  PROBLEM AREA REPORTS

  Problem area reports record an observation where an area or activity does not meet the definition
  of acceptable but is not considered a noncompliance. Five problem area reports were issued by
  the Compliance Monitors during this period, as detailed below.

                     SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                          Location
                         (Spread or
                          Facility/           Follow-up
Report      Date            MP/               Required
Number     Issued         County)            (Yes or No)                       Problem Area Description

EV-5064    9/30/19        Mainline/              Yes           The Compliance Monitor observed that the erosion control
                        North Spread/                          devices required maintenance or replacement. The
                        MPs 64.20 to                           Compliance Monitor informed the Lead EI of the issues.
                           64.40/                              The Lead EI stated he would address the issue with the
                                                               contractor.
                        Grady County

EV-5065    9/30/19        Mainline/              Yes           The Compliance Monitor observed an excessive amount of
                        North Spread/                          construction debris and trash piled on both sides of a
                         MP 64.50/                             roadway within the right-of-way that had been stockpiled for
                                                               several weeks. The Compliance Monitor had previously
                        Grady County
                                                               informed the Lead EI of the need to begin the debris
                                                               removal process and the Lead EI had spoken to the
                                                               contractor about removing the debris in a timely manner.
                                                               The Compliance Monitor informed the Lead EI that a
                                                               problem area report would be issued for failure to remove
                                                               the trash and debris. The Lead EI stated he would again
                                                               address the issue with the contractor.

EV-5072    9/30/19        Mainline/              No            The Compliance Monitor observed a dewatering bag rupture
                        North Spread/                          as she arrived onsite. The ruptured bag caused a large
                         MP 35.35/                             amount of water to drain out of the dewatering structure very
                                                               quickly. The Compliance Monitor instructed the crew to
                        Grady County
                                                               cease the dewatering activities and informed the Lead EI of
                                                               the issue. The Lead EI arrived on site and conducted an
                                                               inspection with the Compliance Monitor. They noted that the
                                                               silty water released from the dewatering structure did not
                                                               reach the nearby waterbody. The Lead EI addressed the
                                                               issue with the crew and reminded them that all dewatering
                                                               activities were to be monitored continuously. The
                                                               Compliance Monitor informed the Lead EI that a problem
                                                               area report would be issued for the lack of proper monitoring
                                                               of the dewatering activities.

EV-5129    10/4/19        Mainline/              Yes           The Compliance Monitor noted that erosion control devices
                        South Spread/                          at several waterbodies were missing and one required
                        MPs 140.80 to                          repairs after being undermined during the last rain event
                           143.70/                             several weeks ago. The Compliance Monitor communicated
                       Johnston County                         the issues to the EI. The EI addressed the issues with the
                                                               contractor.




                                                           7
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 88 of 205
                                           Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                            Environmental Compliance Monitoring Program
                                                                   September 29 through October 5, 2019 Summary Report
                    SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                           Location
                          (Spread or
                           Facility/            Follow-up
Report     Date              MP/                Required
Number    Issued           County)             (Yes or No)                          Problem Area Description

EV-5147   10/4/19         Mainline/                 Yes           The Compliance Monitor noted that construction debris was
                        North Spread/                             within a roadway and on the road shoulder. The
                         MP 101.80                                Compliance Monitor discussed the issue with the Lead EI.
                        Carter County                             The Lead EI subsequently informed the Compliance Monitor
                                                                  that the contractor had been informed of the issue and
                                                                  committed to removing the debris from the roadway by the
                                                                  end of the day.




                View of an undermined silt fence resulting in sediment off the right-of-way in an upland area,
                North Spread, MP 64.20 (see EV-5064 issued on 9/30/19).




                                                              8
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 89 of 205
                                       Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                        Environmental Compliance Monitoring Program
                                                               September 29 through October 5, 2019 Summary Report


 NONCOMPLIANCE REPORTS

 Noncompliance reports record an observation where an area or activity violates (is not in
 compliance with) the project specifications, results in damage to resources, or places sensitive
 resources at unnecessary risk. Four noncompliance reports were issued by the Compliance
 Monitors and/or compliance management team during this period, as detailed below.

                SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                          Location
                        (Spread or
                          Facility/          Follow-up
Report        Date     Milepost [MP]/        Required
Number       Issued       County)           (Yes or No)                     Noncompliance Description

EV-5060     9/29/19      Mainline/              Yes         The Compliance Monitor observed that no erosion control
                       North Spread/                        devices had been installed at an area of disturbed upland
                        MP 74.30/                           soil adjacent to a wetland and sediment had entered the
                       Grady County                         wetland. The Compliance Monitor informed the Lead EI of
                                                            the noncompliance. The Lead EI stated he would address
                                                            the issue with the contractor.

EV-5080     10/1/19      Mainline/              Yes         The Compliance Monitor observed numerous erosion
                       North Spread/                        control device failures which allowed sediment to enter an
                        MP 74.00/                           off right-of-way pond. The Compliance Monitor also noted
                       Grady County                         several erosion control devices in need of maintenance to
                                                            remove the buildup of sediment. The Compliance Monitor
                                                            informed the Lead EI of the issues. The Lead EI stated
                                                            that he would address the issues with the contractor.

EV-5082     10/1/19      Mainline/              Yes         The Compliance Monitor noted that a dewatering bag had
                       North Spread/                        been left unsealed and several other dewatering bags were
                        MP 59.05/                           not correctly connected to the hoses. The Compliance
                       Grady County                         Monitor noted that a large amount of silt had drained from
                                                            the bags, through the vegetation and into a waterbody.
                                                            The Compliance Monitor instructed the crew to cease
                                                            dewatering activities to prevent additional silt from draining
                                                            into the waterbody. The silt was visible in the waterbody
                                                            more than one hundred feet downstream from the right-of-
                                                            way boundary. The foreman, environmental coordinator,
                                                            lead environmental inspector were all informed of the issue.
                                                            An environmental crew arrived on site and started
                                                            addressing the issue.

EV-5115     10/2/19      Mainline/               No         The Compliance Monitor noted multiple issues with the
                       North Spread/                        dewatering activities, including dewatering of trench silty
                        MP 58.15/                           water without a filter bag leading to silty water draining in
                                                            an adjacent waterbody and connected pond and
                       Grady County
                                                            unmonitored dewatering activities. The Compliance
                                                            Monitor discussed the issues with the Lead EI and the
                                                            contractor environmental coordinator upon their arrival on
                                                            site and informed them that a noncompliance would be
                                                            issued. While the Compliance Monitor was on site, the
                                                            contractor crew began removing the silt from the area and
                                                            constructing a dewatering structure to add additional
                                                            filtration to prevent silty water from reaching the adjacent
                                                            waterbody and pond.




                                                       11
20191119-3011 FERC PDF (Unofficial) 11/19/2019
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 90 of 205
                                               Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                Environmental Compliance Monitoring Program
                                                                                September 22 through 28, 2019 Summary Report


        PROBLEM AREA REPORTS

        Problem area reports record an observation where an area or activity does not meet the definition
        of acceptable but is not considered a noncompliance. Nine problem area reports were issued by
        the Compliance Monitors during this period, as detailed below.

                           SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                                Location
                               (Spread or
                                Facility/           Follow-up
      Report      Date            MP/               Required
      Number     Issued         County)            (Yes or No)                       Problem Area Description

      EV-4966    9/22/19        Mainline/              Yes           The Compliance Monitor inspected several areas of sandy
                              South Spread/                          soil after a rainfall event. The areas had been previously
                              MPs 155.50 to                          mulched and seeded. The Compliance Monitor noted
                                 162.00/                             erosion, erosion control device failure, off right-of-way
                             Johnston County                         sediment deposition, and wetland and waterbody impacts.
                                                                     Mulch had been applied in the amounts required in the
                                                                     FERC Upland Erosion Control, Revegetation, and
                                                                     Maintenance Plan. Due to the composition of the sandy
                                                                     soils and the high potential for erosion in the area, the
                                                                     Compliance Monitor had previously discussed the possibility
                                                                     that the application of additional mulch and alternative
                                                                     crimping techniques might be necessary with members of
                                                                     the environmental inspection team. The suggestions were
                                                                     not implemented. Contractor representatives were aware of
                                                                     the issues.

      EV-4975    9/23/19        Mainline/              No            The Compliance Monitor noted that contractor crew vehicles
                              South Spread/                          were parked off right-of-way due to muddy conditions on the
                              MPs 123.70 to                          right-of-way. The crew immediately moved the vehicles to
                                 124.30/                             an approved access road. The Compliance Monitor did not
                              Carter County                          observe any damage to the off right-of-way area from the
                                                                     vehicles.

      EV-4980    9/23/19        Mainline/              Yes           The Compliance Monitor noted that the erosion control
                              North Spread/                          devices were not keyed into the corner of an equipment
                               MP 107.50 /                           bridge. No sediment had entered into the waterbody at the
                             Johnston County                         time of the inspection. The Compliance Monitor discussed
                                                                     the issue with the EI, who subsequently addressed the issue
                                                                     with the contractor.

      EV-4981    9/23/19        Mainline/              Yes           The Compliance Monitor noted that the erosion control
                              North Spread/                          device on the bank of a waterbody was undermined and had
                               MP 68.70 /                            allowed sediment to be deposited in the vegetated buffer of
                              Grady County                           the waterbody. No sediment had entered into the waterbody
                                                                     at the time of the inspection. The Compliance Monitor
                                                                     discussed the issue with the EI, who subsequently
                                                                     addressed the issue with the contractor.

      EV-4982    9/23/19        Mainline/              Yes           The Compliance Monitor noted that an equipment bridge
                              North Spread/                          had shifted, causing damage to the geotextile fabric under-
                               MP 61.80 /                            liner and side shields. No sediment had entered into the
                              Grady County                           waterbody at the time of the inspection. The Compliance
                                                                     Monitor discussed the issue with the Lead EI, who
                                                                     subsequently addressed the issue with the contractor.




                                                                 7
20191119-3011 FERC PDF (Unofficial) 11/19/2019
                Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 91 of 205
                                             Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                              Environmental Compliance Monitoring Program
                                                                              September 22 through 28, 2019 Summary Report
                          SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                               Location
                              (Spread or
                               Facility/          Follow-up
      Report     Date            MP/              Required
      Number    Issued         County)           (Yes or No)                       Problem Area Description

      EV-4989   9/24/19        Mainline/             Yes           The Compliance Monitor observed that several erosion
                             South Spread/                         control devices required maintenance. The maintenance
                              MP 199.60/                           needs were communicated to the environmental inspection
                             Bryan County                          team and a contractor representative.

      EV-5005   9/25/19        Mainline/             Yes           The Compliance Monitor observed that a portion of an
                             South Spread/                         equipment bridge was displaced during a recent rain event
                             MPs 124.00 to                         and portions of the bridge floated downstream and off the
                                124.40/                            right-of-way. The Compliance Monitor informed the
                             Cater County                          environmental inspection team that a problem area would be
                                                                   issued for failure to design and maintain each equipment
                                                                   bridge to withstand and pass the highest flow.

      EV-5029   9/27/19        Mainline/             Yes           The Compliance Monitor noted that a dewatering filter bag
                             North Spread/                         had been placed on top of a used, full dewatering filter bag.
                             MPs 54.48 to                          The full dewatering filter bag had not been sealed, allowing
                                54.59 /                            some sediment from the bag to spill onto the right-of-way.
                             Grady County                          The area where the bags had been placed was on the right-
                                                                   of-way, but in an area that had not been previously
                                                                   topsoiled. The mixing of topsoil and the sediment was
                                                                   minimal. The Compliance Monitor discussed the issue with
                                                                   the EI, who stated he would address the issue with the
                                                                   contractor.

      EV-5056   9/27/19        Mainline/             Yes           The Compliance Monitor noted that numerous erosion
                             North Spread/                         control devices had failed during a recent rain event and
                             MPs 60.20 to                          sediment had been deposited off the right-of-way in an
                                62.30 /                            upland area. The Compliance Monitor informed the Lead EI
                             Grady County                          that a problem area report would be issued. The Lead EI
                                                                   stated the issues would be addressed with the contractor.




                                                               8
20191119-3011 FERC PDF (Unofficial) 11/19/2019
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 92 of 205
                                              Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                               Environmental Compliance Monitoring Program
                                                                               September 22 through 28, 2019 Summary Report


        NONCOMPLIANCE REPORTS

        Noncompliance reports record an observation where an area or activity violates (is not in
        compliance with) the project specifications, results in damage to resources, or places sensitive
        resources at unnecessary risk. Three noncompliance reports were issued by the Compliance
        Monitors and/or compliance management team during this period, as detailed below.

                       SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                                 Location
                               (Spread or
                                 Facility/          Follow-up
       Report        Date     Milepost [MP]/        Required
       Number       Issued       County)           (Yes or No)                     Noncompliance Description

       EV-4991     9/24/19      Mainline/              Yes          The Compliance Monitor noted that the re-contoured right-
                              South Spread/                         of-way was not stabilized with mulch or erosion control
                              MPs 154.40 to                         devices along the edge of the right-of-way. Additionally, the
                                 154.80 /                           Compliance Monitor noted that an erosion control device
                             Johnston County                        was installed incorrectly, resulting in erosion and sediment
                                                                    deposition to a waterbody. The Compliance Monitor
                                                                    discussed the issues with the EI. The issues were
                                                                    subsequently communicated to the contractor
                                                                    environmental foreman. The foreman responded that
                                                                    temporary erosion control devices would be installed
                                                                    pending the installation of the permanent erosion control
                                                                    devices.

       EV-4996     9/24/19      Mainline/              Yes          The Compliance Monitor noted the erosion control devices
                              North Spread/                         had been undermined in several areas and sediment
                              MPs 74.70 to                          flowed into a waterbody during a rainfall event. The
                                 74.80 /                            Compliance Monitor discussed the observations with the
                              Grady County                          Lead EI and informed him of the issuance of a
                                                                    noncompliance for failure to maintain erosion control
                                                                    devices resulting in the deposition of sediment in a
                                                                    waterbody.

       EV-5020     9/26/19      Mainline/              Yes          The Compliance Monitor noted that the secondary
                              South Spread/                         containment of a pump being used to fill the pipe for
                              MPs 174.60 to                         hydrostatic testing activities was compromised due to a
                                 175.00/                            collapsed side wall. Diesel fuel and water were present in
                              Cater County                          the secondary containment but had not reached the
                                                                    ground. The Compliance Monitor informed the EI that a
                                                                    noncompliance would be issued for the operation of a
                                                                    pump within 100 feet of a waterbody without adequate
                                                                    secondary containment.




                                                              14
20191115-3003 FERC PDF (Unofficial) 11/15/2019
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 93 of 205
                                              Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                               Environmental Compliance Monitoring Program
                                                                               September 15 through 21, 2019 Summary Report


        PROBLEM AREA REPORTS

        Problem area reports record an observation where an area or activity does not meet the definition
        of acceptable but is not considered a noncompliance. Three problem area reports were issued by
        the Compliance Monitors during this period, as detailed below.

                           SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                                Location
                               (Spread or
                                Facility/          Follow-up
      Report      Date            MP/              Required
      Number     Issued         County)           (Yes or No)                         Problem Area Description

      EV-4885    9/15/19        Mainline/             Yes            The Compliance Monitor noted that clearing debris had not
                              North Spread/                          been removed from a waterbody bank. Clearing and
                               MP 71.90/                             grading activities had been completed within this section of
                                                                     right-of-way. The Compliance Monitor discussed the issue
                              Grady County
                                                                     with the Lead EI. The Lead EI stated he would address the
                                                                     issue with the contractor.

      EV-4886    9/16/19        Mainline/             Yes            The Compliance Monitor noted that that a portion of an
                              North Spread/                          equipment bridge over a waterbody had been installed
                               MP 108.40/                            below the high-water mark. The Compliance Monitor
                                                                     discussed the issue with the Lead EI. The Lead EI stated he
                              Carter County
                                                                     would address the issue with the contractor.

      EV-4957    9/21/19        Mainline/             Yes            The Compliance Monitor noted that the segregated topsoil
                              South Spread/                          had been eroded and topsoil flowed off the right-of-way
                              MPs 123.30 to                          during a rain event. Topsoil had been stabilized prior to rain
                                 124.00/                             event. Additionally, the Compliance Monitor noted that the
                              Carter County                          banks of a waterbody were eroded after the rain event. The
                                                                     banks had been properly stabilized prior to the rain event.
                                                                     The Compliance Monitor discussed the observations with
                                                                     the Lead EI. The Lead EI addressed the issues with the
                                                                     contractor.




                                                                11
20191115-3003 FERC PDF (Unofficial) 11/15/2019
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 94 of 205
                                              Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                               Environmental Compliance Monitoring Program
                                                                               September 15 through 21, 2019 Summary Report


        NONCOMPLIANCE REPORTS

        Noncompliance reports record an observation where an area or activity violates (is not in
        compliance with) the project specifications, results in damage to resources, or places sensitive
        resources at unnecessary risk. Two noncompliance reports were issued by the Compliance
        Monitors and/or compliance management team during this period, as detailed below.

                       SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                                 Location
                               (Spread or
                                 Facility/          Follow-up
       Report        Date     Milepost [MP]/        Required
       Number       Issued       County)           (Yes or No)                     Noncompliance Description

       EV-4896     9/16/19      Mainline/              Yes          The Compliance Monitor issued a noncompliance report to
                              South Spread/                         document a dewatering pump adjacent to a wetland without
                              MPs 130.00 to                         secondary containment and wetland topsoil segregated for
                                 130.10/                            an excessive amount of time, both of which are out of
                              Carter County                         compliance with the FERC Wetland and Waterbody
                                                                    Construction and Mitigation Procedures (Procedures). The
                                                                    Compliance Monitor discussed the issues with the Lead EI.
                                                                    The Lead EI stated that she would address the issues with
                                                                    the contractor.

       EV-4972     9/21/19      Mainline/              Yes          The Compliance Monitor noted that erosion control devices
                              North Spread/                         had not been maintained upslope of the roadway and
                               MP 64.50/                            sediment and rocks had been carried onto the roadway
                                                                    during an overnight rain event. The Compliance Monitor
                              Grady County
                                                                    had previously issued problem area reports (see EV-4357
                                                                    issued on 7/29/19 and EV-4690 issued on 8/27/19) at this
                                                                    site for erosion control device failures that allowed
                                                                    sediment and rock to flow onto the roadway. Additionally,
                                                                    at the same site, the Compliance Monitor noted that a
                                                                    different erosion control device was damaged and allowed
                                                                    sediment to flow off the right-of-way and enter an off right-
                                                                    of-way sensitive resource. Both observed issues were out
                                                                    of compliance with the FERC Upland Erosion Control,
                                                                    Revegetation, and Maintenance Plan (Plan). The
                                                                    Compliance Monitor discussed both issues with the Lead
                                                                    EI. The Lead EI stated that he would address the issues
                                                                    with the contractor.




                                                              14
20191010-3003 FERC PDF (Unofficial) 10/10/2019
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 95 of 205
                                              Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                               Environmental Compliance Monitoring Program
                                                                                September 8 through 14, 2019 Summary Report


        PROBLEM AREA REPORTS

        Problem area reports record an observation where an area or activity does not meet the definition
        of acceptable but is not considered a noncompliance. Two problem area reports were issued by
        the Compliance Monitors during this period, as detailed below.

                           SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                                Location
                               (Spread or
                                Facility/          Follow-up
      Report      Date            MP/              Required
      Number     Issued         County)           (Yes or No)                       Problem Area Description

      EV-4858    9/12/19        Mainline/             Yes           The Compliance Monitor noted that a waterbody had not
                              North Spread/                         been adequately restored after the completion of crossing
                               MP 50.42/                            activities. The stabilization material on the waterbody banks
                              Grady County                          had not been properly installed. Rain was in the near term
                                                                    forecast. The Compliance Monitor also noted erosion on the
                                                                    bank, but could not determine when the erosion had
                                                                    occurred. Erosion control devices were in place and
                                                                    installed correctly to prevent sediment from reaching the
                                                                    waterbody. The Compliance Monitor discussed the issues
                                                                    that were observed with the EI and the environmental
                                                                    coordinator. The EI later informed the Compliance Monitor
                                                                    that the waterbody banks had been temporarily stabilized to
                                                                    ensure that the waterbody would be protected during the
                                                                    upcoming rain event.

      EV-4873    9/14/19        Mainline/             No            The Compliance Monitor noted multiple project related
                              South Spread/                         vehicles parked off the right-of-way. The Compliance
                              MPs 199.50 to                         Monitor informed the environmental inspection team of the
                                 199.60/                            issues. The contractor crew was informed of the problem
                              Bryan County                          and promptly moved the vehicles back on to the approved
                                                                    right-of-way. No damages to the off right-of-way area were
                                                                    noted.




                                                                6
 20191010-3003 FERC PDF (Unofficial) 10/10/2019
                  Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 96 of 205
                                                Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                 Environmental Compliance Monitoring Program
                                                                                  September 8 through 14, 2019 Summary Report


         NONCOMPLIANCE REPORTS

         Noncompliance reports record an observation where an area or activity violates (is not in
         compliance with) the project specifications, results in damage to resources, or places sensitive
         resources at unnecessary risk. Five noncompliance reports were issued by the Compliance
         Monitors and/or compliance management team during this period, as detailed below.

                        SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                                  Location
                                (Spread or
                                  Facility/           Follow-up
        Report        Date     Milepost [MP]/         Required
        Number       Issued       County)            (Yes or No)                     Noncompliance Description

        EV-4851     9/11/19      Mainline/               Yes         The Compliance Monitor observed a waterbody which was
                               South Spread/                         flowing, and the crossing area had been backfilled and
                               MPs 143.00 to                         partially restored. The Compliance Monitor noted that one
                                  143.10/                            bank was not restored or stabilized and a piece of
                              Johnston County                        equipment was within 100 feet of the waterbody without
                                                                     secondary containment. The environmental inspection
                                                                     team was informed of the issues. An environmental crew
                                                                     was nearby and the crew foreman indicated the bank would
                                                                     be restored and stabilized and the equipment would be
                                                                     removed from the area.

        EV-4852     9/11/19      Mainline/               Yes         The Compliance Monitor noted that subsoil had been
                               South Spread/                         stockpiled on segregated topsoil on both sides of a
                               MPs 130.10 to                         waterbody for approximately 200 feet. The Compliance
                                  130.30/                            Monitor also noted that a piece of equipment was parked
                               Carter County                         on the topsoil pile, potentially further mixing topsoil and
                                                                     subsoil. The Compliance Monitor discussed the issues
                                                                     with the Lead EI. The Lead EI stated that she would
                                                                     address the issues with the contractor.

        EV-4874     9/14/19      Mainline/               Yes         The Compliance Monitor noted that subsoil had been
                               South Spread/                         stockpiled on segregated topsoil. The Compliance Monitor
                                MP 196.70/                           discussed the issue with the Lead EI. The Lead EI stated
                               Bryan County                          that she would address the issues with the contractor. An
Bill Risner et al BR-1002.000 MP 196.7                               onsite foreman stated the soils would be re-separated.

        EV-4875     9/14/19      Mainline/               Yes         The Compliance Monitor noted that a pump had been
                               South Spread/                         placed on plastic sheeting approximately 50 feet from the
                                MP 174.60/                           edge of a surface water source. The secondary
                               Bryan County                          containment was inadequate to contain any spills or leaks
                                                                     from the equipment. The Compliance Monitor informed the
                                                                     Lead EI and the on-site contractor representative who was
                                                                     responsible for the issue with the secondary containment.
                                                                     The Contractor representative stated he would address the
                                                                     issue with the crew.

        EV-4879     9/14/19    Velma Lateral/            Yes         The Compliance Monitor conducted a follow-up inspection
                               North Spread/                         of an area where a problem area report (see EV-4773
                               MPs 12.30 to                          issued on 9/5/19) and a communication report (see EV-
                                  13.50/                             4816 issued on 9/7/19) were issued for failure to maintain
                               Garvin County                         erosion control devices. The Compliance Monitor noted
                                                                     that the erosion control devices had failed again and
                                                                     sediment had left the right-of-way. The Compliance
                                                                     Monitor did not notice any attempts to modify the erosion



                                                                 9
20191010-3003 FERC PDF (Unofficial) 10/10/2019
                Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 97 of 205
                                               Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                Environmental Compliance Monitoring Program
                                                                                 September 8 through 14, 2019 Summary Report
                     SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                                Location
                              (Spread or
                                Facility/            Follow-up
       Report      Date      Milepost [MP]/          Required
       Number     Issued        County)             (Yes or No)                        Noncompliance Description

                                                                       control devices to prevent future failures. The Compliance
                                                                       Monitor informed the Lead EI that a noncompliance report
                                                                       would be issued to document the ongoing and unresolved
                                                                       issues.




                    View of unrestored bank with water flow returned after the completion of the crossing activities,
                    South Spread, MP 143.0 (see EV-4851 issued on 9/11/19)




                                                                 10
20191001-3000 FERC PDF (Unofficial) 10/01/2019
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 98 of 205
                                              Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                               Environmental Compliance Monitoring Program
                                                                                  September 1 through 7, 2019 Summary Report


        PROBLEM AREA REPORTS

        Problem area reports record an observation where an area or activity does not meet the definition
        of acceptable but is not considered a noncompliance. Three problem area reports were issued by
        the Compliance Monitors during this period, as detailed below.

                          SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                               Location
                              (Spread or
                               Facility/           Follow-up
      Report      Date           MP/               Required
      Number     Issued        County)            (Yes or No)                       Problem Area Description

      EV-4773    9/5/19      Velma Lateral/           Yes           The Compliance Monitor noted multiple erosion control
                             North Spread/                          devices in need of repair or maintenance along a portion of
                             MPs 12.30 to                           the Velma Lateral. The Compliance Monitor informed the
                                 13.50                              Lead EI a Problem Area Report would be issued as no rain
                                                                    was in the immediate forecast.
                             Garvin County

      EV-4778    9/6/19        Mainline/              Yes           The Compliance Monitor observed rock from the road
                             North Spread/                          approaches that had been tracked onto a paved roadway.
                               MP 60.20                             The Compliance Monitor and the Lead EI discussed the
                                                                    issue and the Lead EI stated he would address the issue
                             Grady County
                                                                    with the contractor. The Lead EI subsequently informed the
                                                                    Compliance Monitor that a construction crew had been
                                                                    dispatched to address the debris within the roadway.

      EV-4786    9/6/19        Mainline/              Yes           The Compliance Monitor noted a disturbed bank of a
                             South Spread/                          waterbody without erosion controls after the installation of
                             MPs 145.90 to                          sheet pile shoring. Contractor crews were in the area, but
                                146.10/                             no longer working at the waterbody. The Compliance
                            Johnston County                         Monitor informed the EI of the need to stabilize the bank and
                                                                    that a problem area report would be issued. The EI
                                                                    addressed the issue with the contractor.




                                                                7
20191001-3000 FERC PDF (Unofficial) 10/01/2019
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 99 of 205
                                                Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                 Environmental Compliance Monitoring Program
                                                                                    September 1 through 7, 2019 Summary Report


        NONCOMPLIANCE REPORTS

        Noncompliance reports record an observation where an area or activity violates (is not in
        compliance with) the project specifications, results in damage to resources, or places sensitive
        resources at unnecessary risk. One noncompliance report was issued by the Compliance
        Monitors and/or compliance management team during this period, as detailed below.

                        SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                                  Location
                                (Spread or
                                  Facility/           Follow-up
       Report        Date      Milepost [MP]/         Required
       Number       Issued        County)            (Yes or No)                       Noncompliance Description

       EV-4744      9/2/19       Mainline /               Yes          The Compliance Monitor observed that excess rock was
                               South Spread /                          being placed in the excavated trench above the bedrock
                                MP 169.70 to                           profile. Rock disposal above the bedrock profile was
                                  169.90 /                             previously observed (see communication report EV-4622
                              Johnston County                          issued on 8/21/2019). At that time, Midship and the
                                                                       contractor were informed that the activity was not compliant
                                                                       with project environmental requirements. The Compliance
                                                                       Monitor discussed the observation of the non-compliant
                                                                       activity with the Lead EI. The Lead EI stated that she
                                                                       would address the issue with the contractor.




                      View of excess rock placed in the excavated trench above the bedrock profile, South Spread, MP
                      169.70 (see EV-4744 issued on 9/2/19).




                                                                 10
20190924-3027 FERC PDF (Unofficial) 09/24/2019
                Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 100 of 205
                                               Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                Environmental Compliance Monitoring Program
                                                                                    August 25 through 31, 2019 Summary Report


        PROBLEM AREA REPORTS

        Problem area reports record an observation where an area or activity does not meet the definition
        of acceptable but is not considered a noncompliance. Four problem area reports were issued by
        the Compliance Monitors during this period, as detailed below.

                           SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                                Location
                               (Spread or
                                Facility/           Follow-up
      Report      Date            MP/               Required
      Number     Issued         County)            (Yes or No)                       Problem Area Description

      EV-4668    8/26/19        Mainline/              Yes           The Compliance Monitor noted that sediment from the right-
                              North Spread/                          of-way had accumulated on a bridge over a waterbody, but
                               MP 52.70/                             had not yet reached the waterbody. The Compliance
                                                                     Monitor and the Lead EI discussed the need to clean and
                              Grady County
                                                                     repair the bridge prior to the forecasted rain event. The
                                                                     Lead EI stated he would address the issue with the
                                                                     contractor.

      EV-4690    8/27/19        Mainline/              No            The Compliance Monitor observed that sediment and rocks
                              North Spread/                          from the road approach had flowed onto the roadway during
                               MP 64.50/                             an overnight rain event. The Compliance Monitor noted that
                                                                     erosion control devices had not been installed upslope of the
                              Grady County
                                                                     roadway. The Compliance Monitor discussed the issue with
                                                                     the Lead EI, and the Lead EI stated he would address the
                                                                     issue with the contractor. The Lead EI subsequently
                                                                     informed the Compliance Monitor that the sediment and
                                                                     rocks had been removed from the roadway and erosion
                                                                     control devices had been installed upslope of the roadway.

      EV-4699    8/28/19        Mainline/              Yes           The Compliance Monitor noted that insufficient erosion
                              North Spread/                          control devices had been installed on both sides of a
                               MP 74.80/                             waterbody. The small erosion control devices that were
                                                                     installed would provide little to no protection to the
                              Grady County
                                                                     waterbody in the event of a large rain event. No sediment
                                                                     had entered the waterbody at the time of the inspection.
                                                                     The Compliance Monitor discussed the issue with the Lead
                                                                     EI, and the Lead EI stated he would address the issue with
                                                                     the contractor.

      EV-4728    8/31/19        Mainline/              Yes           The Compliance Monitor noted that the plate dam that
                              South Spread/                          extended across a portion of a waterbody caused some
                              MPs 144.10 to                          bank erosion during the elevated flow due to rainfall
                                 144.30/                             overnight. Due to thunderstorm activity, crossing activities
                                                                     were suspended the previous day and the partially installed
                             Johnston County
                                                                     plate had been left in the waterbody overnight. The
                                                                     Compliance Monitor discussed the erosion issue and the
                                                                     associated stabilization needs with the environmental
                                                                     inspection team. The contractor crew removed the plate
                                                                     dam to prevent any additional bank erosion prior to the
                                                                     continuation of the crossing activities.




                                                                 6
20190924-3027 FERC PDF (Unofficial) 09/24/2019
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 101 of 205
                                              Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                               Environmental Compliance Monitoring Program
                                                                                   August 25 through 31, 2019 Summary Report


        NONCOMPLIANCE REPORTS

        Noncompliance reports record an observation where an area or activity violates (is not in
        compliance with) the project specifications, results in damage to resources, or places sensitive
        resources at unnecessary risk. Two noncompliance reports were issued by the Compliance
        Monitors and/or compliance management team during this period, as detailed below.

                       SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                                 Location
                               (Spread or
                                 Facility/          Follow-up
       Report        Date     Milepost [MP]/        Required
       Number       Issued       County)           (Yes or No)                     Noncompliance Description

       EV-4689     8/27/19      Mainline/              Yes          The Compliance Monitor observed that the erosion control
                              North Spread/                         devices at a waterbody had been damaged by a piece of
                               MP 68.70/                            equipment and not repaired. As a result, sediment had
                              Grady County                          flowed onto the equipment bridge and into the waterbody
                                                                    during an overnight rain event. Additionally, the disturbed
                                                                    waterbody bank was not stabilized, which also allowed
                                                                    sediment to enter the waterbody. The Compliance Monitor
                                                                    discussed the issues with the Lead EI. The Lead EI stated
                                                                    he would address the issue with the contractor.

       EV-4726     8/30/19      Mainline/              Yes          The Compliance Monitor observed subsoil spilled off the
                              South Spread/                         right-of-way in two locations. The Compliance Monitor also
                              MPs 198.00 to                         observed that no erosion control devices had been installed
                                 199.00/                            at the banks of a partially restored waterbody. The
                              Bryan County                          Compliance Monitor informed the environmental inspection
                                                                    team of the issues.




                                                               9
20190924-3001 FERC PDF (Unofficial) 09/24/2019
                Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 102 of 205
                                               Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                Environmental Compliance Monitoring Program
                                                                                   August 18 through 24, 2019 Summary Report


        PROBLEM AREA REPORTS

        Problem area reports record an observation where an area or activity does not meet the definition
        of acceptable but is not considered a noncompliance. Three problem area reports were issued by
        the Compliance Monitors during this period, as detailed below.

                           SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                                Location
                               (Spread or
                                Facility/           Follow-up
      Report      Date            MP/               Required
      Number     Issued         County)            (Yes or No)                       Problem Area Description

      EV-4606    8/20/19        Mainline/              No            The Compliance Monitor noted that subsoil spilled
                              South Spread/                          approximately two feet off the right-of-way in two locations.
                              MPs 134.30 to                          The environmental inspection team and the contractor crew
                                 134.80/                             foreman were informed of the issue and the subsoil was
                              Carter County                          promptly returned to the right-of-way with hand shovels.

      EV-4607    8/20/19        Mainline/              No            The Compliance Monitor observed project related vehicles
                              South Spread/                          parked outside the right-of-way boundaries. The
                              MPs 144.80 to                          environmental inspection team was informed of the issue.
                                 145.50/                             The vehicles were moved within the approved workspace
                                                                     following identification of the issue to the occupants. No
                             Johnston County
                                                                     damage was noted from the vehicles being parked off the
                                                                     right-of-way.

      EV-4621    8/21/19        Mainline/              No            The Compliance Monitor noted that subsoil was stockpiled
                              South Spread/                          against the segregated topsoil at three locations near a road
                              MPs 199.00 to                          crossing. The environmental inspection team and the
                                 199.50/                             contractor crew foreman were informed of the issue and the
                              Bryan County                           soils were promptly separated. No mixing or loss of topsoil
                                                                     occurred.




                                                                 6
20190924-3001 FERC PDF (Unofficial) 09/24/2019
                 Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 103 of 205
                                                 Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                  Environmental Compliance Monitoring Program
                                                                                     August 18 through 24, 2019 Summary Report


        NONCOMPLIANCE REPORTS

        Noncompliance reports record an observation where an area or activity violates (is not in
        compliance with) the project specifications, results in damage to resources, or places sensitive
        resources at unnecessary risk. One noncompliance reports were issued by the Compliance
        Monitors and/or compliance management team during this period, as detailed below.

                        SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                                   Location
                                 (Spread or
                                   Facility/            Follow-up
       Report        Date       Milepost [MP]/          Required
       Number       Issued         County)             (Yes or No)                        Noncompliance Description

       EV-4636     8/22/19        Mainline/                Yes           The Compliance Monitor conducted a follow-up inspection
                                North Spread/                            of an area where a noncompliance report was issued for
                                 MP 119.10/                              failure to stabilize topsoil piles (see EV-4581 issued on
                                                                         8/16/19) and noted that the topsoil piles had not been
                                Carter County
                                                                         stabilized. The Compliance Monitor informed the Lead EI
                                                                         that a second noncompliance report would be issued for
                                                                         failure to stabilize the topsoil piles within 24 hours of
                                                                         identification as outlined in the FERC Plan.




                      View of failure to stabilize topsoil piles within 24 hours of notification, North Spread, MP 119.10
                      (see EV-4636 issued on 8/22/19)




                                                                    9
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 104 of 205
                                         Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                          Environmental Compliance Monitoring Program
                                                                              August 11 through 17, 2019 Summary Report


  PROBLEM AREA REPORTS

  Problem area reports record an observation where an area or activity does not meet the definition
  of acceptable but is not considered a noncompliance. Two problem area reports were issued by
  the Compliance Monitors during this period, as detailed below.

                     SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                          Location
                         (Spread or
                          Facility/           Follow-up
Report      Date            MP/               Required
Number     Issued         County)            (Yes or No)                       Problem Area Description

EV-4510    8/12/19        Mainline/              No            The Compliance Monitor observed that project related
                        North Spread/                          vehicles were parked on an un-topsoiled area and that the
                          MP 17.51/                            right-of-way boundary stakes were missing in the area. No
                                                               rutting or mixing of topsoil and subsoil had occurred. The
                       Canadian County
                                                               Compliance Monitor also observed that numerous trucks
                                                               were parked on the road approach and the right-of-way was
                                                               not accessible. The Compliance Monitor also observed that
                                                               several vehicles were parked along the public road outside
                                                               of the right-of-way boundaries. No rutting from the off right-
                                                               of-way parking was noted. The Compliance Monitor and the
                                                               Lead EI discussed the observed issues. The Compliance
                                                               Monitor informed the Lead EI that as no damage to
                                                               resources was noted, a problem area report would be
                                                               issued. The Lead EI stated that he would address all the
                                                               observed issues with the crews in the morning meeting.

EV-4582    8/16/19        Mainline/              Yes           The Compliance Monitor observed that the erosion control
                        North Spread/                          devices were not maintained and required repair of
                       NGPL 801 Meter                          replacement. The Compliance Monitor and the Lead EI
                          Station /                            discussed the issues and the Lead EI stated he would
                         MP 119.10/                            address the issues with the contractor.
                        Carter County




                                                           6
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 105 of 205
                                         Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                          Environmental Compliance Monitoring Program
                                                                              August 11 through 17, 2019 Summary Report


 NONCOMPLIANCE REPORTS

 Noncompliance reports record an observation where an area or activity violates (is not in
 compliance with) the project specifications, results in damage to resources, or places sensitive
 resources at unnecessary risk. One noncompliance report was issued by the Compliance
 Monitors and/or compliance management team during this period, as detailed below.

                SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                           Location
                         (Spread or
                           Facility/            Follow-up
Report        Date      Milepost [MP]/          Required
Number       Issued        County)             (Yes or No)                        Noncompliance Description

EV-4581     8/16/19       Mainline/                 Yes          The Compliance Monitor issued a noncompliance report to
                        North Spread/                            document wind and water erosion damage to the
                       NGPL 801 Meter                            unprotected topsoil piles and the insufficient separation of
                          Station /                              subsoil and topsoil piles leading to the mixing of topsoil and
                         MP 119.10/                              subsoil. The Compliance Monitor and the Lead EI
                                                                 discussed the issue. The Lead EI stated he would address
                        Carter County                            the issue with the contractor.




               View of insufficient separation of subsoil and topsoil piles, North Spread, MP 119.10 (see EV-
               4581 issued on 8/16/19)




                                                            8
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 106 of 205
                                           Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                            Environmental Compliance Monitoring Program
                                                                                 August 4 through 10, 2019 Summary Report


  PROBLEM AREA REPORTS

  Problem area reports record an observation where an area or activity does not meet the definition
  of acceptable but is not considered a noncompliance. Five problem area reports were issued by
  the Compliance Monitors during this period, as detailed below.

                     SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                           Location
                          (Spread or
                           Facility/            Follow-up
Report      Date             MP/                Required
Number     Issued          County)             (Yes or No)                       Problem Area Description

EV-4424    8/5/19         Mainline/                Yes           The crossing of a waterbody was blasted on 08/02/2019 and
                        South Spread/                            the banks were graded to facilitate the process. Following
                         MP 150.30/                              the blasting, the Compliance Monitor observed that
                                                                 sediment barriers at base of slope were not installed.
                       Johnston County
                                                                 Although a rainfall occurred on 08/03/2019, no sediment
                                                                 deposition was observed. The Compliance Monitor
                                                                 informed the EI that a problem area report would be issued.
                                                                 The EI indicated controls would be installed.

EV-4439    8/6/19         Mainline/                No            The Compliance Monitor inspected tie-in activities at
                        South Spread/                            multiple, existing pipeline crossings. At one bell hole
                        MPs 168.70 to                            excavation, the Compliance Monitor observed that had spoil
                           169.70/                               spilled against topsoil. The EI was informed a problem area
                       Johnston County                           report would be issued. Upon identification of the problem
                                                                 to the foreman, the material was promptly separated.

EV-4443    8/6/19         Mainline/                Yes           The Compliance Monitor observed off right-of-way sediment
                        South Spread/                            deposition in a drainage ditch. Deposition occurred either
                        MPs 154.20 to                            during trench dewatering or following the 08/03/2019, rainfall
                           154.50/                               event. Silt fence was previously installed in the drainage.
                       Johnston County                           The EI was informed a problem area report would be issued.

EV-4497    8/9/19         Mainline/                Yes           The Compliance Monitor observed that a bridge runner had
                        North Spread/                            slipped off the support headers and was hanging directly
                         MP 45.60/                               over the waterbody. The Lead EI was informed that a
                        Grady County                             problem area report would be issued for the failure to
                                                                 maintain an equipment bridge to withstand and pass the
                                                                 highest expected flow.

EV-4491    8/10/19     Chisholm Lateral/           Yes           The Compliance Monitor conducted a post rain event
                         North Spread/                           inspection of a waterbody crossing and observed some silt
                           MP 7.63/                              had drained onto the bridge and entered the waterbody. In
                       Kingfisher County                         addition, some of the erosion controls on the side of the
                                                                 right-of-way were overwhelmed leading to sediment off right-
                                                                 of-way. Erosion controls had been in place but were
                                                                 overwhelmed following the storm. The Compliance Monitor
                                                                 met with the Lead EI and the contractor’s Environmental
                                                                 Coordinator to discuss the needed repairs.




                                                             5
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 107 of 205
                                       Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                        Environmental Compliance Monitoring Program
                                                                             August 4 through 10, 2019 Summary Report


 NONCOMPLIANCE REPORTS

 Noncompliance reports record an observation where an area or activity violates (is not in
 compliance with) the project specifications, results in damage to resources, or places sensitive
 resources at unnecessary risk. Three noncompliance reports were issued by the Compliance
 Monitors and/or compliance management team during this period, as detailed below.

                 SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                          Location
                        (Spread or
                          Facility/          Follow-up
Report        Date     Milepost [MP]/        Required
Number       Issued       County)           (Yes or No)                     Noncompliance Description

EV-4444      8/6/19      Mainline/              Yes          During mainline excavation, the Compliance Monitor
                       South Spread/                         observed that subsoil had spilled off right-of-way at three
                       MPs 153.00 to                         separate locations. The Lead EI was informed that issue
                          153.20/                            would be documented in a noncompliance report.
                      Johnston County

EV-4445      8/6/19      Mainline/              Yes          The Compliance Monitor conducted a post rain event
                       South Spread/                         inspection between South Bullet Prairie Road and Golf
                       MPs 152.80 to                         Course Road and observed erosion controls associated
                          155.00/                            with waterbody crossings were compromised following a
                                                             rain event the past weekend on 08/03/2019, and due to
                      Johnston County
                                                             livestock damage. Nine locations were observed requiring
                                                             maintenance or repair of erosion controls. The Lead EI
                                                             was informed a noncompliance report would be issued for
                                                             failure to make timely repairs to erosion controls following a
                                                             rain event.

EV-4447      8/6/19      Mainline/              Yes          The Compliance Monitor observed topsoil mixing had
                       North Spread/                         occurred. Crews had removed a used filter bag and in
                        MP 49.00/                            doing so, damaged the silt fence protecting a topsoil pile
                       Grady County                          leading to topsoil mixing with subsoil. The Lead EI was
                                                             informed that a noncompliance report would be issued for
                                                             the failure to maintain separation of salvaged topsoil and
                                                             subsoil.




                                                        9
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 108 of 205
                                          Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                            Environmental Compliance Monitoring Program
                                                                           July 28 through August 3, 2019 Summary Report


  PROBLEM AREA REPORTS

  Problem area reports record an observation where an area or activity does not meet the definition
  of acceptable but is not considered a noncompliance. Three problem area reports were issued by
  the Compliance Monitors during this period, as detailed below.

                     SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                           Location
                          (Spread or
                           Facility/           Follow-up
Report      Date             MP/               Required
Number     Issued          County)            (Yes or No)                        Problem Area Description

EV-4357    7/29/19         Mainline/               Yes          The Compliance Monitor observed that rocks from the road
                         North Spread/                          approach had been tracked onto the paved roadway. The
                          MP 64.50/                             Compliance Monitor and the Lead EI discussed the issue.
                                                                The Lead EI subsequently informed the Compliance Monitor
                         Grady County
                                                                that the Contractor had been informed of the issue and the
                                                                rock would be removed from the public road by the end of
                                                                the day.

EV-4413    8/3/19          Mainline/               Yes          The Compliance Monitor noted that subsoil had overtopped
                         North Spread/                          the silt fence and was off right-of-way in an upland area.
                          MP 49.00/                             The Compliance Monitor informed the Lead EI of the issue.
                         Grady County

EV-4414    8/3/19          Mainline/               Yes          The Compliance Monitor observed food garbage and debris
                         North Spread/                          scattered along the right-of-way. The Compliance Monitor
                          MP 49.00/                             and the Lead EI discussed the issue and the Lead EI
                                                                informed the Contractor of the issue.
                         Grady County




                 View of rock from road approach left on a paved road, North Spread, MP 64.50 (see EV-4357
                 issued on7/29/19)



                                                            6
               Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 109 of 205
                                            Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                              Environmental Compliance Monitoring Program
                                                                             July 28 through August 3, 2019 Summary Report


      NONCOMPLIANCE REPORTS

      Noncompliance reports record an observation where an area or activity violates (is not in
      compliance with) the project specifications, results in damage to resources, or places sensitive
      resources at unnecessary risk. Two noncompliance reports were issued by the Compliance
      Monitors and/or compliance management team during this period, as detailed below.

                     SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                               Location
                             (Spread or
                               Facility/          Follow-up
     Report        Date     Milepost [MP]/        Required
     Number       Issued       County)           (Yes or No)                     Noncompliance Description

     EV-4358     7/29/19      Mainline/              Yes          The Compliance Monitor observed a diesel fuel leak from a
                            North Spread/                         pump. Absorbent materials had been placed in the
First National Bank                                               secondary containment in an effort to control the leak. The
                             MP 65.30/
GR-0310.000                 Grady County                          diesel fuel had leaked from the plastic onto the right-of-
MP 65.3                                                           way. No cleanup efforts had made to remove the
                                                                  contaminated soil. The Compliance Monitor discussed the
                                                                  issue with the Lead EI, who subsequently informed the
                                                                  Contractor of the leak and the needed clean-up activities.

     EV-4366     7/30/19      Mainline/              Yes          The Compliance Monitor noted that subsoil had been
                            South Spread/                         pushed up against a segregated topsoil pile. The
                            MPs 166.80 to                         Compliance Monitor and the Lead EI discussed the issue
                               167.00/                            and the EI notified the Contractor of the issue.
                           Johnston County




                                                             8
             Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 110 of 205
                                            Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                             Environmental Compliance Monitoring Program
                                                                                    July 21 through 27, 2019 Summary Report


     PROBLEM AREA REPORTS

     Problem area reports record an observation where an area or activity does not meet the definition
     of acceptable but is not considered a noncompliance. Five problem area reports were issued by
     the Compliance Monitors during this period, as detailed below.

                        SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                             Location
                            (Spread or
                             Facility/           Follow-up
   Report      Date            MP/               Required
   Number     Issued         County)            (Yes or No)                        Problem Area Description

  EV-4246     7/22/19        Mainline/              Yes           The Compliance Monitor conducted an inspection of an
                           North Spread/                          equipment bridge near MP 30.7 and observed that the
                            MP 30.70/                             sideboards on the equipment bridge had been damaged.
                                                                  No sediment had entered the waterbody at this time. The
                           Grady County
                                                                  Compliance Monitor also observed that erosion controls at
                                                                  the southeast corner of the bridge were not keyed into the
                                                                  equipment bridge. The Lead EI was informed that a
                                                                  problem area report would be issued for the failure to
                                                                  adequately install erosion controls and failure to maintain the
                                                                  equipment bridge.

  EV-4247     7/22/19        Mainline/              Yes           The Compliance Monitor conducted an inspection at MP
                           North Spread/                          56.7 and observed that the erosion controls behind a topsoil
                            MP 56.70/                             pile were not maintained. The silt fence was undermined
                                                                  and torn, trapped sediment needed to be removed from the
                           Grady County
                                                                  silt fence, and sediment had also migrated off right-of-way
                                                                  into an upland area. The Lead EI was informed that a
                                                                  problem area report would be issued for the failure to
                                                                  maintain erosion controls.

  EV-4259     7/22/19        Mainline/              Yes           The Compliance Monitor conducted an inspection of tie-in
                           South Spread/                          activities between U.S. Highway 69/75 and Hat Powell Road
                           MPs 178.60 to                          and observed that subsoil spoil was stockpiled against
                              179.30/                             segregated topsoil for a distance of 25 feet up to a height of
                           Bryan County                           2 feet. In addition, pipe weld coating drips to the ground
Misty Tally & Maria Childers                                      were present at five locations. The environmental team was
                                                                  informed of the issue. The foreman was subsequently
BR-0903.000                                                       informed of the issue and indicated soils would be
BR-0904.000                                                       separated, coating drips would be recovered, and that future
                                                                  coating drips would be contained.
MP 178.7-179..3
  EV-4267     7/23/19        Mainline/              No            The Compliance Monitor conducted an inspection of
                           North Spread/                          waterbody crossing activities at MP 23.1 where trench
                             MP 23.10/                            dewatering activities were in progress. The Compliance
                                                                  Monitor observed that the hose from the dewatering pump
                          Canadian County
                                                                  was not attached to the filter bag and sediment had been
                                                                  deposited off right-of-way. The Compliance Monitor
                                                                  contacted the EI who subsequently shut down the
                                                                  dewatering activities. The compliance issues were
                                                                  corrected while the Compliance Monitor was on site.




                                                              6
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 111 of 205
                                       Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                        Environmental Compliance Monitoring Program
                                                                               July 21 through 27, 2019 Summary Report
                    SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                         Location
                        (Spread or
                         Facility/          Follow-up
Report     Date            MP/              Required
Number    Issued         County)           (Yes or No)                       Problem Area Description

EV-4343   7/27/19        Mainline/             Yes           The Compliance Monitor conducted an inspection of an
                       North Spread/                         equipment bridge at MP 50.4 and observed that the erosion
                        MP 50.40/                            controls at the northeast corner of the bridge were not keyed
                       Grady County                          into the bridge. In addition, the south stream bank, which
                                                             had been disturbed during sheet pile installation, had not
                                                             been stabilized. The Compliance Monitor informed the Lead
                                                             EI that a problem area report would be issued for the
                                                             inadequate erosion controls at the bridge and the failure to
                                                             install a sediment barrier on the stream bank immediately
                                                             after initial disturbance.




                                                         7
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 112 of 205
                                       Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                        Environmental Compliance Monitoring Program
                                                                               July 21 through 27, 2019 Summary Report


 NONCOMPLIANCE REPORTS

 Noncompliance reports record an observation where an area or activity violates (is not in
 compliance with) the project specifications, results in damage to resources, or places sensitive
 resources at unnecessary risk. Four noncompliance reports were issued by the Compliance
 Monitors and/or compliance management team during this period, as detailed below.

                SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                          Location
                        (Spread or
                          Facility/          Follow-up
Report        Date     Milepost [MP]/        Required
Number       Issued       County)           (Yes or No)                     Noncompliance Description

EV-4244     7/22/19      Mainline/              Yes         The Compliance Monitor conducted an inspection of topsoil
                       North Spread/                        piles between MPs 55.9 and 56.7, and observed severe
                       MPs 55.90 to                         wind and water erosion of the segregated topsoil piles.
                          56.70/                            Seed had been broadcast along the topsoil piles in an
                       Grady County                         attempt to stabilize the piles; however, the wind had blown
                                                            most of the seed into the erosion rills and onto the lower
                                                            portions of the topsoil piles. No seed germination was
                                                            observed. The Compliance Monitor informed the Lead EI
                                                            that a noncompliance report would be issued for failure to
                                                            stabilize the segregated topsoil piles.

EV-4248     7/22/19      Mainline/              Yes         During an inspection at MP 56.7, the Compliance Monitor
                       North Spread/                        observed a water truck exit the right-of-way onto a private
                        MP 56.70/                           unapproved gravel road. There was a hand written "No
                       Grady County                         Access Road" sign posted at this road crossing. The
                                                            Compliance Monitor informed the Lead EI that a
                                                            noncompliance report would be issued for activities outside
                                                            of the approved workspace. The Lead EI responded
                                                            saying that the contractor will be informed of the
                                                            unauthorized use of this road.

EV-4249     7/22/19      Mainline/              Yes         During an inspection at MP 55.6 the Compliance Monitor
                       North Spread/                        observed that heavy equipment had tracked onto the
                       MPs 56.20 to                         unprotected segregated topsoil piles resulting in topsoil
                          56.30/                            mixing. The Compliance Monitor informed the Lead EI that
                                                            a noncompliance report would be issued for the failure
                       Grady County
                                                            maintain separation of salvaged topsoil and subsoil.

EV-4312     7/25/19      Mainline/              Yes         During an inspection at MP 30.7, the Compliance Monitor
                       North Spread/                        observed a large volume of rock mixed into the recently
                        MP 30.70/                           cleaned up section of right-of-way, which is a wheat field.
                                                            This location was the site of a water conveyance device
                       Grady County
                                                            consisting of geotextile fabric and rock used to direct water
                                                            across the right-of-way. The Compliance Monitor met with
                                                            the Lead EI on site and both concluded that the rock and
                                                            geotextile fabric had been buried on the right-of-way
                                                            instead of being removed. The Lead EI notified the
                                                            contractor of the issue and a track hoe was dispatched to
                                                            the location. Additional rock was uncovered by the
                                                            trackhoe. The contractor stated that a crew with a special
                                                            rock bucket would be brought to the site and the rock and
                                                            geotextile fabric would be removed from the right-of-way.
                                                            The Compliance Monitor informed the Lead EI that a




                                                       11
         Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 113 of 205
                                 Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                  Environmental Compliance Monitoring Program
                                                                         July 21 through 27, 2019 Summary Report
              SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                       Location
                     (Spread or
                       Facility/       Follow-up
Report      Date    Milepost [MP]/     Required
Number     Issued      County)        (Yes or No)                     Noncompliance Description

                                                      noncompliance report would be issued for the failure to
                                                      properly dispose of construction debris.




                                                 12
                Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 114 of 205
                                                 Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                  Environmental Compliance Monitoring Program
                                                                                         July 14 through 20, 2019 Summary Report
        PROBLEM AREA REPORTS

        Problem area reports record an observation where an area or activity does not meet the definition
        of acceptable but is not considered a noncompliance. Five problem area reports were issued by
        the Compliance Monitors during this period, as detailed below.

                           SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                                 Location
                                (Spread or
                                 Facility/            Follow-up
      Report      Date             MP/                Required
      Number     Issued          County)             (Yes or No)                        Problem Area Description

      EV-4142    7/14/19        Mainline/                Yes           The Compliance Monitor conducted an inspection of tract
                              South Spread/                            BR-0967.000, where a formal complaint had been made
     Chris Davis               MP 190.20/                              regarding sediment entering a pond. The Compliance
     BR-0967.000              Bryan County                             Monitor observed that the silt fence installed to protect the
                                                                       off right-of-way pond was in need of repair and off right-of-
     MP 190-190.2                                                      way sediment deposition was observed in drainage areas
                                                                       leading to the pond. The Lead EI was informed of the issue.

      EV-4199    7/18/19   Mainline/                     Yes           The Compliance Monitor conducted an inspection of the
                         North Spread/                                 State Highway 81 crossing (MP 36.4) and observed that the
Chris & Janice    McComas MP 36.40/                                    erosion controls were in need of maintenance. Accumulated
                         Grady County                                  sediment had not been removed from the silt fence as
GR-0137.010                                                            required to maintain the functionality of the controls. The
35.85-36.45                                                            Lead EI and EI were informed of the maintenance issues.

      EV-4201    7/18/19     Chisholm Lateral/           Yes           The Compliance Monitor met with the landowner of two
                               North Spread/                           condemnation tracts (CL-KI-0065.000 and CL-KI-0067.000)
                               MPs 15.73 to                            on the Chisholm Lateral. The landowner relayed the
                                   16.48/                              following concerns:
                             Kingfisher County                          - The western bank of a flowing waterbody crossing is
                                                                       located in the bend of the river and has a 25- to 30-foot
      Terry Luber                                                      vertical drop. The landowner was concerned that disturbing
      CL-KI-0065.000                                                   the area will most likely compromise the stability of the entire
      CL-KI-0067.000                                                   bend and restoration will be extremely difficult to achieve.
                                                                       The contractor was investigating a change of crossing
      MP 15.73-16.48                                                   method to avoid or limit disturbance of the bank.
                                                                        - The landowner indicated he had to dam a section of his
                                                                       property adjacent to the right-of-way to prevent sediment
                                                                       from the right-of-way from draining into his pond. The
                                                                       Compliance Monitor observed that the project erosion
                                                                       controls required maintenance and informed the EI of the
                                                                       needed maintenance.
                                                                        - Several felled trees were moved downstream during large
                                                                       rain events, damaging the landowner’s and his neighbor’s
                                                                       fence. Midship stated that this is a condemnation tract and
                                                                       that it has not received permission to retrieve off right-of-way
                                                                       materials.
                                                                        - The landowner indicated that because of a lack of gaps in
                                                                       the topsoil piles, stormwater was unable to drain off the
                                                                       property as it had been doing preconstruction. As a result,
                                                                       two sections of the adjacent wheat field remained flooded.
                                                                        - A topsoil pile and the road ditch adjacent to the
                                                                       landowner’s wheat field were seeded with annual ryegrass
                                                                       last week. The landowner expressed extreme concern
                                                                       about the spread of the annual ryegrass into his wheat field.




                                                                   6
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 115 of 205
                                          Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                           Environmental Compliance Monitoring Program
                                                                                  July 14 through 20, 2019 Summary Report
                    SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                          Location
                         (Spread or
                          Facility/            Follow-up
Report     Date             MP/                Required
Number    Issued          County)             (Yes or No)                       Problem Area Description

                                                                 - The landowner was concerned that the right-of-way was
                                                                not well marked resulting in crews going beyond the
                                                                approved boundaries. The Compliance Monitor informed
                                                                the EI of the need to replace the flagging.
                                                                 - The landowner relayed his concerns regarding severe
                                                                erosion in some places and the loss of topsoil. This issue
                                                                had been previously throughout the Northern Spread and
                                                                the Chisholm Lateral, and Midship is developing a plan to
                                                                protect topsoil piles and to address the loss of topsoil.

                                                                The Compliance Monitor informed the landowner that his
                                                                concerns had been documented, would be relayed to FERC,
                                                                and that he would be notified which creek crossing method
                                                                would be used. The Compliance Monitor informed the EI
                                                                that a problem area report would be issued for the lack of
                                                                staking and the erosion controls in need of repair/
                                                                maintenance.

EV-4215   7/19/19        Mainline/                Yes           The Compliance Monitor conducted an inspection of a
                       North Spread/                            waterbody at MP 56.8 and observed that the erosion
                        MP 56.80/                               controls at the northwest corner of the equipment bridge
                       Grady County                             were not maintained, sediment buildup had not been
                                                                removed from the silt fence, and the silt fence had been
                                                                undermined. The Lead EI was informed that a problem area
                                                                report would be issued for the lack of erosion control
                                                                maintenance.

EV-4232   7/19/19     Chisholm Lateral/           No            The Compliance Monitor inspected grading activities
                        North Spread/                           between MPs 16.36 and 17.86 where a road intersects with
                         MPs 16.36                              the right-of-way. The road had not been approved for
                          to 17.86/                             project use and the Compliance Monitor observed several
                      Kingfisher County                         project vehicles using the road. The Lead EI was informed
                                                                of the issue. The Lead EI informed the foreman who said
                                                                that he had received permission to use the road by
                                                                Midship’s Chief Inspector. The Compliance Monitor
                                                                informed the Lead EI that because the crew was acting in
                                                                good faith, “no access” signs were immediately installed,
                                                                and no impact on the road was noted that this would be
                                                                documented as a problem area.




                                                            7
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 116 of 205
                                           Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                            Environmental Compliance Monitoring Program
                                                                                   July 07 through 13, 2019 Summary Report


  PROBLEM AREA REPORTS

  Problem area reports record an observation where an area or activity does not meet the definition
  of acceptable but is not considered a noncompliance. Six problem area reports were issued by
  the Compliance Monitors during this period, as detailed below.

                     SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                           Location
                          (Spread or
                           Facility/            Follow-up
Report      Date             MP/                Required
Number     Issued          County)             (Yes or No)                         Problem Area Description

EV-4079    7/9/19          Mainline/               Yes           The Compliance Monitor noted that the geotextile fabric
                        South Spread/                            used on the bridge over waterbody SBR-007 required
                         MPs 180.90                              maintenance, which could potentially lead to sediment
                          to 181.80/                             entering the waterbody if not addressed. The issue was
                        Bryan County                             communicated to the Lead EI.

EV-4099    7/10/19        Mainline/                Yes           The Compliance Monitor noted that the erosion control
                        North Spread/                            devices at the northeast and southeast corners of the
                         MP 28.70/                               equipment bridge over waterbody SGR-111 were not keyed
                        Grady County                             into the bridge, leaving gaps that could potentially allow
                                                                 sediment to flow into the waterbody. No sediment had
                                                                 entered into the waterbody at the time of the inspection.
                                                                 The Lead EI was informed that a problem area report would
                                                                 be issued for inadequate erosion control devices.

EV-4115    7/12/19        Mainline/                No            The Compliance Monitor and Lead EI observed a crew
                        North Spread/                            constructing off-right-of-way dewatering structures intended
                       MPs 3.79 to 4.48/                         to discharge water from a well-point dewatering system and
                       Canadian County                           noted the following issues:
                                                                 - The EI was not consulted, as per the project requirements,
                                                                    regarding the dewatering activities, the need for
                                                                    dewatering structures, and the location of structures.
                                                                 - The structures were not required because the well-point
                                                                    water was clear and filter bags could be used without
                                                                    causing any sedimentation issues.
                                                                  - It was unclear if the landowner's permission had been
                                                                    acquired.
                                                                 - The crews were instructed by the Environmental
                                                                    Consultant to install the structures 120 feet off the right-of-
                                                                    way. Because the entire area is a well-vegetated upland,
                                                                    it was unclear why the structures were located so far from
                                                                    the right-of-way.
                                                                 - The crew was not informed that the Environmental
                                                                    Consultant was not the EI responsible for the area.
                                                                 The Lead EI reminded the on-site crew to contact the EI
                                                                 prior to conducting dewatering activities. The Environmental
                                                                 Consultant was also reminded that the EI is first point of
                                                                 contact for the crew for these activities. The crews retrieved
                                                                 the large amount of straw bales placed off right-of-way. The
                                                                 Compliance Monitor was later contacted by the EI
                                                                 responsible for the area. The EI stated that he had gone to
                                                                 the site and addressed all issues. Filter bags were installed




                                                             8
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 117 of 205
                                        Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                         Environmental Compliance Monitoring Program
                                                                                July 07 through 13, 2019 Summary Report
                    SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                         Location
                        (Spread or
                         Facility/           Follow-up
Report     Date            MP/               Required
Number    Issued         County)            (Yes or No)                        Problem Area Description

                                                              just off the right-of-way on geotextile fabric to prevent any
                                                              potential erosion issues.

EV-4121   7/12/19         Mainline/             Yes           The Compliance Monitor noted that the previously installed
                       South Spread /                         silt fence had become overwhelmed with saturated spoil and
                        MPs 182.60                            mud had flowed up to 50 feet off right-of-way and entered a
                         to 182.90/                           drainage east of Windswept Trail. The issue was
                       Bryan County                           communicated to the Lead EI who indicated that the material
                                                              would be returned to the right-of-way and additional erosion
                                                              control devices would be installed. No sensitive resources
                                                              were affected.

EV-4138   7/13/19        Mainline/              Yes           The Compliance Monitor noted that temporary erosion
                       North Spread/                          control devices had not been installed immediately upslope
                        MP 41.10/                             of waterbody SGR-051 as required at the waterbody
                       Grady County                           crossing site. No rain was in the immediate forecast. The
                                                              Lead EI was informed that a problem area report would be
                                                              issued for failure to install sediment barriers across the
                                                              entire right-of-way at the waterbody crossing. The Lead EI
                                                              said he would inform the contractor and the necessary
                                                              corrections would be made.

EV-4140   7/13/19        Mainline/              Yes           The Compliance Monitor noted that both the north and south
                       North Spread/                          stream banks had not been restored to preconstruction
                        MP 30.70/                             contours following the crossing of waterbody SGR-029. The
                       Grady County                           Compliance Monitor subsequently met with the Lead EI on
                                                              site who concurred that the stream banks had not been
                                                              restored to preconstruction contours. The Lead EI stated
                                                              that the contractor would be informed of the compliance
                                                              issue and the necessary corrections would be made.




                                                          9
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 118 of 205
                                       Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                        Environmental Compliance Monitoring Program
                                                                               July 07 through 13, 2019 Summary Report


 NONCOMPLIANCE REPORTS

 Noncompliance reports record an observation where an area or activity violates (is not in
 compliance with) the project specifications, results in damage to resources, or places sensitive
 resources at unnecessary risk. Two noncompliance reports were issued by the Compliance
 Monitors and/or compliance management team during this period, as detailed below.

                 SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                          Location
                        (Spread or
                          Facility/          Follow-up
Report        Date     Milepost [MP]/        Required
Number       Issued       County)           (Yes or No)                     Noncompliance Description

EV-4068      7/8/19      Mainline/               No         During the inspection of two proposed additional temporary
                       North Spread/                        workspaces (ATWS) that were the subject of a pending
                        MPs 48.70                           variance request still under review, the Compliance Monitor
                         to 48.80/                          observed that the both unapproved ATWSs had already
                       Grady County                         been graded and the topsoil stockpiled. The Lead EI was
                                                            informed that a noncompliance report would be issued to
                                                            document use of the unapproved areas.

EV-4109     7/11/19      Mainline/               No         The Compliance Monitor observed that a portable toilet and
                       North Spread/                        construction debris had been placed outside the approved
                        MP 49.00/                           workspace near temporary access road 23. The Lead EI
                       Grady County                         was informed that a noncompliance report would be issued
                                                            to document use of the unapproved areas. At the time of
                                                            the Compliance Monitor’s follow-up inspection the following
                                                            day, the portable toilet had been returned to the approved
                                                            workspace and the construction debris had been removed
                                                            (see communication report EV-4118, dated July 12, 2019).




                                                       13
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 119 of 205
                                         Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                          Environmental Compliance Monitoring Program
                                                                             June 30 through July 6, 2019 Summary Report


  PROBLEM AREA REPORTS

  Problem area reports record an observation where an area or activity does not meet the definition
  of acceptable but is not considered a noncompliance. Fifteen problem area reports were issued
  by the Compliance Monitors during this period, as detailed below.

                     SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                          Location
                         (Spread or
                          Facility/           Follow-up
Report      Date            MP/               Required
Number     Issued         County)            (Yes or No)                       Problem Area Description

EV-3954    6/30/19        Mainline/              No            The Compliance Monitor observed that the erosion control
                        North Spread/                          devices had not been re-installed across an equipment
                         MP 41.10/                             bridge over a waterbody at the end of the prior day. There
                                                               were no rain overnight; no sediment had entered the
                        Grady County
                                                               waterbody. The Compliance Monitor and the Lead EI
                                                               discussed the issue. The Lead EI stated that he would
                                                               discuss the issue with the contractor crews.

EV-3956    6/30/19        Mainline/              Yes           The Compliance Monitor observed that the equipment
                        North Spread/                          bridge had shifted, causing damage to the geotextile fabric
                         MP 43.60/                             under-liner and side shields. The Compliance Monitor noted
                                                               that upland sediment had entered the waterbody buffer, but
                        Grady County
                                                               had not entered the waterbody. The Compliance Monitor
                                                               and the Lead EI discussed the issue. The Lead EI stated
                                                               that he would discuss the issue with the contractor crews.

EV-3958    6/30/19        Mainline/              Yes           The Compliance Monitor observed that the equipment
                        North Spread/                          bridge had shifted, causing damage to the geotextile fabric
                         MP 46.40/                             under-liner and side shields. The Compliance Monitor noted
                                                               that upland sediment had entered the waterbody buffer, but
                        Grady County
                                                               had not entered the waterbody. The Compliance Monitor
                                                               and the Lead EI discussed the issue. The Lead EI stated
                                                               that he would discuss the issue with the contractor crews.

EV-3964    7/1/19         Mainline/              Yes           The Compliance Monitor noted the following deficiencies
                        North Spread/                          during the inspection of a waterbody:
                        MPs 12.21 to                                   A nearby topsoil pile inadequately protected;
                           12.24/                                      Lining of the bridge requires repair;
                       Canadian County                                 Project related materials were stored outside of the
                                                                        right-of-way boundaries;
                                                                       A pump was left overnight in an inadequate
                                                                        secondary containment within the waterbody buffer
                                                                        zone;
                                                                       The required signage is not visible.
                                                               The Compliance Monitor discussed the issues with the Lead
                                                               EI.

EV-3995    7/2/19         Mainline/              Yes           The Compliance Monitor noted that the sheet pilings
                        North Spread/                          installed within a waterbody were impeding the water flow.
                          MP 19.32/                            The Compliance Monitor discussed the issue with the EI.
                                                               The EI discussed the issue with the contractor.
                       Canadian County




                                                           8
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 120 of 205
                                       Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                        Environmental Compliance Monitoring Program
                                                                           June 30 through July 6, 2019 Summary Report
                   SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                        Location
                       (Spread or
                        Facility/           Follow-up
Report     Date           MP/               Required
Number    Issued        County)            (Yes or No)                        Problem Area Description

EV-4004   7/3/19        Mainline/              Yes           The Compliance Monitor noted that equipment mats placed
                      North Spread/                          in an unidentified, unnamed, flowing waterbody were
                       MP 46.40/                             causing sediment to flow downstream and into a larger
                      Grady County                           waterbody. The Compliance Monitor, the Lead EI, and the
                                                             EI discussed the issue. The environmental inspection team
                                                             addressed the issue with the contractor crew.

EV-4005   7/3/19        Mainline/              No            The Compliance Monitor observed that the erosion control
                      North Spread/                          devices had not been re-installed across an equipment
                       MP 45.60/                             bridge over a waterbody at the end of the prior day. There
                      Grady County                           were no rain overnight; no sediment had entered the
                                                             waterbody. The Compliance Monitor and the Lead EI
                                                             discussed the issue. The Lead EI stated that he would
                                                             discuss the issue with the contractor crews.

EV-4025   7/5/19         Mainline/             Yes           The Compliance Monitor observed erosion control devices
                      North Spread/                          that required repair or replacement. The Compliance
                        MP 85.50/                            Monitor discussed the issue with the Lead EI, who
                     Stephens County                         subsequently addressed the issue with the contractor.

EV-4035   7/5/19        Mainline/              Yes           The Compliance Monitor observed contractor crews storing
                      North Spread/                          project materials on the topsoil piles. The Compliance
                      MPs 12.51 to                           Monitor discussed the issue with the Lead EI.
                         12.89/
                     Canadian County

EV-4036   7/5/19        Mainline/              Yes           The Compliance Monitor and the Lead EI discussed the
                      North Spread/                          need to retrieve sediment washed off the right-of-way during
                      MPs 12.51 to                           storm events. The off right-of-way areas are now stable
                         12.89/                              enough to retrieve the sediment. The Compliance Monitor
                                                             has not received any plans or other information regarding
                     Canadian County
                                                             the timing of the off right-of-way sediment retrieval activities.
                                                             The compliance Monitor discussed the need to retrieve the
                                                             off right-of-way sediment with the Lead EI.

EV-4040   7/6/19        Mainline/              Yes           The Compliance Monitor observed that subsoil had spilled
                      South Spread/                          off the right-of-way for a short distance in one location and
                      MPs 176.50 to                          had overflowed onto segregated topsoil piles in another
                         177.50/                             location. The Compliance Monitor noted that crews were
Haggerty              Bryan County                           retrieving the subsoil spilled off the right-of-way and were
                                                             separating the subsoil from the topsoil with no apparent
BR-0893.000                                                  topsoil loss. The Compliance Monitor informed the
MP 176.27-177.37                                             environmental inspection team of the observed issues.

EV-4041   7/6/19        Mainline/              Yes           The Compliance Monitor observed project materials blocking
                      North Spread/                          a flume pipe in the road ditch and relayed the observation to
                        MP 26.28/                            the Lead EI.
                     Canadian County




                                                         9
           Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 121 of 205
                                        Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                         Environmental Compliance Monitoring Program
                                                                            June 30 through July 6, 2019 Summary Report
                    SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                         Location
                        (Spread or
                         Facility/           Follow-up
 Report     Date           MP/               Required
 Number    Issued        County)            (Yes or No)                        Problem Area Description

 EV-4042   7/6/19        Mainline/              Yes            The Compliance Monitor observed that rocks displaced from
                       North Spread/                           the road approach onto the right-of-way (previously
                         MP 22.73/                             documented in Communication reports EV-3769 issued on
                      Canadian County                          6/19/2019, and EV-3793 issued on 6/20/2019, and in
                                                               Problem Area reports EV-3856 issued on 6/25/2019, and
                                                               EV-3896 issued on 6/27/2019) had not been removed from
                                                               the right-of-way. The Compliance Monitor and the Lead EI
                                                               discussed the need to retrieve the rocks. The Lead EI
                                                               stated that he had discussed the issue with the contractor
                                                               but the retrieval activities had not yet occurred.

 EV-4046   7/6/19       Mainline/               Yes            The Compliance Monitor noted that a pump in damaged
                      North Spread/                            secondary containment was leaking diesel onto the ground
                      MPs 28.04 to                             at the Canadian River HDD site. The Compliance Monitor
Billy & Melvin      Long 28.65/                                informed the onsite utility inspector of the leak and the HDD
                     Canadian, Grady                           crew immediately began the cleanup activities. The
CN-0107.030                                                    Compliance Monitor also noted several other damaged
                        Counties
MP 38.07-38.14                                                 secondary containments at the site. The Compliance
                                                               Monitor informed the EI of the observed issues.

 EV-4047   7/6/19        Mainline/              Yes            The Compliance Monitor noted project related materials
                       North Spread/                           displaced off the right-of-way during past rain events and
                         MP 27.80/                             informed the EI of the observations. The Compliance
                                                               Monitor scheduled a follow-up.
                      Canadian County




                                                          10
               Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 122 of 205
                                            Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                             Environmental Compliance Monitoring Program
                                                                                June 30 through July 6, 2019 Summary Report


      NONCOMPLIANCE REPORTS

      Noncompliance reports record an observation where an area or activity violates (is not in
      compliance with) the project specifications, results in damage to resources, or places sensitive
      resources at unnecessary risk. Fourteen noncompliance reports were issued by the Compliance
      Monitors and/or compliance management team during this period, as detailed below.

                      SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                              Location
                            (Spread or
                              Facility/           Follow-up
     Report       Date     Milepost [MP]/         Required
     Number      Issued       County)            (Yes or No)                     Noncompliance Description

     EV-3955     6/30/19      Mainline/               No         The Compliance Monitor noted that several pieces of
                            North Spread/                        equipment had been parked overnight within 100 feet of a
                             MP 43.60/                           waterbody. The Compliance Monitor and the Lead EI
                            Grady County                         discussed the issue, and the Lead EI stated he would
                                                                 address the issue with the contractor.

     EV-3957     6/30/19      Mainline/              Yes         The Compliance Monitor noted severe wind and water
                            North Spread/                        erosion of the segregated topsoil as no topsoil stabilization
                            MPs 45.90 to                         efforts had been initiated. The Compliance Monitor also
                               46.30/                            noted that the topsoil that eroded from the topsoil piles has
                            Grady County                         blended into the subsoil along the graded right-of-way. The
                                                                 Compliance Monitor and the Lead EI discussed the
                                                                 observed issues.

     EV-3959     6/30/19      Mainline/              Yes         The Compliance Monitor conducted a follow-up inspection
                            North Spread/                        of an area where a problem area report (EV-3939 issued
                              MP 6.71/                           on 6/29/2019) was issued for failure to properly stabilize
                             Canadian                            topsoil piles as stipulated in the conditions of an approved
                               County                            variance request. The Compliance Monitor noted that the
                                                                 erosion control devices had been properly installed around
                                                                 the relocated topsoil pile on the southern side of the
                                                                 waterbody. On the northern side of the waterbody, the
                                                                 Compliance Monitor noted that the erosion control devices
                                                                 were installed backwards around some topsoil piles and no
                                                                 erosion control devices silt fences had been installed
                                                                 around the other topsoil piles. Additionally, seeding had
                                                                 not been completed on any of the topsoil piles. The
                                                                 Compliance Monitor discussed the issues with the EI. The
                                                                 EI contacted the contractor to begin the re-installation of
                                                                 the erosion control devices. The Lead EI informed the
                                                                 Compliance Monitor that no seeding of the topsoil piles
                                                                 could occur, as the contractor did not have any seeds
                                                                 available. The contractor stated they would purchase
                                                                 seeds and complete the seeding activities.

     EV-3981      7/2/19      Mainline/              Yes         The Compliance Monitor noted that numerous erosion
Allen & Cindy Stover        North Spread/                        control devices were damaged, several were improperly
CN-0062.000                 MPs 13.71 to                         installed and several were overwhelmed with soil.
                               13.94/                            Additionally, the Compliance Monitor noted mixing of
MP 13.71-13.94               Canadian                            topsoil and subsoil in several areas. The Compliance
                               County                            Monitor discussed the issues with the Lead EI and the EI.

     EV-3982      7/2/19      Mainline/              Yes         The Compliance Monitor conducted a follow-up inspection
                            North Spread/                        of an area where a problem area report was issued for



                                                            19
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 123 of 205
                                     Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                      Environmental Compliance Monitoring Program
                                                                         June 30 through July 6, 2019 Summary Report
                SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                        Location
                      (Spread or
                        Facility/          Follow-up
Report       Date    Milepost [MP]/        Required
Number      Issued      County)           (Yes or No)                     Noncompliance Description

                      MP 46.40/                           failure to properly design and maintain an equipment bridge
                     Grady County                         at a waterbody crossing (EV-3958 issued on 6/30/19). The
                                                          Compliance Monitor noted that no attempts to repair the
                                                          equipment bridge had been made. The Compliance
                                                          Monitor informed the Lead EI and the EI that a
                                                          noncompliance report would be issued.

EV-3998     7/3/19     Mainline/              Yes         The Compliance Monitor and the EI conducted an
                     North Spread/                        inspection at a waterbody crossing where dam and pump
                      MP 12.22/                           activities continued overnight, and noted that the pumps
                      Canadian                            were not being continuously monitored. The Compliance
                        County                            Monitor returned to the area later, when the crossing
                                                          activities actively began for the day, and observed that the
                                                          water from the trench dewatering activities was overtopping
                                                          the dewatering structure, mixing with sediment, and flowing
                                                          into the waterbody. The crew ceased the dewatering
                                                          activities. The Compliance Monitor noted that the diffuser
                                                          to discharge the water during the dam and pump activities
                                                          was eroding the downstream bank of the waterbody. The
                                                          diffuser was moved and the erosion ceased. Portions of
                                                          the right-of-way caved in during the crossing activities and
                                                          topsoil was lost into the waterbody. When the right-of-way
                                                          caved in, a pump in secondary containment shifted and the
                                                          water in the secondary containment drained out onto the
                                                          waterbody buffer. No sheen was noted on the water prior
                                                          to the discharge. The Compliance Monitor noted that
                                                          several of the other secondary containments within the
                                                          waterbody buffer zone had holes in them and needed to be
                                                          replaced. The Compliance Monitor returned to the site
                                                          later in the day and observed that the area had been
                                                          backfilled without the pipe being installed. Although some
                                                          erosion control fabric was added to the banks, the crew did
                                                          not finish the bank stabilization before returning flow to the
                                                          waterbody channel, resulting in a large amount of silt in the
                                                          waterbody. The Compliance Monitor also noted a worker
                                                          entering the waterbody to retrieve hoses causing additional
                                                          turbidity of the waterbody.

                                                          The Compliance Monitor discussed the numerous
                                                          observed deficiencies with the environmental inspection
                                                          team and recommended that the issues that occurred
                                                          during the failed crossing attempt be relayed to the new
                                                          crossing crew and utilized as lessons learned so they are
                                                          not repeated. The Compliance Monitor also informed the
                                                          environmental inspection team that a noncompliance report
                                                          would be issued. The Compliance Monitor asked to be
                                                          informed of the schedule for the next crossing attempt.

EV-4003     7/3/19     Mainline/              Yes         The Compliance Monitor noted that equipment operating
                     North Spread/                        behind a topsoil pile had moved a portion of a topsoil pile to
                      MP 63.10/                           gain access to the travel side of the right-of-way and mixed
                     Grady County                         the topsoil and subsoil. The Compliance Monitor informed
                                                          the Lead EI of the mixing and the now unstabilized topsoil
                                                          piles.



                                                     20
           Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 124 of 205
                                      Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                       Environmental Compliance Monitoring Program
                                                                          June 30 through July 6, 2019 Summary Report
                 SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                         Location
                       (Spread or
                         Facility/          Follow-up
  Report      Date    Milepost [MP]/        Required
  Number     Issued      County)           (Yes or No)                     Noncompliance Description

 EV-4007     7/3/19     Mainline/              Yes         The Compliance Monitor conducted a follow-up inspection
                      North Spread/                        of an area where an equipment bridge at a waterbody
                       MP 46.40/                           crossing was not properly designed and maintained
                      Grady County                         causing impacts to the waterbody (problem area report EV-
                                                           3958 issued on 6/30/19 and noncompliance report EV-
                                                           3982 issued on 7/2/19). The Compliance Monitor noted
                                                           that erosion controls had been reinstalled on the bridge, but
                                                           the corner of the bridge was still sinking into the waterbody.
                                                           The Compliance Monitor discussed the continuing issues
                                                           with the Lead EI and the EI. The EI informed the
                                                           Compliance Monitor that the contractor had scheduled the
                                                           replacement of the bridge after the holiday break.

 EV-4020     7/5/19     Mainline/              Yes         The Compliance Monitor noted that subsoil was stockpiled
                      South Spread/                        against segregated topsoil. Equipment then tracked on the
                      MPs 183.00 to                        topsoil, which caused mixing of the topsoil and subsoil.
                         183.80/                           The overall impacted area was approximately 4,200 feet in
                      Bryan County                         length. The Compliance Monitor discussed the issue with
Don Morris                                                 the Lead EI. The Lead EI relayed the issue to the foreman
BR-0925.000                                                for the crew. The foreman indicated that the soils would be
                                                           separated separation to the extent possible during backfill
MP 183.58-183.87                                           activities.

 EV-4024     7/5/19     Mainline/              Yes         The Compliance Monitor observed that the topsoil piles had
                      North Spread/                        not been stabilized or protected. A noncompliance report
                      MPs 30.50 to                         (EV-3558 issued on 6/3/19) was previously issued for
                         31.00/                            failure to stabilize topsoil piles in this area. The
                      Grady County                         Compliance Monitor noted large rills within the topsoil piles
                                                           due to wind and water erosion and the eroded topsoil had
                                                           flowed from the topsoil piles onto the right-of-way.
                                                           Equipment operating in the area was tracking over the
Betty Starkey                                              eroded topsoil and mixing subsoil with topsoil. The
GR-0115.010                                                Compliance Monitor discussed the continued
                                                           noncompliance with the Lead EI and informed him that
MP 30.47-30.56                                             another noncompliance report would be issued.

 EV-4026     7/5/19     Mainline/              Yes         The Compliance Monitor observed that the topsoil piles had
                      North Spread/                        not been stabilized or protected. The Compliance Monitor
                       MP 85.50/                           discussed the issue with the Lead EI and informed him that
                       Stephens                            a noncompliance report would be issued.
                         County

 EV-4037     7/5/19     Mainline/               No         The Compliance Monitor noted that a portion of a highly
                      North Spread/                        eroded topsoil pile (previously documented in
                       MP 12.84/                           noncompliance report EV-3210 issued on 4/29/2019) had
                       Canadian                            been partially removed and spread on the right-of-way. No
                         County                            pipe had been installed in this area and the area was not
                                                           restored. A large amount of the spread topsoil could not be
                                                           retrieved as it had mixed with the subsoil on the right-of-
                                                           way. The Compliance Monitor discussed the issue with the
                                                           Lead EI and the EI and informed them that a
                                                           noncompliance report would be issued,




                                                      21
            Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 125 of 205
                                       Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                        Environmental Compliance Monitoring Program
                                                                           June 30 through July 6, 2019 Summary Report
                  SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                          Location
                        (Spread or
                          Facility/          Follow-up
  Report       Date    Milepost [MP]/        Required
  Number      Issued      County)           (Yes or No)                     Noncompliance Description

  EV-4039     7/5/19     Mainline/              Yes         The Compliance Monitor noted that the sheet piling was
                       North Spread/                        impeding the flow of water of a waterbody. This issue was
                       MPs 13.25 to                         previously documented in Problem Area report EV-3995
                          13.28/                            issued on 07/02/2019, and Communication report EV-4000
                        Canadian                            issued on 07/03/2019. The environmental inspection team
                          County                            agreed that if sheet pilings were driven into waterbodies
Allen & Cindy Stover                                        prior to crossing activities, they would be flush with the
                                                            ground in order to prevent impeding the flow of water, and
CN-0060.000                                                 the water levels would be monitored to ensure that all
MP 13.27-13.71                                              waterbodies would remain unimpeded at all time. The
                                                            Compliance Monitor also noted that the bank erosion had
                                                            not been adequately addressed and some of the erosion
                                                            control devices were defective, leaving the waterbody
                                                            unprotected. The Compliance Monitor relayed the issues
                                                            to the Lead EI and the EI and informed them that a
                                                            noncompliance report would be issued.

  EV-4049     7/6/19      Mainline/             Yes         The Compliance Monitor observed that the topsoil piles had
                       North Spread/                        not been stabilized or protected and were showing signs of
                        MPs 27.32 to                        erosion. The Compliance Monitor also noted that project
                           28.04/                           vehicles had been driving over the eroded portions of the
                         Canadian ,                         topsoil piles, leading to some mixing with the subsoil and
                                                            loss of the topsoil. The Compliance Monitor discussed the
                       Grady Counties
                                                            issue with the EI and informed him that a noncompliance
                                                            report would be issued.




                                                       22
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 126 of 205
                                            Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                             Environmental Compliance Monitoring Program
                                                                                   June 23 through 29, 2019 Summary Report


  PROBLEM AREA REPORTS

  Problem area reports record an observation where an area or activity does not meet the definition
  of acceptable but is not considered a noncompliance. Twenty-five problem area reports were
  issued by the Compliance Monitors during this period, as detailed below.

                     SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                           Location
                          (Spread or
                           Facility/             Follow-up
Report      Date             MP/                 Required
Number     Issued          County)              (Yes or No)                        Problem Area Description

EV-3838    6/24/19     Chisholm Lateral /           Yes           One June 22, 2019, the Compliance Monitor observed silt
                        North Spread /                            fence deficiencies in the vicinity of 180+00 pre-rain event.
                        MP 3.40 to 3.46                           During this inspection, two days later, the Compliance
                                                                  Monitor observed that no repairs have been made. There
                                                                  was no EI assigned to the Chisholm Lateral during this
                                                                  period. The Compliance Monitor notified the Lead EI.

EV-3839    6/24/19     Chisholm Lateral /           Yes           The Compliance Monitor observed that mats located off
                        North Spread /                            right-of-way had still not been retrieved. This issue has
                            MP 5.9                                been pending for weeks and should be addressed promptly
                                                                  to prevent a noncompliance report. There was no EI
                                                                  assigned to the Chisholm Lateral during this period. The
                                                                  Compliance Monitor notified the Lead EI.

EV-3840    6/24/19     Chisholm Lateral /           Yes           The Compliance Monitor conducted a post-rain event
                        North Spread /                            inspection at a waterbody crossing near MP 7.63. The
                           MP 7.63                                Compliance Monitor observed that erosion control devices
                                                                  were deficient along the bridge over the waterbody resulting
                                                                  in sediment draining into the waterbody. A large amount of
                                                                  sediment is still visible on the bridge. There was no EI
                                                                  assigned to the Chisholm Lateral during this period. The
                                                                  Compliance Monitor notified the Lead EI that the
                                                                  deficiencies needed to be addressed within 24 hours.

EV-3841    6/24/19     Chisholm Lateral /           Yes           The Compliance Monitor inspected the activities on the
                        North Spread /                            eastern side of Highway 81. Several deficiencies were
                         MP 12.59 to                              noted.
                            12.67                                  -The topsoil pile along the edge of the right-of-way was not
                                                                  clearly delineated, which could result in topsoil
                                                                  mixing. Some topsoil loss was beginning to occur along the
                                                                  edge of the right-of-way and required stabilization.
                                                                   - No right-of-way stakes are visible along the edge of the
                                                                  right-of-way.
                                                                  - A pump secondary containment was not properly set up.
                                                                  There was no EI assigned to the Chisholm Lateral during
                                                                  this period. The Compliance Monitor notified the Lead EI.

EV-3852    6/24/19      Mainline / North            Yes           The Compliance Monitor conducted an inspection at MP
                       Spread / MP 73.3                           73.3 and observed that the erosion control devices had been
                                                                  damaged resulting in sediment to leaving the right-of-way
                                                                  within an upland area. The Lead EI was notified.




                                                              8
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 127 of 205
                                            Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                             Environmental Compliance Monitoring Program
                                                                                   June 23 through 29, 2019 Summary Report
                    SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                          Location
                         (Spread or
                          Facility/              Follow-up
Report     Date             MP/                  Required
Number    Issued          County)               (Yes or No)                        Problem Area Description

EV-3855   6/25/19      Mainline / North             Yes           The Compliance Monitor conducted a follow-up inspection at
                        Spread / MP                               a waterbody crossing at MP 24.65 where issues with
                           24.65                                  inadequate erosion controls were identified resulting in
                                                                  sediment within a waterbody (see problem area report EV-
                                                                  3765, dated June 19, 2019). As of this follow-up inspection,
                                                                  no follow-up information has been received regarding the
                                                                  repairs or a plan of action. A rain event occurred on June
                                                                  23, 2019. During this follow-up inspection, the Compliance
                                                                  Monitor observed that a majority of the erosion control
                                                                  deficiencies had not been repaired or maintained. The
                                                                  Compliance Monitor notified the Lead EI that the
                                                                  deficiencies needed to be addressed within 24 hours.

EV-3856   6/25/19      Mainline / North            Yes            The Compliance Monitor conducted a follow up inspection of
                        Spread / MP                               an area where it was previously documented that a large
                           22.73                                  amount of rock from a road approach was being displaced
                                                                  onto the right-of-way (see communication reports EV-3769,
                                                                  dated June 19, 2019 and EV-3793, dated June 20, 2019).
                                                                  During this inspection, the Compliance Monitor, observed
                                                                  that the issue has not been addressed and the rock was
                                                                  becoming embedded into the subsoil, which may affect
                                                                  restoration. The Compliance Monitor notified the Lead EI. T

EV-3857   6/25/19      Mainline / North             Yes           The Compliance Monitor conducted an inspection of the
                        Spread / MP                               trenching crew between Reno Road W and 15th Street
                       21.23 to 22.52                             SW, and overserved that numerous silt fences were heavily
                                                                  damaged and a large amount of sediment was off right-of-
                                                                  way. These issues were a result of multiple rain events.
                                                                  The Compliance Monitor notified the Lead EI that the
                                                                  deficiencies needed to be addressed within 24 hours.

EV-3859   6/25/19      Mainline / North            Yes            The Compliance Monitor observed that construction mats
                      Spread / Off right-                         located off right-of-way in several locations still had not been
                           of-way                                 retrieved. As of this report, no plan or timeframe has been
                                                                  communicated to the Compliance Monitor. The Compliance
                                                                  Monitor notified the Lead EI. The Compliance Monitor will
                                                                  conduct a follow-up inspection. There is no photo associated
                                                                  with this report.

EV-3864   6/25/19      Mainline / North            Yes            The Compliance Monitor conducted an inspection of tie-in
                        Spread / MP                               activities between N Red Rock road and Darlington Road
                       11.16 to 11.40                             NW and observed that the crew was dewatering the trench.
                                                                  Several filter bags were located on the edge of the right-of-
                                                                  way and the water was draining directly into the adjacent
                                                                  wheat field resulting in flooding within the field. The area is a
                                                                  condemnation track and the landowner had filed complaints
                                                                  with FERC regarding the flooding of his wheat field and
                                                                  partial loss of his crop. The crew could have dewatered in
                                                                  the road ditch either on N Red Rock Road and Darlington
                                                                  Road NW. The EI was notified.




                                                              9
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 128 of 205
                                          Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                           Environmental Compliance Monitoring Program
                                                                                 June 23 through 29, 2019 Summary Report
                    SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                          Location
                         (Spread or
                          Facility/            Follow-up
Report     Date             MP/                Required
Number    Issued          County)             (Yes or No)                        Problem Area Description

EV-3877   6/26/19      Mainline / North           Yes            The Compliance Monitor conducted an inspection of the
                      Spread / MP 35.2                           Clayton Road crossing (MP 35.2), and observed mud and
                                                                 debris had been tracked onto the paved roadway and that
                                                                 the rock road approaches were covered in mud and needed
                                                                 to be refreshed with new rock and stone. The Compliance
                                                                 Monitor notified the EI who later replied that road sweepers
                                                                 and new rock for the road approaches would be directed to
                                                                 Clayton Road by the end of the day.

EV-3885   6/26/19      Mainline / North           Yes            The Compliance Monitor conducted an inspection of at
                        Spread / MP                              waterbody and wetland crossing between MPs 17.26 and
                       17.26 to 17.40                            17.40 and overserved that some erosion control devices
                                                                 were in need of maintenance. In addition, a large amount of
                                                                 sediment was found on the equipment bridge and needed to
                                                                 be removed. The Compliance Monitor notified the Lead EI.

EV-3889   6/26/19      Mainline / North           Yes            The Compliance Monitor conducted an inspection and
                        Spread / MP                              overserved several erosion control devices that were
                           16.89                                 previously noted as defective post rain event of Sunday
                                                                 June 23 had not been repaired. The Compliance Monitor
                                                                 notified the Lead EI.

EV-3891   6/26/19      Mainline / North           Yes            The Compliance Monitor conducted an inspection of sheet
                      Spread / MP 6.71                           piling activities on the northern side of 164th St NW where
                                                                 missing no-refueling signs were previously documented (see
                                                                 communication report EV-3776, dated June 19, 2019).
                                                                 During this inspection, the Compliance Monitor observed
                                                                 that a sign had been added on the southern side of the
                                                                 crossing but the one on the north side was still missing. The
                                                                 Compliance Monitor notified the Lead EI.

EV-3896   6/27/19      Mainline / North           Yes            The Compliance Monitor conducted an inspection of an area
                        Spread / MP                              where it was previously documented that a large amount of
                           22.73                                 rock from a road approach was being displaced onto the
                                                                 right-of-way (see communication reports EV-3769, dated
                                                                 June 19, 2019 and EV-3793, dated June 20, 2019 and
                                                                 problem area report EV-3856, dated June 25, 2019). During
                                                                 this inspection, the Compliance Monitor observed that the
                                                                 issued had not been addressed and the rock continues to be
                                                                 imbedded into the subsoil. The Compliance Monitor notified
                                                                 the Lead EI. The Compliance Monitor will conduct a follow-
                                                                 up inspection. There are no photos associated with this
                                                                 report.




                                                            10
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 129 of 205
                                            Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                             Environmental Compliance Monitoring Program
                                                                                   June 23 through 29, 2019 Summary Report
                    SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                          Location
                         (Spread or
                          Facility/              Follow-up
Report     Date             MP/                  Required
Number    Issued          County)               (Yes or No)                         Problem Area Description

EV-3897   6/27/19      Mainline / North            Yes             During an inspection with the FERC Project Manager, the
                      Spread / Off right-                          FERC 3rd-Party Compliance Manager, and the Lead EI, the
                           of-way                                  issue of topsoil protection/replacement was discussed. The
                                                                   Lead EI was informed by the contractor Environmental
                                                                   Coordinator that a plan was being developed (see
                                                                   communication report EV-3815, dated June 22, 2019). The
                                                                   cleanup crew is about to start the topsoil replacement on a
                                                                   location where topsoil has been lost. As of this report date
                                                                   no plan or follow-up regarding the status of this plan has
                                                                   been provided. The Compliance Monitor notified the Lead
                                                                   EI. The Compliance Monitor will conduct a follow-up
                                                                   inspection. There are no photos associated with this report.

EV-3898   6/27/19      Mainline / North            Yes             The Compliance Monitor observed that construction mats
                      Spread / Off right-                          located off right-of-way in several locations still had not been
                           of-way                                  retrieved. As of this report, no plan or timeframe has been
                                                                   communicated to the Compliance Monitor. This has been
                                                                   an ongoing issue (see problem area report 3859, dated June
                                                                   25, 2019). The Compliance Monitor notified the Lead EI.

EV-3899   6/27/19      Mainline / North             Yes            The Compliance Monitor conducted a follow up inspection
                        Spread / MP                                where bank erosion and inadequate erosion controls were
                           25.54                                   previously documented at a waterbody crossing at MP 25.54
                                                                   (see noncompliance report EV-3854, dated June 25, 2019).
                                                                   During this inspection, the Compliance Monitor observed
                                                                   that the erosion of the northern bank on upstream and
                                                                   downstream sides of the waterbody crossing had not been
                                                                   addressed and no information or mitigation plan had been
                                                                   received. In addition, the erosion controls were not repaired
                                                                   within the required FERC time requirements; however, an
                                                                   environmental team was present and informed the
                                                                   Compliance Monitor that the repairs would be completed by
                                                                   midday. The Compliance Monitor notified the Lead EI.

EV-3901   6/27/19      Mainline / North             Yes            The Compliance Monitor conducted a follow up inspection
                      Spread / MP 23.1                             where inadequate erosion controls were previously
                                                                   documented at a waterbody crossing at MP 23.1 (see
                                                                   communication report EV-3792, dated June 25, 2019).
                                                                   During this inspection, the Compliance Monitor observed
                                                                   that the multiple deficiencies had not been repaired. In
                                                                   addition, the Compliance Monitor noted a section of
                                                                   excavated trench with no wildlife ramp installed and no
                                                                   fencing was protecting the edge of the trench. This is an
                                                                   area were cows and calves have routinely been observed.
                                                                   The Compliance Monitor notified the Lead EI.

EV-3919   6/28/19      Mainline / North             Yes            The Compliance Monitor conducted an inspection of an
                      Spread / MP 53.3                             equipment bridge located at waterbody crossing at MP 53.3.
                                                                   Erosion control devices at the northeast and southeast
                                                                   corners of the equipment bridge were not keyed into the
                                                                   bridge, leaving gaps that would allow sediment to flow into
                                                                   the waterbody. No sediment had entered into the waterbody
                                                                   at the time of the inspection. The Compliance Monitor
                                                                   notified the Lead EI.




                                                              11
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 130 of 205
                                          Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                           Environmental Compliance Monitoring Program
                                                                                 June 23 through 29, 2019 Summary Report
                    SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                          Location
                         (Spread or
                          Facility/            Follow-up
Report     Date             MP/                Required
Number    Issued          County)             (Yes or No)                         Problem Area Description

EV-3934   6/28/19      Mainline / North          Yes             The Compliance Monitor conducted an inspection of a
                        Spread / MP                              waterbody crossing at MP 12.22 the day prior to pipeline
                           12.22                                 installation. The Compliance Monitor observed that two
                                                                 pumps were installed on the southern bank of the
                                                                 waterbody, both of which were in secondary containments;
                                                                 however, both secondary containments had a tear in the
                                                                 plastic rendering them inadequate. No impact to the
                                                                 waterbody occurred. Both pumps were located within the no
                                                                 refueling buffer zone and no spill kits were in the vicinity of
                                                                 the pumps. The Compliance Monitor notified the EI who
                                                                 stated he had not given permission to locate equipment
                                                                 within the buffer zone as required by the FERC Procedures.
                                                                 Some of the right-of-way stakes were missing in the area
                                                                 and the Compliance Monitor recommended that the area be
                                                                 re-staked prior to the crossing.

EV-3937   6/29/19      Mainline / North           Yes            The Compliance Monitor conducted an inspection of a
                        Spread / MP                              waterbody crossing at MP 12.22 in the morning prior to and
                       12.21 to 12.24                            during pipeline installation. The day prior to the installation,
                                                                 the Compliance Monitor documented deficiencies with the
                                                                 secondary containments (see problem area report EV-3934,
                                                                 dated June 28, 2019). During this inspection, the
                                                                 Compliance Monitor observed that previously defective
                                                                 secondary containments had been corrected. However, the
                                                                 additional deficiencies were noted:
                                                                 - The lining of the bridge was damaged and full of
                                                                 sediment.
                                                                 - Straw bales installed to filter water were not keyed in.
                                                                 - The dewatering structure was installed immediately
                                                                 adjacent to a loose topsoil pile, which would likely result in
                                                                 impacts to the topsoil pile.
                                                                 - The connection of the hose to the filter bag was not
                                                                 secure.
                                                                 - The hoses leading to the filter bag were damaging silt
                                                                 fences.
                                                                 - Bank erosion was occurring during dam and pump
                                                                 activities.
                                                                 - The upstream dam was leaking water into the trench.
                                                                 During the excavation of the trench, the sheet pilings started
                                                                 to fail and the foreman halted the crossing. The Compliance
                                                                 Monitor informed the EI of the concerns stated the
                                                                 environmental issues needed to be corrected prior to the re-
                                                                 start of construction activities.




                                                            12
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 131 of 205
                                          Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                           Environmental Compliance Monitoring Program
                                                                                 June 23 through 29, 2019 Summary Report
                    SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                          Location
                         (Spread or
                          Facility/            Follow-up
Report     Date             MP/                Required
Number    Issued          County)             (Yes or No)                        Problem Area Description

EV-3939   6/29/19      Mainline / North           Yes            The Compliance Monitor attended a pre-construction
                      Spread / MP 6.71                           meeting at the site of a planned waterbody crossing that
                                                                 included the EI and Utility Inspector.
                                                                 It was noted that, in the morning, a section of the area
                                                                 requested in variance #99 had been topsoiled north of the
                                                                 waterbody. The following deficiencies were noted as out of
                                                                 compliance with the conditions of the approved variance
                                                                 request:
                                                                 - The silt fence had not been installed at the boundary limit
                                                                 of the requested ATWS prior to any type of soil storage.
                                                                 - The topsoil piles were not immediately seeded
                                                                 - Silt fences were not installed to contain the topsoil.
                                                                 The EI reiterated the conditions variance request that
                                                                 needed to be met to correct the current compliance
                                                                 issue. The Foreman contacted the environmental crew to
                                                                 ensure all would be addressed in the afternoon prior to the
                                                                 creek crossing activities of the next day. Environmental crew
                                                                 stated they would be addressing all issues in the afternoon.

EV-3945   6/29/19     Mainline / South            No             The Compliance Monitor inspected dewatering activities
                        Spread / MP                              associated with a tie-in at a waterbody crossing. Water was
                      189.60 to 190.40                           pumped through a filter bag. The filter bag was observed to
                                                                 be ruptured with heavily silt laden water being discharged
                                                                 and flowing off right-of-way. Once notified, the pump
                                                                 operation was suspended and the foreman indicated a new
                                                                 filter bag would be used if additional pumping was required
                                                                 and that the off right-of-way sediment would be recovered.
                                                                 The impacted soil was contained for removal to the Durant
                                                                 contractor yard. The Lead EI was notified.

EV-3947   6/29/19     Mainline / South            Yes            The Compliance Monitor observed that subsoil spoil was
                        Spread / MP                              stockpiled on segregated topsoil on the east side of Labor
                      194.00 to 194.70                           Road for a distance of approximately 25 feet a maximum
                                                                 height of 3 feet. The foreman indicated the soils would be
                                                                 separated. The Lead EI was notified.




                                                            13
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 132 of 205
                                     Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                      Environmental Compliance Monitoring Program
                                                                            June 23 through 29, 2019 Summary Report


 NONCOMPLIANCE REPORTS

 Noncompliance reports record an observation where an area or activity violates (is not in
 compliance with) the project specifications, results in damage to resources, or places sensitive
 resources at unnecessary risk. Ten noncompliance reports were issued by the Compliance
 Monitors and/or compliance management team during this period, as detailed below.

                 SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                          Location
                         (Spread or         Follow-up
                       Facility/Milepost    Required
Report        Date           [MP]/           (Yes or
Number       Issued        County)             No)                        Noncompliance Description

EV-3851     6/24/19       Mainline/            Yes        The Compliance Monitor conducted a follow-up inspection
                        North Spread/                     at a waterbody crossing at MP 41.1 where compliance
                         MP 41.10/                        issued were documented associated for inadequate
                                                          erosion controls resulting in sediment entering the
                        Grady County
                                                          waterbody (see noncompliance reports EV-3744, dated
                                                          June 17, 2019 and EV-3767, dated June 19, 2019). In this
                                                          case geotextile fabric lined drainage ditches that were
                                                          installed adjacent to the equipment bridge at the waterbody
                                                          crossing, which directed stormwater into the waterbody
                                                          with inadequate filtration. During this inspection, the
                                                          Compliance Monitor observed that on the northwest side of
                                                          the bridge, the sediment had been removed from the ditch
                                                          and additional rock had been placed in the ditch. New
                                                          chain link backed silt fence had been installed at the throat
                                                          of the ditch (directly over the waterbody). However, on the
                                                          southwest corner of the bridge, the silt fence and
                                                          composite socks had been undermined, allowing sediment
                                                          to again enter the waterbody following a 0.77-inch rain
                                                          event had occurred within the past 48 hours. The
                                                          Compliance Monitor notified the Lead EI.

EV-3854     6/25/19       Mainline/            Yes        The Compliance Monitor conducted an inspection of the
                        North Spread/                     erosion control devices at a waterbody crossing at MP
                          MP 25.54/                       25.54 two days after a rain event occurred on June 23,
                                                          2019. This area has been the subject of previous
                       Canadian County
                                                          compliance concerns regarding inadequate erosion
                                                          controls (see problem area report EV-3763, dated June 19,
                                                          2019, and communication report EV-3805, dated June 21,
                                                          2019). During this visit, the Compliance Monitor observed
                                                          that all of erosion control concerns identified on June 21
                                                          remained unaddressed. The Compliance Monitor notified
                                                          the Lead EI that the deficiencies needed to be addressed
                                                          within 24 hours.

EV-3875     6/25/19       Mainline/            Yes        The Compliance Monitor conducted a follow-up inspection
                        North Spread/                     of an area where topsoil and subsoil mixing was previously
                        MPs 28.60 to                      identified (see noncompliance reports EV-3202, dated April
                           29.20/                         27, 2019 and EV-3757 dated June 18, 2019). During this
                                                          inspection the Compliance Monitor observed that no
                        Grady County
                                                          attempts had been made to correct the compliance issues
                                                          at this location. The Compliance Monitor notified the Lead
                                                          EI that the deficiencies needed to be addressed within 24
                                                          hours.




                                                     25
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 133 of 205
                                    Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                     Environmental Compliance Monitoring Program
                                                                           June 23 through 29, 2019 Summary Report
                SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                         Location
                        (Spread or         Follow-up
                      Facility/Milepost    Required
Report       Date           [MP]/           (Yes or
Number      Issued        County)             No)                        Noncompliance Description

EV-3890     6/26/19      Mainline/            Yes        The Compliance Monitor conducted an inspection at a
                       North Spread/                     waterbody crossing at MP 12.21 prior to crews arriving for
                       MPs 12.21 to                      work. The Compliance Monitor observed that a piece of
                          12.24/                         equipment have been parked overnight within the buffer
                                                         zone of the waterbody. A large amount of space was
                      Canadian County
                                                         available to park outside of the buffer zone. The Lead EI
                                                         was notified of the issue.

EV-3914     6/27/19      Mainline/            Yes        The Compliance Monitor conducted a follow-up inspection
                       North Spread/                     of the Clayton Road area where mud and debris were
                        MP 35.20/                        previously documented as posing a safety concern (see
                                                         problem area report EV-3877, dated June 26, 2019.
                       Grady County
                                                         During this inspection the Compliance Monitor observed
                                                         that the mud and debris had only been partially removed
                                                         from the roadway and the rock road approaches on both
                                                         sides of the road had not been refreshed with new rock and
                                                         stone. The Compliance Monitor notified the Lead EI.

EV-3925     6/28/19      Mainline/            Yes        The Compliance Monitor conducted a follow-up inspection
                       North Spread/                     of an area where deficient erosion controls and off right-of-
                       MPs 21.23 to                      way sediment had been documented (see problem area
                          22.52/                         report EV-3857, dated June 25, 2019). During this
                                                         inspection the Compliance Monitor observed that several
                      Canadian County
                                                         erosion control devices had not been repaired. In one area
                                                         where repairs were made, the erosion controls were
                                                         incorrectly installed and, therefore, ineffective. In addition,
                                                         maintenance of erosion controls noted during the previous
                                                         inspection had not occurred and the off right-of-way
                                                         sediment has not been removed. The Compliance Monitor
                                                         notified the Lead EI.

EV-3931     6/28/19      Mainline/            Yes        The Compliance Monitor conducted a follow-up inspection
                       North Spread/                     of an area where dewatering and soil mixing issues were
                       MPs 20.75 to                      documented (see problem area report EV-3819, dated
                          21.35/                         June 22, 2019). During this inspection the Compliance
                                                         Monitor observed that the soil mixing and damaged topsoil
                      Canadian County
                                                         piles issues had not been addressed, the erosion controls
                                                         were ineffective and needed to be replaced/reinforced, and
                                                         the off right-of-way sediment required removal. The
                                                         Compliance Monitor notified the Lead EI.

EV-3938     6/29/19      Mainline/             No        The Compliance Monitor documented two instances of
                       North Spread/                     trespassing off right-of-way during creek crossing activities
                       MPs 12.21 to                      at MP 12.21. The first off right-of-way instance occurred
                          12.24/                         when the Compliance Monitor overserved an
                                                         environmental consultant was off right-of-way typing on his
                      Canadian County
                                                         phone and making calls. Eventually, the Compliance
                                                         Monitor recommended the EI to advise the environmental
                                                         consultant to return to the right-of-way.

                                                         The second off right-of-way instance occurred when the
                                                         sheet piling began to collapse during the crossing and
                                                         crews needed to attend to the emergency situation. Initially
                                                         crew members traveled off right-of-way with sand bags to



                                                    26
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 134 of 205
                                    Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                     Environmental Compliance Monitoring Program
                                                                           June 23 through 29, 2019 Summary Report
                SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                         Location
                        (Spread or         Follow-up
                      Facility/Milepost    Required
Report       Date           [MP]/           (Yes or
Number      Issued        County)             No)                        Noncompliance Description

                                                         attend to the emergency measure, which was considered
                                                         necessary to prevent further stream impact. However, an
                                                         environmental consultant and additional personnel who
                                                         were not directly attending the emergency situation were
                                                         observed off right-of-way. The EI and Lead EI were
                                                         informed of these issues would be documented as a
                                                         noncompliance.

EV-3952     6/29/19      Mainline/            Yes        The Compliance Monitor conducted an inspection south of
                       North Spread/                     County Street 2850 Road (MP 40.7) and observed the use
                        MP 40.80/                        of heavy equipment had tracked onto topsoil piles and
                                                         resulted in the mixing of topsoil and subsoil. The Lead EI
                       Grady County
                                                         was informed that a noncompliance report would be issued.

EV-3953     6/29/19      Mainline/            Yes        The Compliance Monitor conducted an inspection north of
                       North Spread/                     the Salt Creek crossing and observed sheet piling stacked
                        MP 41.00/                        on top of a topsoil pile. The sheet pilings were covered with
                                                         caked mud from other project related usage. The Lead EI
                       Grady County
                                                         was informed that a noncompliance report would be issued
                                                         for not adequately maintaining topsoil piles as required by
                                                         the FERC Plan.




                                                    27
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 135 of 205
                                           Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                            Environmental Compliance Monitoring Program
                                                                                  June 16 through 22, 2019 Summary Report


  PROBLEM AREA REPORTS

  Problem area reports record an observation where an area or activity does not meet the definition
  of acceptable but is not considered a noncompliance. Seventeen problem area reports were
  issued by the Compliance Monitors during this period, as detailed below.

                     SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                           Location
                          (Spread or
                           Facility/            Follow-up
Report      Date             MP/                Required
Number     Issued          County)             (Yes or No)                         Problem Area Description

EV-3752    6/18/19         Mainline/               Yes            The Compliance Monitor observed that a new silt fence
                         North Spread/                            (grey) was added in behind the first one (black) along the
                       MPs 0.11 to 0.44/                          edge of the right-of-way. The crew then proceeded to make
                                                                  a large cut into the black silt fence to let the water filter
                       Kingfisher County
                                                                  through the grey one more easily. Because the grey silt
                                                                  fence was not properly keyed in, a small amount of sediment
                                                                  off the right-of-way. The silt fence needs to be adequately
                                                                  re-installed in order to be effective. The environmental
                                                                  inspection team was made aware of the issue.

EV-3758    6/19/19        Mainline/                Yes            Work was suspended at the Bennington Meter Station due
                        South Spread/                             to overnight rainfall of 1.8-inches. A gravel approach was
                         MP 199.60/                               installed at the north site entrance and silt fence was
                                                                  installed at the south entrance. The Compliance Monitor
                        Bryan County
                                                                  noted that some erosion controls were undermined, allowing
                                                                  unfiltered stormwater runoff to exit the site to Blue Bird Trail
                                                                  (upland area). The EI was informed of the problem and
                                                                  indicated it would be addressed with the site contractor.

EV-3763    6/19/19        Mainline/                Yes            The Compliance Monitor inspected erosion controls at a
                        North Spread/                             waterbody following a rain event. Multiple deficiencies were
                          MP 25.54/                               noted leading to silt laden water draining into the waterbody.
                                                                  Severe erosion of the banks were also noted and will have
                       Canadian County
                                                                  to be addressed promptly. No crews were encountered
                                                                  during the inspection. The EI was informed of the issues and
                                                                  the requirement that the repairs need to be made within 24
                                                                  hours.

EV-3765    6/19/19        Mainline/                Yes            The Compliance Monitor inspected erosion controls at a
                        North Spread/                             waterbody following a rain event. Multiple deficiencies were
                          MP 25.65/                               noted leading to silt laden water draining into the waterbody.
                                                                  No crews were encountered during the inspection. The EI
                       Canadian County
                                                                  was informed of the issues and the requirement that the
                                                                  repairs needed to be made within 24 hours.

EV-3766    6/19/19        Mainline/                Yes            The Compliance Monitor inspected erosion controls at a
                        North Spread/                             waterbody following a rain event. Multiple deficiencies were
                          MP 23.10/                               noted leading to silt laden water draining into the waterbody.
                                                                  No crews were encountered during the inspection. The EI
                       Canadian County
                                                                  was informed of the issues and the requirement that the
                                                                  repairs need to be made within 24 hours.




                                                             11
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 136 of 205
                                        Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                         Environmental Compliance Monitoring Program
                                                                               June 16 through 22, 2019 Summary Report
                    SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                         Location
                        (Spread or
                         Facility/           Follow-up
Report     Date            MP/               Required
Number    Issued         County)            (Yes or No)                         Problem Area Description

EV-3770   6/19/19        Mainline/              Yes            The Compliance Monitor observed that the silt fence had
                       North Spread/                           been damaged resulting in sediment and sediment laden
                        MP 38.10/                              water leaving the right-of-way within an upland area. It was
                                                               also observed that the silt fence was inadequately installed,
                       Grady County
                                                               which allowed sediment to flow around the end of silt fence
                                                               and off the right-of-way. The Midship Environmental
                                                               Coordinator was informed that a problem area report would
                                                               be issued.

EV-3772   6/19/19        Mainline/              Yes            The Compliance Monitor observed mud and debris had
                       North Spread/                           been tracked onto a paved roadway and that the rock road
                        MP 33.30/                              approaches were covered in mud and needed to be
                                                               refreshed with new rock and stone. The Midship
                       Grady County
                                                               Environmental Coordinator was informed that a problem
                                                               area report would be issued. The Midship Environmental
                                                               Coordinator stated that the contractor had been informed
                                                               and that road sweepers and new rock for the road
                                                               approaches would be directed to the road by the end of the
                                                               day.

EV-3787   6/20/19        Mainline/                             The Compliance Monitor conducted a follow-up inspection at
                       North Spread/                           a waterbody where concerns had been documented
                         MP 19.93/                             regarding inadequate erosion controls (see noncompliance
                                                               report EV-3771, dated June 19, 2019). During this
                      Canadian County
                                                               inspection, all erosion controls were functional along the
                                                               bridge and the bridge was sediment free. The Compliance
                                                               Monitor observed that the no-refueling sign on the eastern
                                                               side of the waterbody was missing. Equipment was parked
                                                               in the vicinity. The equipment appeared to be parked
                                                               outside of the buffer zone; however, this was difficult to
                                                               discern due to the lack of signage. The Lead EI was
                                                               informed of the issue. A follow up inspection was conducted
                                                               on two days later (see communication report EV-3816,
                                                               dated June 22, 2019).

EV-3788   6/20/19        Mainline/              Yes            The Compliance Monitor noted that numerous mats were
                       North Spread/                           still located off the right-of-way a few weeks after the large
                        MPs 6.95 to                            rain event that displaced them and noted that several
                          23.10/                               landowners had been asking for the removal of these
                      Canadian County                          mats. The Lead EI was informed of the issue. The Lead EI
                                                               contacted the contractor’s Environmental Coordinator who
                                                               stated that a helicopter would be used for the removal.




                                                          12
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 137 of 205
                                          Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                           Environmental Compliance Monitoring Program
                                                                                 June 16 through 22, 2019 Summary Report
                    SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                          Location
                         (Spread or
                          Facility/            Follow-up
Report     Date             MP/                Required
Number    Issued          County)             (Yes or No)                         Problem Area Description

EV-3791   6/20/19        Mainline/                Yes            During an inspection at a waterbody, the Compliance
                       North Spread/                             Monitor noted that additional erosion of the southern bank
                       MPs 12.21 to                              had occurred. The issue was discussed with the Lead
                          12.24/                                 EI. The foreman proposed to add additional sheet piling to
                                                                 stabilize the bank during the upcoming crossing and to
                      Canadian County
                                                                 prevent further water erosion at the base of the bank. The
                                                                 Lead EI spoke with the contractor’s Environmental
                                                                 Coordinator, who stated he would propose to grade the
                                                                 undisturbed bank back. The Lead EI and the Compliance
                                                                 Monitor agreed that additional disturbance of the bank would
                                                                 not be beneficial. The Lead EI stated he would further
                                                                 discuss the issue with the contractor and update the
                                                                 Compliance Monitor on the stabilization proposal. The
                                                                 Compliance Monitor conducted a follow-up inspection the
                                                                 following day (see communication report EV-3805, dated
                                                                 June 21, 2019).

EV-3800   6/20/19        Mainline/                Yes            During an inspection at a waterbody, the Compliance
                       North Spread/                             Monitor noted that an open can of hydraulic oil was left on
                         MP 12.24/                               the right-of-way overnight at the edge of the buffer zone for
                                                                 the waterbody without a proper secondary containment.
                      Canadian County
                                                                 Cows are roaming the area in large numbers with a high
                                                                 potential to knock the can over resulting in a spill. The
                                                                 Compliance Monitor conducted a follow-up inspection the
                                                                 following day (see communication report EV-3805, dated
                                                                 June 21, 2019).

EV-3803   6/21/19        Mainline/                Yes            The Compliance Monitor observed that the erosion control
                       South Spread/                             devices were overwhelmed with mud, resulting in the
                       MPs 190.00 to                             deposition of sediment off the right-of-way and in the pond.
                          190.50/                                The foreman indicated mud would be removed, the muddy
                                                                 travel lane would be bladed to remove the material from
                       Bryan County
                                                                 proximity of the pond, and the erosion control device would
                                                                 be replaced. The Lead EI was informed a problem area
                                                                 report would be issued.

EV-3813   6/22/19         Mainline/               Yes            The Compliance Monitor noted that numerous mats were
                       North Spread/                             still located off right-of-way of the mainline and the Chisholm
                      Off right-of-way/                          Lateral a few weeks after the large rain event that displaced
                                                                 them (see EV-3788, dated June 20, 2019). No follow-up
                             N/A
                                                                 regarding mat retrieval had been received from the Midship
                                                                 representatives in the field. The Compliance Monitor
                                                                 informed the Lead EI that a problem area report would be
                                                                 issued.

EV-3817   6/22/19         Mainline/               No             The Compliance Monitor noted that the tie-in crew had
                        North Spread/                            mixed topsoil and subsoil piles while excavating the trench
                          MP 0.46/                               and silt fences were overwhelmed. The crew started
                                                                 addressing the issue immediately, segregating the soils and
                      Kingfisher County
                                                                 adding additional silt fences. The issue was discussed with
                                                                 the Lead EI, who was informed a problem area report would
                                                                 be issued.




                                                            13
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 138 of 205
                                        Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                         Environmental Compliance Monitoring Program
                                                                               June 16 through 22, 2019 Summary Report
                    SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                         Location
                        (Spread or
                         Facility/           Follow-up
Report     Date            MP/               Required
Number    Issued         County)            (Yes or No)                        Problem Area Description

EV-3819   6/22/19        Mainline/              No             The Compliance Monitor inspected the lowering in,
                       North Spread/                           backfilling, and dewatering activities. The water in the
                       MPs 20.02 to                            trench was clear. However, the crew installed a filter bag in
                          20.75/                               a depression full of mud and the clear water coming out of
                                                               the bag mixed with the mud and started draining off the
                      Canadian County
                                                               right-of-way. The erosion controls along the edge of the
                                                               right-of-way were inadequately installed and a small amount
                                                               of highly silt-laden water started running off right-of-way.
                                                               The crew was informed of the issue stopped the activities.
                                                               No impact to the sensitive resource occurred. The EI was
                                                               informed and arrived on site shortly thereafter and worked
                                                               with the crew. The EI was informed a problem area report
                                                               would be issued.

EV-3835   6/22/19        Mainline/              Yes            During an inspection of the equipment bridge at the a
                       North Spread/                           waterbody, the Compliance Monitor noted that erosion
                        MP 41.10/                              control devices were not installed and keyed into the bridge
                                                               as required by the FERC Procedures. The Compliance
                       Grady County
                                                               Monitor met with the Lead EI and contractor’s Environmental
                                                               Coordinator and informed them of the compliance issues.
                                                               The contractor’s Environmental Coordinator indicated that
                                                               these compliance issues would be corrected. Because no
                                                               sediment had entered the waterbody the Compliance
                                                               Monitor stated a problem area report would be issued.

EV-3836   6/22/19        Mainline/              Yes            The Compliance Monitor accompanied Lead EI and
                       North Spread/                           contractor’s Environmental Coordinator on a follow-up
                        MP 41.10/                              inspection at a waterbody where geotextile fabric lined
                                                               drainage ditches had been installed adjacent to the
                       Grady County
                                                               equipment bridge and failed to prevent sediment from
                                                               entering the waterbody (see noncompliance report EV-3767,
                                                               dated June 19, 2019). During this inspection, the group
                                                               noted that work was in progress to add more rock within the
                                                               drainage ditch. The Compliance Monitor observed that on
                                                               the west side of the ditch, the geotextile fabric had not been
                                                               keyed into the bank and had begun to slip, creating an
                                                               avenue for water and sediment to begin undermining the
                                                               fabric with a high potential to enter the waterbody. The Lead
                                                               EI and contractor’s Environmental Coordinator were
                                                               informed that a FERC Problem Area Report would be
                                                               issued. The contractor’s Environmental Coordinator
                                                               indicated that the issue with the geotextile fabric would be
                                                               corrected.




                                                          14
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 139 of 205
                                       Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                        Environmental Compliance Monitoring Program
                                                                              June 16 through 22, 2019 Summary Report


 NONCOMPLIANCE REPORTS

 Noncompliance reports record an observation where an area or activity violates (is not in
 compliance with) the project specifications, results in damage to resources, or places sensitive
 resources at unnecessary risk. Fourteen noncompliance reports were issued by the Compliance
 Monitors and/or compliance management team during this period, as detailed below.

                SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                         Location
                       (Spread or
                         Facility/           Follow-up
Report       Date     Milepost [MP]/         Required
Number      Issued       County)            (Yes or No)                     Noncompliance Description

EV-3744     6/17/19      Mainline/              Yes         The Compliance Monitor conducted a follow-up inspection
                       North Spread/                        of a waterbody after a 1.37-inch rain event had occurred
                        MP 41.10/                           over the past 48 hours. Previously, concerns were
                                                            documented regarding the geotextile fabric lined drainage
                       Grady County
                                                            ditches that were installed adjacent to the equipment bridge
                                                            at the waterbody (see communication report EV-3670,
                                                            dated June 11, 2019). During this inspection, the
                                                            Compliance Monitor noted the drainage ditch on the
                                                            northwest side of the equipment bridge had failed, allowing
                                                            sediment and sediment laden water to enter the waterbody.
                                                            Sediment had entered the drainage and flowed over and
                                                            around the rock check dams and composite socks, before
                                                            undermining the silt fence and entering the waterbody. The
                                                            Compliance Monitor informed the Midship Environmental
                                                            Coordinator that a noncompliance report would be issued
                                                            for the failure to prevent sediment-laden water from
                                                            entering a waterbody.

EV-3750     6/18/19      Mainline/              Yes         The Compliance Monitor inspected tie-in activities and
                       North Spread/                        noted that there was evidence of new topsoil and subsoil
                        MPs 0.11 to                         mixing. Additionally, the Compliance Monitor noted that the
                          23.48/                            mixing of topsoil and subsoil documented as a
                                                            noncompliance by the EI the previous day had not been
                        Kingfisher,
                                                            addressed (see EV-3739, dated June 17, 2019). The
                         Canadian
                                                            Compliance Monitor informed the Midship Environmental
                         Counties
                                                            inspection team that a noncompliance report would be
                                                            issued for the topsoil and subsoil mixing.

EV-3753     6/18/19      Mainline/              Yes         The Compliance Monitor conducted a follow-up inspection
                       North Spread/                        at a waterbody where a previous problem area report had
                        MP 30.00/                           been issued for the failure to maintain erosion controls (see
                                                            problem area report EV-3698, dated June13, 2019).
                       Grady County
                                                            During this inspection, the Compliance Monitor noted that
                                                            no attempt had been initiated to remove the previously
                                                            documented sediment from the silt fence. The Midship
                                                            Environmental Coordinator was informed that a
                                                            noncompliance report would be issued for failure to perform
                                                            maintenance of the silt fence within 24 hours of
                                                            identification.

EV-3756     6/18/19      Mainline/                          The Compliance Monitor conducted a follow-up inspection
                       North Spread/                        where a previous problem area report had been issued for
                        MP 39.70/                           the failure to maintain erosion controls (see problem area
                                                            report EV-3699, dated June13, 2019). During this



                                                       24
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 140 of 205
                                      Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                       Environmental Compliance Monitoring Program
                                                                             June 16 through 22, 2019 Summary Report
                SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                         Location
                       (Spread or
                         Facility/          Follow-up
Report       Date     Milepost [MP]/        Required
Number      Issued       County)           (Yes or No)                     Noncompliance Description

                      Grady County                         inspection, the Compliance Monitor noted the sump had
                                                           been cleaned out with a trackhoe bucket; however, no
                                                           attempt to repair the silt fence or remove the sediment from
                                                           the silt fence had been initiated. The Compliance Monitor
                                                           informed the Midship Environmental Coordinator that a
                                                           noncompliance report would be issued for failure to perform
                                                           maintenance of the erosion controls within 24 hours of
                                                           identification.

EV-3757     6/18/19     Mainline/              Yes         The Compliance Monitor conducted an inspection from MP
                      North Spread/                        28.6 to MP 30.5 and observed that in flooded sections of
                      MPs 28.60 to                         the right-of-way, severe erosion to the unprotected and
                         30.50/                            unstabilized topsoil piles had occurred from waves created
                      Grady County                         by the pumping action that occurred as equipment traveled
                                                           over the construction mats. In addition, construction mats,
                                                           construction debris, and subsoil had also been pushed onto
                                                           topsoil piles. During grading of the travel lane for stringing
                                                           truck access to the right-of-way, subsoil and topsoil mixing
                                                           had occurred. During pipe welding activities, equipment
                                                           and vehicle use was mixing subsoil and topsoil. The
                                                           Compliance Monitor informed the Midship Environmental
                                                           Coordinator that a noncompliance report would be issued
                                                           for mixing subsoil and topsoil.

EV-3767     6/19/19     Mainline/              Yes         The Compliance Monitor conducted a follow-up inspection
                      North Spread/                        at a waterbody where sediment entered the waterbody as a
                       MP 41.10/                           result of the failure of geotextile fabric lined drainage
                                                           ditches that were installed adjacent to the equipment bridge
                      Grady County
                                                           (see noncompliance report EV-3744 dated June 17, 2019).
                                                           During this inspection, the Compliance Monitor noted that
                                                           no attempts had been made to repair or stop the flow of
                                                           sediment and sediment laden into the waterbody, and 0.64-
                                                           inch overnight rain event had occurred, resulting in
                                                           additional sediment and sediment-laden water entering the
                                                           waterbody. The Compliance Monitor informed the Midship
                                                           Environmental Coordinator that a noncompliance report
                                                           would be issued for the failure to repair of all ineffective
                                                           temporary erosion control measures within 24 hours of
                                                           identification.

EV-3771     6/19/19     Mainline/              Yes         The Compliance Monitor inspected a waterbody and
                      North Spread/                        observed that no slope breakers had been installed prior to
                       MP 19.93/                           the crew leaving the site the prior day. While some erosion
                                                           control devices had been placed across the bridge
                       Canadian
                                                           overnight, they were not sufficient, and no sideboards had
                         County
                                                           been installed along the bridge. As a result, sediment
                                                           flowed into the waterbody during the overnight rain event.
                                                           A crew arrived on site during the inspection and began the
                                                           necessary repairs. The EI was notified of the issues and
                                                           that a noncompliance report would be issued for the lack of
                                                           adequate erosion controls.

EV-3799     6/20/19     Mainline/              Yes         The Compliance Monitor accompanied FERC Project
                      North Spread/                        Manager, the ERM Project Manager on an inspection at a




                                                      25
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 141 of 205
                                      Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                       Environmental Compliance Monitoring Program
                                                                             June 16 through 22, 2019 Summary Report
                SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                         Location
                       (Spread or
                         Facility/          Follow-up
Report       Date     Milepost [MP]/        Required
Number      Issued       County)           (Yes or No)                     Noncompliance Description

                       MP 50.40/                           waterbody and noted a breach in the erosion control
                      Grady County                         devices on the southeast waterbody buffer that was
                                                           allowing sediment to enter the waterbody. The Lead EI was
                                                           notified that noncompliance report would be issued for the
                                                           failure to adequately maintain erosion controls.

EV-3826     6/21/19     Mainline/              Yes         The Compliance Monitor observed that the sandbags on
                      North Spread/                        each side of the flume had been undermined, which was
                       MP 44.40/                           allowing sediment to enter an adjacent stream. The
                                                           Compliance Monitor also noted the upslope erosion
                      Grady County
                                                           controls were failing and had not been maintained. The
                                                           Compliance Monitor informed the Lead EI that a
                                                           noncompliance report would be issued as for the failure to
                                                           maintain erosion controls as required by the FERC Plan.

EV-3818     6/22/19     Mainline/              Yes         The Compliance Monitor conducted an inspection of
                      North Spread/                        lowering-in and backfilling activities and noted that topsoil
                       MP 20.02 to                         and subsoil piles were mixed. No erosion controls had
                         20.75/                            been installed along the topsoil piles. Some of the topsoil
                                                           piles were damaged by equipment tracking on the right-of-
                        Canadian
                                                           way. The issue was communicated to the EI and the Lead
                         County
                                                           EI, who were informed that a noncompliance report would
                                                           be issued.

EV-3827     6/22/19     Mainline/              Yes         The Compliance Monitor conducted a follow-up inspection
                      North Spread/                        at MP 38.1 where a problem area report had been issued
                       MP 38.10/                           for the failure to maintain erosion controls (see problem
                                                           area Report EV-3770, issued on 6/19/19). During this
                       Canadian
                                                           inspection, the Compliance Monitor noted that no attempt
                         County
                                                           had occurred to extend the silt fence further upslope to
                                                           prevent sediment from migrating off of the right-of-way, and
                                                           the off right-of-way sediment has not been returned to the
                                                           right-of-way. The Lead EI was informed that a
                                                           noncompliance report would be issued for failure to repair
                                                           the damage silt fence within 24 hours of identification as
                                                           outlined in the FERC Plan.

EV-3828     6/22/19     Mainline/              Yes         The Compliance Monitor noted that the silt fence had been
                      North Spread/                        overwhelmed and undermined allowing sediment to leave
                       MP 45.10/                           the right-of-way and flow into an adjacent pond off right-of-
                                                           way. The Lead EI was informed that a noncompliance
                      Grady County
                                                           report would be issued for failure to maintain temporary
                                                           erosion controls and allowing sediment laden water to enter
                                                           a waterbody.

EV-3829     6/22/19     Mainline/              Yes         The Compliance Monitor conducted an inspection between
                      North Spread/                        MPs 45 and 45.6, and noted that bulldozers grading the
                      MPs 45.10 to                         right-of-way travel lane had mixed subsoil and topsoil and
                         45.60/                            equipment mats had been pushed onto the topsoil piles. In
                                                           addition, the topsoil piles throughout this section of right-of-
                      Grady County
                                                           way had not been stabilized or protected, and erosion had
                                                           caused topsoil to flow from the topsoil piles onto the right-
                                                           of-way. The location was the subject of a previous
                                                           noncompliance for the failure to stabilized topsoil pile (see
                                                           noncompliance report EV-3614, dated June 7, 2019). The



                                                      26
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 142 of 205
                                      Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                       Environmental Compliance Monitoring Program
                                                                             June 16 through 22, 2019 Summary Report
                SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                         Location
                       (Spread or
                         Facility/          Follow-up
Report       Date     Milepost [MP]/        Required
Number      Issued       County)           (Yes or No)                     Noncompliance Description

                                                           Compliance Monitor requested and onsite meeting with the
                                                           Lead EI and the contractor’s Environmental Coordinator,
                                                           and after reviewing the topsoil issues, the Compliance
                                                           Monitor informed them that a noncompliance would be
                                                           issued for mixing subsoil and topsoil.

EV-3837     6/22/19     Mainline/              Yes         The Compliance Monitor conducted an inspection at a
                      North Spread/                        waterbody and noted that a pump was located within 100
                       MP 34.50/                           feet of the waterbody and was not contained within a
                                                           secondary containment device. No crews were on site at
                      Grady County
                                                           the time of the inspection. The Lead EI was informed that
                                                           a noncompliance report would be issued for the failure to
                                                           confine the pump in secondary containment as required by
                                                           in the FERC Procedures.




                                                      27
           Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 143 of 205
                                       Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                        Environmental Compliance Monitoring Program
                                                                                June 9 through 15, 2019 Summary Report


   PROBLEM AREA REPORTS

   Problem area reports record an observation where an area or activity does not meet the definition
   of acceptable but is not considered a noncompliance. Eighteen problem area reports were issued
   by the Compliance Monitors during this period, as detailed below.

                    SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                      Location
                     (Spread or
                      Facility/       Follow-up
Report     Date         MP/           Required
Number    Issued      County)        (Yes or No)                         Problem Area Description

EV-3623    6/9/19      Mainline/        Yes         The Compliance Monitor noted that spoil had been bladed against
                    South Spread/                   the segregated topsoil at several locations, which could result in
                     MPs 192.80                     topsoil/subsoil mixing. The Compliance Monitor was notified that
                      to 193.60/                    the soils would be separated to prevent topsoil/subsoil mixing and
                    Bryan County                    topsoil degradation. The Compliance Monitor will continue to
                                                    monitor the site until the issue has been resolved.

EV-3624    6/9/19      Mainline/         No         The Compliance Monitor noted that erosion control measures had
                    South Spread/                   not been reinstalled following completion of tie-in activities and
                     MPs 192.50                     restoration at flowing a waterbody the previous day, which could
                      to 192.90/                    result in sediment deposition into the waterbody if not promptly
                    Bryan County                    addressed. The Compliance Monitor was notified that the erosion
                                                    control devices would be installed before the end of the day.

EV-3643   6/10/19     Mainline/         Yes         During a site inspection between Britton Road and a waterbody,
                    North Spread/                   the Compliance Monitor documented that several compliance
                     MPs 12.51                      issues identified during the previous reporting period had still not
                      to 13.28/                     been addressed (e.g., erosion control device deficiencies, off right-
                     Canadian                       of-way sediment, topsoil protection, streambank stabilization),
                       County                       which could result in sediment deposition in the waterbody and/or
                                                    loss of topsoil if not promptly addressed. The Compliance Monitor
                                                    and EI discussed the issues. The Compliance Monitor will continue
                                                    to monitor the area until the compliance issues are resolved (see
                                                    also communication report EV-3705, dated June 14, 2019).

EV-3658   6/11/19      Mainline/        Yes         In response to a call from the landowner, the Compliance Monitor
                    North Spread/                   conducted a follow-up inspection of the property and noted that a
                      MPs 0.44                      number of erosion control devices were improperly installed and
                       to 1.51/                     sediment had migrated off right-of-way at several locations. The
                    Kingfisher and                  Compliance Monitor and EI discussed the issues. The Compliance
                      Canadian                      Monitor will continue to monitor the property until the compliance
                       Counties                     concerns are resolved.

EV-3659   6/11/19      Mainline/        Yes         In response to a call from the landowner, the Compliance Monitor
                    North Spread/                   conducted a follow-up inspection of the property and noted
                      MPs 0.44                      improper use of filter bags during dewatering activities on the
                       to 1.51/                     property. One filter bag had a hole in it and a second filter bag was
                    Kingfisher and                  left open and unattached to the hose, rendering both filter bags
                      Canadian                      ineffective. Improper use of the filter bags could lead to off right-of-
                       Counties                     way deposition of sediment-laden water. In addition, trash was
                                                    scattered along the right-of-way. The Compliance Monitor and EI
                                                    discussed the issues. The Compliance Monitor will continue to
                                                    monitor the property until the compliance concerns are resolved.




                                                        7
           Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 144 of 205
                                      Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                       Environmental Compliance Monitoring Program
                                                                               June 9 through 15, 2019 Summary Report
                    SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                      Location
                     (Spread or
                      Facility/      Follow-up
Report     Date         MP/          Required
Number    Issued      County)       (Yes or No)                         Problem Area Description

EV-3666   6/11/19     Mainline/        Yes         The Compliance Monitor noted a completely obstructed flume pipe
                    North Spread/                  within a roadside ditch. The Compliance Monitor and EI discussed
                      MPs 0.44                     the need to address the issue promptly to avoid obstruction of
                       to 0.46/                    water flow in the roadside ditch. The Compliance Monitor will
                     Kingfisher                    conduct a follow-up inspection to verify that the issue has been
                       County                      resolved.

EV-3668   6/11/19     Mainline/        Yes         During a follow-up inspection of the site of a previous problem area
                    North Spread/                  report issued for a bridge not installed high enough to withstand the
                     MP 41.10/                     highest flow expected at a waterbody, which resulted in damage to
                    Grady County                   the bridge during a storm/flooding event, the Compliance Monitor
                                                   noted that the replacement bridge was installed at the same height
                                                   as the previous bridge. The Compliance Monitor spoke with the EI
                                                   and Environmental Coordinator about the need to design and
                                                   maintain equipment bridges to withstand and pass the highest
                                                   expected flow per the requirements of the FERC Upland Erosion
                                                   Control, Revegetation, and Maintenance Plan (Plan) section
                                                   V.B.5.c. The Compliance Monitor will continue to monitor the site
                                                   following storm events.

EV-3676   6/12/19     Mainline/        Yes         The Compliance Monitor attended an on-site meeting with
                    North Spread/                  representatives from Midship and Strike to discuss compliance
                      MP 6.71/                     issues (erosion control device deficiencies and silt-laden water
                     Canadian                      entering the stream) at the site of the upcoming crossing of a
                       County                      waterbody. Crewmembers were actively addressing the issues,
                                                   and the contractor committed to addressing compliance issues
                                                   daily as necessary. The Compliance Monitor will continue to
                                                   monitor the site to verify that all compliance issues are resolved.

EV-3677   6/12/19     Mainline/        Yes         During an inspection of the right-of-way between Britton Road and
                    North Spread/                  a waterbody, the Compliance Monitor noted that sediment barriers
                     MPs 12.89                     had not been reinstalled at the bridge over the waterbody at the
                      to 12.91/                    end of the workday. In addition, two slope breakers removed for
                     Canadian                      travel along the right-of-way had not been reinstalled, which could
                       County                      lead to sediment entering the waterbody. No sediment had entered
                                                   the waterbody at the time of the inspection. The Compliance
                                                   Monitor and EI discussed the need to address the issues promptly.
                                                   The Compliance Monitor will continue to monitor the site to verify
                                                   the issues has been resolved.

EV-3678   6/12/19     Mainline/        Yes         The Compliance Monitor noted that the drainage at a waterbody
                    North Spread/                  had become overwhelmed with water and failed, resulting in
                     MP 13.29/                     damaged erosion control devices and off right-of-way sediment.
                     Canadian                      The Compliance Monitor and EI discussed that all the erosion
                       County                      control devices will need to be repaired/reinstalled and the off right-
                                                   of-way sediment will need to be removed. The Compliance Monitor
                                                   will continue to monitor the site to verify the issues have been
                                                   resolved.




                                                       8
           Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 145 of 205
                                      Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                       Environmental Compliance Monitoring Program
                                                                               June 9 through 15, 2019 Summary Report
                    SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                      Location
                     (Spread or
                      Facility/      Follow-up
Report     Date         MP/          Required
Number    Issued      County)       (Yes or No)                         Problem Area Description

EV-3679   6/12/19     Mainline/        Yes         Following several unsuccessful requests/inquiries into the status of
                    North Spread/                  repairs to erosion control device deficiencies and areas of stream
                     MPs 12.21                     bank erosion at a waterbody (see communication reports EV-3640
                      to 12.24/                    and EV-3661, dated June 10 and 11, 2019), the Compliance
                     Canadian                      Monitor contacted the Environmental Coordinator but no
                       County                      information was available. Because of the lack of communication
                                                   after multiple requests for the plan to stabilize the area and the lack
                                                   of any progress in repairing the failing erosion control devices, the
                                                   issue was elevated to a problem area.

EV-3696   6/13/19     Mainline/         No         The Compliance Monitor noted that some equipment was parked
                    North Spread/                  overnight and a pump was stored overnight within the 100-foot
                      MP 9.51/                     waterbody buffer, a damaged dewatering bag was in use resulting
                     Canadian                      in some off right-of-way sediment, and the bridge had not been
                       County                      cleaned at the end of the workday leaving a large amount of
                                                   sediment with a high potential for falling into the waterbody. The
                                                   issues were promptly addressed and the site foreman committed to
                                                   conducting a site inspection at the end of each workday to verify
                                                   the site is in compliance. The planned open-cut crossing of the
                                                   waterbody was postponed to the following day to allow the crew to
                                                   be fully prepared for the crossing.

EV-3698   6/13/19     Mainline/        Yes         During an inspection of a waterbody, the Compliance Monitor noted
                    North Spread/                  that the silt fence at the northwest corner of the equipment bridge
                     MP 30.00/                     was overwhelmed with sediment. No sediment had entered the
                    Grady County                   waterbody at the time of the inspection. The Compliance Monitor
                                                   spoke to the EI and Environmental Coordinator regarding the need
                                                   to properly maintain erosion control devices throughout
                                                   construction (on a daily basis) and to reinstall them as necessary
                                                   (such as after backfilling of the trench) until replaced by permanent
                                                   erosion controls or restoration is complete per section IV.F of
                                                   FERC’s Plan. The Compliance Monitor will conduct a follow-up
                                                   inspection of the site to verify that corrective measures have been
                                                   implemented.

EV-3699   6/13/19     Mainline/        Yes         During an inspection of the right-of-way north of County Road
                    North Spread/                  1150, the Compliance Monitor noted that the silt fence had been
                     MP 29.70/                     overwhelmed, allowing sediment to migrate off right-of-way. The
                    Grady County                   Compliance Monitor spoke to the EI and Environmental
                                                   Coordinator regarding the need to properly maintain erosion control
                                                   devices throughout construction. The Compliance Monitor will
                                                   conduct a follow-up inspection of the site to verify that corrective
                                                   measures have been implemented.

EV-3714   6/14/19     Mainline/        Yes         The Compliance Monitor noted that the silt fence had been
                    North Spread/                  overwhelmed, allowing sediment to migrate off right-of-way. The
                     MPs 50.40                     Compliance Monitor spoke to the EI and Environmental
                      to 50.60/                    Coordinator regarding the need to properly maintain erosion control
                    Grady County                   devices throughout construction. The Compliance Monitor will
                                                   conduct a follow-up inspection of the site to verify that corrective
                                                   measures have been implemented.




                                                       9
           Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 146 of 205
                                      Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                       Environmental Compliance Monitoring Program
                                                                               June 9 through 15, 2019 Summary Report
                    SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                      Location
                     (Spread or
                      Facility/      Follow-up
Report     Date         MP/          Required
Number    Issued      County)       (Yes or No)                         Problem Area Description

EV-3716   6/14/19     Mainline/        Yes         During a routine inspection of the equipment bridge at a waterbody,
                    North Spread/                  the Compliance Monitor noted that portions of the equipment
                     MP 50.80/                     bridge had floated off right-of-way due to recent rain/flood events.
                    Grady County                   The Compliance Monitor and Environmental Coordinator discussed
                                                   the issues at the bridge. The Compliance Monitor will continue to
                                                   monitor the site.

EV-3720   6/15/19     Mainline/         No         The Compliance Monitor noted that topsoil/subsoil mixing had
                    North Spread/                  occurred due to damaged and/or overwhelmed silt fence between
                      MPs 0.11                     the topsoil and subsoil piles. The issue was documented as a
                       to 0.44/                    problem area report because only a small amount of topsoil/subsoil
                     Kingfisher                    mixing had occurred, most of the soils could be easily separated,
                       County                      the issue was promptly addressed, and it is expected that no
                                                   further soil mixing will occur.

EV-3721   6/15/19     Mainline/        Yes         During an inspection of the right-of-way south of temporary access
                    North Spread/                  road 21, the Compliance Monitor noted that the silt fence had been
                     MP 39.40/                     overwhelmed, allowing sediment to migrate off right-of-way. The
                    Grady County                   Compliance Monitor spoke to the EI and Environmental
                                                   Coordinator regarding the need to properly maintain erosion control
                                                   devices throughout construction. The Compliance Monitor will
                                                   conduct a follow-up inspection of the site to verify that corrective
                                                   measures have been implemented.




                                                      10
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 147 of 205
                                       Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                        Environmental Compliance Monitoring Program
                                                                                June 9 through 15, 2019 Summary Report


 NONCOMPLIANCE REPORTS

 Noncompliance reports record an observation where an area or activity violates (is not in
 compliance with) the project specifications, results in damage to resources, or places sensitive
 resources at unnecessary risk. Twelve noncompliance reports were issued by the Compliance
 Monitors and/or compliance management team during this period, as detailed below.

                SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                          Location
                        (Spread or
                          Facility/          Follow-up
Report        Date     Milepost [MP]/        Required
Number       Issued       County)           (Yes or No)                     Noncompliance Description

EV-3634     6/10/19      Mainline/               No         The Compliance Monitor issued a noncompliance report to
                       North Spread/                        document equipment parked overnight (and over the
                        MPs 9.68                            weekend) within 100 feet of a waterbody despite clear
                         to 9.75/                           waterbody buffer zone signage in place and available
                        Canadian                            parking available outside the buffer zone. This activity is
                          County                            out of compliance with section IV.A.1.d of FERC’s Wetland
                                                            and Waterbody Construction and Mitigation Procedures
                                                            (Procedures), which requires that “all equipment is parked
                                                            overnight and/or fueled at least 100 feet from a waterbody.”
                                                            The Compliance Monitor and EI discussed the issue and
                                                            the equipment was moved.

EV-3635     6/10/19      Mainline/               No         The Compliance Monitor issued a noncompliance report to
                       North Spread/                        document hazardous material (i.e., several cases of diesel
                         MP 9.51/                           exhaust fluid and one fuel can) stored within 100 feet of a
                        Canadian                            waterbody since the end of the workday on Saturday June
                          County                            8, 2019. This activity is out of compliance with section
                                                            IV.A.1.e of FERC’s Procedures, which requires that
                                                            “hazardous materials, including chemicals, fuels, and
                                                            lubricating oils, are not stored within 100 feet of a wetland,
                                                            waterbody, or designated municipal watershed area.” The
                                                            Compliance Monitor and EI discussed that these materials
                                                            should not be left overnight or stored within 100 feet of a
                                                            waterbody.

EV-3637     6/10/19      Mainline/              Yes         The Compliance Monitor issued a noncompliance report to
                       North Spread/                        document a failure to reinstall sediment barriers across the
                         MP 9.51/                           right-of-way to protect a waterbody and a failure to clean
                        Canadian                            the bridge over the waterbody prior to leaving for the
                          County                            weekend, which resulted in sediment entering the
                                                            waterbody during the larger rain event that occurred on
                                                            Saturday. These issues are out of compliance with FERC’s
                                                            Procedures sections V.B.10.a and V.B.5.d. The
                                                            Compliance Monitor and EI discussed the noncompliance
                                                            issues at the site. The Compliance Monitor will continue to
                                                            monitor the area until all compliance issues have been
                                                            resolved.




                                                       20
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 148 of 205
                                       Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                        Environmental Compliance Monitoring Program
                                                                                June 9 through 15, 2019 Summary Report
                SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                         Location
                       (Spread or
                         Facility/           Follow-up
Report       Date     Milepost [MP]/         Required
Number      Issued       County)            (Yes or No)                     Noncompliance Description

EV-3638     6/10/19     Mainline/               Yes         The Compliance Monitor issued a noncompliance report to
                      North Spread/                         document mixing of the topsoil and subsoil piles on either
                       MPs 9.51                             side of North Red Rock Road. This is out of compliance
                        to 9.75/                            with section IV.B.4 of FERC’s Plan, which states, “Maintain
                       Canadian                             separation of salvaged topsoil and subsoil throughout all
                         County                             construction activities.” The Compliance Monitor and EI
                                                            discussed the topsoil/subsoil mixing. The Compliance
                                                            Monitor will continue to monitor the area until all
                                                            compliance issues have been resolved.

EV-3639     6/10/19     Mainline/               Yes         The Compliance Monitor inspected a waterbody after the
                      North Spread/                         rain event that occurred on Sunday, June 9, 2019 in follow-
                        MP 6.71/                            up to multiple problem area and noncompliance reports
                       Canadian                             issued during previous reporting periods for erosion control
                         County                             device deficiencies and sediment in the waterbody,
                                                            including one noncompliance report on Saturday, June 8,
                                                            2019. The Compliance Monitor observed that none of the
                                                            previously identified erosion control device deficiencies had
                                                            been addressed and sediment had again entered the
                                                            waterbody, which is out of compliance with section IV.F of
                                                            FERC’s Plan and section V.B.10 of FERC’s Procedures.
                                                            The Compliance Monitor and EI discussed the issues at the
                                                            site. The Compliance Monitor will continue to inspect the
                                                            area daily until all compliance issues are resolved.

EV-3655     6/11/19      Mainline/              Yes         The Compliance Monitor issued a noncompliance report to
                      North Spread/                         document a loss of topsoil throughout an agricultural area
                        MPs 0.44                            due to topsoil pile erosion, which is out of compliance with
                         to 1.53/                           section IV.B.6 of FERC’s Plan. FERC’s Plan requires that
                      Kingfisher and                        topsoil piles be stabilized where necessary using sediment
                        Canadian                            barriers, mulch, temporary seeding, tackifiers, or functional
                         Counties                           equivalents to minimize topsoil loss due to wind and water
                                                            erosion. The Compliance Monitor and EI discussed the
                                                            issue. The Compliance Monitor will continue to monitor the
                                                            area until the compliance issues are resolved.

EV-3656     6/11/19      Mainline/              Yes         The Compliance Monitor issued a noncompliance report to
                      North Spread/                         document mixing of the topsoil and subsoil piles, which is
                       MPs 0.44 to                          out of compliance with section IV.B.4 of FERC’s Plan,
                          1.51/                             which states, “Maintain separation of salvaged topsoil and
                      Kingfisher and                        subsoil throughout all construction activities.” The
                        Canadian                            Compliance Monitor and EI discussed the issues. The
                         Counties                           Compliance Monitor will continue to monitor the area until
                                                            the compliance issues are resolved.

EV-3660     6/11/19     Mainline/               Yes         The Compliance Monitor conducted another inspection of a
                      North Spread/                         waterbody in follow up to multiple problem area and
                        MP 6.71/                            noncompliance reports issued for erosion control device
                       Canadian                             deficiencies and sediment in the waterbody, including one
                         County                             noncompliance report issued the previous day (see
                                                            noncompliance report EV-3639, dated June 10, 2019).
                                                            Only one defective erosion control device had been
                                                            repaired. None of the other issues documented in the
                                                            previous problem area and noncompliance reports had




                                                       21
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 149 of 205
                                      Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                       Environmental Compliance Monitoring Program
                                                                               June 9 through 15, 2019 Summary Report
                SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                         Location
                       (Spread or
                         Facility/          Follow-up
Report       Date     Milepost [MP]/        Required
Number      Issued       County)           (Yes or No)                     Noncompliance Description

                                                           been addressed. The Compliance Monitor issued an
                                                           additional noncompliance report to document a failure to
                                                           properly maintain the erosion control devices and to repair
                                                           identified deficiencies in a timely manner, which is out of
                                                           compliance with sections II.B.6 and IV.F of FERC’s Plan.
                                                           The Compliance Monitor and EI discussed the issues. The
                                                           Compliance Monitor will continue to monitor the area until
                                                           the compliance issues are resolved.

EV-3667     6/11/19     Mainline/              Yes         The Compliance Monitor issued a noncompliance report to
                      North Spread/                        document an area where heavy equipment had tracked
                       MP 33.60/                           onto an unprotected pile of segregated topsoil resulting in
                      Grady County                         topsoil/subsoil mixing, which is out of compliance with
                                                           section IV.B.4 of FERC’s Plan. The Compliance Monitor
                                                           discussed the issue with the EI and Environmental
                                                           Coordinator. The Compliance Monitor will conduct a
                                                           follow-up inspection of the site to verify that the issue has
                                                           been resolved.

EV-3669     6/11/19     Mainline/              Yes         The Compliance Monitor issued a second noncompliance
                      North Spread/                        report to document another area where heavy equipment
                       MP 33.80/                           had tracked onto an unprotected pile of segregated topsoil
                      Grady County                         resulting in topsoil/subsoil mixing, which is out of
                                                           compliance with section IV.B.4 of FERC’s Plan. The
                                                           Compliance Monitor discussed the issue with the EI and
                                                           Environmental Coordinator. The Compliance Monitor will
                                                           conduct a follow-up inspection of the site to verify that the
                                                           issue has been resolved.

EV-3700     6/13/19     Mainline/              Yes         The Compliance Monitor issued a noncompliance report to
                      North Spread/                        document sediment entering a waterbody due to erosion
                       MP 30.70/                           control devices in need of maintenance, which is out of
                      Grady County                         compliance with section IV.F of FERC’s Plan, which
                                                           requires that temporary erosion controls must be properly
                                                           maintained throughout construction. The Compliance
                                                           Monitor will conduct a follow-up inspection of the site to
                                                           verify that corrective measures have been implemented.

EV-3723     6/15/19     Mainline/              Yes         The Compliance Monitor issued a noncompliance report to
                      North Spread/                        document topsoil/subsoil mixing during grading of the travel
                       MPs 37.30                           lane, which is out of compliance of section IV.B.4 of
                        to 42.20/                          FERC’s Plan. This is the same area where a
                      Grady County                         noncompliance report was issued during the previous
                                                           reporting period for a lack of stabilization of the topsoil
                                                           piles, resulting in erosion of the topsoil onto the right-of-
                                                           way. The Compliance Monitor and EI discussed the
                                                           topsoil/subsoil mixing. The Compliance Monitor will
                                                           continue to monitor the area until the compliance issues
                                                           are resolved.




                                                      22
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 150 of 205
                                        Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                         Environmental Compliance Monitoring Program
                                                                                  June 2 through 8, 2019 Summary Report


  PROBLEM AREA REPORTS

  Problem area reports record an observation where an area or activity does not meet the definition
  of acceptable but is not considered a noncompliance. Fifteen problem area reports were issued
  by the Compliance Monitors during this period, as detailed below.

                    SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                         Location
                        (Spread or
                         Facility/           Follow-up
Report      Date           MP/               Required
Number     Issued        County)            (Yes or No)                       Problem Area Description

EV-3541    6/3/19        Mainline/              Yes           The Compliance Monitor conducted a follow-up inspection at
                       North Spread/                          a waterbody with the Lead EI and another EI where a
                       MPs 12.89 to                           problem area report was issued for inadequate erosion
                          12.91/                              controls (see problem area report EV-3526, dated June 1,
                                                              2019). Some of the erosion controls in the vicinity of the
                      Canadian County
                                                              bridge had not been modified and were not functional. The
                                                              group also noted that some of the topsoil was being lost and
                                                              not appropriately stabilized. The Compliance Monitor will
                                                              conduct a follow-up inspection.

EV-3542    6/3/19        Mainline/              Yes           The Compliance Monitor conducted a follow-up inspection at
                       North Spread/                          a waterbody with Lead EI and EI where a problem area
                       MPs 13.25 to                           report had been issued for inadequate erosion controls (see
                          13.28/                              problem area report EV-3526, dated June 1, 2019). The
                                                              group observed that because the geotextile fabric had been
                      Canadian County
                                                              improperly keyed-in, erosion occurred during the last rain
                                                              event, and some sediment entered the waterbody. The
                                                              Compliance Monitor will conduct a follow-up inspection.

EV-3556    6/3/19        Mainline/              Yes           The Compliance Monitor conducted an inspection of the
                       North Spread/                          right-of-way south of a temporary access road and observed
                        MP 37.40/                             the silt fence along the west side of the right-of-way had
                                                              been overwhelmed with sediment. The sediment had
                       Grady County
                                                              migrated off the right-of-way into an upland area. The
                                                              Environmental Coordinator was informed that a problem
                                                              area report would be issued for failure to maintain temporary
                                                              erosion controls. The Compliance Monitor will conduct a
                                                              follow-up inspection.

EV-3557    6/3/19        Mainline/              Yes           The Compliance Monitor observed silt fence along the west
                       North Spread/                          side of the right-of-way had been overwhelmed with
                        MP 37.90/                             sediment. The sediment had migrated off the right-of-way
                       Grady County                           into an upland area. The Environmental Coordinator was
                                                              informed that a problem area report would be issued for
                                                              failure to maintain temporary erosion controls. The
                                                              Compliance Monitor will conduct a follow-up inspection.

EV-3563    6/4/19        Mainline/              Yes           The Compliance Monitor observed the silt fence along the
                       North Spread/                          west side of the right-of-way had been overwhelmed with
                        MP 44.09/                             sediment, and sediment had migrated off the right-of-way
                                                              into an upland area. The Environmental Coordinator was
                       Grady County
                                                              informed that a problem area report would be issued for
                                                              failure to maintain temporary erosion controls. The
                                                              Compliance Monitor will conduct a follow-up inspection.




                                                          8
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 151 of 205
                                       Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                        Environmental Compliance Monitoring Program
                                                                                 June 2 through 8, 2019 Summary Report
                   SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                        Location
                       (Spread or
                        Facility/           Follow-up
Report     Date           MP/               Required
Number    Issued        County)            (Yes or No)                       Problem Area Description

EV-3564   6/4/19        Mainline/              Yes           The Compliance Monitor observed the silt fence along the
                      North Spread/                          east side of the right-of-way had been undermined and
                       MP 40.60/                             overwhelmed with sediment. The sediment had migrated off
                      Grady County                           right-of-way into an upland area. The Environmental
                                                             Coordinator was informed that a problem area report would
                                                             be issued for failure to maintain temporary erosion controls.
                                                             The Compliance Monitor will conduct a follow-up inspection.

EV-3575   6/5/19        Mainline/              Yes           The Compliance Monitor observed an upland location where
                      South Spread/                          spoil and mud had overwhelmed the silt fence. Spoil was up
                      MPs 190.00 to                          to 4 feet off right-of-way for a length of 10 feet. Erosion
                         191.00/                             control maintenance at various locations was required. The
                                                             EI was notified and the Compliance Monitor will conduct a
                      Bryan County
                                                             follow-up inspection.

EV-3581   6/5/19        Mainline/              No            The Compliance Monitor issued a problem area report for
                      North Spread/                          failure to maintain erosion control devices at a waterbody
                       MP 41.10/                             equipment bridge. During an early morning inspection of the
                      Grady County                           equipment bridge, the Compliance Monitor observed that
                                                             erosion control devices had not been re-installed across the
                                                             travel lane entrances to the equipment bridge, however, no
                                                             sediment had entered the waterbody. The Compliance
                                                             Monitor informed the EI of the compliance issues who
                                                             relayed the information to the contractor.

EV-3584   6/5/19        Mainline/              Yes           The Compliance Monitor observed that during the recent
                      North Spread/                          flood event at a waterbody, water had flowed up and over
                       MP 41.10/                             the bridge, causing the bridge decking to dislodge from the
                      Grady County                           rail cars. Debris was observed trapped on the upstream side
                                                             of the bridge. The Environmental Coordinator was contacted
                                                             and informed that a problem area report was issued for
                                                             failure design and maintain an equipment bridge to
                                                             withstand and pass the highest expected flow. Construction
                                                             crews had already began dismantling the damaged bridge
                                                             mats in preparation to rebuild the bridge. The Compliance
                                                             Monitor will continue to monitor the reconstruction process
                                                             of this equipment bridge.

EV-3591    6/619        Mainline/              No            The Compliance Monitor issued a problem area report after
                      North Spread/                          observing crews driving equipment over eroded topsoil on
                      MPs 10.24 to                           the northern side of 122nd Street NW affecting the base of
                         11.16/                              the topsoil pile. The Lead EI was informed of the issue.
                     Canadian County

EV-3597   6/7/19        Mainline/              Yes           The Compliance Monitor issued a problem area following a
                      North Spread/                          post rain event inspection at a waterbody. The Compliance
                        MP 19.93/                            Monitor observed that erosion controls were overwhelmed
                                                             and needed maintenance, erosion controls across the bridge
                     Canadian County
                                                             were inadequately installed, and a no-refueling sign on the
                                                             eastern side of the waterbody is missing. The EI was
                                                             informed that all deficiencies are expected to be addressed
                                                             within 24 hours of identification. The Compliance Monitor will
                                                             conduct a follow-up inspection.




                                                         9
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 152 of 205
                                         Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                          Environmental Compliance Monitoring Program
                                                                                   June 2 through 8, 2019 Summary Report
                     SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                          Location
                         (Spread or
                          Facility/           Follow-up
Report      Date            MP/               Required
Number     Issued         County)            (Yes or No)                         Problem Area Description

EV-3598     6/7/19        Mainline/              Yes            The Compliance Monitor issued a problem area following a
                        North Spread/                           post rain event inspection at a waterbody and wetland.
                        MPs 19.31 to                            Some erosion controls required maintenance, and several
                           19.32/                               small erosion control device issues on and below the bridge
                       Canadian County                          need to be addressed to ensure continued protection of the
                                                                sensitive resources. The issues were communicated to the
                                                                environmental inspection team. The Compliance Monitor
                                                                will conduct a follow-up inspection.

EV-3606     6/7/19        Mainline/              No             The Compliance Monitor issued a problem area following a
                        South Spread/                           post rain event inspection at a wetland. Silt fence was
                        MPs 161.40 to                           overwhelmed with sediment. The issues were
                           161.60/                              communicated to the environmental inspection team.
                       Johnston County                          In response, the environmental crew installed new silt fence
                                                                and "super" silt fence to mitigate future problems. Up-
                                                                gradient slope breakers were re-installed with energy
                                                                dissipation checks. Where feasible, sediment was removed
                                                                from the wetland area.

EV-3618   6/7/19          Mainline/              Yes            The Compliance Monitor conducted a follow-up inspection
                        North Spread/                           where a problem area report had been issued for failure to
                         MP 39.30/                              design an equipment bridge at a waterbody to withstand the
                                                                highest expected flow (see problem area report EV-3418,
                        Grady County
                                                                dated May 22, 2019). During this inspection, no change in
                                                                the height of the bridge was observed. Flood debris was still
                                                                present on the upstream side of the equipment bridge. The
                                                                EI indicated that the contractor had raised the height of the
                                                                bridge by adding one set of mats (8-10 inches); however,
                                                                the EI was informed that the efforts to raise the height of the
                                                                bridge were unsatisfactory and that an additional problem
                                                                area report would be issued. The Compliance Monitor will
                                                                conduct a follow-up inspection.

EV-3628     6/8/19        Mainline/              Yes            The Compliance Monitor noted that an erosion control
                        North Spread/                           device had been overwhelmed with sediment allowing
                         MP 44.00/                              sediment to migrate from the right-of-way into an upland
                                                                area, into the roadside ditch, and onto the roadway. The
                        Grady County
                                                                Environmental Coordinator was informed a problem area
                                                                report would be issued for failure to maintain sediment
                                                                barriers at this road crossing. The Compliance Monitor will
                                                                conduct a follow-up inspection.




                                                           10
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 153 of 205
                                       Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                        Environmental Compliance Monitoring Program
                                                                                 June 2 through 8, 2019 Summary Report


 NONCOMPLIANCE REPORTS

 Noncompliance reports record an observation where an area or activity violates (is not in
 compliance with) the project specifications, results in damage to resources, or places sensitive
 resources at unnecessary risk. Seventeen noncompliance reports were issued by the Compliance
 Monitors and/or compliance management team during this period, as detailed below.

                 SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                         Location
                       (Spread or
                         Facility/           Follow-up
Report       Date     Milepost [MP]/         Required
Number      Issued       County)            (Yes or No)                     Noncompliance Description

EV-3540      6/3/19      Mainline/              Yes         The Compliance Monitor conducted a follow-up inspection
                       North Spread/                        at a waterbody with the Lead EI and EI where a number of
                        MP 12.22/                           compliance issues had previously been documented (see
                        Canadian                            communication reports EV-3439, dated May 24 and EV-
                          County                            3477 dated May 28, 2019, and noncompliance report EV-
                                                            3524 dated June 01, 2019). The group agreed that both
                                                            banks need to be stabilized after severe water erosion
                                                            occurred as a result of the bridge displacement during a
                                                            large rain event, and the observed bank erosion was a
                                                            direct impact from the project. The erosion has been on-
                                                            going and no stabilization plan has been communicated.
                                                            The Lead EI was informed that a noncompliance report
                                                            would be issued. The Compliance Monitor will conduct a
                                                            follow-up inspection.

EV-3545      6/3/19      Mainline/              Yes         During an inspection of a waterbody (MP 42.2), The
                       North Spread/                        Compliance Monitor observed that a bulldozer had traveled
                        MP 42.20/                           through a waterbar resulting in the sediment laden water
                                                            that was pooled behind the waterbar and to entered the
                       Grady County
                                                            waterbody. The equipment operator made no attempts to
                                                            repair the damaged waterbar or stop the flow of sediment
                                                            filled water into the waterbody. The EI was informed that a
                                                            noncompliance report would be issued for failure to
                                                            maintain erosion control devices. The EI relayed this
                                                            information to the contractor and was informed that crews
                                                            would be immediately dispatched to the waterbody to begin
                                                            necessary repair work. The Compliance Monitor will
                                                            conduct a follow-up inspection.

EV-3553      6/3/19      Mainline/              Yes         The Compliance Monitor conducted a follow-up inspection
                       North Spread/                        with the Lead EI and EI at a waterbody where problem area
                       MPs 13.25 to                         report had been issued (see EV-3526, dated June 1, 2019).
                          13.28/                            The off right-of-way sediment and bank erosion from
                                                            multiple previous rain events had not been addressed. The
                        Canadian
                          County                            erosion controls along the eastern side of the bridge had
                                                            been defective for several weeks and not been repaired
                                                            resulting in additional sediment in the waterbody and
                                                            erosion during the subsequent rain events. In addition, the
                                                            topsoil pile on the eastern side of the waterbody, which had
                                                            been eroding for several weeks had not been adequately
                                                            stabilized. The Lead EI and EI were informed a
                                                            noncompliance report would be issued. The Compliance
                                                            Monitor will conduct a follow-up inspection.




                                                       19
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 154 of 205
                                     Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                      Environmental Compliance Monitoring Program
                                                                               June 2 through 8, 2019 Summary Report
                SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                        Location
                      (Spread or
                        Facility/          Follow-up
Report       Date    Milepost [MP]/        Required
Number      Issued      County)           (Yes or No)                     Noncompliance Description

EV-3558     6/3/19     Mainline/              Yes         The Compliance Monitor conducted an inspection of topsoil
                     North Spread/                        piles from County Road 1150 (MP 30.4) to Gin Road (MP
                     MPs 30.40 to                         33.3). Severe wind and water erosion of the segregated
                        33.30/                            topsoil piles were observed throughout this entire section of
                                                          right-of-way, and no topsoil stabilization efforts had been
                     Grady County
                                                          initiated. Erosion rills were 6-8 inches in depth and the
                                                          eroded topsoil piles had flowed from the topsoil piles and
                                                          blended into the subsoil along the right-of-way, resulting in
                                                          a loss of topsoil. The Environmental Coordinator was
                                                          informed that a noncompliance report would be issued for
                                                          failure to stabilize the segregated topsoil piles. The
                                                          Compliance Monitor will conduct a follow-up inspection.

EV-3559     6/3/19     Mainline/              Yes         The Compliance Monitor conducted an inspection of the
                     North Spread/                        right-of-way from MP 37.3 to North 2840 Road (MP 38.2).
                     MPs 37.30 to                         Severe wind and water erosion of the segregated topsoil
                        38.20/                            piles were observed throughout this entire section of right-
                     Grady County                         of-way, and no topsoil stabilization efforts had been
                                                          initiated. Erosion rills were 6-8 inches in depth and the
                                                          eroded topsoil piles had flowed from the topsoil piles and
                                                          blended into the subsoil along the right-of-way, resulting in
                                                          a loss of topsoil. The Environmental Coordinator was
                                                          informed that a noncompliance report would be issued for
                                                          failure to stabilize the segregated topsoil piles. The
                                                          Compliance Monitor will conduct a follow-up inspection.

EV-3566     6/4/19     Mainline/              Yes         The Compliance Monitor conducted an inspection of the
                     North Spread/                        topsoil piles from Sooner Road (MP 39.9) to MP 44.4.
                     MPs 39.80 to                         Severe wind and water erosion of the segregated topsoil
                        44.40/                            piles were observed throughout this entire section of right-
                                                          of-way, and no topsoil stabilization efforts had been
                     Grady County
                                                          initiated. Erosion rills were 6-8 inches in depth and the
                                                          eroded topsoil piles had flowed from the topsoil piles and
                                                          blended into the subsoil along the right-of-way, resulting in
                                                          a loss of topsoil. The Environmental Coordinator was
                                                          informed that a noncompliance report would be issued for
                                                          failure to stabilize the segregated topsoil piles. The
                                                          Compliance Monitor will conduct a follow-up inspection.

EV-3571     6/5/19     Mainline/              Yes         The Compliance Monitor conducted a follow-up inspection
                     North Spread/                        at a waterbody where a problem area report had been
                       MP 6.71/                           issued for inadequate erosion controls and sediment in the
                                                          waterbody (see problem area report EV- 3527, dated June
                      Canadian
                        County                            1, 2019). The deficiencies noted on June 1st had not been
                                                          addressed, additional erosion control concerns were
                                                          observed, and rain was forecast for the next day. The
                                                          Compliance Monitor informed the Lead EI that a
                                                          noncompliance would be issued for the failure to address
                                                          erosion control deficiencies in a timely manner. The
                                                          Compliance Monitor will conduct a follow-up inspection.

EV-3583     6/5/19     Mainline/              Yes         During an inspection of a waterbody, the Compliance
                     North Spread/                        Monitor noted that the erosion control device had been
                      MP 41.10/                           undermined and overwhelmed with sediment in two




                                                     20
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 155 of 205
                                     Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                      Environmental Compliance Monitoring Program
                                                                               June 2 through 8, 2019 Summary Report
                SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                        Location
                      (Spread or
                        Facility/          Follow-up
Report       Date    Milepost [MP]/        Required
Number      Issued      County)           (Yes or No)                     Noncompliance Description

                     Grady County                         separate places and migrated from the right-of-way,
                                                          crossed a riparian buffer and entered the waterbody. The
                                                          Compliance Monitor met with the EI and informed him a
                                                          noncompliance report would be issued for failure to
                                                          maintain erosion control devices and allowing sediment to
                                                          enter a waterbody. The EI informed the contractor of the
                                                          compliance issues and an environmental crew was
                                                          dispatched to site to begin corrective measures. The
                                                          Compliance Monitor will conduct a follow-up inspection.

EV-3588     6/6/19     Mainline/              Yes         The Compliance Monitor conducted a follow-up inspection
                     North Spread/                        at a waterbody where a noncompliance report had been
                       MP 6.71/                           issued for inadequate erosion controls and sediment in the
                                                          waterbody (see noncompliance report EV- 3571,
                      Canadian
                        County                            dated June 5, 2019). Some of the deficiencies noted on
                                                          June 5, 2019 had not been adequately addressed. Erosion
                                                          controls were either inadequately installed or not
                                                          maintained in multiple locations. Additional sediment had
                                                          entered the waterbody. The Compliance Monitor also
                                                          observed that project debris had been pushed onto a
                                                          topsoil pile and was starting to mix into the topsoil. The
                                                          Lead EI was informed of the deficiencies and the
                                                          expectation that they are corrected within 24 hours. It was
                                                          also noted that a large rain event was in the forecast. The
                                                          Compliance Monitor will conduct a follow-up inspection.

EV-3589     6/6/19     Mainline/              Yes         The Compliance Monitor conducted a follow-up inspection
                     North Spread/                        at two waterbodies, which were the subject of a recent on-
                     MPs 12.89 to                         site meeting with the contractor and Lead EI regarding
                        13.28/                            outstanding compliance issues (see communication report
                      Canadian                            EV-3572, dated June 5, 2019). During the previous
                                                          meeting, a list corrective actions were identified as being
                        County
                                                          necessary to bring the site back into compliance. The
                                                          Compliance Monitor noted that many of the issued had not
                                                          been addressed and no information had been provided for
                                                          the delay. All previously identified issues were expected to
                                                          have been addressed within 24 hours of identification, and
                                                          specifically before the large rain event in the forecast.

                                                          At the waterbody ay MP 12.89, two slope breakers on the
                                                          eastern side of were re-installed, and silt fences were re-
                                                          installed as well. However, a sump at the end of one of the
                                                          slope breakers was already overwhelmed before the day's
                                                          rain event. The silt fence around the topsoil pile had not
                                                          been extended as previously agreed upon.

                                                          At the waterbody at MP 13.25, plastic had been added to
                                                          the western bank to prevent further bank scouring. New
                                                          erosion controls on the eastern side of the bridge were
                                                          installed to prevent sediment from reaching the waterbody;
                                                          however, they were not keyed in. The topsoil pile on the
                                                          eastern side of the waterbody has not been protected as
                                                          previously discussed during the last joint inspection. The




                                                     21
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 156 of 205
                                     Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                      Environmental Compliance Monitoring Program
                                                                               June 2 through 8, 2019 Summary Report
                SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                        Location
                      (Spread or
                        Facility/          Follow-up
Report       Date    Milepost [MP]/        Required
Number      Issued      County)           (Yes or No)                     Noncompliance Description

                                                          issues were discussed with the Lead EI. The Compliance
                                                          Monitor will conduct a follow-up inspection.

EV-3596     6/7/19     Mainline/              Yes         The Compliance Monitor conducted a follow-up inspection
                     North Spread/                        at a waterbody with the EI where a noncompliance report
                      MPs 6.71 to                         was issued for failure to conduct corrective actions in a
                         6.95/                            timely manner to address inadequate erosion controls and
                       Canadian                           sediment in the waterbody (previously documented in
                                                          noncompliance report EV- 3588, dated June 6, 2019).
                        County
                                                          During this inspection, the compliance monitor noted that
                                                          no progress had been made in correcting the multiple
                                                          outstanding compliance issues. The EI was informed that
                                                          another noncompliance report would be issued for the
                                                          failure to conduct corrective actions within a timely manner.
                                                          The Compliance Monitor will conduct a follow-up
                                                          inspection.

EV-3599     6/7/19     Mainline/              Yes         The Compliance Monitor conducted an inspection and
                     North Spread/                        observed several trackhoes working in a flooded area. The
                      MPs 6.93 to                         water on the right-of-way was heavily silt laden. Numerous
                         7.01/                            silt fences were damaged including one in the immediate
                       Canadian                           vicinity of the crew, which resulted in a large amount of
                        County                            heavily silt laden water to drain into a clear water pond
                                                          adjacent to the right-of-way. The Compliance Monitor
                                                          contacted the EI who mobilized to the site and spoke with
                                                          the crew, who began to install erosion controls.
                                                          Subsequently, a berm was constructed to stop the flow of
                                                          heavily silt laden water. Later the berm was compromised
                                                          resulting in additional silt laden water entering pond. The
                                                          compromised berm was rebuilt. The EI was informed that
                                                          a noncompliance report would be issued for the heavily silt
                                                          laden water entering the pond. The Compliance Monitor will
                                                          conduct a follow-up inspection.

EV-3614     6/7/19     Mainline/              Yes         During an inspection of topsoil piles from MP 45 to MP
                     North Spread/                        45.9, the Compliance Monitor noted severe wind and water
                     MPs 45.00 to                         erosion of the segregated topsoil piles throughout this
                        45.90/                            entire section of right-of-way. No topsoil stabilization efforts
                                                          had been initiated. The topsoil that has eroded from the
                     Grady County
                                                          topsoil piles had flowed from the topsoil piles and has
                                                          blended into the subsoil along the right-of-way resulting in a
                                                          loss of topsoil. The Environmental Coordinator was
                                                          informed that a noncompliance report would be issued for
                                                          failure to stabilize the segregated topsoil piles. The
                                                          Compliance Monitor will conduct a follow-up inspection.

EV-3612     6/8/19     Mainline/              Yes         The Compliance Monitor conducted a follow-up inspection
                     North Spread/                        at a waterbody where a noncompliance report was issued
                       MP 6.71/                           for failure to conduct corrective actions in a timely manner
                      Canadian                            to address inadequate erosion controls and sediment in the
                                                          waterbody (see noncompliance report EV- 3596,
                        County
                                                          dated June 7, 2019). The Compliance Monitor observed
                                                          that two small sections of silt fence were
                                                          repaired. However, the multiple other deficiencies




                                                     22
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 157 of 205
                                     Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                      Environmental Compliance Monitoring Program
                                                                               June 2 through 8, 2019 Summary Report
                SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                        Location
                      (Spread or
                        Facility/          Follow-up
Report       Date    Milepost [MP]/        Required
Number      Issued      County)           (Yes or No)                     Noncompliance Description

                                                          identified in previous problem area and noncompliance
                                                          reports had not been addressed. The outstanding
                                                          deficiencies were discussed with the EI who was informed
                                                          that another noncompliance report would be issued the
                                                          failure to conduct corrective actions within a timely
                                                          manner. The Compliance Monitor will conduct a follow-up
                                                          inspection.

EV-3620     6/8/19     Mainline/              Yes         The Compliance Monitor conducted a follow-up inspection
                     North Spread/                        at MP 44 where a problem area report had been issued for
                      MP 44.00/                           the failure to maintain erosion control devices resulting in
                     Grady County                         sediment migrating off right-of-way (see problem area
                                                          report EV-3563, dated June 4, 2019). During this
                                                          inspection, the Compliance Monitor noted that there had
                                                          been no attempt to repair the overwhelmed silt fence or
                                                          retrieve the sediment that had migrated off of the right-of-
                                                          way. The Environmental Coordinator was informed that a
                                                          noncompliance report would be issued for failure to repair
                                                          the damage silt fence within 24 hours of identification. The
                                                          Compliance Monitor will conduct a follow-up inspection.

EV-3621     6/8/19     Mainline/              Yes         During an inspection of the right-of-way north of MP 35.2,
                     North Spread/                        the Compliance Monitor noted that heavy equipment had
                      MP 35.10/                           tracked into an unprotected pile of segregated topsoil. The
                                                          EI and the contractor’s Environmental Coordinator were
                     Grady County
                                                          also present. They were informed that a noncompliance
                                                          report would be issued for the failure to maintain separation
                                                          of salvaged topsoil and subsoil. The contractor’s
                                                          Environmental Coordinator stated that the topsoil and
                                                          subsoil would be separated and an environmental crew
                                                          would be dispatched immediately to the site to begin
                                                          installing silt fence to separate the topsoil piles from the
                                                          travel lane to prevent further mixing of subsoil and topsoil.
                                                          The Compliance Monitor will conduct a follow-up
                                                          inspection.

EV-3622     6/8/19     Mainline/                          While conducting an inspection at a waterbody, the
                     North Spread/                        Compliance Monitor observed that the erosion controls on
                      MP 51.80/                           the northeast side had been overwhelmed with sediment,
                                                          allowing the sediment to migrate from the right-of-way,
                     Grady County
                                                          cross the riparian buffer and enter the waterbody. On the
                                                          southwest side, the erosion controls behind the temporary
                                                          workspace had also been overwhelmed, allowing sediment
                                                          to migrate from the right-of-way and enter the waterbody.
                                                          The Midship Environmental Coordinator was informed that
                                                          a noncompliance report would be issued for failure to
                                                          adequately maintain sediment barriers and allowing
                                                          sediment to enter the waterbody. The Compliance Monitor
                                                          will conduct a follow-up inspection.




                                                     23
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 158 of 205
                                         Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                          Environmental Compliance Monitoring Program
                                                                            May 26 through June 1, 2019 Summary Report


  PROBLEM AREA REPORTS

  Problem area reports record an observation where an area or activity does not meet the definition
  of acceptable but is not considered a noncompliance. Eleven problem area reports were issued
  by the Compliance Monitors during this period, as detailed below.

                     SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                          Location
                         (Spread or
                          Facility/           Follow-up
Report      Date            MP/               Required
Number     Issued         County)            (Yes or No)                        Problem Area Description

EV-3479    5/28/19        Mainline/              Yes           The Compliance Monitor conducted a site visit at a
                        North Spread/                          waterbody and wetland crossing in response to a problem
                        MPs 18.22 to                           area report (EV-3413) issued on 5/22/19. Numerous
                           18.23/                              erosion control devices were observed to be defective. The
                       Canadian County                         Compliance Monitor also noted that the waterbody and
                                                               wetland needed to be re-surveyed and re-staked prior to
                                                               construction activities scheduled for 5/30/19 because all
                                                               staking was washed away during the recent flood events.
                                                               The Compliance Monitor informed the environmental
                                                               inspection team of the issues and scheduled a follow-up site
                                                               visit.

EV-3483    5/28/19        Mainline/              Yes           The Compliance Monitor observed that the topsoil piles
                        North Spread/                          needed to be properly stabilized and that a vehicle had
                        MPs 17.50 to                           driven through the eroded topsoil. The failure to properly
                           17.80/                              stabilize topsoil piles was previously noted in EV-3419 on
                                                               5/22/19. The issue was relayed to the environmental
                       Canadian County
                                                               inspection team .

EV-3485    5/29/19        Mainline/              Yes           The Compliance Monitor conducted a follow-up site visit of a
                        North Spread/                          waterbody and wetland crossing in response to a problem
                        MPs 18.22 to                           area report (EV-3479) issued on 5/28/19. The defective
                           18.23/                              erosion control devices had not been repaired. The
                                                               Compliance Monitor also noted that the sensitive resources
                       Canadian County
                                                               had not been re-surveyed and re-staked; crossing activities
                                                               are scheduled for 5/30/19. The observations were relayed
                                                               to the environmental inspection team and the Compliance
                                                               Monitor scheduled a follow-up visit to the area.

EV-3489    5/29/19        Mainline/              No            The Compliance Monitor noted that additional inadvertent
                        South Spread/                          releases occurred at the Henry House Creek HDD crossing
                        MPs 120.00 to                          and entered the waterbody. Two containment dams were
                           121.00/                             constructed to contain the releases, and the pumps
                                                               recovered and transferred the fluid to the bore pit. Reaming
                        Cater County
                                                               operations were suspended until cleanup was completed.
                                                               The Compliance Monitor and the Lead EI discussed the
                                                               release of the drilling fluid into the flowing waterbody. The
                                                               Lead EI recommended to the HDD subcontractor that
                                                               installation of additional containment due to the possibility of
                                                               new inadvertent releases should be implemented. The
                                                               Compliance Monitor and the Lead EI discussed that the
                                                               secondary containment of the pumps be improved.




                                                           7
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 159 of 205
                                          Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                           Environmental Compliance Monitoring Program
                                                                             May 26 through June 1, 2019 Summary Report
                    SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                          Location
                         (Spread or
                          Facility/            Follow-up
Report     Date             MP/                Required
Number    Issued          County)             (Yes or No)                        Problem Area Description

EV-3505   5/31/19        Mainline/                Yes           The Compliance Monitor observed that the topsoil piles were
                       North Spread/                            eroding on the western side of the right-of-way. The
                      MPs 3.79 to 4.84/                         Compliance Monitor was unable to determine if the eroded
                                                                topsoil was still within the right-of-way boundaries as the
                      Canadian County
                                                                survey stakes were no longer present. The Compliance
                                                                Monitor discussed the issues with the environmental
                                                                inspection team and scheduled a follow-up site visit to the
                                                                area.

EV-3506   5/31/19        Mainline/           Yes (see EV-       The Compliance Monitor conducted a site visit as a follow up
                       North Spread/           3527 on          to a problem area report (EV-3444) issued on 05/25/19 for
                         MP 6.71/              6/1/19)          inadequate erosion control devices. The inadequacies of
                                                                the erosion control devices had been previously discussed
                      Canadian County
                                                                with both the EI and the contractor representatives. The
                                                                erosion control devices failed again during the latest rain
                                                                event. The Compliance Monitor and the EI discussed the
                                                                need to replace the erosion control devices, and a crew
                                                                arrived onsite to address the issue. The Compliance
                                                                Monitor scheduled a follow-up inspection of the area.

EV-3525   6/1/19         Mainline/                Yes           The Compliance Monitor observed coating residue and other
                       North Spread/                            debris on the right-of-way. This issue was previously noted
                       MPs 12.24 to                             in EV-2935, EV-2985, and EV-3037 and discussed again
                          12.51/                                with the environmental inspection team. The Compliance
                      Canadian County                           Monitor scheduled a follow-up inspection of the area.

EV-3526   6/1/19         Mainline/                Yes           The Compliance Monitor conducted a follow-up inspection of
                       North Spread/                            an area where erosion control devices were observed as
                       MPs 12.90 to                             non-functional (previously documented in communication
                          13.26/                                report EV-3497 issued on 05/30/19). The Compliance
                                                                Monitor observed that some of the erosion control devices
                      Canadian County
                                                                were still non-functional. The Compliance Monitor relayed
                                                                the issues to the Lead EI. The Lead EI scheduled a site visit
                                                                with the Compliance Monitor and the contractor
                                                                environmental crew to assess all deficiencies and identify
                                                                corrective actions as needed.

EV-3527   6/1/19         Mainline/                Yes           The Compliance Monitor conducted a follow-up site visit at a
                       North Spread/                            waterbody crossing in response to a problem area report
                         MP 6.71                                (EV-3506) issued on 5/31/19 for inadequate erosion control
                                                                devices. The Compliance Monitor noted that the erosion
                      Canadian County
                                                                control devices near the bridge were inadequately installed
                                                                and that other erosion control devices had not been properly
                                                                maintained. The Compliance Monitor relayed the issues to
                                                                the environmental inspection team and will conduct another
                                                                follow-up visit to ensure all corrective actions have been
                                                                completed.

EV-3530   6/1/19         Mainline/                Yes           The Compliance Monitor observed erosion control devices
                       North Spread/                            that had been overwhelmed with sediment, allowing
                       MPs 17.51 to                             sediment to travel off right-of-way. The Compliance Monitor
                          19.26/                                relayed the issues to the environmental inspection team and
                                                                will conduct a follow-up visit to ensure all corrective actions
                      Canadian County
                                                                have been completed.



                                                            8
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 160 of 205
                                       Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                        Environmental Compliance Monitoring Program
                                                                          May 26 through June 1, 2019 Summary Report
                   SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                         Location
                        (Spread or
                         Facility/          Follow-up
Report     Date            MP/              Required
Number    Issued         County)           (Yes or No)                       Problem Area Description

EV-3531   6/1/19        Mainline/               Yes          The Compliance Monitor conducted a site visit of a
                      North Spread/                          waterbody and wetland crossing and noted that the bridge,
                      MPs 17.26 to                           which had been damaged by heavy equipment the previous
                         17.40/                              day, had not been repaired and was now impeding the flow
                                                             of water. The Compliance Monitor relayed the issue to the
                     Canadian County
                                                             environmental inspection team and will conduct a follow-up
                                                             visit to ensure all corrective actions have been completed.




               View of issue documented in EV-3479: damaged and undermined erosion control device. North
               Spread, MP 18.22.




                                                         9
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 161 of 205
                                       Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                        Environmental Compliance Monitoring Program
                                                                          May 26 through June 1, 2019 Summary Report


 NONCOMPLIANCE REPORTS

 Noncompliance reports record an observation where an area or activity violates (is not in
 compliance with) the project specifications, results in damage to resources, or places sensitive
 resources at unnecessary risk. Nine noncompliance reports were issued by the Compliance
 Monitors and/or compliance management team during this period, as detailed below.

                 SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                          Location
                        (Spread or
                          Facility/          Follow-up
Report        Date     Milepost [MP]/        Required
Number       Issued       County)           (Yes or No)                     Noncompliance Description

EV-3476     5/28/19      Mainline/              Yes         The Compliance Monitor conducted a follow-up site visit of
                       North Spread/                        three waterbody crossings in response to previous
                       MPs 23.10 to                         noncompliance reports (EV-3414 on 5/22/19, EV-3438 on
                          25.54/                            5/24/19, and EV-3455 on 5/25/19). The Compliance
                        Canadian                            Monitor noted that no corrective measures had been
                                                            implemented. Pieces of the equipment bridge damaged by
                          County
                                                            previous flood events were still impeding the flow of water
                                                            at two waterbody crossings, and the erosion control
                                                            devices are still inadequate at the third crossing. The
                                                            Compliance Monitor informed the EI of these ongoing
                                                            issues and scheduled another follow-up inspection.

EV-3484     5/29/19      Mainline/              Yes         The Compliance Monitor performed a post rain event
                       North Spread/                        follow-up site visit of two waterbody crossings. Issues at
                       MPs 12.90 to                         these areas were previously documented in noncompliance
                          13.26/                            report EV-3414 issued on 5/22/2019 and communication
                                                            report EV-3478, issued on 5/28/19. The Compliance
                        Canadian
                                                            Monitor observed that one bridge had been rebuilt and
                          County
                                                            properly anchored, but the erosion control devices were still
                                                            in need of maintenance, and additional erosion control
                                                            devices were still needed to fully protect the waterbody.

                                                            At the other waterbody crossing, the Compliance Monitor
                                                            observed that the damaged bridge had been removed, but
                                                            additional erosion control devices still needed to be
                                                            installed to fully protect the waterbody. Additionally, the
                                                            Compliance Monitor noted that some erosion control
                                                            devices had not been maintained since 5/6/19, as
                                                            documented in EV-3262.

EV-3488     5/29/19      Chisholm               No          The Midship Senior Biologist informed the Compliance
                          Lateral/                          Monitor that several pieces of equipment had accessed the
                       North Spread/                        right-of-way via a road approach that had been closed due
                        Kingfisher                          to its proximity to an active migratory bird nest. The
                          County                            presence of the active nest was previously documented in
                                                            EV-3441 on 5/24/19. The activity agitated the bird, which
                                                            temporarily left the active nest. The Environmental
                                                            Coordinator later informed the Compliance Monitor that the
                                                            EI would issue a problem area report for the use of the
                                                            road approach by the crew. The Compliance Monitor
                                                            explained that because the area was well marked as being
                                                            closed, and the actions of the crew placed a sensitive
                                                            resource at unnecessary risk, the issue should be




                                                       15
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 162 of 205
                                      Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                       Environmental Compliance Monitoring Program
                                                                         May 26 through June 1, 2019 Summary Report
                SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                         Location
                       (Spread or
                         Facility/          Follow-up
Report       Date     Milepost [MP]/        Required
Number      Issued       County)           (Yes or No)                     Noncompliance Description

                                                           documented as a noncompliance. Because the
                                                           Environmental Coordinator would not agree to issue a
                                                           noncompliance report he was informed that the
                                                           Compliance Monitor would issue a noncompliance report.

EV-3503     5/31/19     Mainline/              Yes         The Compliance Monitor conducted a follow-up site visit of
                      North Spread/                        a waterbody crossing in reference to noncompliance
                       MP 23.10/                           reports EV-3414 on May 22, EV-3438 on May 24, EV-3455
                                                           on May 25, and EV-3476 on May 28. The Compliance
                       Canadian
                                                           Monitor noted that no corrective measures had been
                         County
                                                           implemented. Pieces of the equipment bridge damaged by
                                                           previous flood events were still impeding the flow of water.
                                                           The Compliance Monitor and the EI discussed the ongoing
                                                           issues. The Compliance Monitor scheduled another follow-
                                                           up inspection to confirm appropriate corrective measures
                                                           have been implemented. .

EV-3521     6/1/19      Mainline/              Yes         The Compliance Monitor noted severe wind and water
                      North Spread/                        erosion of topsoil piles. Eroded topsoil had been deposited
                      MPs 33.30 to                         onto subsoil in graded areas of the right-of-way. No topsoil
                         35.20/                            stabilization efforts were observed. The Compliance
                                                           Monitor discussed the issue with the Midship
                      Grady County
                                                           Environmental Coordinator. The Compliance Monitor will
                                                           conduct a follow-up site visit to confirm appropriate
                                                           corrective measures have been implemented.

EV-3522     6/1/19      Mainline/              Yes         The Compliance Monitor noted severe wind and water
                      North Spread/                        erosion of topsoil piles. Eroded topsoil had been deposited
                      MPs 38.90 to                         onto subsoil in graded areas of the right-of-way. No topsoil
                         39.90/                            stabilization efforts were observed. The Compliance
                                                           Monitor discussed the issue with the Midship
                      Grady County
                                                           Environmental Coordinator. The Compliance Monitor will
                                                           conduct a follow-up site visit to confirm appropriate
                                                           corrective measures have been implemented.

EV-3524     6/1/19      Mainline/              Yes         The Compliance Monitor and the EI conducted a follow-up
                      North Spread/                        site visit of a waterbody crossing in response to a
                      MPs 12.21 to                         communication report (EV-3477) issued on 5/28/19. The
                         12.24/                            Compliance Monitor noted that erosio issues on both sides
                                                           of the waterbody had not been addressed, and further
                      Grady County
                                                           erosion has occurred since the last site visit. The
                                                           Compliance Monitor discussed the issue with the EI and
                                                           scheduled a follow-up inspection of the area to ensure
                                                           corrective measures have been implemented.

EV-3529     6/1/19      Mainline/              Yes         The Compliance Monitor observed that topsoil piles
                      North Spread/                        remained unstabilized and erosion and loss of topsoil was
                      MPs 17.51 to                         continuing along the right-of-way. The Compliance Monitor
                         19.26/                            discussed the issue with the environmental inspection team
                                                           and scheduled a follow-up site visit to ensure corrective
                       Canadian
                                                           measures have been implemented.
                         County

EV-3532     6/1/19      Mainline/              Yes         The Compliance Monitor observed an overwhelmed
                      North Spread/                        erosion control device which allowed sediment to travel off




                                                      16
         Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 163 of 205
                                      Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                       Environmental Compliance Monitoring Program
                                                                         May 26 through June 1, 2019 Summary Report
              SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                         Location
                       (Spread or
                         Facility/          Follow-up
Report      Date      Milepost [MP]/        Required
Number     Issued        County)           (Yes or No)                     Noncompliance Description

                       MP 39.00/                           the right-of-way and enter a sensitive resource. The
                      Grady County                         Midship Environmental Coordinator was informed that a
                                                           noncompliance report would be issued. The Compliance
                                                           Monitor scheduled a follow-up site visit to ensure corrective
                                                           measures have been implemented.




             View of issue documented in EV-3476: overwhelmed erosion control device. North Spread, MP
             24.5.




                                                      17
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 164 of 205
                                         Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                          Environmental Compliance Monitoring Program
                                                                                May 19 through 25, 2019 Summary Report


  PROBLEM AREA REPORTS

  Problem area reports record an observation where an area or activity does not meet the definition
  of acceptable but is not considered a noncompliance. Six problem area reports were issued by
  the Compliance Monitors during this period, as detailed below.

                     SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                          Location
                         (Spread or
                          Facility/           Follow-up
Report      Date            MP/               Required
Number     Issued         County)            (Yes or No)                        Problem Area Description

EV-3413    5/22/19        Mainline/              Yes           The Compliance Monitor observed sediment and
                        North Spread/                          construction related materials in sensitive resources and off
                        MPs 12.22 to                           right-of-way areas at five waterbody and three wetland
                           18.23/                              crossings. Failure of erosion control devices and bridges
                       Canadian County                         impeding the flow of water were observed at several of
                                                               these locations. The deficiencies were relayed to the
                                                               environmental inspection team. The Compliance Monitor
                                                               will conduct a follow-up site inspection to ensure corrective
                                                               measures have been completed.

EV-3418    5/22/19        Mainline/              Yes           The Compliance Monitor conducted a post-rain event site
                        North Spread/                          visit at a waterbody crossing and noted the bridge was
                         MP 39.30/                             impeding the flow of water and also not anchored in place.
                        Grady County                           The Compliance Monitor discussed these issues with the
                                                               Lead EI. The Compliance Monitor scheduled a follow-up
                                                               site visit to confirm corrective measures have been
                                                               completed.

EV-3428    5/23/19        Mainline/              Yes           The Compliance Monitor noted that topsoil and subsoil piles
                        North Spread/                          were beginning to mix due to stormwater erosion. The
                        MPs 17.26 to                           Compliance Monitor also observed that a large amount of
                           17.62/                              topsoil had washed off the right-of-way in the same area.
                       Canadian County                         Soil piles must be segregated and stabilized to prevent
                                                               further mixing and erosion. The Compliance Monitor relayed
                                                               the observation to the environmental inspection team and
                                                               scheduled a follow-up site inspection to ensure corrective
                                                               measures have been implemented.

EV-3444    5/24/19        Mainline/              Yes           The Compliance Monitor conducted a follow-up site visit in
                        North Spread/                          response to a problem report (EV-3413) issued on 5/22/19
                          MP 6.71/                             for the failure of erosion control devices, sediment entering a
                       Canadian County                         waterbody, and a bridge impeding the flow of water. The
                                                               Compliance Monitor observed that sediment had not been
                                                               removed from the waterbody and some of the newly
                                                               installed erosion control devices were inadequate.
                                                               Additionally, the Compliance Monitor observed that the
                                                               bridge still needed to be repaired and re-installed at a higher
                                                               level. The Compliance Monitor informed the EI of the
                                                               existing issues that had neo been adequately addressed.
                                                               The EI informed the contractor environmental coordinator of
                                                               the remaining deficiencies. The Compliance Monitor
                                                               scheduled a follow-up site visit to confirm corrective
                                                               measures have been completed.




                                                           7
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 165 of 205
                                         Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                          Environmental Compliance Monitoring Program
                                                                                May 19 through 25, 2019 Summary Report
                    SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                          Location
                         (Spread or
                          Facility/           Follow-up
Report     Date             MP/               Required
Number    Issued          County)            (Yes or No)                       Problem Area Description

EV-3445   5/24/19        Mainline/               Yes           The Compliance Monitor conducted a follow-up site visit in
                       North Spread/                           response to a problem area report (EV-3338) issued on
                         MP 19.26/                             5/14/19, a problem area report (EV-3413) issued on 5/22/19,
                      Canadian County                          and a communication report (EV-3431) issued on 5/23/19 for
                                                               rocks which had been displaced from a road approach into a
                                                               wetland. The Compliance Monitor observed that the
                                                               displaced rocks had been removed from the roadside ditch;
                                                               but they had not been removed from the wetland. The
                                                               Compliance Monitor will conduct another follow-up site visit
                                                               to ensure all corrective measures have been completed.
                                                               The Compliance relayed the observation to the
                                                               environmental inspection team and scheduled a follow-up
                                                               site inspection to ensure corrective measures have been
                                                               implemented.

EV-3457   5/25/19        Mainline/               No            The Compliance Monitor observed three project-related
                       North Spread/                           vehicles parked off the right-of-way. No damages to
                         MP 20.02/                             sensitive resulted from the vehicles parked off the right-of-
                      Canadian County                          way. The environmental inspection team was notified of the
                                                               issue.




                View of issue documented in EV-3413: damaged bridge that needs to be removed from
                waterbody. North Spread, milepost 12.22.




                                                           8
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 166 of 205
                                       Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                        Environmental Compliance Monitoring Program
                                                                              May 19 through 25, 2019 Summary Report


 NONCOMPLIANCE REPORTS

 Noncompliance reports record an observation where an area or activity violates (is not in
 compliance with) the project specifications, results in damage to resources, or places sensitive
 resources at unnecessary risk. Eleven noncompliance reports were issued by the Compliance
 Monitors and/or compliance management team during this period, as detailed below.

                SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                          Location
                        (Spread or
                          Facility/          Follow-up
Report        Date     Milepost [MP]/        Required
Number       Issued       County)           (Yes or No)                     Noncompliance Description

EV-3414     5/22/19      Mainline/             Yes (        The Compliance Monitor conducted follow-up site visits of
                       North Spread/                        multiple waterbodies and wetlands in response to previous
                       MPs 12.90 to                         reports issued for bridges that impeded water flow and
                          25.54/                            were damaged or swept away during past rain events and
                        Canadian                            for failure to properly design, install, and maintain adequate
                                                            erosion control devices. These issues were previously
                          County
                                                            documented in EV-3193 on 4/27/19, EV-3290 on 5/9/19,
                                                            EV-3293 on 5/10/19, EV-3325 on 5/13/19, EV-3340 and
                                                            EV-3339 on 5/14/19, and EV-3390 on 5/18/19). The
                                                            Compliance Monitor observed that seven of these
                                                            waterbody crossings remained non-compliant as the
                                                            bridges were rebuilt at the same height and would continue
                                                            to impede high water flows. Additionally, the Compliance
                                                            Monitor noted that some bridge material that had been
                                                            swept downstream was still impeding the flow of water and
                                                            needed to be removed. The Compliance Monitor also
                                                            observed that some erosion control devices had been
                                                            repaired, but issues with erosion control devices still
                                                            needed to be addressed.

EV-3417     5/22/19      Mainline/              Yes         The Compliance Monitor conducted a post rain event
                       North Spread/                        follow-up site visit at a waterbody crossing in response to
                        MP 43.60/                           the noncompliance report EV-3363 issued on 5/16/19 for
                       Grady County                         failure to maintain adequate erosion control devices. On
                                                            5/18/19, a problem area report (EV-3395) was also issued
                                                            for failure to design and maintain a bridge to pass the
                                                            highest water flow expected to occur while the bridge is in
                                                            place. The bridge sustained damaged from the most
                                                            recent rain event and was impeding the water flow.
                                                            Erosion control devices in the vicinity had not been properly
                                                            maintained and had allowed sediment to enter the
                                                            waterbody and other off right-of-way areas. These issues
                                                            were discussed with the Lead EI, and the Compliance
                                                            Monitor scheduled another follow-up site visit to ensure all
                                                            corrective measures are completed.

EV-3419     5/22/19      Mainline/              Yes         The Compliance Monitor conducted a follow-up site visit in
                       North Spread/                        response to EV-3344 issued on 5/14/19 for failure to
                        MPs 6.71 to                         stabilize topsoil and prevent erosion. The issue had not
                          25.54/                            been fully addressed for all locations along the right-of-way.
                                                            The Compliance Monitor noted that the erosion of topsoil
                         Canadian
                                                            due to insufficient stabilization remains an ongoing issue
                          County
                                                            and discussed it with the Lead EI.




                                                       12
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 167 of 205
                                      Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                       Environmental Compliance Monitoring Program
                                                                             May 19 through 25, 2019 Summary Report
                SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                         Location
                       (Spread or
                         Facility/          Follow-up
Report       Date     Milepost [MP]/        Required
Number      Issued       County)           (Yes or No)                     Noncompliance Description

EV-3420     5/23/19     Mainline/              Yes         The Compliance Monitor observed that subsoil was placed
                      South Spread/                        on topsoil piles without adequate separation or barriers.
                      MPs 194.70 to                        The issue was discussed with the environmental inspection
                         194.90/                           team, and the Compliance Monitor scheduled follow-up site
                                                           visit to ensure all corrective measures are completed.
                      Bryan County

EV-3421     5/23/19     Mainline/              Yes         The Compliance Monitor observed that subsoil off the right-
                      South Spread/                        of-way at two locations. The issue was discussed with the
                      MPs 194.40 to                        environmental inspection team, and the Compliance
                         194.80/                           Monitor scheduled follow-up site visit to ensure all
                      Bryan County                         corrective measures are completed.


EV-3422     5/23/19     Mainline/              Yes         The Compliance Monitor observed sediment overwhelming
                      South Spread/                        erosion control devices at a bridge crossing allowing
                       MP 194.60/                          sediment to enter a waterbody. The issue was discussed
                      Bryan County                         with the environmental inspection team, and the
                                                           Compliance Monitor scheduled follow-up site visit to ensure
                                                           all corrective measures are completed.

EV-3438     5/24/19     Mainline/              Yes         The Compliance Monitor conducted another follow-up site
                      North Spread/                        visit to three waterbody crossings referenced in the
                      MPs 23.10 to                         noncompliance report EV-3414 on 5/22/19 for bridges
                         25.54/                            damaged by previous rain events and impeding water flow.
                       Canadian                            Dislocated mats had not been removed from waterbodies
                         County                            and were still impeding water flow at all three locations. No
                                                           activities have been initiated by the contractor to address
                                                           these issues since the 5/22/19 noncompliance report. The
                                                           issue was discussed with the environmental inspection
                                                           team. The Compliance Monitor scheduled daily site visits
                                                           until all corrective measures have been completed.

EV-3453     5/24/19     Mainline/              Yes         The Compliance Monitor observed severe erosion and loss
                      North Spread/                        of topsoil due to the lack of stabilization. The issue was
                       MPs 6.71 to                         discussed with the environmental inspection team, and the
                         26.08/                            Compliance Monitor scheduled follow-up site visit to ensure
                        Canadian                           all corrective measures are completed.
                         County

EV-3462     5/24/19     Mainline/              Yes         The Compliance Monitor conducted a follow-up site visit in
                      North Spread/                        response to a noncompliance report (EV-3372) issued on
                       MP 44.40/                           5/16/19 for failure to maintain erosion control devices along
                      Grady County                         an access road which allowed sediment to migrate off right-
                                                           of-way and enter a sensitive resource. The Compliance
                                                           Monitor observed that erosion control devices were still not
                                                           being maintained properly and allowing sediment to
                                                           continue to travel off right-of-way and enter the sensitive
                                                           resource. The Compliance Monitor discussed the incident
                                                           with the EI and informed him a second noncompliance
                                                           report was being issued. The Compliance Monitor
                                                           scheduled another follow-up site visit to ensure corrective
                                                           measures have been completed and the issue has been
                                                           properly addressed.



                                                      13
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 168 of 205
                                      Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                       Environmental Compliance Monitoring Program
                                                                             May 19 through 25, 2019 Summary Report
                SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                         Location
                       (Spread or
                         Facility/          Follow-up
Report       Date     Milepost [MP]/        Required
Number      Issued       County)           (Yes or No)                     Noncompliance Description

EV-3455     5/25/19     Mainline/              Yes         The Compliance Monitor conducted another follow-up site
                      North Spread/                        visit to three waterbody crossings referenced in a
                      MPs 23.10 to                         noncompliance report (EV-3438) issued on 5/24/19 for
                         24.65/                            bridges damaged by previous rain events and impeding
                       Canadian                            water flow. The Compliance Monitor noted that the
                         County                            dislocated mats had not been removed from two of the
                                                           waterbodies and continued to severely impede water flow.
                                                           However, mats and other project materials had been
                                                           removed from the third waterbody and flow at that crossing
                                                           was no longer impeded. The Compliance Monitor also
                                                           observed failed erosion control devices at all three
                                                           locations. The issues were discussed with the
                                                           environmental inspection team, and the Compliance
                                                           Monitor scheduled another follow-up site visit to ensure all
                                                           corrective measures are completed.

EV-3461     5/25/19     Mainline/              Yes         The Compliance Monitor conducted a follow-up site visit in
                      North Spread/                        response to a problem area report (EV-3428) issued on
                       MP 17.51/                           5/23/19 for failure to properly segregate and stabilize
                       Canadian                            topsoil and subsoil piles. The Compliance Monitor
                         County                            observed that the topsoil pile continued to be eroded due to
                                                           a lack of stabilization. The Compliance Monitor discussed
                                                           the ongoing issue with the EI. The Compliance Monitor
                                                           scheduled a follow-up site visit to ensure the issue had
                                                           been addressed.




                                                      14
           Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 169 of 205
                                           Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                            Environmental Compliance Monitoring Program
                                                                                  May 12 through 18, 2019 Summary Report



   PROBLEM AREA REPORTS

   Problem area reports record an observation where an area or activity does not meet the definition
   of acceptable but is not considered a noncompliance. Fifteen problem area reports were issued
   by the Compliance Monitors during this period, as detailed below.

                      SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                            Location
                           (Spread or          Follow-up
                            Facility/          Required
Report       Date             MP/               (Yes or
Number      Issued          County)               No)                              Problem Area Description

EV-3323     5/13/19        Mainline/               Yes          The Compliance Monitor noted that the subsoil piles had been
                         North Spread/                          placed directly adjacent to the topsoil piles with no space or
                        MPs 9.51 to 9.68/                       barrier in between on the east side of North Red Rock Road,
                        Canadian County                         which could result in topsoil/subsoil mixing during future rain
                                                                events if not promptly addressed. The Compliance Monitor will
                                                                conduct follow-up inspections to verify that the issue has been
                                                                resolved.

EV-3327     5/13/19          Mainline/              No          During clearing and burning activities on the-right-of-way, the
                          South Spread/                         Compliance Monitor noted an unintended fire that burned a 25-
                           MPs 140.00                           foot-square off-right-of-way area. The crew immediately
                            to 141.30/                          contained the fire.
                         Johnston County

EV-3331     5/13/19         Mainline/              Yes          The Compliance Monitor noted that the sediment that previously
                          North Spread/                         entered a waterbody buffer zone had been left in place and
                           MP 43.60/                            seeded, and that additional sediment had entered the buffer
                          Grady County                          zone due to failed erosion and sediment control devices. No
                                                                sediment had entered the adjacent waterbody at the time of
                                                                observation. The Compliance Monitor informed the Lead EI that
                                                                a problem area report would be issued to document a failure to
                                                                remove sediment from the waterbody buffer and to repair/
                                                                maintain erosion control devices (see also noncompliance report
                                                                EV-3363, dated May 16, 2019).

EV-3336     5/14/19        Mainline/               Yes          The Compliance Monitor noted that many erosion control
                         North Spread/                          devices near a waterbody and wetland were either not properly
                          MPs 17.26                             installed or have not been properly maintained despite several
                           to 17.50/                            previous communications regarding these issues. In addition,
                        Canadian County                         off-right-of-way sediment has not been retrieved despite prior
                                                                approval of a variance to access the off-right-of-way areas for
                                                                that purpose. The Compliance Monitor will continue to monitor
                                                                the site until the issues have been resolved.

EV-3337     5/14/19        Mainline/               Yes          The Compliance Monitor noted that, while repairs had been
                         North Spread/                          made at many previously identified erosion control device
                          MPs 18.22                             deficiencies following the last rain event, many still required
                           to 18.23/                            maintenance to be fully functional. In addition, a large amount of
                        Canadian County                         sediment was present on the bridge across a waterbody. These
                                                                issues will need to be addressed prior to the waterbody/wetland
                                                                crossing scheduled for the following day to prevent sediment
                                                                from entering the resources. The Compliance Monitor will
                                                                continue to monitor the site to verify that all sensitive resources
                                                                are adequately protected.



                                                            7
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 170 of 205
                                         Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                          Environmental Compliance Monitoring Program
                                                                                May 12 through 18, 2019 Summary Report


                    SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                          Location
                         (Spread or          Follow-up
                          Facility/          Required
Report     Date             MP/               (Yes or
Number    Issued          County)               No)                              Problem Area Description

EV-3338   5/14/19        Mainline/               Yes          During a follow-up inspection near a waterbody and wetland, the
                       North Spread/                          Compliance Monitor and the Lead EI noted that erosion control
                         MP 19.31/                            devices were still in need of maintenance/repair and the off-right-
                      Canadian County                         of-way mats had not been retrieved despite an approved
                                                              variance granting access to the off-right-of-way areas. The
                                                              Compliance Monitor will continue to monitor the site until the
                                                              issues have been resolved.

EV-3339   5/14/19        Mainline/               Yes          The Compliance Monitor and the Lead EI noted that several
                       North Spread/                          previously identified issues had not been corrected, including
                        MPs 19.93                             overwhelmed/damaged erosion control devices, a partially
                         to 20.02/                            obstructed flume pipe, and an area of erosion resulting in
                      Canadian County                         sediment entering a waterbody. The Compliance Monitor will
                                                              continue to monitor the site until the issues have been resolved.

EV-3340   5/14/19        Mainline/               Yes          The Compliance Monitor and the Lead EI noted that previously
                       North Spread/                          identified erosion control device deficiencies had not been
                         MP 23.10/                            repaired leaving the waterbody unprotected, and off-right-of-way
                      Canadian County                         mats had not been retrieved despite an approved variance to
                                                              access the off-right-of-way area. The Compliance Monitor will
                                                              continue to monitor the site until the issues have been resolved.

EV-3341   5/14/19        Mainline/               Yes          The Compliance Monitor and the Lead EI noted erosion control
                       North Spread/                          device deficiencies near a waterbody crossing that required
                         MP 24.65/                            repair/maintenance to prevent sediment from entering the
                      Canadian County                         sensitive resource. The Compliance Monitor will continue to
                                                              monitor the site until the issues have been resolved.

EV-3344   5/14/19        Mainline/               Yes          The Compliance Monitor and the Lead EI noted ongoing erosion
                       North Spread/                          of the topsoil pile on the right-of-way during rain events due to
                         MP 22.72/                            improper soil stabilization. Topsoil erosion continues to be an
                      Canadian County                         issue of concern along the North Spread.

EV-3349   5/15/19     Chisholm Lateral/           No          The Compliance Monitor and a representative from Midship’s
                        North Spread/                         senior management team noted that previously identified
                          MP 5.90/                            deficiencies at the bridge over a waterbody had not yet been
                      Kingfisher County                       addressed and the bridge continued to impede stream flow.
                                                              This information was communicated to the contractor’s
                                                              environmental manager. At the time of the Compliance
                                                              Monitor’s subsequent follow-up inspection, the bridge had been
                                                              re-installed at an acceptable height (see communication report
                                                              EV-3366, dated May 16, 2019).

EV-3355   5/15/19          Mainline/              No          The Compliance Monitor noted a bulldozer crossing a road
                        South Spread/                         without adequate protection of the road surface in place, which
                         MPs 164.80                           has been a repeat issue along the South Spread. The
                          to 167.20/                          Compliance Monitor and Lead EI discussed measures to
                       Johnston County                        address the issue.




                                                          8
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 171 of 205
                                          Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                           Environmental Compliance Monitoring Program
                                                                                 May 12 through 18, 2019 Summary Report


                    SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                           Location
                          (Spread or           Follow-up
                           Facility/           Required
Report     Date              MP/                (Yes or
Number    Issued           County)                No)                               Problem Area Description

EV-3359   5/16/19           Mainline/               No           The Compliance Monitor noted inadequate secondary
                         South Spread/                           containment under a pump located within 100 feet of a
                          MPs 120.00                             waterbody. No impact on the resource had occurred. The
                           to 121.20/                            Compliance Monitor notified the Lead EI who requested that the
                         Carter County                           contractor address the issue.

EV-3375   5/17/19         Mainline/                 No           The Compliance Monitor noted that subsoil was beginning to
                       North Spread/                             encroach upon the topsoil pile during welding activities. The
                      MPs 9.68 to 10.23/                         Lead EI and EI were notified, and the topsoil and subsoil were
                      Canadian County                            adequately segregated prior to the end of the day.

EV-3395   5/18/19          Mainline/               Yes           Following an overnight rain event, the Compliance Monitor
                         North Spread/                           observed that water had overtopped a bridge over a waterbody
                          MP 43.60/                              and dislodged some of the mats. Debris and tree limbs had
                         Grady County                            subsequently collected between the mats and the bridge
                                                                 decking, trapping additional debris on the upstream side of the
                                                                 bridge. The Lead EI was informed that a problem area report
                                                                 would be issued for a failure to design and maintain a bridge to
                                                                 allow unimpeded stream flow. The Compliance Monitor
                                                                 scheduled a follow-up site visit for the following week.




            EV-3323 – View of topsoil and subsoil with no space/barrier between to maintain separation,
            Mainline, North Spread, MPs 9.51 to 9.68.




                                                             9
           Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 172 of 205
                                         Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                          Environmental Compliance Monitoring Program
                                                                                May 12 through 18, 2019 Summary Report




   NONCOMPLIANCE REPORTS

   Noncompliance reports record an observation where an area or activity that violates (is not in
   compliance with) the project specifications, results in damage to resources, or places sensitive
   resources at unnecessary risk. Seven noncompliance reports were issued by the Compliance
   Monitors during this period, as detailed below.

                   SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                          Location
                         (Spread or           Follow-up
                       Facility/Milepost      Required
Report        Date           [MP]/             (Yes or
Number       Issued        County)               No)                           Noncompliance Description

EV-3334      5/14/19        Mainline/             Yes          The Compliance Monitor issued a noncompliance report to
                         South Spread/                         document rutting at the right-of-way crossing of public and
                          MP 182.00                            private roads, and in other off-right-of-way areas, caused by
                           to 191.50/                          equipment traffic and vehicle parking when ground conditions
                         Bryan County                          were saturated and muddy. Rutting has been an ongoing issue
                                                               and the subject of a previous problem area report issued in
                                                               April 2019.

EV-3345      5/14/19      Mainline/               Yes          The Compliance Monitor issued a noncompliance report to
                        North Spread/                          document sediment entering a waterbody due to erosion
                          MP 30.70/                            control device deficiencies, which is out of compliance with
                       Canadian County                         section V.B.10 of the FERC’s Procedures and section IV.F.3.C
                                                               of the FERC’s Upland Erosion Control Revegetation and
                                                               Maintenance Plan (Plan). The Lead EI was notified that a
                                                               noncompliance report would be issued (see noncompliance
                                                               report EV-3394, dated May 18, 2019, for more information).

EV-3351      5/15/19      Mainline/               Yes          The Compliance Monitor issued a noncompliance report to
                        North Spread/                          document a failure to maintain stream flow at the site of
                          MP 18.22/                            planned dam-and-pump waterbody crossing, rutting in the
                       Canadian County                         associated wetland, and sediment in both the waterbody and
                                                               wetland. The dams had been installed in the stream in
                                                               preparation for the waterbody crossing but no pumps were
                                                               operating to maintain stream flow because no pump hoses
                                                               were on site and available for use at the time. In addition,
                                                               construction equipment was causing rutting in the wetland due
                                                               to an insufficient supply of mats on site and sediment was
                                                               visible in both the wetland and waterbody due to construction
                                                               activities. These activities are out of compliance with the
                                                               FERC’s Procedures. The Lead EI requested that an EI be
                                                               stationed at the site, all equipment was removed from the
                                                               waterbody and wetland, and erosion controls were re-installed.
                                                               A second attempt at the waterbody crossing was scheduled for
                                                               the following day (see also noncompliance report EV-3369,
                                                               dated May 16, 2019).




                                                          16
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 173 of 205
                                      Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                       Environmental Compliance Monitoring Program
                                                                             May 12 through 18, 2019 Summary Report


                 SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                        Location
                       (Spread or          Follow-up
                     Facility/Milepost     Required
Report      Date           [MP]/            (Yes or
Number     Issued        County)              No)                            Noncompliance Description

EV-3363    5/16/19      Mainline/              Yes          The Compliance Monitor issued a noncompliance report to
                      North Spread/                         document inadequate/incomplete repairs to previously
                       MP 43.60/                            identified erosion control device deficiencies and a failure to
                      Grady County                          remove sediment from the waterbody buffer, which is out of
                                                            compliance with the FERC’s Procedures. This is the site of a
                                                            previous problem area report issued for the same reasons (see
                                                            problem area report EV-3331, dated May 13, 2019). The
                                                            Compliance Monitor discussed the issues with the EI and
                                                            scheduled a follow-up inspection for the following week to verify
                                                            that the issues have been resolved.

EV-3369    5/16/19      Mainline/              Yes          The Compliance Monitor issued a noncompliance report to
                      North Spread/                         document topsoil and subsoil mixing that occurred at the site of
                        MP 18.18/                           the unsuccessful waterbody/wetland crossing attempted the
                     Canadian County                        previous day (see noncompliance report EV-3351, dated
                                                            May 15, 2019). The topsoil/subsoil mixing occurred when
                                                            subsoil was placed directly on top of a topsoil pile with no
                                                            separation/barrier between the soils. This activity is out of
                                                            compliance with section IV.B of the FERC’s Plan. The Lead EI
                                                            was notified. The Compliance Monitor will continue to monitor
                                                            this waterbody crossing site until the issues have been
                                                            resolved.

EV-3372    5/16/19      Mainline/              Yes          The Compliance Monitor issued a noncompliance report to
                      North Spread/                         document sediment entering an off-right-of-way lake/waterbody
                       MP 44.40/                            due to non-functional erosion control devices near the
                      Grady County                          intersection of an access road and the right-of-way, which is out
                                                            of compliance with section V.B.10 of the FERC’s Procedures.
                                                            The Compliance Monitor and the EI discussed the issues at the
                                                            site. The Compliance Monitor will continue to monitor the site
                                                            until the issues have been resolved.

EV-3394    5/18/19      Mainline/              Yes          During a follow-up site inspection of the site of a previous
                      North Spread/                         noncompliance issued for sediment entering a waterbody due
                       MP 30.70/                            to erosion control device deficiencies (see noncompliance
                      Grady County                          report EV-3345, dated May 14, 2019), the Compliance Monitor
                                                            noted that no repairs to the erosion control devices had been
                                                            made and the sediment remained in the waterbody. The
                                                            Compliance Monitor issued a second noncompliance report to
                                                            document the failure to maintain or repair erosion control
                                                            devices within 24 hours of identification, which is out of
                                                            compliance with section II.B.14 of the FERC’s Plan. The
                                                            Compliance Monitor will continue to monitor the site until the
                                                            issues have been resolved.




                                                       17
           Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 174 of 205
                                           Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                            Environmental Compliance Monitoring Program
                                                                                    May 5 through 11, 2019 Summary Report


   PROBLEM AREA REPORTS

   Problem area reports record an observation where an area or activity does not meet the definition
   of acceptable but is not considered a noncompliance. Four problem area reports were issued by
   the Compliance Monitors during this period, as detailed below.

                      SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                            Location
                          (Spread or           Follow-up
                            Facility/          Required
Report       Date        Milepost (MP)/         (Yes or
Number      Issued          County)               No)                               Problem Area Description

EV-3272      5/7/19        Mainline/                No          The Compliance Monitor noted that subsoil had been placed
                         North Spread/                          directly on top of the topsoil pile with no physical barrier in place
                        MPs 2.08 to 2.75/                       resulting in topsoil/subsoil mixing on the northern side of 220th
                        Canadian County                         Street NW. Because the topsoil and subsoil could be easily
                                                                separated at this location and equipment was promptly brought
                                                                to the site to start addressing the issue, the Compliance Monitor
                                                                documented the topsoil/subsoil mixing as a problem area.

EV-3275      5/7/19        Mainline/                No          The Compliance Monitor noted that numerous erosion control
                         North Spread/                          devices had failed and severe erosion had occurred, resulting in
                          MPs 18.22                             sediment again entering wetland WCN-005 and waterbody SCN-
                           to 18.23/                            013 following a rain event. The Compliance Monitor and EI
                        Canadian County                         discussed that the issues at the site need to be addressed as
                                                                soon as possible because more rain was in the forecast. A crew
                                                                arrived on site to start addressing the issues.

EV-3290      5/9/19         Mainline/               No          The Compliance Monitor noted that water had flowed up and
                          North Spread/                         over the equipment bridge crossing waterbody SGR-029
                           MP 30.70/                            damaging the side shields and geotextile fabric on the bridge. In
                          Grady County                          addition, debris was trapped on the upstream side of the bridge.
                                                                The Compliance Monitor notified the Lead EI that a problem
                                                                area report was being issued to document a failure to design
                                                                and maintain the equipment bridge to withstand the highest
                                                                expected flow. At the time of the Compliance Monitor’s
                                                                subsequent follow-up inspection, appropriate corrective
                                                                measures had been implemented to address the issues at the
                                                                bridge.

EV-3299     5/10/19          Mainline/              No          The Compliance Monitor noted that several sapling trees had
                          South Spread/                         been cut from an off-right-of-way upland area during tree felling
                           MPs 140.00                           activities. The Compliance Monitor notified the EI and issued a
                            to 141.50/                          problem area report to document the issue. The EI addressed
                         Johnston County                        the issue with the clearing crew.




                                                            6
           Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 175 of 205
                                         Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                          Environmental Compliance Monitoring Program
                                                                                  May 5 through 11, 2019 Summary Report
   NONCOMPLIANCE REPORTS

   Noncompliance reports record an observation where an area or activity that violates (is not in
   compliance with) the project specifications results in damage to resources or places sensitive
   resources at unnecessary risk. Three noncompliance reports were issued by the Compliance
   Monitors during this period, as detailed below.

                  SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                           Location
                         (Spread or           Follow-up
                           Facility/          Required
Report        Date      Milepost [MP]/         (Yes or
Number       Issued        County)               No)                            Noncompliance Description

EV-3257      5/6/19       Mainline/               Yes         The Compliance Monitor issued a noncompliance report to
                        North Spread/                         document erosion and sediment entering waterbody SCN-015
                         MPs 13.00                            during a rain event due to a failure to repair previously identified
                          to 13.26/                           erosion control device deficiencies, which is out of compliance
                        Grady County                          with section V.B.10 of the Wetland and Waterbody Construction
                                                              and Mitigation Procedures (Procedures). This site has been
                                                              the subject of several previous noncompliance reports for
                                                              impacts on the waterbody due to ineffective/deficient erosion
                                                              control devices. As of the end of this reporting period, the
                                                              issues at the site were ongoing.

EV-3261      5/6/19    Chisholm Lateral/          No          The Compliance Monitor issued a noncompliance report to
                        North Spread/                         document topsoil/subsoil mixing that occurred when subsoil
                          MPs 20.40                           was placed directly on the topsoil during mud removal/cleanup
                           to 20.43/                          activities, which is out of compliance with section IV.B of the
                       Canadian County                        Upland Erosion Control, Revegetation, and Maintenance Plan
                                                              (Plan). The EI was notified and crewmembers used shovels to
                                                              begin separating the topsoil and subsoil the same day.

EV-3273      5/7/19       Mainline/               No          The Compliance Monitor issued a noncompliance report to
                        North Spread/                         document ongoing and previously identified compliance issues
                         MPs 17.26                            that were either not addressed in a timely manner or not
                          to 17.51/                           properly corrected north of Smith Road, including a failure to
                       Canadian County                        repair or adequately repair previously identified erosion control
                                                              device deficiencies and ongoing loss of topsoil due to erosion
                                                              issues not addressed after previous identification. These
                                                              issues are out of compliance with sections II.B.14 and IV.B.6 of
                                                              the Plan and section V.B.10 of the Procedures. The issues at
                                                              the site were addressed the following week following additional
                                                              site meetings/inspections with the Lead EI present to review the
                                                              compliance concerns.




                                                          9
              Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 176 of 205
                                            Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                             Environmental Compliance Monitoring Program
                                                                              April 28 through May 4, 2019 Summary Report


      PROBLEM AREA REPORTS

      Problem Area Reports record an observation where an area or activity does not meet the
      definition of acceptable but is not considered a noncompliance. Four Problem Area Reports
      were issued by the Compliance Monitors during this period, as detailed below.

                        SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                              Location
                             (Spread or         Follow-up
                              Facility/         Required
  Report        Date            MP/              (Yes or
  Number       Issued         County)              No)                             Problem Area Description

EV-3216       4/30/19        Mainline /                          The Compliance Monitor observed that sediment was deposited
                           South Spread /                        off-right-of-way during previously completed trench dewatering
                            MP 187.70 to                         activities. The Compliance Monitor informed the EI of the off-
                                                    Yes
                              188.30                             right-of-way sediment. The EI addressed the issue with the
                                                                 contractor. The Compliance Monitor scheduled a follow-up
                           Bryan County                          inspection of the area.

EV-3217       4/30/19        Mainline /                          The Compliance Monitor observed damage to several roadways
                           South Spread /                        consistent with tracked equipment and observed piece of
                            MP 187.80 to                         tracked equipment crossing a road with no track support causing
                              189.00                             damage to the roadway. The Compliance Monitor, the EI and
                                                    Yes
                                                                 the Midship Safety Supervisor discussed the issue and the areas
                           Bryan County                          where repairs were needed to the roadways. The EI addressed
                                                                 the issue with the contractor and the Compliance Monitor
                                                                 scheduled a follow-up inspection of the area.

EV-3234       5/2/19         Mainline /                          The Compliance Monitor observed erosion control devices in
                           South Spread /                        need of maintenance and several waterbody bridges washed off
                            MP 138.80 to                         the right-of-way following a multiple day rain even. The
                                                    Yes
                              199.60                             Compliance Monitor discussed the observations with the
                                                                 environmental inspection staff. The contractor and EI staff are
                          Johnston County                        prioritizing an action item list to address issues.

EV-3238       5/3/19         Mainline /
                                                                 The Compliance Monitor and the Lead EI discussed the loose
                           North Spread /                        straw that was left on the banks of a waterbody. The Lead EI
                                                    Yes
                             MP 35.58                            addressed the issue with the contractor. The Compliance
                           Grady County                          Monitor scheduled a follow-up inspection.




                                                             6
             Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 177 of 205
                                           Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                            Environmental Compliance Monitoring Program
                                                                             April 28 through May 4, 2019 Summary Report


     NONCOMPLIANCE REPORTS

     Noncompliance Reports record an observation where an area or activity that violates (is not in
     compliance with) the Project specifications, results in damage to resources, or places sensitive
     resources at unnecessary risk. Two Noncompliance Reports were issued by the Compliance
     Monitors during this period, as detailed below.

                        SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                              Location
                             (Spread or         Follow-up
                           Facility/Milepost    Required
  Report        Date             [MP]/           (Yes or
  Number       Issued          County)             No)                           Noncompliance Description

EV-3210       4/29/19          Mainline /                       The Compliance Monitor re-inspected an area where a problem
                            North Spread /                      area report (EV-3156) and several noncompliance reports (EV-
                           MP 12.51 to 13.26/                   2992, EV-3015, EV-3193, and EV-3194) had been issued and
                                                                noted inadequate erosion control device installation and topsoil
                           Canadian County          Yes
                                                                mixing with the subsoil. The Compliance Monitor, the lead EI
                                                                and the EI discussed the observed issues. The Lead EI
                                                                addressed the issues with the contractor and the Compliance
                                                                Monitor scheduled a follow-up inspection of the area.

EV-3237       5/3/19           Mainline /                       The Compliance Monitor and the Lead EI inspected a
                            North Spread /                      waterbody and wetland area where a large portion of the bank
                           MP 34.75 to 35.77/                   had collapsed into the waterbody (previously reported in EV-
                                                                3161). The Compliance Monitor observed that the bridge had
                            Grady County                        been repaired but the bank had not been stabilized and
                                                                continued to erode during each subsequent storm event. The
                                                                Compliance Monitor observed that the erosion control devices
                                                    Yes
                                                                were inadequately protecting the wetland and waterbody,
                                                                mulch and erosion control devices were installed within the
                                                                wetland and needed to be removed, and pieces of damaged
                                                                mats were observed within the wetland. All observed issues
                                                                were discussed with the Lead EI. The Lead EI addressed the
                                                                issues with the contractor and the Compliance Monitor
                                                                scheduled a follow-up inspection of the area.




                                                            9
           Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 178 of 205
                                          Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                           Environmental Compliance Monitoring Program
                                                                                 April 21 through 27, 2019 Summary Report


   PROBLEM AREA REPORTS

   Problem area reports record an observation where an area or activity does not meet the definition
   of acceptable but is not considered a noncompliance. Five Problem Area Reports were issued by
   the Compliance Monitors during this period, as detailed below.

                      SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                            Location
                           (Spread or         Follow-up
                            Facility/         Required
Report       Date             MP/              (Yes or
Number      Issued          County)              No)                             Problem Area Description

EV-3142     4/22/19     Chisholm Lateral /        Yes          The Compliance Monitor observed the area around a wetland as
                         North Spread /                        a follow up to the EI-issued noncompliance report (EV-3139 on
                        MP 10.39 to 10.47                      4/20/19). Although crews had moved parked equipment out of
                                                               the buffer zone, no-refueling signage was still in the wrong
                            Kingfisher
                                                               location. The Compliance Monitor informed the EI and the Lead
                                                               EI that a problem area report would be issued. See
                                                               communication report EV-3174 on 4/26/19 for follow-up.

EV-3160     4/25/19        Mainline /             Yes          The Compliance Monitor performed a follow-up site visit near a
                         North Spread /                        waterbody in reference to the communication report EV-3089 on
                           MP 52.70                            4/15/19; the FERC inspection on 4/17/19; and the
                                                               communication report EV-3124 on 4/19/19. Although the bridge
                         Grady County
                                                               had been re-installed at a higher level and numerous erosion
                                                               control devices had been installed throughout the area, mulch
                                                               had been placed on the bank of the waterbody without being
                                                               properly anchored. In addition, a section of right-of-way near the
                                                               bridge on the north side was not adequately protected by
                                                               erosion control devices, potentially allowing sediment onto the
                                                               bridge and into the waterbody. The Compliance Monitor
                                                               informed the Lead EI that a problem area report would be
                                                               issued.

EV-3195     4/27/19        Mainline /             Yes          The Compliance Monitor observed a waterbody crossing, noting
                         North Spread /                        that the bridge had been rebuilt after the last rain event and
                        MP 12.21 to 12.24                      erosion control devices had been reinstalled. However, many of
                                                               the erosion control devices were already damaged and would
                        Canadian County
                                                               likely not provide adequate protection during a large rain event.
                                                               Also, no-refueling signage was missing on the northern side of
                                                               the waterbody buffer. The Compliance Monitor notified the Lead
                                                               EI that a problem area report will be issued and that these items
                                                               should be addressed prior to the next rain event.

EV-3196     4/27/19        Mainline /             Yes          The Compliance Monitor observed that deficiencies in erosion
                           Calumet                             control devices at the Calumet Compressor Station and on the
                          Compressor                           mainline right-of-way had not been adequately addressed.
                           Station /                           Twice before, observations indicated that stormwater exiting the
                         North Spread /                        compressor station site onto the right-of-way caused erosion of a
                                                               topsoil pile and sedimentation into a roadside ditch. Crews did
                           MP 17.51
                                                               relocate some of the topsoil pile and stabilized the remaining
                        Canadian County                        portion left in place. Topsoil piles were then labeled to reduce
                                                               confusion. The Compliance Monitor informed the Lead EI that a
                                                               problem area report would be issued regarding the inadequately
                                                               addressed stormwater issue.




                                                           6
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 179 of 205
                                         Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                          Environmental Compliance Monitoring Program
                                                                                April 21 through 27, 2019 Summary Report
                    SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                           Location
                          (Spread or          Follow-up
                           Facility/          Required
Report     Date              MP/               (Yes or
Number    Issued           County)               No)                              Problem Area Description

EV-3197   4/27/19        Mainline /               Yes          The Compliance Monitor conducted a follow-up site visit to a
                       North Spread /                          wetland and waterbody area in reference to an EI-issued
                      MP 18.22 to 18.23                        problem area report (documented in communication report EV-
                                                               3158 on 4/24/19). The Compliance Monitor observed that straw
                      Canadian County
                                                               mulch was used within a wetland, which is out of compliance
                                                               with the FERC Procedures. This had previously been discussed
                                                               with the EI on April 24, 2019. The Compliance Monitor informed
                                                               the EI that a problem area report would be issued.




              EV-3142 – View of wetland with the required environmental signage in the wrong location.
              North Spread, Chisholm Lateral, MP 10.39




                                                           7
           Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 180 of 205
                                         Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                          Environmental Compliance Monitoring Program
                                                                                April 21 through 27, 2019 Summary Report


   NONCOMPLIANCE REPORTS

   Noncompliance Reports record an observation where an area or activity that violates (is not in
   compliance with) the Project specifications, results in damage to resources, or places sensitive
   resources at unnecessary risk. Four Noncompliance reports were issued by the Compliance
   Monitors during this period, as detailed below.

                   SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                          Location
                         (Spread or           Follow-up
                       Facility/Milepost      Required
Report        Date           [MP]/             (Yes or
Number       Issued        County)               No)                            Noncompliance Description

EV-3146      4/22/19      Mainline /              Yes          The Compliance Monitor observed a waterbody crossing and
                        North Spread /                         noted that erosion control devices were not properly installed at
                          MP 16.89                             the end of the day. Also, a no-refueling sign was missing and
                                                               several other erosion control devices needed repairs. The
                       Canadian County
                                                               Compliance Monitor notified the Lead EI that a noncompliance
                                                               report would be issued.

EV-3163      4/25/19      Mainline /              No           The Compliance Monitor observed numerous construction-
                        North Spread /                         related vehicles parked in a partially grass and partially
                           MP N/A                              gravel/dirt covered area off right-of-way. The Compliance
                                                               Monitor informed the Lead EI that a noncompliance report
                                                               would be issued. This is the second noncompliance report
                                                               issued to this contractor for parking in an unapproved location.

EV-3193      4/27/19      Mainline /              Yes          The Compliance Monitor conducted a follow-up site visit in
                        North Spread /                         reference to noncompliance reports EV-2992 and EV-3015
                       MP 12.51 to 13.26                       issued on 4/6/19 and 4/9/19, respectively and an EI issued a
                                                               problem area report as documented in EV-3156 on 4/24/19.
                       Canadian County
                                                               Numerous ineffective erosion control devices were still
                                                               observed in the area, including erosion control devices that
                                                               were either improperly installed or repaired. A bridge that the
                                                               EI previously noted should be raised to prevent impeding the
                                                               flow of water had not been adjusted. Other erosion control
                                                               devices that have failed in the past were reinstalled in the same
                                                               way without any adjustments or improvements. Sediment
                                                               deposited off right-of-way had not been removed. The
                                                               Compliance Monitor met with the Lead EI on site who agreed
                                                               with the assessment. The Compliance Monitor issued a
                                                               noncompliance report and stated to the Lead EI that the repairs
                                                               should be completed prior to the next rain event. The Lead EI
                                                               then described all the deficiencies to the contractor
                                                               environmental coordinator and utility inspectors during a
                                                               subsequent site visit.

EV-3194      4/27/19      Mainline /              Yes          The Compliance Monitor noted that topsoil had been used to
                        North Spread /                         construct water bar, some mixing of topsoil and subsoil had
                       MP 12.51 to 13.58                       occurred, and topsoil piles were not properly stabilized. The
                                                               Compliance Monitor met the Lead EI on site and informed him
                       Canadian County
                                                               that a noncompliance report would be issued and that these
                                                               items should be addressed prior to the next rain event.




                                                          10
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 181 of 205
                                           Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                            Environmental Compliance Monitoring Program
                                                                                  April 14 through 20, 2019 Summary Report


  PROBLEM AREA REPORTS

  Problem area reports record an observation where an area or activity does not meet the definition
  of acceptable but is not considered a noncompliance. Twelve problem area reports were issued
  by the Compliance Monitors during this period, as detailed below.

                     SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                           Location
                          (Spread or
                           Facility/            Follow-up
Report      Date             MP/                Required
Number     Issued          County)             (Yes or No)                        Problem Area Description

EV-3084    4/15/19     Chisholm Lateral/           Yes           The Compliance Monitor noted improperly installed erosion
                         North Spread/                           control devices across the bridge at Clear Creek (SKI-025).
                           MP 7.63/                              No impacts on the waterbody were noted; however, this has
                       Kingfisher County                         been a reoccurring issue at bridges along the North Spread.
                                                                 The Compliance Monitor and EI discussed the reoccurring
                                                                 issue.

EV-3085    4/15/19     Chisholm Lateral/           Yes           The Compliance Monitor noted that repairs had not been
                         North Spread/                           made at the damaged silt fence identified 6 days prior on
                           MP 0.15/                              April 9, 2019. On Friday, April 12, 2019, all construction
                       Kingfisher County                         activities had been halted to attend to erosion control device
                                                                 repair/maintenance issues along the right-of-way and, at that
                                                                 time, the EI had also noted that the repairs had not yet been
                                                                 made. Per sections II.B.13 and 14 of the FERC’s Plan,
                                                                 erosion control measures are to be maintained on a weekly
                                                                 basis in areas with no construction or equipment operation,
                                                                 and ineffective erosion control measures are to be repaired
                                                                 within 24 hours of identification.

EV-3088    4/15/19        Mainline/                Yes           The Compliance Monitor noted several issues at the bridge
                        North Spread/                            over waterbody SGR-139 and connected pond SGR-
                         MP 50.88/                               016. The bridge was built over both the waterbody and
                        Grady County                             pond but only the portion above the waterbody was lined
                                                                 with geotextile fabric to prevent material from entering the
                                                                 waterbody/pond. The water level had risen during the
                                                                 recent rain event, flowed onto the bridge surface, and mixed
                                                                 with sediment left on the bridge, resulting in a small amount
                                                                 of sediment entering the pond/waterbody. The bridge
                                                                 should be kept clean at all times to prevent sediment from
                                                                 entering the waterbody/pond.

EV-3093    4/15/19        Mainline/                Yes           The Compliance Monitor noted several locations with off-
                        South Spread/                            right-of-way sediment following the rain events earlier in the
                        MPs 146.00 to                            week. The erosion control devices had not been repaired
                           199.60/                               within the required timeframe. Crews were working to
                        Bryan County                             recover the off-right-of-way sediment and installed re-
                                                                 enforced erosion controls where necessary.

EV-3094    4/15/19        Mainline/                Yes           The Compliance Monitor noted off-right-of-way sediment in a
                        North Spread/                            vegetated pasture following the April 13, 2019 rain event.
                         MP 51.28/                               On April 10, 2019, the Compliance Monitor and EI had
                        Grady County                             discussed the need to install erosion control devices at this
                                                                 specific location to prevent sediment from leaving the right-
                                                                 of-way during rain events; however, none had been installed
                                                                 at this location.



                                                             7
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 182 of 205
                                           Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                            Environmental Compliance Monitoring Program
                                                                                  April 14 through 20, 2019 Summary Report
                    SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                          Location
                         (Spread or
                          Facility/             Follow-up
Report     Date             MP/                 Required
Number    Issued          County)              (Yes or No)                        Problem Area Description

EV-3097   4/16/19        Mainline/                 Yes           The Compliance Monitor noted a large amount of mulch in
                       North Spread/                             waterbodies SGR-041 and SGR-109. The Lead EI had
                       MPs 57.57 to                              previously instructed the contractor to use erosion control
                          57.59/                                 blanket instead of mulch on the bank of waterbodies or, if
                       Grady County                              mulch is used, it would need to be crimped-in to prevent it
                                                                 from being transported into sensitive resources via water
                                                                 and/or wind.

EV-3101   4/17/19        Mainline/                 Yes           Following discussions with the Lead EI, the Compliance
                       South Spread/                             Monitor issued a problem area report to document areas
                       MPs 134.80 to                             where erosion control devices were in need of repair,
                          136.20/                                sediment had migrated off-right-of-way, and general
                       Carter County                             housekeeping was required (removal of trash/debris).

EV-3111   4/18/19          Mainline/               No            The Compliance Monitor noted project-related vehicles/
                        North Spread/                            equipment parked in an unapproved vacant lot. Off-right-of-
                       off-right-of-way/                         way vehicle parking has been the subject of recent
                      Canadian County                            complaints from landowners along the project. Following
                                                                 discussions with Midship’s Lead EI and Environmental
                                                                 Coordinator, it was agreed that project-related vehicles
                                                                 should park within the approved workspace and project-
                                                                 related use of the lot would require an approved variance.

EV-3112   4/18/19        Mainline/                 Yes           The Compliance Monitor noted migration of rocks from the
                       North Spread/                             rock construction entrance onto State Highway 66. This has
                       MPs 15.13 to                              been a reoccurring issue and could pose a safety hazard to
                          15.20/                                 drivers. This topic has been raised with the environmental
                      Canadian County                            inspection staff for corrective action.

EV-3119   4/19/19        Mainline/                 Yes           During a follow-up inspection of the site of a previous
                       North Spread/                             noncompliance report issued for bridge installation causing
                        MP 61.09/                                obstruction of flow within a waterbody (see noncompliance
                       Grady County                              report EV-3099 dated April 16, 2019), the Compliance
                                                                 Monitor noted additional/ongoing issues at the site, including
                                                                 erosion control fabric installed within the streambed and
                                                                 mulch that had not been removed from the waterbody. The
                                                                 Compliance Monitor and Lead EI discussed the issues and
                                                                 will continue to monitor/inspect the site until the issues have
                                                                 been addressed.

EV-3121   4/19/19        Mainline/                 Yes           During a follow-up inspection of the site of a previous
                       North Spread/                             problem area report issued for straw scattered on the banks
                       MPs 57.57 to                              of waterbody SGR-049 and within the riparian zone, the
                           57.59                                 Compliance Monitor noted that the issues at the site had not
                       Grady County                              been addressed and additional straw had migrated into the
                                                                 waterbody and could potentially impede water flow if not
                                                                 removed. The Compliance Monitor and Lead EI discussed
                                                                 the issue and will continue to monitor/inspect the site until
                                                                 the issue has been addressed.




                                                             8
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 183 of 205
                                          Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                           Environmental Compliance Monitoring Program
                                                                                 April 14 through 20, 2019 Summary Report
                    SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                          Location
                         (Spread or
                          Facility/            Follow-up
Report     Date             MP/                Required
Number    Issued          County)             (Yes or No)                         Problem Area Description

EV-3127   4/19/19         Mainline/                No           The Compliance Monitor documented an inadvertent release
                        South Spread/                           of drilling mud into a waterbody SBR-083 during 48-inch-
                        MPs 173.80 to                           diameter reaming activities at the Blue River (SBR-077)
                           173.90/                              HDD. Previously installed sand bags contained the drilling
                        Carter County                           mud. Reaming operations continued with pumps operating
                                                                to relay the drilling mud to the entry bore pit and the
                                                                containment effectively preventing migration of the drilling
                                                                mud downstream of the non-flowing waterbody.




                View of improperly installed erosion control device at Clear Creek (SKI-025), Chisholm Lateral,
                North Spread, milepost 7.63. The Compliance Monitor issued a problem area report to document
                the reoccurring issue (see EV-3084 dated April 15, 2019).




                                                            9
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 184 of 205
                                         Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                          Environmental Compliance Monitoring Program
                                                                                April 14 through 20, 2019 Summary Report


 NONCOMPLIANCE REPORTS

 Noncompliance reports record an observation where an area or activity violates (is not in
 compliance with) the project specifications, results in damage to resources, or places sensitive
 resources at unnecessary risk. Five noncompliance reports were issued by the Compliance
 Monitors and/or compliance management team during this period, as detailed below.

                 SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                          Location
                        (Spread or
                          Facility/            Follow-up
Report        Date     Milepost [MP]/          Required
Number       Issued       County)             (Yes or No)                     Noncompliance Description

EV-3090     4/15/19      Mainline/                No          The FERC Third-Party Compliance Manager issued a
                       North Spread/                          noncompliance report to document that Midship did not
                       Carter, Garvin,                        conduct surveys for migratory birds prior to conducting
                        and Grady                             vegetation clearing activities, which is out of compliance
                         Counties                             with the Migratory Bird Treaty Act and section 4.0 of
                                                              Midship’s Migratory Bird Conservation Plan. Prior to any
                                                              new vegetation clearing, Midship must conduct
                                                              preconstruction surveys for migratory birds. In addition,
                                                              Midship should also conduct surveys on previously cleared
                                                              areas within migratory bird/eagle habitat to determine if
                                                              eagles or other migratory birds nesting adjacent to the
                                                              pipeline require exclusion buffers in accordance with the
                                                              requirements of the plan.

EV-3095     4/16/19      Mainline/                Yes         The Compliance Monitor issued a noncompliance report to
                       North Spread/                          document sediment entering waterbody SGR-058B due to
                        MP 63.38/                             erosion control device deficiencies and a failure to identify
                       Grady County                           and/or repair damaged erosion control devices within the
                                                              required timeframe following rain events, which is out of
                                                              compliance with section II.B of the FERC’s Plan and
                                                              section V.B.10 of FERC’s Wetland and Waterbody
                                                              Construction and Mitigation Procedures (Procedures). The
                                                              Lead EI confirmed that the issues would be
                                                              discussed/addressed during the following morning’s
                                                              meeting.

EV-3096     4/16/19      Mainline/                Yes         The Compliance Monitor issued a noncompliance report to
                       North Spread/                          document upland sediment entering a drainage and
                        MP 61.89/                             waterbody SGR-105 due to erosion control device
                       Grady County                           deficiencies, which is out of compliance with section V.B.10
                                                              of the Procedures. When the issues were not addressed
                                                              by the Compliance Monitor’s follow-up inspection of the
                                                              site, the Lead EI issued a second noncompliance to
                                                              document the ongoing issues (see communication report
                                                              EV-3118 dated April 19, 2019). Following the second
                                                              noncompliance, all issues were adequately addressed.

EV-3099     4/16/19      Mainline/                Yes         The Compliance Monitor issued a noncompliance report to
                       North Spread/                          document improper bridge installation impeding flow within
                        MP 61.09/                             a waterbody, which is out of compliance with section V.B.5
                       Grady County                           of the Procedures (which requires equipment bridges to be
                                                              constructed and maintained to allow unrestricted flow). In
                                                              addition, chipped vegetation entered the waterbody further
                                                              impeding flow. Two previous problem area reports were



                                                         16
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 185 of 205
                                         Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                          Environmental Compliance Monitoring Program
                                                                                April 14 through 20, 2019 Summary Report
                SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                           Location
                         (Spread or
                           Facility/           Follow-up
Report       Date       Milepost [MP]/         Required
Number      Issued         County)            (Yes or No)                        Noncompliance Description

                                                                issued to document the ongoing concerns at this location
                                                                (EV-3027 and EV-3062, dated April 10 and 12, 2019). The
                                                                Compliance Monitor and Lead EI have discussed the
                                                                ongoing issues and will continue to monitor/inspect the site
                                                                until the issues have been addressed.

EV-3122     4/19/19        Mainline/               Yes          The Compliance Monitor issued a noncompliance report to
                         North Spread/                          document a failure to comply with appropriate noxious
                         MPs 57.06 to                           weeds management procedures. During the previous
                             57.35                              FERC site visit on Wednesday, April 17, 2019, it was
                         Grady County                           agreed that noxious weed signs would be added to all
                                                                topsoil piles at this location. The signs were not installed
                                                                as requested and an operator used a trackhoe bucket to
                                                                compact a noxious weed-contaminated topsoil pile and
                                                                then continued to work with clean subsoil using the same
                                                                contaminated bucket. The Compliance Monitor followed up
                                                                with the Lead EI and EI, who contacted the environmental
                                                                team to install signs as soon as possible.




               View north of ineffective erosion control devices and sediment on the bridge over waterbody
               SGR-058B; some of this sediment reached the waterbody below, Mainline, North Spread,
               milepost 63.38. The Compliance Monitor issued a noncompliance report associated with the
               issues at this site (see EV-3095 dated April 16, 2019).



                                                           17
              Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 186 of 205
                                              Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                               Environmental Compliance Monitoring Program
                                                                                      April 7 through 13, 2019 Summary Report


      PROBLEM AREA REPORTS

      Problem area reports record an observation where an area or activity does not meet the definition
      of acceptable but is not considered a noncompliance. Four Problem Area Reports were issued by
      the Compliance Monitors during this period, as detailed below.

                         SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                               Location
                              (Spread or          Follow-up
                               Facility/          Required
  Report        Date             MP/               (Yes or
  Number       Issued          County)               No)                             Problem Area Description

EV-3003         4/8/19         Mainline /                          The Compliance Monitor noted multiple deficiencies including
                            North Spread /                         erosion and sediment controls that were inadequately installed
                           MP 50.42 to 52.27/                      or overwhelmed and needed maintenance, repair, or
                                                                   replacement; sediment laden water migrating off the right-of-way
                            Grady County                           and into upland areas; sediment in a waterbody; inadequate
                                                                   topsoil protection; and missing required environmental signage.
                                                                   The Compliance Monitor discussed the observations with the EI
                                                                   and the Lead EI. The EI stated she had issued two
                                                      Yes
                                                                   noncompliance reports for the inadequate or ineffective erosion
                                                                   and sediment control installation in two locations the previous
                                                                   day, but had not inspected the entire area and so had not noted
                                                                   the off right-of-way sediment and the sediment in the waterbody.
                                                                   The Compliance Monitor scheduled a follow-up inspection of the
                                                                   entire area to ensure all repairs have been completed, sediment
                                                                   has been removed from the waterbody, and off ROW sediment
                                                                   locations have been cleaned up, pending landowner approval.

EV-3027        4/10/19         Mainline /                          The Compliance Monitor and the Lead EI discussed an
                             North Spread /                        equipment bridge that was impeding the flow of a waterbody and
                              MP 61.09 /                           the cut vegetation left in and adjacent to the waterbody that
                                                      Yes
                                                                   needs to be removed. The Lead EI stated he would address the
                             Grady County                          issues with the contractor and the Compliance Monitor
                                                                   scheduled a follow-up inspection of the waterbody.

EV-3062        4/12/19         Mainline /                          The Compliance Monitor conducted a follow-up inspection of the
                             North Spread /                        area where problem area report EV-3027 was issued. The
                              MP 61.09 /                           bridge was still impeding the flow of the waterbody and the cut
                                                                   vegetation in and adjacent to the waterbody had not been
                             Grady County             Yes          removed. The Compliance Monitor discussed the lack of
                                                                   progress in addressing the issues with the Lead EI. The Lead EI
                                                                   stated he would again address the issues with the contractor
                                                                   and the Compliance Monitor scheduled a second follow-up
                                                                   inspection of the waterbody.

EV-3069        4/13/19      Velma Lateral /                        The Compliance Monitor observed that rock from a rock
                            North Spread /                         construction entrance had migrated onto the paved roadway and
                           MP 7.20 to 7.30 /                       that no flume pipe had been installed in the bar ditch. The
                                                      Yes          Compliance Monitor and the EI discussed the issues. The EI
                           Canadian County                         planned to address the issues with the contractor and the
                                                                   Compliance Monitor scheduled a follow-up inspection of the
                                                                   area.




                                                               7
             Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 187 of 205
                                            Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                             Environmental Compliance Monitoring Program
                                                                                    April 7 through 13, 2019 Summary Report


     NONCOMPLIANCE REPORTS

     Noncompliance reports record an observation where an area or activity that violates (is not in
     compliance with) the Project specifications, results in damage to resources, or places sensitive
     resources at unnecessary risk. Seven noncompliance reports were issued by the Compliance
     Monitors during this period, as detailed below.

                     SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                            Location
                           (Spread or            Follow-up
                         Facility/Milepost       Required
  Report        Date           [MP]/              (Yes or
  Number       Issued        County)                No)                            Noncompliance Description

EV-3001        4/8/19    Chisholm Lateral l /                     The Compliance Monitor noted that the contractor was tracking
                           North Spread /                         equipment utilized to strip topsoil from a noxious weed area
                          MP 0.53 to 1.19                         over the clean subsoil to a wash station to be cleaned. The
                                                                  Compliance Monitor also observed that the crew was cleaning
                         Kingfisher County                        some of the contaminated equipment with some shovels,
                                                                  removing contaminated topsoil from the tracks and blades of
                                                                  the equipment outside of the designated wash area and leaving
                                                                  it on the cleared subsoil area. Additionally, the crew was
                                                                  storing construction materials on the contaminated, segregated
                                                     No
                                                                  topsoil pile. The Compliance Monitor discussed the issues with
                                                                  the EI, who stated that he had suggested that the contractor set
                                                                  up the wash station so that the contaminated equipment did not
                                                                  need to track back over the clean subsoil. The contractor
                                                                  chose not to follow the advice of the EI concerning the
                                                                  placement of the wash station. The Compliance Monitor
                                                                  informed the EI that a noncompliance report would be issued
                                                                  for the multiple inconsistencies with project plans and the
                                                                  FERC Plan observed at the site.

EV-3015        4/9/19       Mainline /                            The Compliance Monitor conducted a follow-up of the area
                          North Spread /                          where noncompliance report EV-2992 was issued on Saturday
                         MP 12.51 to 12.52                        April 6th and noted that some of the defective erosion control
                                                                  devices had not been repaired and that those that were
                         Canadian County                          repaired were not properly installed. The Compliance Monitor
                                                     Yes
                                                                  also observed that sediment had been left on the bridge over
                                                                  one of the waterbodies and additional erosion control devices
                                                                  were damaged and required repair. The Compliance Monitor
                                                                  discussed the issues with the Lead EI and scheduled a follow-
                                                                  up inspection of the area.

EV-3023        4/10/19       Mainline /                           The Compliance Monitor conducted a follow-up inspection of
                           North Spread /                         the issues documented in Problem Area Report EV-3003
                            MP 51.14 /                            (above) and observed that the upland sediment had not been
                                                     Yes          removed from the waterbody and the required environmental
                           Grady County                           signage had not been replaced. The Compliance Monitor
                                                                  discussed the issue with the EI and scheduled another follow-
                                                                  up inspection of the area.

EV-3024        4/10/19       Mainline /
                                                                  The Compliance Monitor observed that topsoil was used to
                           North Spread /                         build a ramp and stabilize an equipment bridge. The
                                                     Yes
                            MP 51.28 /                            Compliance Monitor discussed the issue with the EI and
                           Grady County                           scheduled a follow-up inspection of the area.




                                                             10
           Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 188 of 205
                                          Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                           Environmental Compliance Monitoring Program
                                                                                  April 7 through 13, 2019 Summary Report
                  SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                           Location
                          (Spread or           Follow-up
                        Facility/Milepost      Required
  Report     Date             [MP]/             (Yes or
  Number    Issued          County)               No)                            Noncompliance Description

EV-3026     4/10/19       Mainline /                            The Compliance Monitor observed that the required sensitive
                        North Spread /                          resource signage was missing from two wetlands. Crews were
                       MP 56.29 to 56.40                        active in the area. The Compliance Monitor discussed the
                                                   Yes
                                                                issue with the Lead EI and scheduled a follow-up inspection of
                        Grady County                            the wetlands. The Lead EI addressed the issue with the
                                                                contractor.

EV-3028     4/10/19        Mainline /
                                                                The Compliance Monitor observed several off right-of-way
                         North Spread /                         project related vehicles. The Compliance Monitor informed the
                                                   No
                          MP 79.01 /                            Lead EI and the EI for the issues. No rutting was observed.
                         Garvin County                          The Lead EI addressed the issue with the contractor.

EV-3039     4/11/19    Chisholm Lateral /                       The Compliance Monitor observed that no erosion control
                        North Spread /                          devices were installed at the end of the workday at two flowing
                       MP 7.63 to 8.13 /                        waterbodies. The Compliance Monitor discussed the issuance
                                                   Yes
                       Kingfisher County                        of the noncompliance with the EI and the Lead EI. The
                                                                Compliance Monitor scheduled a follow-up inspection of the
                                                                area.




               EV-3001 – View of noxious weed contaminated soil removed from equipment outside of wash
               station and onto subsoil. Chisholm Lateral, MP 0.53.




                                                           11
             Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 189 of 205
                                          Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                           Environmental Compliance Monitoring Program
                                                                          March 31 through April 6, 2019 Summary Report
                    SUMMARY OF COMMUNICATION REPORTS FOR THE MIDSHIP PROJECT

                        Location
                   (Spread or Facility/    Follow-up
Report     Date      Milepost [MP]/        Required
Number    Issued        County)           (Yes or No)                                  Description

EV-2984   4/5/19       Mainline /             Yes         The Lead EI, HDD contractor management, and utility inspectors
                    South Spread /                        inspected the site of an inadvertent release near the HDD exit
                   MP 173.8 to 174.3/                     workspace at the Blue River crossing. The inadvertent release was
                     Bryan County                         discovered on 4/4/19 by the utility inspector at which point reaming
                                                          and mud pump operations were shut down. The release occurred
                                                          at multiple locations on an upland slope 50 to 100 feet north of the
                                                          Project’s permanent easement but on the nearby Kinder Morgan
                                                          pipeline right-of-way. Drilling fluid flowed downslope into a shallow,
                                                          natural pond. Based on depositional evidence, the release appears
                                                          to have occurred over several hours and possibly began on 4/3/19.
                                                          The observed thickness of drilling fluid ranged from less than 1 inch
                                                          to approximately 12 inches, covering an estimated area of 0.25 acre.

                                                          The inspection team determined that the least impactful method of
                                                          access for recovery and cleanup equipment to reach the site is to
                                                          exit the Project right-of-way near the HDD exit temporary workspace
                                                          where an existing two track lane extends down the Kinder Morgan
                                                          pipeline right-of-way. The contractor planned to begin cleanup
                                                          efforts immediately. The Lead EI indicated landowner approval
                                                          would be obtained and a variance request for the off-right-of-way
                                                          activity would be submitted to FERC for approval. The EI staff
                                                          informed the Compliance Monitor that the incident would be
                                                          documented as a problem area.

EV-2987   4/6/19       Mainline /             Yes         The Compliance Monitor observed a large amount of rock on the
                    North Spread /                        highway near the construction entrance on the southern side of the
                   MP 15.13 to 15.15/                     road. Because of the slope of the construction entrance, rocks are
                                                          being dragged onto the road surface as construction vehicles exit
                   Canadian County
                                                          the right-of-way. The road surface should be cleaned up at the end
                                                          of each day and possibly throughout the day, if needed, as the
                                                          highway is heavily travelled and rocks on the road surface pose a
                                                          safety hazard. The Compliance Monitor relayed these concerns to
                                                          the EI team.

EV-2991   4/6/19       Mainline /             Yes         After a rain event today, the EI notified the Compliance Monitor that
                     North Spread /                       sediment had entered a waterbody on the southern side of the road.
                      MP 18.23 /                          The EI requested authorization of foot traffic off right-of-way in order
                    Canadian County                       to remove sediment from the waterbody. The Compliance Monitor
                                                          gave a verbal authorization pending landowner approval.
                                                          Landowner approval was granted and cleanup activities
                                                          commenced. The EI will issue a problem area report and a follow
                                                          up inspection will be conducted.




                                                           7
             Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 190 of 205
                                          Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                           Environmental Compliance Monitoring Program
                                                                          March 31 through April 6, 2019 Summary Report
                    SUMMARY OF COMMUNICATION REPORTS FOR THE MIDSHIP PROJECT

                        Location
                   (Spread or Facility/    Follow-up
Report     Date      Milepost [MP]/        Required
Number    Issued        County)           (Yes or No)                                  Description

EV-2996   4/6/19       Mainline /              No         The blasting contractor previously requested to perform blasting in
                     South Spread /                       waterbodies containing consolidated rock weeks or perhaps months
                      MP 152.70 /                         prior to the initiation of the pipeline waterbody crossing construction
                    Johnston County                       activities. The FERC staff indicated this activity is allowed provided
                                                          applicable measures in the FERC Plan and Procedures are followed.
                                                          The Compliance Monitor discussed the specifics of the applicable
                                                          measures with the Lead EI and the blasting contractor.

                                                          The Compliance Monitor observed the right-of-way after explosives
                                                          blasting was performed in upland areas and waterbodies. No
                                                          displaced spoil was present in the waterbodies and flow was
                                                          maintained. ECDs were installed on waterbody banks. Other
                                                          waterbody banks were not disturbed. No fly rock was observed to
                                                          be displaced off the right-of-way.




                                                           8
           Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 191 of 205
                                           Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                            Environmental Compliance Monitoring Program
                                                                           March 31 through April 6, 2019 Summary Report


   PROBLEM AREA REPORTS

   Problem area reports record an observation where an area or activity does not meet the definition
   of acceptable but is not considered a noncompliance. Five Problem Area Reports were issued by
   the Compliance Monitors during this period, as detailed below.
                      SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                            Location
                           (Spread or          Follow-up
                            Facility/          Required
Report       Date             MP/               (Yes or
Number      Issued          County)               No)                              Problem Area Description

EV-2937      4/1/19        Mainline /              Yes          Due to equipment traveling through saturated and inundated soil
                         South Spread /                         on the east side of Sulphur Creek, sediment flowed down the
                          MP 194.80                             timber mat approach toward the bridge. ECDs were
                           to196.30 /                           overwhelmed, and sediment was deposited in the waterbody.
                                                                The Compliance Monitor informed the Lead EI and stated that a
                         Bryan County
                                                                problem area report would be issued. The Lead EI indicated the
                                                                contractor would correct the issue.

EV-2941      4/2/19         Mainline /             Yes          After blasting occurred in upland areas and across waterbodies,
                          South Spread /                        the Compliance Monitor noted that soil overburden had not been
                           MP 154.40 to                         excavated from the waterbody banks, and the resulting
                             155.20 /                           displacement caused soil to be deposited in the waterbody. The
                         Johnston County                        Compliance Monitor notified the Lead EI and blasting contractor
                                                                assistant superintendent and stated a problem area report would
                                                                be issued. The assistant superintendent planned to dispatch a
                                                                crew to remove the soil from the waterbody. The Compliance
                                                                Monitor will then conduct a follow-up inspection. The assistant
                                                                superintendent commented that the waterbody crossing may be
                                                                initiated next week.

EV-2944      4/2/19        Mainline /              Yes          An inadvertent release of drilling fluid occurred at the Washita
                         South Spread /                         River HDD crossing at the base of a steep bank on the east side
                          MP 135.90 to                          of the river. The HDD superintendent noted that personnel
                            136.20 /                            monitoring the river and adjacent areas identified the release
                         Carter County                          upon the loss of drilling fluid circulation. Approximately 200
                                                                gallons of drilling fluid flowed onto a sand bar near the water’s
                                                                edge. No visible sign of drilling fluid entering the waterbody was
                                                                evident. The release occurred approximately 70 feet outside the
                                                                50-foot permanent easement and flowed an additional 30 feet
                                                                prior to being fully contained.

                                                                Pumping and drilling operations were suspended upon discovery
                                                                of the release. Crews deployed sand bags and straw bales in
                                                                the swale effectively containing the release. Pumps then
                                                                transferred the fluid and seeping high bank water to a vacuum
                                                                truck parked on a nearby access road.

                                                                The drilling contractor noted that approximately 360 feet
                                                                remained to complete the 36-inch ream back to the entry point.
                                                                The contractor planned to resume reaming at a low drilling fluid
                                                                pressure once backup pumps are in place. Any additional
                                                                inadvertent releases would be immediately contained and
                                                                pumped to a vacuum truck. The contractor operated pumps
                                                                within secondary containments. The Compliance Contractor and
                                                                Lead EI conducted observations of the release site.




                                                            9
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 192 of 205
                                        Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                         Environmental Compliance Monitoring Program
                                                                        March 31 through April 6, 2019 Summary Report
                    SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                          Location
                         (Spread or          Follow-up
                          Facility/          Required
Report     Date             MP/               (Yes or
Number    Issued          County)               No)                             Problem Area Description

EV-2985    4/6/19         Mainline /             Yes          The Compliance Monitor had previously contacted the Lead EI
                       North Spread /                         on 4/1/19 regarding the coating residue left on the ground
                      MP 15.15 to 15.49/                      (Communication Report EV-2935). During a follow-up
                      Canadian County                         inspection on 4/6/19, the Compliance Monitor noted the coating
                                                              residue has not been cleaned up and informed the Lead EI that
                                                              a problem area report would be issued. The Lead EI responded
                                                              that he will follow up with the coating inspector.

EV-2989    4/6/19        Mainline /              Yes          The Compliance Monitor noted that the flume pipe on both sides
                       North Spread /                         of the road was partially obstructed with rock. Flume pipes
                      MP 1.50 to 1.59 /                       should be kept clear of debris at all times. Furthermore, a large
                      Canadian County                         rain event is expected later this morning. The Compliance
                                                              Monitor notified the EI that a problem area report would be
                                                              issued.




              EV-2937 – View of sediment that entered waterbody. South Spread, MP 196.3.




                                                         10
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 193 of 205
                                   Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                    Environmental Compliance Monitoring Program
                                                                        March 24 through 30, 2019 Summary Report


PROBLEM AREA REPORTS

Problem area reports record an observation where an area or activity does not meet the definition
of acceptable but is not considered a noncompliance. Three problem area reports were issued by
the Compliance Monitors during this period, as detailed below.

                 SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                           Location
                          (Spread or
                           Facility/          Follow-up
Report       Date            MP/              Required
Number      Issued         County)           (Yes or No)                  Problem Area Description

EV-2871     3/25/19        Mainline /                        The Compliance Monitor noted that erosion control
                         South Spread /                      devices were not installed at the base of the slope
                          MP 198.60 /                        leading to a waterbody, as per project documents,
                                                             after the slope was graded in preparation for bridge
                         Bryan County            No          installation across the waterbody. No sediment
                                                             deposition in the waterbody was observed. The
                                                             Compliance Monitor and the Lead EI discussed the
                                                             issue and erosion control devices were
                                                             subsequently installed.

EV-2880     3/26/19        Mainline /                        The Compliance Monitor conducted a follow-up
                        North Spread /                       inspection of a waterbody (originally documented in
                       MP 17.40 to 17.50/                    report EV-2858) and observed that the sediment in
                                                             the water had been removed and erosion control
                       Canadian County
                                                             devices had been installed on the banks of the
                                                             waterbody. Further sediment removal will be
                                                 Yes         required as upland sediment could still be seen at
                                                             the bottom of the waterbody. The Compliance
                                                             Monitor also noted that upland sediment had not
                                                             been cleaned off the equipment bridge as required.
                                                             The Compliance Monitor and the Lead EI discussed
                                                             the issues. Issues with this waterbody are ongoing
                                                             and have not been resolved.

EV-2884     3/26/19        Mainline /                        The Compliance Monitor and the EI discussed the
                         North Spread /                      damaged erosion control devices and off right-of-
                        MP 0.13 to 0.16/                     way sediment. The EI subsequently informed the
                                                             Compliance Monitor that the damaged erosion
                       Kingfisher County         No
                                                             control devices had been properly reinstalled. The
                                                             off right-of-way sediment retrieval will occur once
                                                             landowner approval has been secured and a
                                                             variance request has been approved.




                                                    5
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 194 of 205
                                     Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                      Environmental Compliance Monitoring Program
                                                                          March 24 through 30, 2019 Summary Report


 NONCOMPLIANCE REPORTS

 Noncompliance reports record an observation where an area or activity that violates (is not in
 compliance with) the Project specifications, results in damage to resources, or places sensitive
 resources at unnecessary risk. Three noncompliance reports were issued by the Compliance
 Monitors during this period, as detailed below.

                 SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                           Location          Follow-up
                      (Spread or Facility/   Required
Report       Date       Milepost [MP]/        (Yes or
Number      Issued         County)              No)                      Noncompliance Description

EV-2873     3/25/19       Mainline /                       The Compliance Monitor conducted a follow-up
                        South Spread /                     inspection of the erosion control device deficiencies
                         MP 191.70 to                      documented in Problem Area Report EV-2862 and
                           192.40 /                        observed that not all the deficiencies had been
                                                           addressed. The Compliance Monitor and the Lead EI
                        Bryan County            Yes
                                                           discussed the issues. The Lead EI relayed the
                                                           information about the deficient erosion control devices to
                                                           the appropriate contractor representatives. The
                                                           Compliance Monitor scheduled a follow-up inspection of
                                                           the area.

EV-2899   3/27/19         Mainline /                       The Compliance Monitor observed that felled trees and
                       North Spread /                      vegetation had been left in several waterbodies during
                      MP 58.35 to 74.92 /                  the tree clearing activities and were impeding the flow of
                                                           water. The Compliance Monitor discussed the issue
                       Grady County             Yes
                                                           with the environmental inspection team. The need to
                                                           remove the felled vegetation from the waterbodies was
                                                           relayed to the contractor. The Compliance Monitor
                                                           scheduled a follow-up inspection of the area.

EV-2912     3/29/19       Mainline /                       The Compliance Monitor and the EI had noted that an
                        North Spread /                     additional temporary workspace had been staked and
                       MP 57.57 / 59.01                    cleared within the waterbody buffer (previously
                                                           documented in communication report EV-2894, above).
                        Grady County
                                                           The issue had been discussed with both the Lead EI and
                                                           the EI. The Compliance Monitor re-inspected the area
                                                           and noted that additional clearing activities and erosion
                                                           control device installation had occurred within the
                                                           waterbody buffer zone since the prior inspection. The
                                                           Compliance Monitor, the Lead EI, and two EIs discussed
                                                           the issue and determined that the need to move the
                                                 No
                                                           additional temporary workspace away from the
                                                           waterbody was not communicated to the crew. No
                                                           survey stakes or flagging to indicate the move of the
                                                           additional temporary workspace away from the
                                                           waterbody had been installed. The EI team informed the
                                                           Compliance Monitor that an environmental stand down
                                                           would take place for the crew. The senior utility
                                                           inspector explained the issue to the crew and reiterated
                                                           the project environmental requirements. The erosion
                                                           control devices were removed from the waterbody buffer
                                                           area and the area was restored.




                                                      8
           Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 195 of 205
                                         Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                          Environmental Compliance Monitoring Program
                                                                              March 17 through 23, 2019 Summary Report


   PROBLEM AREA REPORTS

   Problem area reports record an observation where an area or activity does not meet the definition
   of acceptable but is not considered a noncompliance. Twelve Problem Area Reports were issued
   by the Compliance Monitors during this period, as detailed below.

                      SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                                                 Follow-up
                              Location           Required
Report       Date        (Spread or Facility/     (Yes or
Number      Issued          MP / County)            No)                           Problem Area Description

EV-2788     3/18/19          Mainline /                         The Compliance Monitor and the Lead EI discussed sediment
                           North Spread /                       off the right-of-way and improperly installed erosion and
                            MP 51.93 /                          sediment control devices. The off right-of-way sediment had
                                                                not been previously reported during the after-rain-event field
                           Grady County
                                                                check. The Lead EI subsequently informed the Compliance
                                                     Yes        Monitor that an environmental crew was on site repairing all
                                                                erosion and sediment controls. The off right-of-way sediment
                                                                will be retrieved upon receipt of landowner approval and
                                                                approval of a variance request. The Compliance Monitor
                                                                conducted a follow-up inspection of the area. The follow-up
                                                                inspection is documented below in EV-2827.

EV-2801     3/19/19          Mainline /                         The Compliance Monitor observed that vehicles had driven
                          North Spread /                        through several of the topsoil piles. The Compliance Monitor
                         MP 15.15 to 15.54 /                    and the EI discussed the issue and the EI stated that safety
                                                     Yes
                                                                fencing would be installed near the topsoil piles to prevent
                         Canadian County
                                                                further loss. The Compliance Monitor scheduled a follow-up
                                                                inspection of the area.

EV-2806     3/19/19          Mainline /                         The Compliance Monitor was on site when the drilling crew
                           South Spread /                       observed an inadvertent release at the Washita River HDD
                            MP 135.80 /                         within the river floodplain. Drilling was suspended and the
                                                                release was contained per the project drilling plan. The
                           Carter County
                                                                release extended a short distance off the right-of-way into the
                                                                floodplain. The fluid did not reach the waterbody. Contractor
                                                                crews on foot exited the right-of-way to contain the release
                                                                prior to it reaching the waterbody. A rubber-tired vehicle was
                                                     No
                                                                used within the permanent easement to transport materials
                                                                and equipment to the riverbank for retrieval activities. The
                                                                contractor mobilized pumps to recover and transfer the
                                                                release fluid to the HDD exit pit. No off right-of-way soil
                                                                disturbance was noted from the retrieval activities. The
                                                                Midship Environmental Coordinator indicated that a variance
                                                                request would be submitted to document and obtain approval
                                                                for the off-right-of-way activity.

EV-2814     3/20/19         Mainline /                          The Compliance Monitor observed that contractor crews had
                          North Spread /                        been driving and parking on the segregated topsoil piles as
                         MP 7.83 to 8.06 /                      well as storing construction debris on the topsoil piles. The
                                                                Compliance Monitor and the EI discussed the issue and the
                         Canadian County
                                                     Yes        construction debris was removed from the topsoil piles
                                                                immediately. The EI stated that safety fencing would be
                                                                installed around the topsoil piles to prevent vehicles from
                                                                driving or parking on the topsoil. The Compliance Monitor
                                                                scheduled a follow-up inspection.




                                                           8
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 196 of 205
                                       Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                        Environmental Compliance Monitoring Program
                                                                            March 17 through 23, 2019 Summary Report
                    SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                                               Follow-up
                            Location           Required
Report     Date        (Spread or Facility/     (Yes or
Number    Issued          MP / County)            No)                           Problem Area Description

EV-2827   3/21/19          Mainline /                         The Compliance Monitor conducted a follow up inspection of
                         North Spread /                       the improperly installed erosion control devices documented
                          MP 51.93 /                          in Problem Area report EV-2788 and observed that the erosion
                                                              control devices had been improperly re-installed.           The
                         Grady County              Yes
                                                              Compliance Monitor informed the Lead EI of the issuance of
                                                              another Problem Area report for the improper installation of the
                                                              erosion control devices. The Compliance Monitor scheduled
                                                              another follow-up inspection of the erosion control devices.

EV-2831   3/21/19          Mainline /                         The Compliance Monitor and the Lead EI discussed the
                         South Spread /                       needed maintenance and repair of the erosion control
                        Durant Contractor                     devices at the Durant Contractor Yard. The Lead EI
                                                   No
                             Yard /                           contacted the contractor environmental crew and the erosion
                         Bryan County                         control devices were repaired while the Compliance Monitor
                                                              was on site.

EV-2836   3/21/19          Mainline /                         The Compliance Monitor observed a spill on the right-of-way
                         South Spread /                       in an upland area. The Compliance Monitor discussed the
                                                   No         issue with the Lead EI. The Lead EI contacted the contractor
                          MP 155.00 /
                                                              and an environmental crew cleaned up the spill immediately.
                        Johnston County

EV-2838   3/22/19          Mainline /                         The Compliance Monitor and the Lead EI discussed the
                         North Spread /                       continued improper installation of erosion control devices
                          MP 51.93 /                          (previously documented in EV-2788 and EV-2827) observed
                         Grady County                         during a second follow-up inspection. The Compliance
                                                   Yes        Monitor requested a timeline for the repairs and a detail of the
                                                              corrective actions as rain was in the forecast. The Lead EI
                                                              stated that the issues would be added to the contractor punch
                                                              list to be addressed. The Compliance Monitor scheduled a
                                                              follow-up inspection of the area.

EV-2840   3/22/19          Mainline /                         The Compliance Monitor and the Lead EI discussed the
                        North Spread /                        maintenance needed to the erosion control devices. The
                       MP 49.22 to 49.34 /                    Lead EI stated the issue would be added to the contractor
                         Grady County                         punch list to be addressed. The Compliance Monitor
                                                   Yes
                                                              requested to be notified once the issues with the erosion
                                                              control devices were addressed as rain was in the immediate
                                                              forecast. The Compliance Monitor scheduled a follow-up
                                                              inspection of the area.

EV-2854   3/23/19          Mainline /                         The Compliance Monitor conducted a follow-up inspection of
                        North Spread /                        the damaged erosion control devices documented in EV-
                       MP 49.22 to 49.34 /                    2840 and observed numerous damaged erosion control
                                                              devices. The Compliance Monitor and the Lead EI discussed
                         Grady County
                                                              the issue and the Lead EI stated that the erosion control
                                                   Yes        devices had been repaired the previous day. The
                                                              Compliance Monitor had not received notification of the
                                                              repairs as requested. The Lead EI added the issue to the
                                                              contractor punch list to be addressed. The Compliance
                                                              Monitor scheduled a follow-up inspection of the area.




                                                         9
          Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 197 of 205
                                         Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                          Environmental Compliance Monitoring Program
                                                                              March 17 through 23, 2019 Summary Report
                    SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                                                  Follow-up
                            Location              Required
Report     Date        (Spread or Facility/        (Yes or
Number    Issued          MP / County)               No)                            Problem Area Description

EV-2857   3/23/19          Mainline /                             The Compliance Monitor conducted a follow-up inspection of
                        North Spread /                            the damaged erosion control devices and the blocked flume
                       MP 33.38 to 33.68 /                        pipe originally documented in Communication Report EV-2844
                         Grady County                             and noted that most of the issues had been addressed, but the
                                                      Yes         flume pipe remained blocked and some of the erosion control
                                                                  devices were improperly installed. A rain event had occurred
                                                                  overnight. No off-right-of-way sediment was noted. The
                                                                  Compliance Monitor discussed the issues with the Lead EI and
                                                                  the EI and scheduled a follow-up inspection.

EV-2862   3/23/19          Mainline /                             The Compliance Monitor and the Lead EI discussed the
                        South Spread /                            missing and improperly installed erosion control devices. The
                      MP 191.70 to 192.30 /            No         Lead EI discussed the issues with the contractor and
                         Bryan County                             subsequently informed the Compliance Monitor that the issues
                                                                  had been addressed.




              Problem Area EV-2788 - sediment off the right-of-way due to improperly installed erosion and
              sediment controls. North Spread, MP 51.93.




                                                            10
              Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 198 of 205
                                               Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                                Environmental Compliance Monitoring Program
                                                                                    March 17 through 23, 2019 Summary Report

      NONCOMPLIANCE REPORTS

      Noncompliance reports record an observation where an area or activity that violates (is not in
      compliance with) the Project specifications, results in damage to resources, or places sensitive
      resources at unnecessary risk. Two Noncompliance reports were issued by the Compliance
      Monitors during this period, as detailed below.

                         SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                                Location
                           (Spread or Facility/       Follow-up
  Report        Date         Milepost [MP]/           Required
  Number       Issued           County)              (Yes or No)                      Noncompliance Description

EV-2787        3/18/19          Mainline /                           The Compliance Monitor observed upland sediment on an
                              North Spread /                         equipment bridge and inadequate erosion control devices
                               MP 50.88 /                            installed in the vicinity of the waterbody, leaving the waterbody
                                                         Yes
                                                                     unprotected. The observations were relayed to the
                              Grady County
                                                                     environmental inspection team and the Compliance Monitor
                                                                     scheduled a follow-up inspection of the waterbody.

EV-2839        3/22/19          Mainline /                           The Compliance Monitor observed that segregated topsoil piles
                             North Spread /                          were not adequately protected. Equipment had driven over
                            MP 50.00 to 50.42 /                      portions of the topsoil piles, causing loss of topsoil and mixing
                                                                     of topsoil and subsoil. The Compliance Monitor informed the
                              Grady County
                                                         No          Lead EI of the observed issue and asked about the planned
                                                                     corrective actions and timeline to address the issue. The Lead
                                                                     EI replied that the issue would be added to the contractor
                                                                     punch list to be addressed. The Compliance Monitor scheduled
                                                                     a follow-up inspection of the area.




                   Noncompliance Report EV-2787 - Waterbody with missing erosion control devices and erosion
                   control devices installed in the wrong place with sediment on the equipment bridge. North
                   Spread, milepost 50.88



                                                               17
              Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 199 of 205
                                             Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                              Environmental Compliance Monitoring Program
                                                                                  March 10 through 16, 2019 Summary Report


      PROBLEM AREA REPORTS

      Problem area reports record an observation where an area or activity does not meet the definition
      of acceptable but is not considered a noncompliance. Four problem area reports were issued by
      the Compliance Monitors during this period, as detailed below.

                        SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                              Location
                             (Spread or          Follow-up
                              Facility/          Required
  Report        Date            MP/               (Yes or
  Number       Issued         County)               No)                              Problem Area Description

EV-2715       3/10/19         Mainline /                          The Compliance Monitor noted that subsoil was placed adjacent
                            South Spread /                        to the segregated topsoil in two small areas. The Compliance
                             MP 120.60 /                          Monitor and the Lead EI discussed the issue and the Lead EI
                                                      No
                                                                  communicated the issue to the contractor for correction. The
                            Carter County
                                                                  Compliance Monitor noted in a follow-up inspection of the area
                                                                  (EV-2765) that the subsoil had been separated from the topsoil.

EV-2729       3/12/19         Mainline /                          The Compliance Monitor observed a large number of project-
                           North Spread /                         related vehicles parked on either side of N 2895 Road adjacent
                          MP 49.21 to 49.22/                      to the right-of-way. The vehicles parked off the right-of-way
                                                                  resulted in rutting within the road ditches on either side of the
                           Grady County
                                                      No          road. The Compliance Monitor, the Lead EI and a contractor
                                                                  representative discussed the issue. The vehicles were moved to
                                                                  the right-of-way and the ruts were smoothed, seeded and
                                                                  mulched. The Lead EI agreed that a noncompliance would be
                                                                  issued for any future incidents of off right-of-way parking.

EV-2732       3/12/19         Mainline /                          The Compliance Monitor observed equipment tracks that
                            North Spread /                        originated within the Chickasha Yard and continued into the
                           Chickasha Yard /                       adjacent road ditch, outside of the project approved footprint.
                            Grady County                          The Compliance Monitor, the EI, and a contractor representative
                                                      No          discussed the issue. The contractor representative verified that
                                                                  a project related piece of equipment had driven from the yard
                                                                  into the road ditch. The EI reiterated the project requirements to
                                                                  stay within the footprint of the project facilities. The impacted
                                                                  area was restored with seed and mulch.

EV-2754       3/14/19         Mainline /                          The Compliance Monitor contacted the EI after observing that
                            North Spread /                        tree limbs and other vegetation debris had not been removed
                             MP 39.35 /                           from the waterbody banks during the clearing activities. The
                                                      No          debris had become trapped under the equipment bridge and
                            Grady County
                                                                  within the waterbody and were partially impeding the flow of
                                                                  water. An onsite contractor crew removed the debris and the full
                                                                  flow of water was restored.




                                                              6
             Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 200 of 205
                                             Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                              Environmental Compliance Monitoring Program
                                                                                  March 10 through 16, 2019 Summary Report


     NONCOMPLIANCE REPORTS

     Noncompliance reports record an observation where an area or activity that violates (is not in
     compliance with) the Project specifications, results in damage to resources, or places sensitive
     resources at unnecessary risk. Three noncompliance reports were issued by the Compliance
     Monitors during this period, as detailed below.

                        SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                              Location
                             (Spread or           Follow-up
                           Facility/Milepost      Required
  Report        Date             [MP]/             (Yes or
  Number       Issued          County)               No)                           Noncompliance Description

EV-2753        3/14/19        Mainline /                          The Compliance Monitor observed that a crew was dewatering
                            North Spread /                        the right-of-way through a filter bag and into a roadside ditch.
                             MP 38.90 /                           Silt laden water from the dewatering activities was flowing down
                            Grady County                          the ditch and into a waterbody out of compliance with the FERC
                                                                  Plan. The Compliance Monitor and the EI discussed the issue.
                                                      No          The EI supervised the installation of straw bales in the road
                                                                  ditch by the contractor’s environmental crew. The sediment-
                                                                  laden water flowed around the straw bales and down the ditch
                                                                  to the waterbody. The Compliance Monitor also discussed the
                                                                  issue with the Lead EI. The dewatering activities were
                                                                  suspended.

EV-2760       3/15/19         Mainline /                          The Compliance Monitor observed that the required "no-
                            North Spread /                        refueling" signage was missing from a waterbody buffer. It
                             MP 50.42 /                           appeared that several pieces of equipment had been parked
                            Grady County                          overnight within the buffer zone of the waterbody. No leaks
                                                                  were noted from the equipment. The Compliance Monitor
                                                                  discussed the issue with the Lead EI. The equipment was
                                                      No          moved away from the waterbody buffer zone. The Compliance
                                                                  Monitor noted during a subsequent inspection (EV-2826) that
                                                                  the required signage had been installed at the edge of the
                                                                  buffer zone of the waterbody. Because the lack of required
                                                                  signage has been a recurring issue (most recently reported in
                                                                  EV-2448 and EV-2629) the Compliance Monitor issued a
                                                                  noncompliance report.

EV-2761       3/15/19         Mainline /                          The Compliance Monitor observed the mixing of a large amount
                            North Spread /                        of topsoil and with the subsoil piles. The Lead EI and the
                             MP 50.24 /                           Compliance Monitor discussed the issue and the Lead EI
                                                                  requested that the crew segregate the piles. The Compliance
                            Grady County              No
                                                                  Monitor scheduled a follow-up inspection of the area. The
                                                                  Compliance Monitor noted in a subsequent inspection (EV-
                                                                  2826) of the area that the subsoil piles had been separated
                                                                  from the topsoil piles.




                                                              9
           Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 201 of 205
                                            Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                             Environmental Compliance Monitoring Program
                                                                                    March 3 through 9, 2019 Summary Report


   PROBLEM AREA REPORTS

   Problem area reports record an observation where an area or activity does not meet the definition
   of acceptable but is not considered a noncompliance. One problem area report was issued by the
   Compliance Monitors during this period, as detailed below.

                       SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                             Location
                            (Spread or           Follow-up
                             Facility/           Required
Report       Date              MP/                (Yes or
Number      Issued           County)                No)                               Problem Area Description

EV-2698     3/7/2019         Mainline /              No            The Compliance Monitor noted that a portion (approximately 30
                           South Spread /                          feet wide) of the noise barrier on the west side of the Pennington
                            MP 154.30 to                           Creek HDD entry workspace remained open near a noise
                              154.50 /                             sensitive area, out of compliance with Project plans. The crew
                                                                   was in the process of assembling a door to close the gap during
                          Johnston County
                                                                   the inspection. The Compliance Monitor and the Lead EI
                                                                   discussed the issue and the Lead EI communicated the issue to
                                                                   the contractor and requested that drilling activities be suspended
                                                                   until the noise barrier door was installed.




                  View of the gap in the noise barrier gap near residence. South Spread, milepost 154.3. The
                  Compliance Monitor issued a problem area report to document the issue.




                                                               8
              Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 202 of 205
                                             Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                              Environmental Compliance Monitoring Program
                                                                        February 24 through March 02, 2019 Summary Report


      PROBLEM AREA REPORTS

      Problem Area reports record an observation where an area or activity does not meet the
      definition of acceptable but is not considered a noncompliance. Two Problem Area reports were
      issued by the Compliance Monitors during this period, as detailed below.

                        SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                               Location
                              (Spread or          Follow-up
                               Facility/          Required
  Report        Date             MP/               (Yes or
  Number       Issued          County)               No)                              Problem Area Description

EV-2615       2/28/19     Mainline /                               The Compliance Monitor observed that a small off-right-of-way
                          South Spread /                           area (approximately two feet wide by 25 feet long) adjacent the
                          MP 135.3 /                               right-of-way was bladed. No sensitive resources were impacted.
                                                      No
                                                                   The Compliance Monitor informed the Lead EI of the incident.
                          Carter County
                                                                   The Lead EI addressed the issue with the crew. The area was
                                                                   properly restored. No follow-up inspections are necessary.

  EV-2629      3/2/19         Mainline /                           The Compliance Monitor noted that the “Project Access Road”
                           North Spread /                          signs were missing from several temporary access roads and a
                          MP 49.05 to 75.42/                       temporary access road as mislabeled. The lack of
                                                                   environmental signage could lead to contractor crews utilizing a
                           Grady County
                                                      Yes          non-approved access road. This issue has been documented
                                                                   several times and is a recurring issue. The Compliance Monitor
                                                                   and the EI discussed the issue and the EI stated that signage
                                                                   would be added to the temporary access roads where needed.
                                                                   Signage was noted in the area on 3/6/2019, EV-2659.




                  View of area off right-of-way that was bladed. South Spread, milepost 135.3. The Compliance
                  Monitor issued a problem area report to document the issue.



                                                               6
            Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 203 of 205
                                         Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                          Environmental Compliance Monitoring Program
                                                                    February 24 through March 02, 2019 Summary Report


    NONCOMPLIANCE REPORTS

    Noncompliance reports record an observation where an area or activity that violates (is not in
    compliance with) the Project specifications, results in damage to resources, or places sensitive
    resources at unnecessary risk. One Noncompliance report was issued by the Compliance
    Monitors during this period, as detailed below.

                    SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

                        Location
                       (Spread or        Follow-up
                        Facility/        Required
Report     Date           MP/             (Yes or
Number    Issued        County)             No)                             Noncompliance Description

EV-2595   2/26/19      Mainline /                       The Compliance Monitor observed that the clearing crew had
                     North Spread /                     accessed the right-of-way by crossing a tract that was not part of
                    MP 69.14 - 69.65 /                  the project right-of-way from an approved temporary access road.
                                                        The Compliance Monitor also observed that “No Project Access”
                    Canadian County
                                                        signs had been placed along the temporary approved access road
                                                        used by the clearing crew. In the same area, the Compliance
                                                        Monitor also noted a “No Refueling” sign for a waterbody posted
                                                        off right-of-way. The crew installing the environmental signage
                                                        would have had to trespass and to install the sign. The
                                                        Compliance Monitor, the Lead EI, the Utility Inspector, and the EI
                                                        all discussed the off-right-of-way trespass issues.

                                                        The requirement to stay within the project-approved footprint has
                                              No
                                                        been reiterated on a daily basis to all the contractor crews during
                                                        the morning meetings. Off-right-of-way incidents have been
                                                        documented several times previously (reports EV-2498, EV-2510,
                                                        and EV-2542). The requirements of installing the project
                                                        environmental signage has been communicated numerous times
                                                        to the environmental inspection team and documented in multiple
                                                        inspection reports (EV-2427, EV-2499, EV-2524 and EV-2541).

                                                        The Compliance Monitor asked the Lead EI to inform her of the
                                                        corrective actions taken to address trespass and environmental
                                                        signage issues in order to prevent re-occurrence of the same
                                                        issues in the future. The resolution is documented in EV-2608
                                                        above.




                                                          8
              Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 204 of 205
                                              Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                               Environmental Compliance Monitoring Program
                                                                      February 03 through February 09, 2019 Summary Report


      PROBLEM AREA REPORTS

      Problem area reports record an observation where an area or activity does not meet the definition
      of acceptable but is not considered a noncompliance. One problem area report was issued by the
      Compliance Monitors during this period, as detailed below.

                         SUMMARY OF PROBLEM AREA REPORTS FOR THE MIDSHIP PROJECT

                              Location
                             (Spread or            Follow-up
                           Facility/Milepost       Required
  Report        Date             [MP]/              (Yes or
  Number       Issued          County)                No)                              Problem Area Description

EV-2448         2/5/19         Mainline /                           The Compliance Monitor and the Lead EI discussed the need for
                            North Spread /                          adequate environmental signage near wetland WCN-006 and
                           MP 17.48 to 17.50/                       waterbody SCN-101. Environmental signage was installed, but
                           Canadian County                          out of view where the crew was working. Silt fencing was
                                                                    installed at both resources. No sensitive resources were
                                                                    damaged as a result of the lack of signage. The Compliance
                                                                    Monitor and the Lead EI have discussed the lack of
                                                       No
                                                                    environmental signage on several occasions. The Compliance
                                                                    Monitor and the Lead EI concurred that in the future, the lack of
                                                                    environmental signs would result in a noncompliance report.
                                                                    The Compliance Monitor completed a follow-up inspection of the
                                                                    area on February 6, 2019 (documented in EV-2450) and
                                                                    observed that additional environmental signage had been
                                                                    installed and was visible from all areas of the site.




                   Overview of construction activities next to waterbody SCN-101 with no environmental signage
                   visible.




                                                                5
           Case 5:20-cv-00571-G Document 20 Filed 09/15/20 Page 205 of 205
                                           Midcontinent Supply Header Interstate Pipeline Project, Docket No.: CP17-458-000
                                                                            Environmental Compliance Monitoring Program
                                                                    January 27 through February 02, 2019 Summary Report


   NONCOMPLIANCE REPORTS

   Noncompliance reports record an observation where an area or activity that violates (is not in
   compliance with) the Project specifications, results in damage to resources, or places sensitive
   resources at unnecessary risk. One noncompliance report was issued by the Compliance
   Monitors during this period, as detailed below.

                    SUMMARY OF NONCOMPLIANCE REPORTS FOR THE MIDSHIP PROJECT

             Location
            (Spread or         Follow-up
          Facility/Milepost    Required
 Date           [MP]/           (Yes or
Issued        County)             No)                                  Noncompliance Description

1/30/19      Mainline /                       The Compliance Monitor observed that grading had occurred within wetland
           North Spread /                     WCN001. The impacted area within the wetland was about 25 feet by 10 feet.
            MP 19.25 to                       Wetland signs, survey stakes, and silt fences were in place along the wetland
                                              boundaries at the time of the inspection. The crew informed the Compliance
              19.31 /
                                              Monitor that topsoil segregation activities commenced in the area on January
          Canadian County                     29, 2019 prior to wetland signs, survey stakes, and erosion and sediment
                                              controls being installed. All topsoiling activities were stopped when the crew
                                   No
                                              realized that they were no longer in an upland area and the survey crew was
                                              called in to stake the wetland boundaries. The construction crew removed the
                                              upland topsoil from the wetland. The Compliance Monitor and the Lead EI
                                              discussed the issue. In order to prevent similar issues at other wetland and
                                              waterbody sites, it is imperative that all required signs and right-of-way stakes
                                              are in place prior to the start of any construction activities as per the FERC
                                              Wetland and Waterbody Construction and Mitigation Procedures.




                      View of wetland WCN001 after the upland topsoil had been removed.




                                                            5
